Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 1 of 143




                 EXHIBIT 1
    Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 2 of 143


              Case 1:20-cv-00369 Document 1 Filed 03/24/20 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

***************************************)
                                                 )
Glenn Fuerst and                                 )
       Donna Fuerst,                             )
                                                 )
               Plaintiffe,                       )
                                                 )    . NO. _1_
                                                     CIV.     :20-cv-369
                                                                 _ _ _ _ _ _ __
       v.                                        )         Jury Trial Demanded
                                                 )
WVSR,LLC                                         )
d/b/a Waterville Valley Ski Resort               )
                                                 )
               Defendant.                        )
                                                 )



                                         COMPLAINT

       NOW COME Glenn Fuerst and Donna Fuerst, by and through their attorneys, Welts,

Wbite & Fontaine, P.C., and respectfully file this Complaint. The Plaintiffs provide further as

follows:

                                       INTRODUCTION

       1.      Plaintiffs seek monetary damages for physical, psychological, and emotional

injuries and the resulting monetary damages arising from a March 13, 2019 slip and fall on

improperly maintained exterior stairs on the premises of Waterville Valley Ski Resort.

                                            PARTIES

       2.      Glenn Fuerst and Donna Fuerst ("Plaintiffs", "Mr. Fuerst", Mrs. Fuerst) are New

York residents residing at 365 O'Connor Road, North Babylon, New York 11703. They are

husband and wife.




                                                 I
       Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 3 of 143


               Case 1:20-cv-00369 Document 1 Filed 03/24/20 Page 2 of 7



         3.        WVSR, LLC ("Defendant" or "WVSR") is a New Hampshire business entity with

a principal business office address of 1 Ski Area Road, Waterville Valley, New Hampshire

03215. Its registered agent is Tim Smith, located at 1 Ski Area Road, Waterville Valley, NH

03215.

         4.        At all relevant times Defendant WVSR owned and/or operated the Waterville

Valley Ski Resort located at 1 Ski Area Road, Waterville Valley, New Hampshire 03215.

                                     JURISDICTION AND VENUE

         5.        Jurisdiction is premised upon complete diversity of the parties and an amount in

controversy in excess of$75,000 as provided by 28 U.S.C. § 1332(a). Plaintiff Glenn Fuerst's

medical bills collected to date exceed $50,370 and, in addition, Mr. Fuerst is claiming pain and

suffering, loss of enjoyment, lost wages, permanent impairment and other damages. Plaintiff

Donna Fuerst is claiming loss of consortium.

         6.        Venue is proper in New Hampshire as the slip and fall at issue occurred in New

Hampshire.

                                       STATEMENT OF FACTS

         7.        On March 13, 2019, Plaintiff, Mr. Fuerst, went to Waterville Valley Ski Resort

anticipating a day of skiing with his wife.

         8.        Mr. Fuerst had unloaded some ski equipment and was in the process of walking to

rejoin his wife.

         9.        To get to her, he had to descend a set of concrete, exterior stairs near the lodge.

         10.       Much of that staircase was covered in snow, although it had not snowed at all that

day.




                                                     2
        Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 4 of 143


                   Case 1:20-cv-00369 Document 1 Filed 03/24/20 Page 3 of 7




          11.        The snow was piled up, or placed, on one side of the staircase, completely

burying the side/railing and encroaching upon the stairway:




                The staircase on the day in question (note: salt was applied by sta.O' after Mf'. Fuerst 's fall)

          12.        Mr. Fuerst's downward passage placed him on or near the side of the staircase

where the snow was piled up, the railing was buried in snow, and where the snow had begun to

melt.

          13.        During his descent, Mr. Fuerst's right foot suddenly slipped out from under him

due to an accumulation of ice on the side of the stairs he was utilizing.

          14.        He fell heavily onto his right hip, felt immediate pain, and went to the emergency

room for evaluation.

          15.       After his fall, WVSR employees hurried to put salt down on the stairs.




                                                               3
    Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 5 of 143


              Case 1:20-cv-00369 Document 1 Filed 03/24/20 Page 4 of 7



        16.     Photographs taken shortly after Mr. Fuerst's fall show the snow on the stairs was

melting and refreezing into black ice.

        17.     Mr. Fuerst suffered a fractured right hip, requiring surgery, implanted hardware,

and extensive rehabilitation.

        18.     His injuries and medical treatments to date (totaling over $50,370), as well as his

lost wages (totaling approximately $1,767), were a direct result of the Defendant's negligence.

        19.     Mr. Fuerst has also experienced significant emotional and mental anguish due to

his injuries and likely permanent physical limitations.

        20.     Mrs. Fuerst lost the consortium of her husband during the time of his recovery

and from his current physical limitations.

                                   COUNT I- NEGLIGENCE

        21.     Plaintiffs incorporate the allegations above.

        22.     Defendant had a duty to use reasonable care in the maintenance and operation of

its premises. Simpson v. Wal-Mart Stores, 144 N.H. 571,574 (1999).

       23.      Additionally, Defendant had a duty to remedy or give warning of known

dangerous conditions as well as dangerous conditions of which a property owner/operator should

be aware through exercise ofreasonable care.

       24.     Defendant failed to clear snow from its exterior stairways, and failed to ensure

that the stairs were otherwise safe to traverse.

       25.     In addition, it was foreseeable that the sun would melt the snowpack left on or

adjacent to the stairs which would then refreeze, creating ice/black ice.

       26.     Defendant failed to take action despite having active or constructive knowledge of

the hazard.



                                                   4
    Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 6 of 143


              Case 1:20-cv-00369 Document 1 Filed 03/24/20 Page 5 of 7



       27.     Critically, the placement of the snow prohibited patrons from utilizing any railing

that may have existed.

       28.     Defendant also provided no warning, nor any safety measures, to protect its

patrons from this dangerous condition.

       29.     Defendant's actions and/or inactions constitute a breach of its duties as a premises

owner/occupier.

       30,     Said breaches constitute negligence.

       31.     As a direct, proximate result of the Defendant's negligence, the Plaintiffs have

suffered extensive physical, emotional, and other injury and damage.

       32.     Plaintiff Glenn Fuerst's right to enjoy life has been diminished and he has

suffered pain, both of body and mind, past and present, and has incurred medical bills, lost

wages, pennanent injury, and other losses, some of which will likely continue into the future, all

to the damage of the Plaintiffs in an amount within the jurisdictional limits of this Court.

                             COUNT II - NEGLIGENCE PER SE

       33.     Plaintiffs incorporate the allegations above.

       34.     The stairway in question was a means of egress from the Defendant's business

and on its business premises.

       35.     The stairway was not maintained, designed, and/or built consistent with state or

local building and/or fire code requirements.

       36.     Therefore, the Defendant violated state or local building and/or fire codes.

       37.     Said violations proximately caused Mr. Fuerst to slip and fall and fracture his hip.

       38.     Plaintiff Glenn Fuerst's right to enjoy life has been diminished and he has

suffered pain, both of body and mind, past and present, and has incurred medical bills, lost



                                                  5
    Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 7 of 143


              Case 1:20-cv-00369 Document 1 Filed 03/24/20 Page 6 of 7



wages, pennanent injury, and other losses, some of which will likely continue into the future, all

to the damage of the Plaintiffs in an amount within the jurisdictional limits of this Court,

                                 COUNT ill -RECKLESSNESS

        39.     Plaintiffs incorporate the allegations above.

        40.     The Defendant knew of the stairway's dangerous condition, and knew that it

created a likelihood ofhann to others.

        41.     Despite knowledge of this risk, the Defendant consciously disregarded it.

        42.    These actions or inactions were substantially more serious than ordinary

negligence to the point they constitute recklessness.

        43.    As a direct and proximate result of the Defendant's reckless conduct, the

Plaintiffs suffered injuries in an amount within the jurisdictional limits of this Court.

                            COUNT IV - LOSS OF CONSORTIUM

        44.    Plaintiffs incorporate the allegations above.

        45.    As the direct and proximate result of Defendant's negligence, Mrs. Fuerst has

been and will be deprived of her husband's full society, care, comfort, consortium and social

relations.

        46.    Mr. and Mrs. Fuerst, by reason of the foregoing, seeks monetary damages in an

amount to be detennined within the maximum jurisdictional amounts of this court, together with

interest and fees allowed by law.

                                           JURYTRIAL

        47.    The Plaintiffs, Glenn Fuerst and Donna Fuerst, hereby demand ajmy trial on all

Counts so triable.




                                                  6
      Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 8 of 143


                  Case 1:20-cv-00369 Document 1 Filed 03/24/20 Page 7 of 7



WHEREFORE, Plaintiffs respectfully request that this Honorable Court:

          A. Enter judgment against Defendant on all counts;

          B. Aware Mr. Fuerst damages, including but not limited to his medical expenses, pain

               and suffering, loss of enjoyment of life, lost wages, and emotional distress;

          C. Award Mrs. Fuerst damages for the loss of her husband's full society, care, comfort,

               consortium, and social relations;

          D. Award interest and costs; and,

          E. Grant such other relief is just and proper.



                                                   Respectfully submitted,

                                                   GLENN FUERST and
                                                   DONNA FUERST
                                                   By and through their attorneys,

                                                   WELTS, WHITE & FONTAINE, P.C.


Dated: --~3e:·:,,:24I:·,.20,,.2"'0                         Isl Israel Piedra
                                                   Jack S. White, Esq. (Bar no. 2725)
                                                   Israel F. Piedra, Esq. (Bar no. 267568)
                                                   WELTS, WHITE & FONTAINE, PC
                                                   29 Factory Street
                                                   PO Box 507
                                                   Nashua, NH 03061
                                                   (603) 883-0797




                                                      7
Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 9 of 143




                 EXHIBIT 2
Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 10 of 143




                             In the Matter Of:

             GLEN FUERST and DONNA FUERST vs

                                      WVSR




                             GLEN FUERST

                              March 12, 2021




           Duffy & McKenna Court Reporters~ LLC
                    P.O. Box 1658 Dover, NH 03821
                                1·800-600-1000
                 603-743-4949            I 603-743-4952 {fax)
                             www.dmreporting.com

                 dmreporting@stenosearch.com (Scheduling)
               f!JlDJUg_@.~1~!:!SJ§s;!JJih.co m (Bi 11 ing/ Produ cti on)




                                  WWW,f.)EPOS-PAN.COM

                                 ·nuJ(y & :,\/c.'1-...';,•iiiw
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 11 of 143




                                                        Volume: l
                                                      Pages:  235
                                                    Exhibits:  l0

                 UNITED STATES DISTRICT COURT

                  DISTRICT OF NEW HAMPSHIRE

GLEN FUERST and DONNA
FUERST,

                 Plaintiffs,

V.                                        No.   l:20-cv-369-AJ

WVSR, LLC d/b/a WATERVILLE
VALLEY SKI RESORT,

                 Defendant.




                  DEPOSITION OF GLEN FUERST



                    This deposition taken remotely by all

parties,     on Friday, March 12,       2021,   commencing at

l0:0l a.m.




                       Duffy & McKenna Court Reporters, LLC
                                  1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 12 of 143




                                                        GLEN FUERST                                                          2 .. 5
                                                          Page 2                                                        Page 3
 1                              APPEARANCES                         1                           INDEX
 2   For the Plaintiffs:                                            2   WITNESS                                        PAGE
 3   WELTS WHI'rE & FONTAINE PC
                                                                        GLEN FUERST
     BY:     Israel Francisco Piedra, Esquire
 4   PO Box 507                                                     4         By Mr. Tapply                            10
     Nashua, NH 03061                                               5
 5   (603)    883-0797
                                                                    6
     ipiedra@lawyersnh com
 6                                                                  7                          EXHIBITS
 7   For the Defendant:                                             8   NO.   DESCRIPTION                              PAGE
 8   BRAND    &   TAPPLY, LLC
                                                                    9   1     Waterville Purchase Information          154
     BY:     Timothy W. Tapply, Esquire
 9   555 Washington Street, Suite 6                                10   2     Photo of Waterville Ticket Window        163
     Wellesley, MA 02482                                           1l   3     Photo of Liability Release Sign          160
10   (781)   431-7878
                                                                   12   4     Waterville Senior Ski Ticket             165
     ttapply@brandtapply.com
                                                                   13   5     Photos of Salomon Shoes                  168
1l
12   Court Reporter:                                               14   6     Photos of Waterville Staircases          169
13   Molly K. Belshaw                                              15   7     Fuerst's Photos of Staircase             184
     RPR, LCR No. 00162
                                                                   16   8     Incident Report Form                     205
14
15   Also Present:                                                 17   9     Complaint                                206
16   Ms. Donna Fuerst                                              18   10    Answers to Interrogatories               206
17
                                                                   19
18
19                                                                 20
20                                                                 21
21                                                                 22
22
                                                                   23
23

                                                          Page 4                                                        t-'8.ge   5
 1                       PROCEEDINGS                                1   litigation, because she was a percipient witness to
 2                       MR, TAPPLY: All right,   Mr.   Fuerst,     2   the events that bring us here today, and as she has
 3   good morning.                                                  3   her own separate lost consortium claim. I do stand
 4                                  Good morning.
                         THE WIT.NESS:                              4   by that request.
 5                                 We sort of introduced
                         MR. TAP PLY:                               5                     I believe fundamental fairness
 6   ourselves briefly, but, again, my name is                      6   dictates that she present her testinDny this
 7   Tim Tapply, I represent the defendant in this                  7   afternoon, or as soon as we reach her, in a way that
 8   matter. We arc here today to take your dcpoaition,             8   fo unta..'Tiiohed and without being U."J1eceo.sarily
 9   Before we get started, a few things we need to go              9   influenced by the testimony of her husband. Not to
10   over.                                                         10   say that she would alter her testimony or change her
11                    Catmsel and I have agreed to the             11   testimony, but I believe I 1m entitled to her
12   unusual stipulations, Therefore, all objections,              12   testinDny, and her memory and her memory alone, not
13   except as to the form of the question, will be                13   being influenced from hearing what her husband has
14   reserved until the time of the trial. Additionally,           14   to nay.
15   all motions to strike will be reserved until time of          15                     Attorney Piedra has indicated that he
16   trial -- or, obviously, any nDtions in limine.                16   disagrees with that assertion, but I 1 ll let him
17   We 1 ll probably deal with those as well.                     17   speak to that position, obviously.
18                    I had formally requested of                  18                     MR. PIEDRA: Thank you, Yes, just
19   Attorney Piedra that Ms. Fuerst, who is a party to            19   for the record, I 1 ll say that I, obviously, have
20   this matter, remove herself from her husband's                20   denied that request. I am not aware of any rule or
21   deposition, as she's being deposed later today. And           21   other authority supporting such a request. And my
22   my request specifically was that she not attend her           22   position is the same -- right of a party to attend
23   husband's deposition, although she is a party to the          23   any witness 1 deposition. I 1 m not sure why there


                                         Duffy & McKenna Court Reporters, LLC
                                                        1-800-600-1000
      Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 13 of 143




                                                       GLEN FUERST                                                             6 .. 9
                                                             Page 6                                                         Page 7
 1    would be any difference in this situation.        So             1   that her memory has been changed or altered by her
 2    that I s the basis.  And so that 1 s on the record.              2   husband 1 s testimony, I would then have a basis to
 3                     Thank you.                                      3   preclude her from testifying in trial, because her
 4                     MR. TAPPLY:    And, Attorney Piedra,            4   testimony would have been influenced or altered by
 5    would you permit me to voir dire Ms. Fuerst at this              5   listening to her husband.
 6    point as to her memory of the events, so we can get              6                     So, again, that's my position. So my
 7    a baseline of her memory before we take her                      7   request is that if you are refusing to simply have
 8    husband 1 s deposition?                                          8   her sit out from her husband 1 s deposition, that I be
 9                     MR. PIEDRA: No. I don 1 t understand            9   permitted to voir dire her at this point on the
10    the basis for that.                                             10   scope of her understanding, knowledge, and
11                    MR. TAPPLY: Well, the law clearly               11   recollection of the events of March 13, 2019.
12    says that there is a basis to seek to exclude a                 12                     And, Molly, I apologize. I know I
13    witness or a party from another party's deposition,             13   was going really fast.
14    if there is a basis to do so.                                   14                     MR. PIEDRA: Again, I will reject
15                    Admittedly, the law says, in a                  15   that request and note that the request to have
16    general sense, that although someone 1 s testimony may          16   Ms. Fuerst excluded was made just this morning for
17    be influenced, it is typically not enough to allow              17   the first time, and that Attorney Tapply chose to
18    them to be precluded from attending another 1 s                 18   depose -- or noticed these witnesses 1 depositions in
19    deposition; therefore, I think it imperative that I             19   the manner that he did, And that if he wanted to
20    be permitted to ask her some simple questions as to             20   exclude a witness, per the federal rules, he should
21    the scope of her understanding and recollection of              21   have petitioned the court to do so well in advance
22    the events, so that we do have a baseline. So that              22   of this deposition.
23    when her deposition does take place, if it appears              23                     MR. TAPPLY: Would you prefer that we

                                                           Page 8                                                            Page·g
 1    delay the depositions for today to have the court                1   experience, having taken a number of deposition from
 2    hear that matter?                                                2   this location, is that it does not interfere with a
 3                        MR. PIEDRA: That 1 s your call. It 1 s       3   witness 1 ability to hear me when I 1m asking those
 4    your deposition.                                                 4   questions. However, if that heater comes on and
 5                        MR. TAPPLY: Well, I 1 mprepared to           5   makes it difficult for you to hear me whatsoever,
 6    proceed today. I will, however, ask that you put a               6   just kind of give me a wave, or yell, or whatever,
 7    standing objection on the record to any testiITDny of            7   and I will stop, wait for the heater to stop --
 fl   Ms. F'l1P.rnt, ;:mfl th;it Twill snspP.nd both dP.posi.tions     R   because it stops very quickly -- a.rid I 1 ll aRk the
 9    at the conclusion of them so that this matter can be             9   question again.
10    heard, should we need to do so.                                 10                   Does that make sense?
11                        And, also, just that I reserve the          11                   THE WITNESS: Yes.
12    right to preclude the testimony of either Mr. or                12                   MR. TAPPLY: And given we are all
13    Ms. Fuerst, or both, at trial based on these issues.            13   doing so many of these now via Zoom, I should also
14                        So with all that as a preamble, I           14   say that if you have any technological issues,
15    guess, Mr. Fuerst, before we commence with your                 15   whether anything is glitching, if the video doesn 1 t
16    deposition today, just a couple very quick                      16   work well, if you can 1 t hear me -- if there's any
17    technological issues.                                           17   issue at all with the technology again, just let us
18                        Are you able to hear me okay at this        18   know, and then we will have someone assist in making
19    point?                                                          19   a better connection for you; okay?
20                        THE WITNESS: Yes.                           20                   THE WITNESS:   Okay.
21                        MR, TAPPLY: I am in a room that has         21                       GLEN FUERST
22    kind of a loud heater that turns on from time to                22            having been duly sworn by Ms. Belshaw,
23    time. In fact, it was just on a moment ago. My                  23            was deposed and testified as follows:


                                      Duffy & McKenna Court Reporters, LLC
                                                       1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 14 of 143




                                                   GLEN FUERST                                                           10 .. 13
                                                     Page 10                                                             Page 11
 1                        EXAMINATION                           1   clear?
 2             BY MR. TAPPLY:                                   2         A.    Yes.
 3        Q.   Mr. Fuerst, some very background rules           3          Q.   Now, if I've asked a question and you've
 4   regarding a deposition.    You may have gone over          4   answered that question, and you did not say you
 5   these with your counsel already, or perhaps you•re         5   didn 1 t understand it or you didn 1 t ask me to repeat
 6   familiar with them from past experience, but I am          6   it or rephrase it, then I will presume that you
 7   duty-bound to go over them with you again today.           7   understood the question as it was asked, and you
 8             First is, as I'm asking questions, it 1 s        8   answered that question.
 9   vitally important that you understand my question.         9               Moreover, when a transcript is created of
10   Neither I or, I can guarantee, your counsel, wants        10   today's deposition, anyone reading the transcript
11   you to answer any question you don 1 t understand. So     11   will be entitled to presume that you understood the
12   I if ask you a question and, for any reason at all,       12   question when you answered it, unless you indicate
13   you don't understand the question, just let me lmow,      13   otherwise. That 1 s one of the reasons why it 1 s so
14   and I'm happy to repeat the question or rephrase it       14   important for you to let me know if you don I t
15   for you.                                                  15   understand the question; okay?
16             Does that make sense?                           16             A.     Yes.
17        A.   Yes.                                            17             Okay. Great.
                                                                              Q.
18        Q.   Also, if I ask a question and you missed        18             As I'm asking questions, you may have a
19   part of the question because you couldn t hear part
                                              1
                                                               19   tendency to jump in and start answering the question
2D   it, or you couldn 1 t hear all of it, or you missed a     20   while I'm still asking it, You 1 re not being rude
21   word or two for some reason -- again, you don 1 t need    21   when you do this, though. It 1 s just, I think, the
22   to answer that question. Just let me know, and I'm        22   way those of us up here in the greater Northeast
23   happy to repeat it or rephrase it for you; is that        23   talk to each other. But it makes the stenographer 1 s

                                                  Page 12                                                          Page 13
 1   job very difficult if two people are speaking at           1   I'm just trying to make sure that your answer gets
 2   once.                                                      2   accurately captured in the transcript.
 3             So, if you could, try to let me finish my        3        A.   Okay.
 4   entire question before you jump in with an answer.         4        Q.   If I ask you a question and you don't know
 5   I will also do my best to let you finish your entire       5   the answer, I don't want you to guess. Telling me
 6   answer before I jump in with my next question; okay?       6   you don•t know or don't remember is perfectly
 7        A.   Fine.                                            7   acceptable. I may ask you to give an estilllate or an
 8        Q.   Great,                                           8   approximation, if you can, but you don 1 t need to
 9             It is lll!portant that you give verbal           9   guess; okay?
10   responses. So if I ask the question and I 1m looking      10        A.   Fine,
11   at you, if you nod your head up and down or shake it      11        Q.   If you need to take a break today for any
12   side to side, or say something like 11 uh-huh, 11 I' 11   12   reason, let me know. I 1m happy to take as many
13   obviously know what that means, because I'm looking       13   breaks as you need. My only request is that if I 1 ve
14   at you. But a stenographer -- even one as talented        14   asked a question, I do need you to give me an answer
15   as Molly -- can't take down a nonverbal                   15   to that question before we take a break and go off
16   communication in the transcripts.                         16   the record. All right?
17             So I would ask you to give a verbal             17             A.     Yes.
18   response to any question; okay?                           18                  MR. TAPPLY: And, Attorney Piedra, I
19        A.   Yes.                                            19   assume that you 1 ll be reading and signing the
20           Q, Now, if you slip up and you nod your head      20   transcript upon completion?
21   or something like that, what I 1 ll do is I 1 ll say,     21                           MR. PIEDRA:   Yes.
     11 sir,  is that 1yes 1 or is that 1 no 1 ?n When I do
22                                                             22                         MR. TAPPLY: Well, I shouldn 1 t say
23   that, I'm not trying to be a wise guy or difficult.       23   11
                                                                         you. 11   Your client will be.


                                   Duffy & McKenna Court Reporters, LLC
                                              1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 15 of 143




                                                     GLEN FUERST                                                       14 .. 17
                                                       Page 14                                                         Page 15
 1                      MR. PIEDRA:   My   client.                1        Q.   Mr. Fuerst, have you ever gone by any
 2                      MR. TAPPLY:   Thirty days makes sense     2   other name or alias?
 3   for you?                                                     3        A.   No.
 4                      MR. PIEDRA:   Sure.                       4        Q.   Do you have a nickname that you go by with
 5                  MR. TAPPLY: Now, Mr. Fuerst, what             5   your friends or fellow ertqJloyees?
 6   that means is once the transcript is created, a copy         6        A.   No,
 7   will be sent to you either directly from the                 7        Q,   Sir, your date of birth?
 8   stenographer or from your counsel. And you 1 11 be           8        A.   March 14, 1947.
 9   asked to review the transcript, make any notations           9        Q,   Well, happy early birthday.
10   of any errors in the transcription that you see, and        10        A.   Thank you.
11   then note those errors, and then sign it and return         11        Q.   Your current address, sir?
12   that sheet noting the errors, if there are any.             12        A.   365 0 1 connor Road, North Babylon, New York
13   Typically, we give a witness 30 days to do so. My           13   11703,
14   experience, however, is that if, for some reason,           14        Q.   Sir, do you   own   or rent that location?
15   you need more than 30 days, it 1 s -- rarely, if ever,      15        A.   We own the home.
16   is that a problem.                                          16        Q.   And when you say "we, 11 are you talking
17                  Just let your counsel lmow, and he           17   about you and your wife?
18   and I will come to an agreement as to the timing of         18        A.   Yes.
19   that reviewing and signing; okay?                           19        Q.   Is there anyone else 1 s name on the deed to
20                  MR. PIEDRA: Yes.                             20   that property other than you and your wife, if you
21        Q.   Now, with all that, Mr. Fuerst, can I have        21   know?
22   your full and complete name?                                22         A.  No.
23        A.   Glen Louis Fuerst.                                23         Q,  Do you have a mortgage on the property?

                                                       Page 16                                                         Page 17
 1        A.     No.                                              1        Q.   Other than you and your wife, does anyone
 2        Q.     Have you ever had a mortgage on the              2   else live with you there at your home?
 3   property?                                                    3        A.   No.
 4        A.     Yes.                                             4        Q.   How long have you been married?
 5        Q.   Approximately when did you last have a             5        A.   Forty-seven years.
 6   mortgage on that property?                                   6        Q.   Do you have any children?
 7        A.   I don 1 t know, offhand.                           7        A.   No.
 8        Q.   Did you have a mortgage and then                   8        Q.   And your marriage to Ms. Fuerst -- that 1 s
 9   eventually you payed it off?                                 9   your only marriage?
10        A.   Yes.                                              10        A.   Yes.
11        Q.   Do you own any other property?                    11        Q.   Where are you from originally, sir?
12        A.     No.                                             12        A.   Plainview, Long Island, New York,
13        Q.     Approximately how long have you lived at        13        Q.   Did you attend high school in Plainview?
14   your hcnne?                                                 14        A.   Yes.
15        A.     We are living in this home 43 years.            15        Q. Which high school is that?
16        Q,     And, Mr. Fuerst, I meant to ask this kind       16        A.   Plainview-Old Bethpage High School.
17   of when we started, but your wife is attending this         17        Q. Did you graduate from Plainview~Old
18   deposition remotely as well.                                18   Bethpage High School?
19               Is she in the same room as you?                 19        A.   Yes.
20        A.     No.                                             20        Q.   In what year?
21        Q.   Is there anyone else in the same room as          21        A.   1965,
22   you currently?                                              22        Q.   After graduating from high school, did you
23        A.     No.                                             23   go on to any college or additional education?


                                      Duffy & McKenna Court Reporters, LLC
                                                     1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 16 of 143




                                                    GLEN FUERST                                                     18 .. 21
                                                     Page 18                                                        Page 19
 1        A.     Not right away, no.                             1        A.   Yes.
 2        Q.   Eventually, did you go on to college or           2        Q.   In what year were you drafted?
 3   same other educational institution?                         3        A.   I believe it was 1966.
 4        A.     Yes.                                            4        Q.   So that would have been just after you
 5        Q.     Where did you go?                               5   graduated from high school then?
 6        A.     Went to the University of Tampa.                6        A.   Yes.
 7        Q.     What did you study at the University of         7        Q.   And was there a physical limitation that
 8   Tampa?                                                      8   caused you not to be able to serve after being
 9        A.     I studied physical education.                   9   drafted?
10        Q.     Did you graduate from the University of        10        A.     No.
11   Tampa?                                                     11        Q.     How come you didn't serve after being
12        A.     No.                                            12   drafted?
13        Q. Did you receive any kind of a teaching             13        A.   Because I was accepted into the University
14   certificate or teaching degree in physical                 14   of Tampa, and they let me go to college.
15   education?                                                 15        Q.   Did you apply to the University of Tampa
16        A,     ~-                                             u    before or after you were drafted?
17        Q.     When was it that you went to University of     17        A.   Before.
18   Tampa?                                                     18        Q.   So you didn 1 t learn that you were drafted
19        A.     September of 1967 through January of 1970.     19   and then quickly applied to college?
20        Q.     And, Mr. Fuerst, did you serve in the          20        A.     No.
21   military?                                                  21        Q.   You attended the University of Tampa from
22        A.     No.                                            22   1967 until early 1970; right?
23        Q.     Were you drafted?                              23        A.   Yes.

                                                      Page 20                                                       Page 21
 1        Q.    And how come you didn 1 t stay at the            1        Q.     How long did you work for them?
 2   University of Tampa?                                        2        A.   I was with them approximately
 3        A.    Well, my father became sick with                 3   twelve years -- a little less than twelve years.
 4   emphysema, and I had to leave school to take care of        4        Q.   So that would have been from 1972 up until
 5   the family.                                                 5   1983 or 1984 -- somewhere thereabouts?
 6        Q.    Was your father back up in Long Island?          6        A.   Well, yeah, '83.
 7        A.    Yes.                                             7        Q. Did you switch jobs in 1983?
 8        Q. i.nd have you lived in Long Island since            8        A.   Not right away, no.
 9   leaving the University of Tampa?                            9        Q, Did you continue to work in the sales
10        A.    Yes.                                            10   field after 1983?
11        Q,    Was it then that you entered into the           11        A.   Yes.
12   workforce?                                                 12        Q. What kind of work -- or where did you work
13        A.    Yes.                                            13   as a salesman after 1983?
14        Q.    What kind of work did you start out doing?      14        A.   I worked for a tobacco wholesaler, Golden
15        A.    I started working out -- I had part-time        15   Tobacco.
16   jobs, but I started working for a serious company --       16        Q.   How long did you work for Golden Tobacco?
17   serious job in 1972.                                       17        A.   I 1m sorry?
18        Q.    What kind of a job was that?                    18        Q,   How long did you work for Golden Tobacco?
19        A.    I was a sales representative for a tobacco      19        A.   I was with Golden Tobacco for
20   company.                                                   20   approximately -- I would say maybe seven,
21        Q.    Which company?                                  21   eight years.
22        A.    Lorillard Tobacco -- Lorillard Tobacco          22        Q,   Were you working as a salesperson for them
23   products.                                                  23   as well?


                                     Duffy & McKenna Court Reporters, LLC
                                                    1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 17 of 143




                                                     GLEN FUERST                                                      22 .. 25
                                                          Page 22                                                     Page 23
 1        A.   Yes.                                                  1   business went out of business.
 2        Q.   And then after leaving Golden Tobacco,                2        Q,   And did you continue to work after Center
 3   where did you go to work?                                       3   Candy shut down?
 4        A.    I worked for another tobacco                         4        A.   I was out of work for -- working part-time
 5   distributor/wholesaler.     And the name of that                5   jobs again. I was out of work for a couple years.
 6   company was Center Candy.                                       6   And I started -- I got a part-time job working for
 7        Q.   How long did you work for Center Candy?               7   DMR Food Broker.
 8        A.    I was with Center Candy for probably about           8        Q,   About when was it that you started
 9   twelve years.                                                   9   part-time for DMR Food Broker?
10        Q,   Just to make sure I have this general                10        A.   I would say approximately -- it was about
11   timeline right, from 1972 to 1983, you worked in               11   2010.
12   tobacco sales. Fram 1983 until about 1990 or 1 91,             12           Q.How long did you work for them?
13   you worked for Golden Tobacco. And then from about             13           A.I 1m still working with them. I work
14   1990 or r91, sounds like up until 2002 or 2003 1 you           14   three days a week.
15   worked for Center Candy; is that correct?                      15        Q,   And have you been part-time with DMR Food
16        A.   Yes.   I mean, there were jobs in between,           16   Broker ever since you started in 2010?
17   but they were part-time jobs.     I don 1 t really             17        A.   Yes.
18   remember them.                                                 18        Q. Has it always been three days per week?
19        Q.   And how come you left Center Candy in the            19        A.   Yes.
20   early 2000s?                                                   20        Q,   So since you started with DMR Food Broker,
21        A.   They were closing the business down. And             21   have you had any second jobs or additional jobs?
22   they were -- they let me go due to seniority. I was            22        A.   No.
23   one of the first ones to go. And, eventually, the              23        Q,   So for any of the companies for whom

                                                          Page 24                                                     Page 25
 1   you 1 ve worked as a salesperson, starting in 1972 all          1   in 2019.
 2   the way up through today, have you ever been injured            2             Other than that, have you ever collected
 3   on the job in any of those companies?                           3   short-temi disability?
 4          A.   Are you -- you 1 re asking me -- is this all        4        A.   No.
 5   the jobs that I 1ve worked?                                     5        Q,   Ever collected long-term disability?
 6          Q.   Well, we 1 ll start with all the salesperson        6        A.   No.
 7   jobs, because I know you said you worked a bunch of             7        Q.   Now, the part-time jobs that you had in
 8   kind of part-time jobs in a~d among and between the             8   and among your career as a salesperson -- what kind
 9   more full-time positions.                                       9   of part-time jobs did you have?
10               So just as a salesperson, were you ever            10        A.   Well, I worked for U-Haul, and it was an
11   injured on the job as a salesperson?                           11   inside, office job. I worked for some factories for
12          A.   No. The only time I was injured was at             12   a couple of months because it was difficult finding
13   Waterville Valley, when I worked for DMR.                      13   a full-time job at that time.
14          Q.   Well, I think we'll probably get to that           14        Q,   But I think you said earlier you have not
15   in a bit, but I'm just talking about just in your              15   worked at any of those part-time jobs since at least
16   scope of your duties -- so the scope of your job,              16   2010.
17   have you ever been injured on the job at all?                  17           A.Yes. No, not at all, no.
18          A.   No.                                                18           Q,Were you ever injured in the course or the
19          Q. Have you ever submitted a worker's                   19   scope of your employment during any of those
20   compensation claim?                                            20   part-time jobs?
21          A.   No.                                                21        A.   No.
22          Q,   And I understand that you were out on              22        Q.   All right.
23   short-temi disability for a period -- short period             23             Sir, have you ever filed for bankruptcy?


                                    Duffy & McKenna Court Reporters, LLC
                                                     1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 18 of 143




                                                   GLEN FUERST                                                     26 .. 29
                                                     Page 26                                                      Page 27
 1        A.      No.                                           1   credit cards?
 2        Q,      You indicated you don't have a mortgage on    2       A.    I have numerous cards that I use, yes.
 3   your heme.                                                 3        Q,   Do you know today what the approximate
 4             Do you have a mortgage for any other             4   balance is of all those cards?
 5   property anywhere else?                                    5        A.   I would say probably $22,000 to $24,000.
 6        A.      No.                                           6        Q,   So going back to March of 2019 -- so just
 7        Q.   In the past five years, have you had a           7   about two years ago -- do you know what your
 8   mortgage for any property at all?                          8   approximate balance was in total for all those
 9        A.      No.                                           9   credit cards then?
10        Q.      Did you take any business loans out in the   10        A.   No, I don 1 t Jm.ow.
11   past five years?                                          11        Q.   Do you think it was substantially higher
12        A.   Business loans, no.                             12   or substantially lower than what it is today?
13        Q.   Any personal loans in the past five years?      13        A.   It might have been very close to the same
14        A.      No.                                          14   or a little higher, because they have been paid off
15        Q.      Any educational loans that either you've     15   or are being paid off.
16   taken out or you I re responsible for paying in the       16        Q.   Have any of your credit cards gone into
17   past five years?                                          17   default or into collections in the past five years?
18        A.      No.                                          18        A.   No.
19        Q.      Have you taken on any debts of anyone        19        Q. Have you been late on any credit card
20   else -- any friends or family -- in the past              20   payments in the past five years?
21   five years?                                               21        A.   Probably one, yes.
22        A.      No.                                          22        Q,   And what makes you think that there's
23        Q.      Do you or your wife currently utilize any    23   probably one card for which you've been late on

                                                     Page 28                                                      Page 29
 1   payments?                                                  1        Q.   And have you been on time for any lease
 2         A.  Because I was buying a new vehicle and I         2   payments for any vehicles driven by your wife for
 3   was turning in the vehicle to the company that I           3   the past five years?
 4   bought the new vehicle from -- or leased it. And           4        A. Yes. They 1ve all been paid on time, yes.
 5   they were supposed to pay the company who owned the        5        Q.   In your job for DMR Food Brokers, do you
 6   lease, and they didn't. And instead of being paid,         6   have a specific territory that you cover?
 7   that monthly payment was not met until probably            7        A. Yes.
 8   two weeks later. So that showed on my credit card,         8        Q.   What territory is that?
 9   yes.                                                       9        A.   Nassau and Suffolk counties on Long
10         Q.  And then -- but after that, did you get it      10   Island.
11   sorted out, and you were on time with payments after      11        Q.   Do you have a company car?
12   that?                                                     12        A,   No,
13         A.  Yes.                                            13        Q. Do you track your mileage for
14         Q,  And do you currently have a vehicle loan?       14   reimbursement purposes when you 1 re driving your car
15         A.  Yes. Well, I lease a vehicle, yes.              15   for work?
16         Q.  And have you been current on lease              16        A.   Yes.
17   payments for the past five years?                         17        Q.   And for how long have your territories
18         A.  Yes.                                            18   included Nassau and Suffolk counties?
19         Q.  And what about your wife -- does she have       19        A.   I would say probably around ten years --
20   a vehicle as well?                                        20   nine to ten years.
21         A.  Yes.                                            21        Q. And at least in the last two years, those
22         Q,  Does she lease that vehicle?                    22   have both been your counties?
23         A.  Yes.                                            23        A.   Yes.


                                    Duffy & McKenna Court Reporters, LLC
                                                   1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 19 of 143




                                                 GLEN FUERST                                                      30 .. 33
                                                  Page 30                                                        Page 31
 1        Q.   Mr. Fuerst, have you ever been involved in     1         A.  Well, just that the glass wasn 1 t supposed
 2   any other lawsuits besides this lawsuit?                 2   to be there. And at the time, I didn 1 t know whether
 3        A.   Not to my recollection, no.                    3   I swallowed part of the glass or not. And a lot of
 4        Q,   Sa as far as you know, you 1ve never sued      4   stress going through it, yes.
 5   anyone else; right?                                      5         Q. Did you go to the doctor 1 s?
 6        A.   No.                                            6         A.  No.
 7        Q.   Let me ask you a little bit of a different     7         Q.  And so I just want to make sure I have
 8   question then.                                           8   this straight.
 9             To your knowledge, have you ever sued          9             So back in the 1970s, you were drinking a
10   anyone else?                                            10   bottle of Schaefer Beer, and you discovered glass
11        A.   I had a lawsuit back in the 1 70s, drinking   11   inside the bottle; right?
12   a bottle of beer, and there was a piece of glass in     12         A.  Yes.
13   the beer, And, yes, there was a lawsuit there, but      13         Q,  And you were not sure if you swallowed
14   it was settled out of court.                            14   glass or not; right?
15        Q.   So back in the 1970s, sounds like you were    15         A.  I bit down on the glass, yes.
16   involved in a lawsuit with -- was it a beer             16   ]mow, if I bit down, if I swallowed anything of
17   manufacturer or distributor?                            17   that.
18       A.    Yeah, beer manufacturer.   Schaefer, yes.     18         Q.  Being unsure whether or not you swallowed
19        Q.   Were you injured when you drank the beer      19   any glass, you did not go to a doctor or hospital to
20   and there was glass in the beer?                        20   get evaluated; is that a correct statement?
21        A.   No.                                           21         A.  I don't think so, but I may have gone to
22        Q.   What was the subject of the lawsuit then,     22   the hospital. I just don 1 t remember exactly.
23   if you were not injured?                                23         Q.  But as you sit here today, looking back,

                                                   Page 32                                                        Page 33
 1   do you recall having any physical injuries or            1           Q,   How much money did you get?
 2   physical ailments as a result of perhaps swallowing      2           A.   I got $1,200,
 3   glass?                                                   3           Q.   And do you Jmow when this was in the
 4        A.   After the fact, no.                            4   1970s?
 5        Q.   Well, did you have any physical issues or      5           A.No, I don 1 t know exactly what year. I was
 6   physical ailments at the time that you think you may     6   on a bowling league, and that was when it happened.
 7   or may not have swallowed some glass?                    7        Q.   Did this happen to anyone else that you
 8        A.   No.                                            8   knew?
 9        Q.   But you ended up in a lawsuit with             9        A.   Not that I know of, no.
10   Schaefer Beer Company as a result of this incident;     10           Q.Did you ever have any friends or family
11   right?                                                  11   that sued Schaefer Beer, alleging that they might
12        A.   Yes.                                          12   have swallowed some glass?
13        Q.   Was this a class action type of a suit, so    13           A.   No.
14   it was you and multiple other people --                 14         Q.  So when I asked you if you 1 d ever been
15        A.~.                                               ll   involved in any other lawsuits, you said no, but now
16        Q.   -- or just you?                               16   you•ve recalled that you were involved in this
17        A.~.                                               D    litigation in the 1970s where you sued Schaefer
18        Q.   And you sued Schaefer Beer, it sounds         18   Beer.
19   like, mainly because of the stress involved with not    19             Other than that lawsuit, have you ever
20   being sure whether or not you swallowed glass?          20   sued anyone else?
21        A.   Yes,                                          21         A.  No.
22        Q.   And it's settled out of court?                22         Q.  Have you made any other clall!IS against any
23        A.   Yes.                                          23   other companies for injuries that you've suffered?


                                 Duffy & McKenna Court Reporters, LLC
                                                 1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 20 of 143




                                                       GLEN FUERST                                                       34 .. 37
                                                         Page 34                                                         Page 35
 1        A.      ~-                                                 1   have been physically injured, but you suffered some
 2        Q.      Okay.                                              2   kind of stress or psychological issue, and you made
 3                Have you been compensated by any other             3   a claim hoping for financial compensation, but ended
 4   companies or insurance CO!!panies for any reason for            4   up getting no money -- has that happened?
 5   injuries you may have suffered?                                 5        A,   No.
 6        A,      No, not to my recollection.     You're asking      6         Q.  Now, we 1 ve talked about the entirety of
 7   me to go back 40 years.     And I only thought of the           7   your recollection of the tiines you have sued someone
 8   Schaefer incident -- it just crossed my mind.           But,    8   else.
 9   no, I don't recollect any other situations like                 9             Have you ever been sued?
10   that.                                                          10        A.   No.
11        Q,      Have there been any other situations where        11        Q.   Have you ever been brought to small clallllS
12   maybe you weren I t hurt, but you suffered some amount         12   court, or brought to any kind of a court, by any
13   of stress, and then you asked to be compensated                13   entity looking for money from you?
14   financially for that distress, kind of like what               14        A.   No.
15   happened with Schaefer.                                        15        Q.   Going back to that Schaefer lawsuit.
16             Has that happened with anyone else?                  16             Was that lawsuit in New York, if you know?
17        A.~-                                                      17        A.   Yes.
18        Q.      Have you made any other claillls for injury       18        Q.   And do you know in which court that
19   where you were hoping to get compensated, but in the           19   lawsuit was filed?
20   end, you didn 1 t get any money out of it -- has that          20        A.   No.
21   happened?                                                      21        Q.   I assume that you were represented by an
22        A.      No.                                               22   attorney in that instance, though; right?
23        Q.      MJ.y other instances where you might not          23        A.   Yes.

                                                         Page 36                                                         Page 37
 1        Q.   Did you have to provide any kind of a                 1        A.   No.
 2   deposition testilllony, kind of like you are today?             2        Q.   Have you ever had to take any kind of
 3        A.      ~.                                                 3   driving education class in order to avoid your
 4        Q.    Obviously, back then, it wouldn I t have             4   license being suspended?
 5   been over Zoom, but you didn I t have to sit down in a          5        A.   No.
 6   rocnn with some attorneys and get asked questions?              6        Q.    Have you had to pay -- other than a
 7        A.      They sent a bottle technician from the             7   standard speeding or parking ticket, have you ever
 8   Schaefer Beer Compa..riy.                                       8   had to ro~ke any kind of a payment in order to avoid
 9             He looked at the bottle, and he looked at             9   your license being suspended?
10   the glass, and he said that -- and he said it to me            10        A.   No.
11   -- "Schaefer was at fault.   11
                                       And that I s how it          11        Q.   How long have you been a skier?
12   concluded.                                                     12        A.   I started skiing when I was 45 years old.
13        Q.   Mid, sir, have you been convicted of any             13   So that would make it back in 1 92 -- 1992.
14   kind of a crime in the past ten years?                         14        Q. Where did you start out skiing back in the
15        A.      No.                                               15   1990s?
16        Q.   Now, you have a license to operate a motor           16        A.   Belleayre Mountain, New York.
17   vehicle in the state of New York; is that right?               17        Q,   Did you happen to hear about the avalanche
18        A.   Yes.                                                 18   up at Belleayre earlier this year?
19        Q,   And have you ever had a license to operate           19        A.   Yes.
20   a motor vehicle in any other state?                            20        Q.   Did you see the pictures?
21        A.   No.                                                  21        A.   No.
22        Q.   Has your license been suspended or revoked           22        Q.   Pretty amazing stuff.
23   ever in New York?                                              23             And was Belleayre, for lack of a better


                                       Duffy & McKenna Court Reporters, LLC
                                                  1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 21 of 143




                                                     GLEN FUERST                                                      38 .. 41
                                                      Page 38                                                        Page 39
 1   term, your home mountain when you started skiing?           1          Q.   Is that because of COVID?
 2        A.     Yes.                                            2          A.   It 1 s because of COVID, but also because of
 3         Q.  And in the 1990s, did you ski primarily at        3   my hip.
 4   Belleayre, or did you ski at other mountains as             4         Q.  Did you have a trip to Lake Tahoe planned
 5   well?                                                       5   for this year?
 6        A.     No, we started skiing out west.                 6         A.  Yes,
 7        Q,     When you say 11we," who is that?                7         Q,  Had you bought tickets -- strike that.
 8        A.     My   wife.                                      8             Had you bought airline tickets?
 9        Q.     Where did you go skiing out west?               9        A.   Yes. Well, we had -- yes, yes, we did.
10        A.     Lake Tahoe.                                    10   Yes.
11        Q.     How many tlllles have you been out skiing to   11         Q.  Do you know when you bought the airline
12   Lake Tahoe?                                                12   tickets to go out to Lake Tahoe?
13        A.     Twenty-six years.                              13        A.   Probably May or June of 2019, I thinlc it
14        Q.     So you've gone out once a year for             14   was -- or 2020.
15   26 years?                                                  15         Q.  When was that that you were supposed to go
16        A.     Yes.                                           16   to Lake Tahoe? Do you know what the time frame was?
17        Q.   When you go out to Lake Tahoe, is it just        17        A.   It was in January. President's week.
18   you and your wife, or do you go out with other             18         Q. Did you have a place reserved to stay out
19   people as well?                                            19   there in Lake Tahoe?
20        A.   we 1 ve gone out by ourselves, but we 1 ve       20        A.   Yes.
21   also gone out with another couple.                         21         Q.  Is that a place that you 1ve stayed in the
22        Q.   Did you go to Lake Tahoe this year?              22   past?
23        A.   No.                                              23        A.   Yes.

                                                                                                                     Page 41
 1        Q.     Excuse me for one second.                       1   2021 to a later date -- when you rolled them over,
 2               Do you know -- the place that you had           2   did you give a reason for the need to roll them
 3   reserved to stay for this trip, which would have            3   over?
 4   been president 1 s week of 2021 -- is that a place          4         A.  You 1 re starting to break up.
 5   that you 1 ve stayed in the past?                           5         Q.  I'm sorry,
 6        A.     I think you just asked me that. Yes.            6             Can you hear me okay now?
 7        Q.     I missed your answer because I was getting      7          A. Yes.
 8   ready for my sneeze.                                        8        Q.   When you rolled your tickets over - - your
 9        A.     Okay.                                           9   airline tickets from the trip that was supposed to
10        Q.   Were you planning to go with anyone else         10   have been in January of 2021 -- when you rolled
11   besides your wife this year?                               11   those tickets over to a later date, did you give the
12        A.   Just the two of us.                              12   airline a reason for the need to roll them over?
13        Q.   Were you able to roll whatever you had to        13        A.   Yes. I told them it was COVID related,
14   pay for the reservation for the place you were going       14   yes.
15   to stay -- were you able to roll that over to a            15          Q. Thank you,
16   subsequent year?                                           16             As for the place you were going to stay
17        A.   Yes.                                             17   out in Lake Tahoe, when you rolled that reservation
18        Q.   And what about the airline tickets -- were       18   over to a later time, did you provide them a reason
19   you able to roll those over to another year?               19   as to why you were rolling it over?
20        A.   Yes, within a certain amount of time.            20        A.   No. I didn 1 t have to because I was told
21        Q,   Sure.                                            21   that they were closed.
22             When you rolled your airline tickets over        22        Q.   Oh. Okay. All right.
23   from what would have been the trip in January of           23             And if you had had to tell them the


                                     Duffy & McKenna Court Reporters, LLC
                                                     1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 22 of 143




                                                   GLEN FUERST                                                          42 ..45
                                                       Page 42                                                      Page 43
 1   reason, you would have just said, just like the              1        Q,    And have you shopped for any new equipment
 2   airline, you were rolling it over due to COVID;              2   in the past five years?
 3   right?                                                       3        A.    No.
 4        A.    Yes.                                              4        Q,   So back here on the East Coast, though you
 5        Q.    Other than this annual trip to Lake Tahoe,        5   skied at Belleayre, have you had a season's pass at
 6   are there any other ski trips that you and your wife         6   any moW1tains since you started skiing in 1992?
 7   have taken out west since you started skiing?                7        A.    No.
 8        A.   We skied Utah.                                     8        Q.   Have you ever owned one of the passes that
 9        Q.   How many times have you skied in Utah?             9   allows you to ski at multiple moW1tains?
10        A.   Once.                                             10        A.   No.
11        Q,   When was that, approximately?                     11        Q.     Sa when you do go skiing, you primarily
12        A.   That was approximately -- I would say             12   purchase day tickets; is that a fair statement?
13   early 2000s, probably -- maybe 2001, '02, or '03.           13         A.    I purchase senior tickets, yes.
14        Q. Do you belong to any ski groups or ski              14          Q.   And by "senior tickets, 11 you mean a ticket
15   clubs?                                                      15   that 1 s a reduced price for seniors?
16        A.   No.                                               16         A.    Correct. Yes.
17        Q.   Do    you own your own ski equipment?             17          Q. Do you have a favorite mountain to ski?
18        A.   Yes.                                              18         A.    I like Cannon in New Hampshire.
19        Q.   And when is the last time you purchased           19          Q. Cannon MoW1tain is about 350 yards from
20   new ski equipment -- you, personally?                       20   where 1 1m sitting right now.
21        A.   Three years ago, Well, now -- it was              21         A.    Really?
22   three years before -- it was about five years ago,          22          Q.   Yeah.
23   but I haven't used it the last two years.                   23               How many ti.mes have you skied in Cannon

                                                      Page 44                                                             Page 45
 1   over the years?                                              1              So by a 11 ski trip, 11 you mean you 1 d go
 2        A.     I would say about seven or eight times .         2   someplace and ski Monday through Friday for those
 3        Q,     Why is it your favorite?                         3   five days?
 4        A.     I just think it 1 s a very good mountain to      4        A.    Yes.
 5   ski, and it's taken care of. It 1 s run by                   5        Q,    And then if you do that three times a
 6   New Hampshire.                                               6   year, that 1 s obviously 15 of your days; right?
 7        Q.     Mr, Fuerst, since you started skiing in          7        A.    Weather permitting, yes.
 8   1992, are you someone that keeps track of your               8        Q,    Sure.
 9   skiing days each year?                                       9              But then you also take a number of day
10        A. Yes.                                                10   trips that would add on to that approximate 15-day
11        Q.     How do you do that? How do you keep track       11   total; is that correct?
12   of them?                                                    12        A.    Yes.
13        A.     Well, we take three ski trips each winter       13        Q.    And when you take your day trips, where do
14   season. I don 1 t ski -- or we don 1 t see on weekends,     14   you normally go?
15   so we basically ski Monday through Friday. Because          15        A.    We go to Belleayre. And we haven 1 t skied
16   I don 1 t want to deal with crazy people and crowds.        16   in Vennont, but we normally would go to
17               So, yes, I 1m -- if I can ski 90 percent of     17   Southern Vermont. But we haven it been there in
18   those 15 ski days, plus what I ski at home on day           18   years. So the last two years, I haven't skied at
19   trips, I can ski 20 -- a good year is 25 ski days a         19   all. So I can't really answer that question now
20   season.                                                     20   because of the situation.
21        Q. So just -- I want to clarify that a little          21        Q,    Sure.
22   bit. So you said that you and your wife take three          22              But, I mean, before this -- before that
23   ski trips each season.                                      23   situation, when you were taking day trips, were


                                    Duffy & McKenna Court Reporters, LLC
                                                   1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 23 of 143




                                                      GLEN FUERST                                                        46 .. 49
                                                       Page 46                                                        Page 47
 1   those day trips typically to Belleayre and                      1   buy a senior day ticket; right?
 2   Southern Vennont, or someplace else?                            2        A.   Yes.
 3        A.   Basically just Vermont and New York.                  3        Q.   When you would take your week trip up to
 4        Q.   Now, the three ski trips that you took                4   Lake Placid, I presume you would ski at Whiteface?
 5   each season -- so there's three separate one-week               5        A.   Yes.
 6   trips.                                                          6        Q,   Anywhere else, or would you spend the week
 7                Did you have a -- specific places or areas         7   at Whiteface?
 8   you would go during each of those three trips each              8          A. Spent a week at Whiteface.
 9   season?                                                         9          Q,  Where did you like to stay when you went
10        A.      Yes,                                              10   up to Lake Placid?
11        Q.      Where were those?                                 11          A.  Lake Placid Lodges.
12        A.      One was in Lincoln, New Hampshire.     One        12          Q.  When you would spend a week up at
13   was in Lake Placid, New York.     And Lake Tahoe.              13   Lake Placid, would you buy a week. 1 s worth of tickets
14        Q.      Now, when you would go out to Lake Tahoe,         14   in advance, or just purchase them by the day when
15   would you ski at multiple resorts?                             15   you were there?
16        A.      Yes.                                              16          A.  I purchase them by the day.
17        Q.      Which resorts would you ski at at                 17              Before you ask the next question, could we
18   Lake Tahoe?                                                    18   take a break? Because I just want to stretch my hip
19        A.   We would ski Heavenly. We would ski                  19   a little.
20   Diamond Peak. We would ski Kirkwood. We would ski              20                   MR. TAPPLY: Absolutely. And I
21   Mt. Rose, Squaw Valley. That was in -- pretty much             21   should say, sir, that if you need to stand up and
22   Lake Tahoe.                                                    22   stretch and move around, you 1 re welcome to do that
23        Q. And for each of those places, you would                23   a:.~ytime. And you can do it in the middle of

                                                       Page 4"i°f                                                       Page 49
 1   questions.     It 1 s fine by me.                               1        Q.   Cranmore?
 2               (Recess taken from 10:51 a.rn. to 11:01             2        A. Cranmore, yes.
 3               a.rn.}                                              3        Q.   My others?
 4          Q.   (By Mr. Tapply) We were talking about               4        A.   In New Hampshire, no. That 1 s about it.
 S   where you and your wife would typically take these              5   We skied some in Maine -- Sunday River. Mt. Abrams
 6   weeklong trips during the ski season.                           6   is a very small mountain.
 7               You also indicated, I think, that the               7        Q.   And when you went to these mountains
 8   t..¾ird place you we.~t was to Lincoln, New Hampshire;          8   throughout N'ew Han'pshire and then over into Maine,
 9   is that correct?                                                9   you would use Lincoln as your home base?
10          A.   Yes.                                               10        A.   Yes.
11          Q.   When you would spend a week up at Lincoln,         11        Q. Now, in addition to skiing, are there any
12   where would you normally ski? 1 1m going to guess              12   other athletic endeavors that you enjoy besides
13   Cannon, but in addition to Cannon, where would you             13   skiing -- hiking, bowling, or anything else?
14   ski?                                                           14        A,   Well, I bowled -- I !'..aven 1 t bowled in a
15          A.   Loon, Bretton Woods. Skied Waterville              15   couple years. I stopped bowling about maybe three,
16   Valley.                                                        16   four years ago. But I ride my bike as often as I
17          Q. So we've got Cannon, Loon, Bratton Woods,            17   could. And I played some senior baseball,
18   and Waterville.                                                18   softball -- senior leagues. When I was younger, I
19               Anywhere else?                                     19   played in softball leagues. And I used to jog a lot
20          A.   Skied Gunstock.                                    20   more than I can now. But just taking walks around
21          Q.   Anywhere else?                                     21   Belmont Lake, where we live.
22          A. Attitash, Wildcat, the smaller one that's            22        Q, Have you ever belonged to a bowling
23   in North Conway. I can 1 t think of the name of it.            23   league?


                                      Duffy & McKenna Court Reporters, LLC
                                                 1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 24 of 143




                                                  GLEN FUERST                                                       50 .. 53
                                                      Page 50                                                       Page 51
 1        A.   Yes.                                              1   ago; right?
 2        Q.   When did you last belong to a bowling             2        A.   That 1 s probably about 40 years or so ago.
 3   league?                                                     3        Q,   You also said that you played some senior
 4        A.   I would say -- this is 2021.    I would say       4   baseball and then senior softball.
 5   probably around 2014, maybe 2015.                           5        A.   Yes. That was -- well, more senior
 6        Q.   How ccane you stopped competing in a              6   softball.  That was back maybe ten, 15 years ago.
 7   bowling league after 2014 or 2015?                          7        Q,   How came you stopped?
 8        A.   Because it became more of a job. I used           8        A.   I couldn 1 t throw the ball anymore.
 9   to bowl Thursday nights, so I knew I was bowling            9        Q.   was there an injury that resulted in you
10   Thursday nights. If it was Thursday night, I wasn 1 t      10   being unable to throw the ball?
11   going to be home. I was going to be out bowling.           11        A.   No. No, nothing happened. I just
12   And I just -- it got tiresome after a while, and I         12   couldn't -- I wasn't as accurate as I used to be.
13   just wasn't as good as I was before.                       13        Q.   Did you ever suffer any shoulder injuries
14        Q. And have you bowled at all since you               14   playing softball?
15   stopped playing in a league?                               15        A.   No.
16        A.   No.                                              16        Q. 'Any shoulder injuries playing baseball?
17        Q,   You ever get injured bowling?                    17        A,   No.
18        A.   No.                                              18        Q. What about shoulder injuries doing any
19        Q. Ever throw out your back, or throw out a           19   other sports -- bowling, or skiing, jogging, or
20   hip -- anything like that while you were bowling?          20   biking -- anything like that?
21        A.   No, no.                                          21        A.   The only time I hurt my left shoulder is
22        Q.   You said you used to play in the softball        22   when I fell on it skiing,
23   leagues, but that sounds like that was a long time         23        Q. When was that?
                                                   Page 52                                                           Page 53
 1        A.   That was -- this is 2021. I would say             1   jog around the block in the neighborhood?
 2   that was probably around 2015.                              2        A. Two to three,
 3        Q.   Where were you skiing when you injured            3        Q. How far~- strike that.
 4   your left shoulder?                                         4              How long would it take for you to jog
 5        A.   Whiteface.                                        5   around the block?
 6        Q.   Did you have to have any surgery to your          6        A.    Oh, I would say probably about 20 minutes,
 7   left shoulder?                                              7   half an hour.
 8        A.   No. It was just a bruise.                         8        Q. Did you have a..~y frie..~ds or a group with
 9        Q.   Have you ever torn either of the rotator          9   whom you ran?
10   cuffs in your shoulders?                                   10        A,    No.
11        A.   Not that r 1m aware of.                          11        Q. Did you ever track your time, track your
12        Q.   Have you ever been diagnosed with                12   mileage, keep a logbook, or anything like that?
13   degenerative tearing of the rotator cuff in either         13        A,    No.
14   shoulder?                                                  14        Q.    Do you have any documents or records of
15        A.    I don 1 t know. I don't know. I don't           15   any kind that would show how often you jogged around
16   remember if I did.                                         16   the block?
17        Q.   All right. You also said that you like to        17        A.    No.
18   jog.                                                       18        Q.    When 1 s the last time you jogged around the
19             What kind of jogging do you do?                  19   block with any regularity?
20        A.   Well, I just jcgged around the block in          20        A.    Around tbe block? I would say probably
21   our neighborhood. I wasn't into anything                   21   around four, five years ago.
22   competitive, It was just exercise.                         22        Q. How came you stopped jogging four or
23        Q,   'And about how many days a week would you        23   five years ago?


                                  Duffy & McKenna Court Reporters, LLC
                                             1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 25 of 143




                                                  GLEN FUERST                                                          54 .. 57
                                                    Page 54                                                            Page 55
 1        A.   Because of the accident.                        1        Q.    Do you have a watch that tracks your
 2        Q.   Which accident was that?                        2   mileage?
 3        A.   My right hip.                                   3        A.    No.     I don 1 t wear a watch at all.
 4        Q.   Is that the incident up at Waterville?          4        Q.   And you still ride your bike with your
 5        A.   Yes.                                            5   wife when you can now?
 6        Q.    So you -- four or five years ago,              6        A.    Not so much now because of the cold
 7   though -- that 1 s when you stopped jogging?              7   weather.   I wouldn 1 t want to ride in 30-, 40-degree
 8        A.    Yes.                                           8   weather.
 9        Q.    You also mention that you like to ride         9        Q.   When it warms up here in a couple short
10   your bike.                                               10   weeks, will you start riding your bike again with
11              What kind of bike riding do you do?           11   your wife?
12        A.   I ride around the neighborhood.    Nothing     12        A.    Yes.
13   in the mountains or anything like that.                  13        Q.   And riding your bike is something you can
14        Q.   Do you do that with anyone else, or mostly     14   do with your hip?
15   by yourself?                                             15        A.   Yes, for a short duration -- not a long
16        A.   Sometimes myself; TIK)St of the time, with     16   time. Not as long as I used to be able to.
17   Donna.                                                   17   Everything -- right now, everything is in a
18        Q,   How many times a week do you do that?          18   shortened duration as far as what I can do.
19        A.   Weather permitting, couple times a week.       19        Q.   You said, sir, that when you rode bikes,
20   And, again, that 1 s weather permitting.                 20   you used to just ride around the neighborhood with
21        Q.   Do   you track your mileage or track your      21   your wife,
22   bike rides?                                              22        A.    Correct.
23        A. No.      I have nothing like that on my bike.    23        Q.    How far would you ride when you were

                                                    Page 56                                                            Page 57
 1   riding around the neighborhood?                           1   Waterville Valley, now you ride just a short block,
 2        A.   I don 1 t know. Maybe quarter of a mile.        2   which you think is about a quarter of a mile?
 3        Q.   So when you would go riding with your wife      3        A.    Yes.
 4   previously, yau•d ride about a quarter of a mile,         4        Q.   Now, before this injury at Waterville,
 5   but now you ride a little bit less; is that right?        5   there were no problems with your hip that l:imited
 6        A.   No, no. I still ride the quarter of a           6   your bike riding; right? You didn't have any
 7   mile, but I used to ride longer than that.                7   problems?
 8        Q.   Ho-w far did you used to ride?                  8        A.    No.
 9        A.   I probably rode -- instead of going around      9        Q.   Sa before this injury at Waterville
10   the short block, I used to take a long block around      10   Valley, you were able to ride your bike as long as
11   the neighborhood. It could have been a half a mile       11   you wanted without any hip problems; is that a
12   to three quarters of a mile.                             12   correct statement?
13        Q. And you would just do that once?                 13        A.    Yeah.    As long as I wanted, yes.
14        A.   I do it whenever -- the weather                14        Q,    And then the sa.-ne with jogging? You used
15   permitting, yes.                                         15   to jog around the block. And prior to this incident
16        Q. Well, when you would go out to ride and          16   at Waterville, you were able to jog around the block
17   you would ride that block of somewhere between half      17   with no problems in your hips at all?
18   and three-fourths of a mile, you would do it once as     18        A.    Yes.
19   opposed to multiple times; right?                        19        Q.     So going back to some of the skiing that
20        A.   Yeah. Yeah, basically just -- yes, just        20   you•ve enjoyed doing, when you buy the senior
21   going around once, looking at what neighbors are         21   tickets, would those always be day tickets? Or
22   doing to their homes, so to speak.                       22   would you buy, like, a senior's punch card or
23        Q. And then after this injury to your hip at        23   senior 1 s pass for these 111Duntains?


                                   Duffy & McKenna Court Reporters, LLC
                                              1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 26 of 143




                                                  GLEN FUERST                                                   58 .. 61
                                                    Page 58                                                     Page 59
 1          A.   We normally buy senior day tickets. I         1   those over the years?
 2   don 1 t buy a five-day lift ticket, a three-day lift      2        A.   No.
 3   ticket, because I don 1 t know what the weather is        3        Q,   What do you normally do with them -- the
 4   going to be like. I will not ski if it 1 s raining        4   plastic cards?
 5   out.                                                      5        A.   I throw them out.
 6          Q. That makes two of us, All right,                6        Q.   Now, some mountains ask you to tum them
 7             And the tickets over the years -- probably      7   in at the end of the day,
 8   when you started out skiing, they were always the         8             Do you nonnally do that, or do you just
 9   same kind of tickets that were a sticker that you 1 d     9   throw them out?
10   fold over the wicket and attach that to your jacket      10        A.   I throw them out.
11   or pants; right?                                         11        Q.   Now, you mentioned earlier, sir, that at
12          A.   Yes.                                         12   one point, you had injured -- you bruised, I think
13          Q.   And then over the years, some ski areas      13   you said, your left shoulder while skiing.
14   have moved more towards the hard plastic cards that      14         A.   Yes.
15   you just stick in your pocket; right?                    15         Q.   And that was at Whiteface?
16          A.   Yes.                                         16         A.   Yes.
17        Q.   Now, there 1 s some people who like to         17         Q.  In what year was that?
18   collect all their day tickets.                           18        A.   That was -- I would say that was about
19             Do you collect all your day tickets and        19   2015, maybe 2014-ish.
20   keep those over the years?                               20        Q,   Did you have to get treated by ski patrol
21          A.   No.                                          21   there at Whiteface?
22          Q. And what about the plastic cards that          22        A.   No.
23   you•re given in some ski areas? Do you collect           23        Q,   Did you go to the hospital up there in the

                                                    Page 60                                                     Page 61
 1   Lake Placid area after this injury?                       1   are offering different services. Some have mountain
 2          A.   No.                                           2   coasters; some have tubing.
 3          Q. Did you get any medical treatment at all        3             Do you and your wife partake in those
 4   for this left shoulder injury that you suffered at        4   other activities when you go to ski areas?
 5   Whiteface in 2014 or '15?                                 5        A.   No.
 6        A.   No.                                             6        Q.   So you just enjoy the skiing, and that 1 s
 7        Q. So you never went to see, like, your              7   it?
 8   primary care physician, or a physical therapist, or       8         A.   Yes.
 9   anything like that?                                       9         Q.  And how would you classify yourself as a
10        A.   Not because of that, no.                       10   skier -- beginner, intennediate, or advanced?
11        Q.   So other than falling while skiing and         11        A.   Intermediate.
12   bruising your left shoulder, have you ever been          12        Q. Would you say you're a strong intermediate
13   injured skiing on any other occasion?                    13   skier?
14        A.   While I was skiing, no.                        14        A.   Stronger? Yes, yeah.
15        Q, Did you make any claim against Whiteface         15        Q. What kind of trails do you like to ski?
16   for your left shoulder injury?                           16   Kind of the steeper trails, or kind of the easier
17        A.   No. That was my fault.                         17   trails, or something else?
18        Q.   Now, during your ski trips, when you go        18        A.   No. I will start out skiing greens, and
19   and you go skiing at those mountains, do you             19   then I will advance to connecting blues with those
20   normally pack a lunch, or do you nonnally buy the        20   greens. And then, as the day goes on and I feel
21   lW1ch there at the ski area?                             21   comfortable, I go to the top.
22        A.   We 1 ll buy the lunch at the ski area.         22        Q.   So you go to the top.
23        Q. Now, there 1 s lots of ski areas now that        23             You mean you go to, like, the black


                                   Duffy & McKenna Court Reporters, LLC
                                              1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 27 of 143




                                                   GLEN FUERST                                                    62 .. 65
                                                     Page 62                                                       Page 63
 1   diaIOOnds?                                                 1   Woods has a Monday promotion. cannon has a Tuesday
 2        A.      Yes.                                          2   or a Thursday promotion. And Waterville -- we just
 3        Q.          like to ski the bumps? Or do you
                  Do you                                        3   went because we hadn 1 t been there in quite a few
 4   noonally stay on the groomed trails?                       4   years.
 5       A.    I do not ski bumps, no.                          5        Q.   So if you were going to go to Cannon on a
 6        Q.      How come?                                     6   Tuesday, for instance, on Monday night, would you
 7        A.   I just don 1 t feel comfortable on them. I       7   pull up the trail map and kind of make a plan as to
 8   never learned haw to ski them, and I'm too old to          8   where you wanted to ski throughout the day?
 9   learn now.                                                 9        A. No. We 1 d skied it already, so we know
10        Q.   And what about in the glades of the             10   exactly where we're going and what we're doing.
11   woods -- do you like to ski in the glades?                11        Q. And what about if it was a mountain that
12        A.      No.                                          12   you hadn't been ta in a while? Would you pull up
13        Q,      So when you get to a ski area, will you      13   the trail map the night before and kind of plan out
14   take a look at the trail map and kind of figure out       14   your ski day?
15   where you do and you don 1 t want to go?                  15        A.   I won 1 t do anything the night before. I
16        A.   Yes. My wife and I both do it, yes.             16   wait until I get to the mountain to make sure what's
17        Q. Now, if -- like those trips you 1ve taken         17   been groomed and what hasn't been groomed.
18   to Lincoln, New Hampshire -- will you have it             18        Q.   I see. Okay.
19   planned out in advance which mountains you I re going     19             So you mention this left shoulder bruise
20   to go to on each day, or do you decide that as the        20   that you got, which sounds like it wasn't a very
21   days come?                                                21   serious injury; is that correct?
22        A.    No, we pretty much know what the               22        A. No, not at all.
23   promotions at each ski mountain has. So Bretton           23        Q.   It was a bruise.

                                                   Page 64                                                        Page 65
 1             And you said you had no medical treatment        1   Waterville, no.
 2   for that left shoulder at all; is that right?              2        Q. And in the past 20 years, have you been
 3        A.   None at all, no.                                 3   under the care of any medical specialist for any
 4        Q,   I asked you a poor question, so let me ask       4   diseases, or ailments, or any kind of issue?
 5   you a better one.                                          5        A.    Diseases? No, no.
 6             I'm just confirming what I heard you say         6        Q.    I presume you have a primary care
 7   earlier, which is you never had any treatment for          7   physician?
 8   your left shoulder after you fell skiing; is that a        8        A.    Yes.
 9   true statement?                                            9        Q.    And who is that?
10        A.   Yes. Yeah.                                      10        A.    Dr, Nakhjavan.
11        Q. So other than that left shoulder, in the          11        Q,    And do you know how ta spell that offhand?
12   past -- let's say since the year 2000, so roughly         12        A.    1 1 11 have to get it.
13   the last 20 years, any hospitalizations for any           13        Q. That 1 s okay.
14   reason?                                                   14              Just for Molly's benefit, it says
15        A,   From what?                                      15   N-A-K-H-J-A-V-A-N; does that sound right?
16        Q. For any reason. Sa since the year 2000            16        A. Yes, N-A-K-J-A-V-A-N (sic).
17   up until today, with the exclusion of what happened       17        Q. And how long has Dr. Nakhjavan been your
18   at the Waterville, have you been hospitalized for         18   primary care physician?
19   any reason?                                               19        A.    I would say 30 years.
20        A.   No.                                             20        Q. Prior to this injury at Waterville Valley,
21        Q.   Same time period -- so from the year 2000       21   did you ever have to treat with an orthopedist for
22   up until today -- any surgeries?                          22   any reason?
23        A.   No. Other than what happened at                 23        A.    I had some minor issues with a pain on my


                                    Duffy & McKenna Court Reporters, LLC
                                                   1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 28 of 143




                                                   GLEN FUERST                                                    66 .. 69
                                                     Page 66                                                       Page 67
 1   right side.                                                1   because I did get a cortisone shot for it. And I
 2        Q.   Where on your right side?                        2   haven 1 t had a problem with that hip since.
 3           A.   Well, at that time, it was on the inside,     3         Q,    So since you got a cortisone shot in your
 4   but it was on my right side in the area of where my        4   right hip, from that point up until the time that
 5   femur is -- in that area.                                  5   you had the injury at Waterville Valley, you had no
 6        Q. So near your right hip?                            6   problems in your hip at all?
 7           A.   Yes, sir.                                     7        A.     No.
 8           Q.   When did you start having pain in your        8         Q.    So no pain, no discomfort -- your hip was
 9   right hip?                                                 9   completely fine after the cortisone shot; is that
10        A.     Oh, I would say -- and it was very mild.      10   right?
11   It wasn 1 t -- I mean, on a scale of one to ten, I        11        A.     Yes.
12   would say the pain was maybe a four. But it was           12        Q.     So do you know when it was that you got
13   back probably -- and, again, I'm guessing. I don 1 t      13   the cortisone shot?
14   know exactly what year it was. It was probably            14        A.     Yes. That was in November of 2017.
15   around maybe 2013, 2014.                                  15        Q.     So the right hip pain developed somewhere
16        Q.     That's when the pain began or developed in    16   in the 2014 time frame, And by the time you got to
17   your right hip?                                           17   2017, you got a cortisone shot in your right hip; do
18        A.     Slightly developed, yes. Again, it was        18   I have that correct?
19   mild.                                                     19        A.     Yes. It wasn 1 t constant pain. It was
20           Q.Sure.                                           20   pain that would come and go.
21             So the mild pain that slightly developed        21        Q. And we 1 ll get to that,
22   in your right hip started around 2013 or 2014?            22               But my question is just -- it started in
23        A.   Yeah, maybe. Maybe a little later,              23   2014. And then in 2017, you had the cortisone shot;

                                                  Page 68                                                          Page 69
 1   is that a correct statement?                               1   activities due to the right hip pain prior to this
 2        A.   Yes.                                             2   cortisone shot?
 3        Q.   From 2014 to 2017, did the pain in your          3        A.   No, because it only -- I didn't concern
 4   right hip get worse, get better, or stay the same?         4   myself with skiing, because the hip pain was almost
 5        A.   It stayed the same to get maybe a little         5   gone by the time I would -- ski season was.
 6   better.                                                    6        Q.   Now, which doctors did you see for the
 7        Q.   Was there one particular activity, or were       7   right hip pain prior to this cortisone injection?
 8   there activities, plural, that caused the pain in          8        A,   Dr. Cappellino, He' s an orthopedic
 9   your hip to get worse?                                     9   surgeon.
10        A.   No.                                             10        Q,   How many ti:mes did you see Dr. Cappellino
11        Q.   What about driving? Did that aggravate          11   before you had the cortisone injection?
12   your hip pain at all?                                     12        A.   Before? Maybe two, three, maybe four. No
13        A.   No.                                             13   more than four, if that.
14        Q.   What about walking? Did that aggravate          14        Q.   So you had this right hip issue.
15   your right hip pain at all?                               15             You had a cortisone injection in November
16        A.   No.                                             16   of 2017, and that essentially cured your right hip
17        Q.   So up until the ti:me you had this              17   problems; right?
18   cortisone shot, you could drive, and you could walk,      18        A.   As of today, yes.
19   and that did not aggravate your hip pain; is that a       19        Q,   Did you ever go to any physical therapy
20   true statement?                                           20   for your right hip before the injury at Waterville?
21        A.   No, it didn't. No, it did not aggravate         21        A. Yes. Yes, I had been to -- yes.
22   it, no.                                                   22        Q,   Where were you going to PT?
23        Q.   Now, did you curtail any of your skiing         23        A.   It was in Babylon Village. I don 1 t


                                    Duffy & McKenna Court Reporters, LLC
                                               1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 29 of 143




                                                    GLEN FUERST                                                     70 .. 73
                                                    Page 70                                                         Page 71
 1   remember the name of it exactly.                           1        A.   No.
 2        Q.   And why were you going to physical therapy       2        Q.    Other than your right hip, before the
 3   in Babylon Village?                                        3   incident at Waterville, did you have any other
 4        A.   Just to try and relieve -- see if they can       4   physical ailments for which you sought medical
 5   relieve the pain altogether.                               5   treatment?
 6        Q,   And that 1 s the pain in your right hip;         6        A.   No.
 7   correct?                                                   7        Q,   Any issues with your spine?
 8        A.      Yes.                                          8        A.   I had lower back pain issues, yes.
 9        Q.      When was it that you went to that physical    9        Q.   You did.   Okay.
10   therapist?                                                10             So where -- did you get medical treatment
11        A.      I would say -- I don 1t really know, to be   11   for the lower back?
12   honest with you. It was around the time before I          12        A.   Yes. I went to my family doctor, and he
13   had the cortisone shot.                                   13   suggested I see a pain management doctor in Good Sam
14        Q.    And other than -- well, strike that.           14   Hospital on Long Island. And he suggested I have an
15              How many different physical therapy            15   epidural.
16   locations did you visit prior to having the               16        Q. When did you first go to see the doctor at
17   cortisone injection?                                      17   the Good Samaritan Hospital in Long Island?
18        A. Just one.                                         18        A.   I would say that was about -- in the 2017
19        Q.    So you went to a physical therapist and        19   area. I think I got confused with -- okay.
20   you saw an orthopedist before the cortisone               20             I told you it was 2017 with the hip
21   injection.                                                21   problem. That was closer to 2018. And that was --
22              Did you see any other medical providers        22   go ahead.
23   for the issue with your right hip?                        23        Q.   You told me that you had a cortisone

                                                    Page 72                                                          Page 73
 1   injection in November of 2017.                             1   two months, and I didn 1 t want to be going there and
 2               Do you still believe it was 2017, or was       2   the pain is worse. The pain was mild in November of
 3   it some other time?                                        3   that year. I just didn't want to get to Lake Tahoe
 4        A.     No, it was November of 2018.                   4   and have serious issues. And that 1 s why --
 5         Q.    So November of 2018, you had a cortisone       5         Q.  Now, in the ski season of 2019, 2020, did
 6   injection.                                                 6   you go out to Lake Tahoe that year?
 7               Do you lmow who did that cortisone             7         A.  Yes.
 8   inject.ion?                                                8         Q.  And did you go that sa..i\e week -- that
 9        A.     Dr. Cappellino -- his PA, I believe. Yes.      9   president's week in January?
10         Q.    How many different cortisone injections       10         A.  I believe -- I think it might have been
11   did you have in your right hip or leg?                    11   January of that year we went.
12        A.     Just one.                                     12         Q,  So that would have been January of 2019?
13         Q.    Did you give Dr. Cappellino a reason as to    13         A.  Yes.
14   why you needed the cortisone injection?                   14         Q,  So in Ja..r.1uary of 2019, you were going to
15        A.     Well, I told him that I was going skiing      15   Lake Tahoe, so you had the cortisone injection the
16   in a couple rronths, and that I was feeling slight        16   prior fall, November of 2018; is that right?
17   pain there. And he suggested a cortisone shot in          17         A.  No. I'm -- let me just change that again,
18   the hip area.                                             18   because I'm trying to put all these dates in my
19         Q.    So the pain in your hip was bad enough        19   head.
20   that you felt you needed a cortisone injection in         20         Q. And, sir, I 1m just looking for your best
21   order to go skiing; right?                                21   memory; okay. And like I said, I don't want you to
22        A,     No, the pain -- I only went to see the        22   guess. If you don•t lmow, you can tell me you don't
23   doctor because I was going to be skiing in                23   know or don't remember. That 1 s fine.


                                    Duffy & McKenna Court Reporters, LLC
                                                    1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 30 of 143




                                                   GLEN FUERST                                                     74 .. 77
                                                      Page 74                                                       Page 75
 1        A.   No, I'm not guessing.    I 1 m just trying to     1   hip was feeling?
 2   materialize it in my head as far as what month it           2        A.   Yes,
 3   was. I know what year it was, And we went to Tahoe          3        Q.   And did you answer those questions?
 4   in president I s week of 2019,                              4        A.   Yes.
 5        Q.   You first said that you had this injection        5        Q. Did you answer them honestly?
 6   in November of 2017, but now you believe it was in          6        A.   Yes.
 7   November of 2018; is that right?                            7        Q,   So you answered the physical therapist's
 8        A.   Yes.                                              8   questions honestly, just like you're answering rny
 9        Q. But your testilllony still is once you had          9   questions honestly today; is that correct, sir?
10   that cortisone injection -- once you got that, you         10        A.   I believe so, yes. Yes.
11   had no further pain or discomfort in your hip; is          11        Q.   Now, you said -- strike that,
12   that a correct statement?                                  12             After you had the cortisone injection with
13        A.   Yes -- I had no pain, no. Exactly, yes.          13   Dr. Cappellino 1 s office, did you get any further
14        Q.   And so if the cortisone injection was in         14   medical treabnent for your right hip at all until
15   November of 2018, when was it that you went to             15   the time -- until the Waterville Valley incident?
16   physical therapy for your hip?                             16        A.   No.
17        A.   I don 1 t lmow exactly.                          17        Q,   Prior to having the cortisone injection,
18        Q,   Do you know if it was before or after the        18   was your right hip discomfort such that it caused
19   cortisone injection?                                       19   you to limp?
20        A.   It was probably just before.                     20        A.   No.
21        Q.   Now, when you went to physical therapy,          21        Q,   And what about after the cortisone
22   would I be correct in saying that they asked you           22   injection -- did your right hip discomfort cause you
23   questions about how you were feeling and how your          23   to limp at all then?

                                                    Page 76                                                         Page 77
 1        A.   No.                                           1       kind of a medical provider of any kind for your
 2        Q. Was Excel Rehab the place where you went        2       lower back?
 3   to physical therapy?                                    3             A.  Well, I didn't go to see Dr. Nakhjavan,
 4        A,   Yes.                                          4       but we talk about it, and that 1 s the extent of it.
 5        Q. That 1 s the place -- I'm sorry.                5       But, no, I haven 1 t been to any sort of specialist
 6             You said Westbourne?                          6       regarding my back.
 7        A.   It 1s in Babylon Village.                     7             Q,  Now, has any medical provider of any kind
 8        Q.   Now, you mentioned to me, sir, that you       8       -- so whether your prlliary care physician, an
 9   went to a pain management physician at Good             9       orthopedist, physical therapist, or any other
10   Samaritan Hospital on Long Island,                     10       provider -- have they ever told you that you should
11        A.   Yes.                                         11       not ski due to your hip or your lower back?
12        Q.   Did you end up getting an epidural           12             A.  No one ever told me that.
13   injection for your low back there?                     13             Q,  Did anyone ever tell you you shouldn't
14        A.   Yes.                                         14       bowl or you shouldn 1 t ride a bike because of your
15        Q.   How many times did you visit that            15       hip or lower back?
16   facility?                                              16             A.  No.
17        A.   Three times.                                 17             Q. Did anyone tell you that there are any
18        Q.   When's the last tlllle you were there?       18       activities you should avoid due to your hip or low
19        A.   It would be sometime in December of 2017.    19       back?
20        Q. Are you currently under the care of any        20            A.   No,
21   medical provider for your lower back now?              21            Q,   All right. Sir, let 1 s move to the ski
22        A.   No.                                          22       season of 2018-2019.
23        Q.   And when' s the last tinte you sought any    23                 Do you lmow -- so during December of 2018,


                                 Duffy & McKenna Court Reporters, LLC
                                                   1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 31 of 143




                                                  GLEN FUERST                                                    78 .. 81
                                                     Page 78                                                     Page 79
 1   did you go skiing anywhere during that month?              1        Q.   Now, before you would go skiing, did you
 2        A.   ~-                                               2   do any exercises to kind of, like, loosen up your
 3        Q.   Now, you 1 ve talked about how you went out      3   body, get wanned up, anything like that?
 4   to Lake Tahoe during January of 2019.                      4        A.   I do exercises every morning, yes. And
 5             So before that trip to Lake Tahoe that           5   even at that time, yes.
 6   year, did you go skiing anywhere?                          6        Q.   Before you would go skiing, would you take
 7        A.   No.                                              7   any medication for your hip or back?
 8        Q.   So when you went out to Lake Tahoe in            8       A.    No.
 9   January of 2019, that was the first t:i:me you went        9        Q.   And that 1 s because you said once you got
10   skiing that ski season?                                   10   that cortisone injection, you had no further pain in
11        A.   Yes.                                            11   your hip at all; right?
12        Q,   When you went out to Lake Tahoe, did you        12        A.   I got the cortisone injection and I
13   bring your own equipment?                                 13   started doing exercises at my home.
14        A.   Yes.                                            14        Q,   And between those two things, that
15        Q.   Did you have to get any medical treatment       15   eliminated your hip pain; right?
16   or medical care while you were out at Lake Tahoe          16       A.    Yes.
17   that year for any reason?                                 17        Q.   Any falls or injuries that occurred when
18        A. Could you just ask that question again?           18   you were at Lake Tahoe in January of 2019?
19        Q.   Sure.                                           19       A.    No.
20             So when you were at Lake Tahoe over             20        Q.   You came back from Lake Tahoe,
21   president's week in January of 2019, did you have to      21             And then do you recall taking any day
22   get any medical treabnent for any reason?                 22   trips that year, between the Lake Tahoe trip and
23        A.   No.                                             23   then when you were up at Waterville?

                                                    Page 80                                                      Page 81
 1        A.   I don 1 t recall any, no.                        1   weeklong trip until the Lincoln trip in March?
 2        Q.   You told me, sir, that typically you would       2       A.    Yes.
 3   take three weeklong trips per year - - one to              3        Q.   Do you know if you took any day trips
 4   Lake Tahoe, one to Lake Placid, and one up to              4   between Lake Tahoe and Lincoln, New Hampshire?
 5   Lincoln.                                                   5       A.    No.
 6             Had you gone up to Lake Placid in between        6        Q.    Now, on these trips to Lincoln,
 7   the Tahoe trip and the ski day at Waterville?              7   New Hanq;;shire, in the past, where you would do day
 8        A.   No.                                              8   trips to various ffiCluntains, did you and your wife
 9        Q.   Was that trip planned for later in the           9   have a system normally when you would get to an
10   season?                                                   10   area -- you would unload the skis and she would park
11        A.   No.                                             11   the car, or something like that?
12        Q,   Now, would you have it -- in a typical          12        A.    Well, that would depend on the location,
13   year, when you took these three trips, would you          13   but, yes.
14   have an order in which you took them? Like you            14        Q.    When you went to Waterville previously,
15   always went to Lake Tahoe in January, and then            15   what would you normally do? You would unload the
16   Lake Placid in February, and Lincoln in March, or         16   skis and she would park, or vice versa?
17   anything like that?                                       17        A.    We both would unload the cars, yes. And I
18        A.   It all worked on availability. So               18   would park, yes.
19   whatever the availability was there, we took              19        Q,   Now, how many tlllies have you skied at
20   advantage of that. If there was nothing available         20   Waterville over the years?
21   at Lake Placid, obviously, we weren 1 t going.            21        A.   Before 2019?
22        Q.   So that particular year, you went up to         22        Q. Well, let's just say how many times have
23   Lake Tahoe, and then you did not take another             23   you skied at Waterville total in your life?


                                  Duffy & McKenna Court Reporters, LLC
                                                  1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 32 of 143




                                                    GLEN FUERST                                                     82 .. 85
                                                  Page 82                                                           Page 83
 1           A.I would say probably about four. Maybe            1   and then unload everything before you parked?
 2   five times, but definitely four.                            2        A.   No, no, no. I drop it off at the drop-off
 3        Q, And over what time period or what years             3   zone. And then Donna would wait for me there, and I
 4   does the four to five times cover?                          4   would go park the car and walk back.
 5        A.   I would say probably in a ten-year span.          5             Before you ask another question, can we
 6           Q.   When is the last time you had been at          6   take another break?
 7   Waterville prior to March of 2019?                          7        Q.   Sure. Do you want to just stand up and
 8        A.   Again, I can tell you when. It was the            8   stretch where you are, and we 1 11 keep going, or do
 9   last year they didn't add on that additional                9   you need to go off the record?
10   mountain that they built to the left. So I don't           10        A.   Let me just see how I feel.
11   know when the first year that was, but the last year       11             Do you mind if we took a five-minute
12   we were there was just before they built that              12   break?
13   mountain -- all of those trails.                           13                   MR. TAPPLY: No, that's fine.
14        Q,   Now, when you go to Waterville, is there         14              (Recess taken from 11:42 a.m. to 11:48
15   one particular area that you like to ski over              15             a.m.)
16   others?                                                    16                  THE WITNESS: I just wanted to get
17        A.   Well, we'll ski to the area to the left,         17   one thing straight, Because with all these dates
18   which is greens, to start. And as my wife gets             18   and everything, I didn 1 t pick up that we were
19   comfortable, we'll move on to different trails.            19   talking about 2019 before we took a break.
20        Q.   And when you no:onally get to Waterville,        20                  And I think I was saying that we were
21   on the four or five times you've been there, would         21   in Lake Tahoe in January of 2019.
22   you kind of drive up and pull up to the unload area        22        Q.   (By Mr. Tapply) Well, sir, you said
23   and unload, and then go park? Or would you go park         23   repeatedly that you were in Lake Tahoe in January of

                                                     Page 84                                                         Page 85
 1   2019.                                                       1   you can certainly consult with your counsel, but not
 2           A.Yes.                                              2   to consult with anyone else who's going to influence
 3           Q.We I ve taken a break, and you 1 ve come back,    3   your testimony. And I'm going to reserve the right
 4   and you're offering a change of testimony.                  4   to seek to question you at a later date, during a
 5             Sir, with whom did you speak during the           5   separate deposition, as to all conversations you've
 6   break?                                                      6   had with either counsel, or your wife, or anyone
 7         A.  I was thinking about it and I spoke to my         7   else, should there be further testimonial changes
 8   wife.                                                       8   once you come back from breaks.
 9         Q.  So after speaking to your wife, now you're        9                    MR. PIEDRA: You don't need to
10   coming back and offering to change your testimony?         10   respond to that.
11         A.  Well, I think I said that I wasn't sure of       11                    MR, TAP PLY; My rights are rese:i:ved
12   the dates, but, yes.                                       12   to that degree.
13         Q. Is there anyone else with whom you need to        13        Q.    (By Mr. Tapply) So, sir, now that we•re
14   consult before providing us your testimony that 1 s        14   back, is there any other testir.~ny that you feel you
15   supposed to be your recollections and your                 15   need to change at this time?
16   recollection only? Anyone else you need to talk to,        16        A.    No. That was basically it.
17   or can we get your testimony on the record as far as       17        Q.    So, now -- so were you or were you not in
18   you now?                                                   18   Lake Tahoe in January of 2019?
19                    MR. PIEDRA: Objection.                    19        A.    In January of 2019, we were in -- skiing
20                    THE WITNESS: No, It was just my           20   around Gunstock Mountain in New Hampshire.
21   wife and I were in here.                                   21        Q.    Let's go back to the beginning of the
22                    MR. TAPPLY: Well, I 1m going to ask       22   2018w2019 ski season; okay?
23   you, sir, that during the breaks, you not consult --       23        A.    Okay.


                                    Duffy & McKenna Court Reporters, LLC
                                               1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 33 of 143




                                                   GLEN FUERST                                                     86 .. 89
                                                     Page 86                                                      Page 87
 1        Q. Do you know, during that ski season, where         1          Q.   Okay. Well, the record is going to
 2   is the -- do you know where you skied, what                2   reflect what you said or what you didn 1 t say.
 3   mountains you skied at prior to March of 2019?             3               I'm asking you now, though -- would you
 4           A.   Yes.                                          4   normally go out to Lake Tahoe in January, or would
 5           Q.   Where had you skied prior to March of         5   it depend on when availability would allow?
 6   2019?                                                      6          A.   It would depend on availability, but we
 7           A.   Skied in Gunstock in January.                 7   would like to go out to Lake Tahoe in February,
 8           Q.   How many days did you ski at Gunstock in      8          Q. Did you go out to Lake Tahoe at all during
 9   January?                                                   9   the 2018-2019 ski season?
10           A.   We skied at Gunstock two days.               10          A.   You 1 re talking -- when you say
11           Q.   Do you know when?                            11   11
                                                                       2018-2019, 11 I look at it as 2019.
12        A.   It was a Monday and possibly a Thursday,        12               You 1 re talking about the last month of
13   because it was a rainy week.                              13   2018?
14        Q. You testified earlier, sir, that your             14          Q.   Sure. Between December of 2018 and March
15   nonnal routine each ski season was to go out to           15   of 2019 -- during that time frame -- during those,
16   Lake Tahoe during January of each year, and you 1 ve      16   really, three months of December, January, and
17   done that for 26 years.                                   17   February -- did you go out to Lake Tahoe?
18             Why did you not go out to Lake Tahoe in         18          A.   Yes.
19   January of 2019, as you had in previous years?            19          Q.   When did you go out to Lake Tahoe that
20        A.   No, I said that availability -- when there      20   year?
21   was availability, We would go whenever there was          21          A.   We were out at Lake Tahoe in that year,
22   availability. It could be in January or in                22   2019 -- was in February -- in February.
23   February. That's what I said.                             23          Q,   Did you go out with your wife in February

                                                     Page 88                                                      Page 89
 1   of 2019?                                                   1        Q.    You got back frcmt Lake Tahoe in February
 2       A.    Yes.                                             2   of 2019.
 3           Q,Did you go out with anyone else to               3             And then between the Lake Tahoe trip in
 4   Lake Tahoe besides your wife?                              4   February and then your trip to Waterville, did you
 5           A.~-                                               5   ski anywhere else that year?
 6           Q.Did you meet up with any friends at              6        A.   No. I don't recall any ski trips in
 7   Lake Tahoe that year?                                      7   between them.
 8           A.   No.                                           8         Q.   So let's talk about the trip up to
 9           Q.When you were out in Lake Tahoe in what is       9   Waterville Valley in 2019.
10   now February of 2019, did you have any injuries?          10             That was in March of 2019; right?
11           A.   No.                                          11        A.   Yes.
12        Q.   Did your lower back limit your skiing at        12         Q.  When did you first get up to the Lincoln
13   all in Lake Tahoe in February of 2019?                    13   area?
14           A.   No.                                          14        A.   We got up there on Sunday afterr,oon, which
15           Q,Did your right hip limit your skiing at         15   would have been -- I don't lmow the date off the top
16   all when you were out at Lake Tahoe in February of        16   of my head, but we got there about four 0 1 clock.
17   2019?                                                     17         Q. Did you stay in Lincoln the whole time?
18           A.   No.                                          18        A.   Yes.
19        Q. And that's because you said after you had         19         Q. And did you stay at the same facility in
20   the cortisone injection, between the cortisone and        20   Lincoln the entire time?
21   exercises, your hip pain was resolved; is that            21        A.   Yes,
22   correct?                                                  22         Q,  Where else had you skied that week before
23        A.   Yes,                                            23   going to Waterville?


                                      Duffy & McKenna Court Reporters, LLC
                                                   1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 34 of 143




                                                   GLEN FUERST                                                         90 .. 93
                                                     Page 90                                                     Page 91
 1        A.    We skied at Bretton Woods,                      1   to kind of the base area and leave your gear there?
 2        Q. Do you recall on which day you skied at            2        A.  We would leave the gear at the drop-off
 3   Bretton Woods?                                             3   station.
 4        A.    Monday.                                         4        Q. So going back to that week, you skied at
 5        Q.    And did you ski anywhere on Tuesday?            5   Bratton Woods on Monday.
 6        A.    No.                                             6            Do you still have your ticket from Bratton
 7        Q,    And then what day was it that you went to       7   Woods?
 8   Waterville?                                                8        A.   No.
 9        A.    Wednesday.                                      9        Q,      Do you   recall -- did Bratton Woods, at
10        Q.    And how come you skied no place on             10   that time, 2019 -- did they use the type of day
11   Tuesday?                                                  11   ticket that was kind of sticky on one side, and
12        A.    Because the weather wasn 1 t ideal and we      12   you'd put it on the wicket and fold it over on your
13   just didn't ski.                                          13   jacket or your pants?
14        Q.   Sir, when you went to Waterville, you told      14        A.   You do not get something like that for a
15   me that normally, you would drive up to the unload        15   senior pass. They just give you a paper pass
16   area, unload all the gear. Your wife would wait,          16   because it 1 s good for one day.
17   and then you would go park the car.                       17        Q.   So at Bretton Woods, they gave you some
18             That's what you normally did at                 18   sort of a paper ticket?
19   Waterville; right?                                        19        A.   Yes.
20        A.   Yes.                                            20        Q.   Would you affix that paper ticket to your
21        Q.   And then when you would unload the gear,        21   jacket or pants anywhere?
22   would you leave it there at the unloading section,        22        A.      Sure, yes.
23   or would you kind of walk it up the set of stairs up      23        Q,      How did you   do   that? How would you affix

                                                   Page 92                                                             Page 93
 1   it to your jacket or pants?                                1        Q,   And what about at Waterville that week --
 2        A.   To the zipper on my right jacket.                2   did you buy your tickets in advance online, or there
 3        Q.   And was it a sticky thing, or was it             3   when you got there?
 4   something that you punch through with kind of like a       4        A.   Night before, online.
 5   zip tie?                                                   S        Q.   Who did that transaction? Was that you or
 6        A.   It was kind of like a zip tie, yes.              6   your wife?
 7        Q.   And, now, so you didn't ski at Cannon that       7        A.      My wife.
 8   week then; right?                                          8        Q.      Do you know what kind of a device she
 9        A.    No.                                             9   used?
10        Q.    Back then, do you know -- was Cannon using     10        A.      I believe it was her iPad.
11   the hard plastic tickets that you would stick in          11        Q,      Now, were you there next to your wife or
12   your pocket, or the kind of paper tickets that you        12   with her when she was making the purchase, or did
13   have on the outside of your clothing?                     13   you just let her take care of it?
14         A.   They would have been paper tickets.            14        A.   Well, I was there, but she takes care of
15         Q.   Now, when you got your tickets for             15   it, yes.
16   Waterville, did you buy those online before going up      16        Q.   Have you ever bought tickets yourself at
17   -- I 1m sorry, Strike that.                               17   Waterville, either in person or online?
18              Before you went to Bretton Woods, did you      18        A.   I don't remember.
19   buy your tickets online?                                  19        Q.   The prior four or five times you'd been to
20        A,~-                                                 20   Waterville, do you know -- did you go up and buy
21        Q.    So you bought them there when you got          21   your tickets at the ticket window? Did you buy them
22   there that day?                                           22   online that day or the day before? Or do you just
23        A.   Yes.                                            23   not remember for any of the days?


                                   Duffy & McKenna Court Reporters, LLC
                                                   1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 35 of 143




                                                     GLEN FUERST                                                          94 .. 97
                                                       Page 94                                                            Page 95
 1        A.   No, we normally would buy them at the              1   personal information, and click through the
 2   ticket window. That was the first time we bought             2   necessary pages to purchase the tickets?
 3   them online - - was on March 13 .                            3        A,   Yes.
 4        Q.      Do you happen to remember why you chose to      4        Q.   At no point did you tell her,   11
                                                                                                                     You don I t
 5   buy them online that time as opposed to the previous         5   have authority to purchase a ticket for me. I want
 6   occasions?                                                   6   to do it. 11 You didn 1 t say anything like that;
 7        A.      Because Waterville Valley doesn 1 t have any    7   right?
 8   kind of promotions.     So we went online and checked,       8        A,     No,
 9   and they were selling certain tickets at -- a                9        Q.     And during the ticket purchasing process,
10   certain number of tickets at a certain price, and           10   in clicking through the various pages on the
11   that I s what we bought.                                    11   website, she had authority to click through all
12        Q,      And you bought the senior tickets;             12   those pages and enter your information, and your
13   correct?                                                    13   initials, if necessary -- she had authority to do
14        A.      Yes.                                           14   that for you?
15        Q.      Now, when your wife went through the           15        A,     I don I t know how many pages were involved
16   online purchasing process, she would have filled out        16   that you're talking about. So to answer your
17   your name and your infonnation, and then credit card        17   question, I can't -- you know, I don't know if it
18   information?                                                18   was one page or 21 pages, but she had authority,
19        A.   Yes. I believe so, yes,                           19   yes.
20        Q. And, obviously, she had authority to buy a          20        Q.     So whether it was one page or 21 pages --
21   ticket for you?                                             21   whatever it was, she had authority to do it for you;
22        A.   Of course, yes.                                   22   is that correct?
23        Q,   And she had authority to enter your               23        A.     Yes.

                                                       Page 96                                                            Page 97
 1        Q.    Okay. Good. All right. So she purchased           1   one that you showed your wife on March 12, 2019?
 2   the tickets the night before.                                2        A,   I don't think so, no.
 3              Did you do any kind of planning for the           3        Q.   Where is it?
 4   trip to Waterville, like look at the trail map and           4        A.   In the garbage.
 5   strategize where you were going to ski that day?             5        Q.   So that night, March 12 -- strike that.
 6   Did you do anything like that the night before?              6             So March 12, you said you did not --
 7        A.    I just showed her a trail map that I had          7        A.   You broke up. I didn 1 t hear you.
 8   from previous years just to remind her of the                8        Q.   On March 12 -- you said you did not ski
 9   mountain again. But, again, we don't make any                9   March 12; is that correct?
10   decisions where we 1 re skiing until the morning we 1 re    10        A.   Yes.
11   there, because we don't know what 1 s been groomed and      11        Q,   What did you do that day besides skiing?
12   what hasn' t been groomed.                                  12        A.   We drove around, sightseeing.
                                                                           Q.   Do you recall where you went?
Ll        Q.   -·                                                Ll
14             Now, the trail map from Waterville Valley         14        A.   No. We stopped and. had -- we were
15   that you showed your wife on the evening of March 12        15   probably in North Conway.
16   -- was that a physical, paper trail map, or was it          16        Q,   So you traveled from Lincoln over to
17   something you showed her online?                            17   North Conway, and then returned to Lincoln later
18        A.   No, it was a -- one of the little pocket          18   that night?
19   trail maps you get from Waterville.                         19        A,   Yes, later that afternoon.
20        Q.   And that's something you had from the last        20        Q,   Sure.
21   time you were there?                                        21             Do you remember what sights you saw over
22        A.   Yes. Probably, yes.                               22   in North Conway on March 12?
23        Q.   Do you still have that trail map -- the           23        A.   Just the different shops. And we went to


                                     Duffy & McKenna Court Reporters, LLC
                                                    1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 36 of 143




                                                     GLEN FUERST                                                     98 .. 101
                                                          Page 98                                                     Page 99
 1   the outlets.                                                    1   time out in Lincoln.
 2        Q.   Did you have lunch over there?                        2        Q.    Do you recall what you had to drink that
 3          A.   Yes.                                                3   night, March 12?
 4          Q,   Do    you recall where you ate lunch?               4        A.    Probably a soda.
 5          A.   No.                                                 5        Q. Do you nonnally enjoy beer, or wine, or
 6          Q.   Do    you recall if you consumed any alcohol        6   some other alcohol?
 7   at lunch that day?                                              7        A.     If I 1m driving, I don 1 t drink beer.
 8          A.   No.                                                 8        Q,    Wherever you ate dinner that night, was it
 9        Q.     You don't recall it, or you did not?                9   someplace you had to drive back to whenever you were
10        A.     I don't drink and drive, no.                       10   staying, or were you able to walk back?
11        Q.     So you were the one driving back to                11        A. No. Well, it would have been a long walk,
12   Lincoln?                                                       12   but, no, we drove.
13          A.   Yes.                                               13        Q.    Do you remember where you were staying in
14        Q.    You said you got back to Lincoln that               14   Lincoln in March of 2019?
15   afternoon.                                                     15        A.    Yeah. InnSeason at Pollard Brook.
16              Did you have dinner someplace that evening          16        Q.    So for the next day, you had already
17   in Lincoln?                                                    17   purchased your tickets.
18        A.    Yes. We probably did, yes.                          18              Do you know if you purchased your tickets
19        Q.    Do you remember where you had dinner in             19   after you got home from dinner, or before you went
20   Lincoln on March 12?                                           20   to dinner?
21        A.    Not exactly, no.                                    21        A.    No. Probably after dinner, yes.
22        Q.    Do you remember what you had to eat?                22        Q.    .And then what about the next morning?
23        A.    Not really, no, because we ate most of the          23   What time did you leave to go to Waterville the next

                                                         Page 100                                                    Page 101
 1   day?                                                            1   March of 2019 which you were supposed to be taking
 2          A.   Don 1 t
                       know, off the top of my head.                 2   on any kind of a daily or weekly basis?
 3          Q.   Who was driving?                                    3        A.   Well, it would have been on a daily basis.
 4          A.    I was.                                             4   I probably was taking cholesterol pills.
 5          Q. Did you have any breakfast that morning?              5        Q.   And who prescribed you the cholesterol
 6          A. Yes. I had oatmeal.                                   6   medication?
 7        Q.   Did you have that there in the hotel or               7        A.   My family doctor.
 8   someplace else?                                                 8        Q.   How long had you been taking that
 9        A.   No, I had it at InnSeason -- in the hotel.            9   particular cholesterol medication?
10        Q.   And you left -- you don 1 t recall what time         10        A.   I have been taking it for quite a few
11   you left that morning?                                         11   years.
12        A.~-                                                      ll        Q.   Had there been any change in either the
13        Q.   Did you do anything that morning before              13   medication or the dosage within the prior year?
14   you left, like go to the gym, go for a nm or a                 14        A,   No.
15   walk, or anything like that?                                   15        Q,   Did that medication for cholesterol have
16          A.~-                                                    U    any side effects that you experienced?
17         Q.     Did you take any medications that morning?        17        A.   No.
18        A.      'I'he only medication I take in the morning       18        Q,   All right. So you left to go to
19   is pills    -- vitamins.                                       19   Waterville.
20         Q.     So you said vitamins -- is that what you          20             Do you know what tlllle you got to
21   said?                                                          21   Waterville?
22          A.   Vitamins.                                          22        A.   We pulled in about 9:15.
23          Q.   Were you prescribed any medication back in         23        Q,   And that 1 s 9:15 a,m., obviously?


                                      Duffy & McKenna Court Reporters, LLC
                                                 1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 37 of 143




                                                       GLEN FUERST                                                  102 .. 105
                                                       Page 102                                                      Page 103
 1        A.    Yes.     On March 13, 2019.                        1   wasn 1 t going to need, I would leave in the car,
 2        Q.    Were you in your vehicle or a rental               2          Q.   Now, when you got to Waterville, do you
 3   vehicle?                                                      3   know -- were you already wearing your ski clothing,
 4        A.    No, we were in our vehicle.                        4   such as the pants and jacket?
 5        Q.    Which vehicle were you in?                         5          A,   Pants, I was. Jacket, I don 1 t wear while
 6        A.   It was a Ford Escape.                               6   I 1 m driving, right. Yes.
 7       Q,    Were you planning to rent any equipment at          7          Q.   So you had, like, your ski pants or
 8   Waterville that day?                                          8   wann-up pants -- you had those on?
 9        A.    No.                                                9        A.   Yes.
10        Q.    You pulled in about 9:15.                         10         Q.   You got to Waterville. You think it 1 s
11              And what was the weather like when you got        11   about 9: 15.
12   there?                                                       12              And you said it's a nice, sunny day?
13        A.    As far as what?  Temperature-wise?                13         A,   It was a sunny day, yes.
14        Q.    Just whatever your recollection was of the        14         Q. Do you know -- had it snowed at all the
15   temperature.      Was it sunny?   Was it light?              15   night before?
16        A.   The sun was out.                                   16         A.   I don 1 t know. I wasn 1 t in Waterville the
17       Q.    Do you remember, actually, what the                17   previous day or the day before that, so I don't
18   temperature was when you got there?                          18   know.
19        A.    No.                                               19         Q. Well, as you were driving to Waterville
20        Q.   Do you know if you were planning on it             20   that morning, did you notice whether there was
21   being an extraordinarily wann or extraordinarily             21   freshly fallen snow on the road or the roadside?
22   cold day?                                                    22         A.   Well, there was snow on the grounds on the
23        A.   No, but I dress in layers. So whatever I           23   road, but I don't know when it snowed.

                                                       Page 104                                                      Page 105
 1          Q.   Was the snow on the road sufficient that          1   clothes, and stuff in there?
 2   you had to drive more slowly than you nonnally                2          A.   Yes.
 3   would?                                                        3          Q.   Did you each unload a ski bag, or was
 4          A.   I would drive slowly anyway, if I see             4   there just one ski bag that you unloaded?
 5   snow.                                                         5          A,   No, we both had ski bags.
 6          Q.   So as you•ve driving to Waterville that           6          Q. And based on your prior testimony, you
 7   day, there was snow on the side of the road and in            7   said you nonnally would tu1load all the equipment
 8   t..~e road, and you drove slowly and more carefully           8   with your wife at the unload area, a.~d then you
 9   because of the snow; is that a fair statement?                9   would go park; correct?
10          A.   Yes.                                             10          A.   Yes.
11          Q.   Now, when you got to the drop-off area,          11          Q.   Do you know what time the lifts were
12   about how much traffic was there?                            12   scheduled to open that day?
13          A.   When we pulled in, I think there wasn't a        13          A.   No, They usually open at 9:00.
14   car in front of us, so we were the only ones there           14          Q,   So you 1 d gotten there a little bit after
15   at that time.                                                15   the time the lifts open?
16          Q.   And did you unload all of your equipment         16          A.   Right.
17   yourself, or were there people there that help you           17          Q,   Was it -- were you nonnally planning to
18   unload?                                                      18   get there before the lifts open?
19          A.   No, we both unloaded our equipment.              19          A.   It's not that important. It's a weekday.
20          Q. And I presume you each unloaded a pair of          20   It 1 s not a weekend.
21   skis and a pair of poles; right?                             21          Q.   Right. All right. So you unloaded
22          A.   Right. And ski boots.                            22   everything, and then you went and parked.
23          Q. Did you have ski bags that had boots, and          23               About how far away did you have to park?


                                       Duffy & McKenna Court Reporters, LLC
                                                       1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 38 of 143




                                                  GLEN FUERST                                                   106 .. 109
                                                 Page 106                                                        Page 107
 1        A.   I would say I parked about SO yards.            1         A.  We decided to take the equipment, each of
 2        Q,   And was it there up on the other upper          2   us, and walk it up to the next ski rack, which would
 3   level, or did you have to drive down and around to        3   have been below the start of walking up the stairs.
 4   one of the lower levels?                                  4   And we left it there and then we decided what we
 5        A.   I drove down and around.                        S   were going to do from that point on.
 6        Q.   Now, when you parked the car, did you           6         Q.  So did you have to take more than one
 7   carry anything from the car up to where your wife         7   trip, or was this all done in one trip?
 8   was standing with the gear?                               8        A.   Done in one trip.
 9        A.   No,                                             9         Q. So from the spot where you unloaded the
10        Q.   What   were you wearing when you walked from   10   gear from the car to the spot where you brought it
11   the car up to where your wife was standing?              11   to the racks, how many stairs did you ascend in that
12        A.   My jacket. I put had my jacket on.             12   trip?
13        Q,   How many sets of stairs did you have to        13        A.   I think it was one curb from the road.
14   ascend between where the car was parked and where        14         Q,  Now, the location where you brought your
15   your wife was waiting with the equipment?                15   equipment, where you said that you were going to
16        A.   None. It was all walkway -- driveway.          16   stop and decide what to do -- describe what that
17        Q.   It was. All right, So you get to where         17   area looked like for me,
18   your wife was waiting.                                   18        A,   It 1 s a grassy area that had some covering
19             Now, had she -- while she was waiting for      19   on it. And that was basically it,
20   you, had she gone and moved same of the gear, or was     20         Q. Were there any buildings in that area?
21   she still standing in the same spot?                     21        A.   Well, there was -- ski patrol was to the
22        A.   Standing in the same spot.                     22   left. To the left of them was a ski shop where you
23        Q.   What did you do after that?                    23   could buy clothing and so forth. And straight up
                                                  Page 108                                                         Page 109
 1   ahead was the lodge.                                      1   have that correct?
 2        Q.   So from the parking lot where you dropped       2        A.   That 1 s what it seemed like, yes.
 3   off your gear up to this spot where the racks were,       3        Q.   Now, at that time, you were wearing on
 4   where there was a ski shop and the ski patrol and         4   your feet -- what?
 5   the lodge -- between those two spots, the only stair      S        A,   I had Salomon ski shoes -- snow shoes.
 6   you ascended was the curb; is that your testimony?        6        Q.   When you say 11 snow shoes, 11 are you talking
 7        A.   From the road, yes.                             7   about, like, the snow shoes that you strap onto your
 8        Q.   You don't remember a set of stairs going        8   feet to walk through deep snow?
 9   from the road up to that base level -- you don't          9        A.   No, these are -- they have, like --
10   remember any stairs there?                               10   they1re called -- well, you can walk on snow with
11        A.   I don 1 t remember, no.                        11   them. Go ahead.
12        Q, Once you got up to kind of that base area,       12        Q.   How long had you owned those shoes?
13   you said it was a grassy area with snow covering.        13        A.   I 1ve had them probably about ten years.
14             If the snow was covering the ground, how       14        Q, Ten years as of today? Or ten years as of
15   do you know that it was a grassy area?                   15   the time that this incident happened?
16        A.   Because it wasn I t concrete. Stepping on      16        A.   I would say probably eight years then.
17   it, my foot was giving into the snow on the grass.       17        Q.   So as of the time of this incident, you've
18   So if it was --                                          18   had them for about eight years?
19        Q.   I'm sorry. Go ahead.                           19        A.   Yes.
20        A.   No, I was done.                                20        Q.   And are these the shoes you primarily wear
21        Q.   So where you were setting your skies in        21   when you are -- during the wintertime?
22   the rack, you were standing on snow, and your foot       22        A.     No.
23   was going down into the grass below the snow; do I       23        Q.     When do you nonnally wear these shoes?


                                   Duffy & McKenna Court Reporters, LLC
                                              1-800-600-1000
      Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 39 of 143




                                                    GLEN FUERST                                                 110 .. 113
                                                     Page 110                                                    Page 111
 1         A.   When I go skiing and I walk to the ski           1   which you kind of sunk down into as you were putting
 2    mountain.                                                  2   the skis up; right?
 3         Q.   Do you use them any other time or for any        3        A.   Yes.
 4    other reason?                                              4        Q,   So once you put the skis away, where did
 5         A.   No.                                              5   you go from there?
 6         Q,   Okay. So you had on these Salomon snow           6        A.   We talked, and my wife said she would take
 7    shoes, as you've described them.                           7   the ski boots up to the lodge, get a table for us to
 8              You carry your skis and poles over to a          8   change into our ski equipment, and she would pick up
 9    rack, and you put the skis and poles in the rack; is       9   the lift tickets. And what I was going to do was
10    that right?                                               10   take one pair of skis and one pole, and start
11         A.   Yes.                                            11   walking toward the steps.
12         Q.   And as you 1 re doing that, you 1 re standing   12        Q. Now, the steps -- where were they in
13    in the snow, and your feet have sunk down to the          13   relation to where you put the skis on the rack?
14    grass?                                                    14        A.   To my right side.
15         A.   Well, you know, it felt like I sunk down.       15        Q. So did your wife, in fact, go inside to
16    I can't say that -- you 1 re asking me if there was       16   put things down and pick up the tickets?
17    concrete there. I don't know if there was concrete.       17        A.   Yes. She walked through the door, yes.
18    It felt like grass, but I can 1 t say, honestly, that     18        Q.   Did she go through the door down on that
19    it was grass.                                             19   same floor level, or did she go up the stairs to
20         Q.   That's fine. You said it was a grassy           20   into the door?
21    area, sir, so I 1m just trying to figure it out --        21        A.   No. She went on that floor level.
22    where that infonnation came from. So that 1 s fine.       22        Q.   Now, if you got to Waterville and pulled
23              But, regardless, you were standing on snow      23   in at about 9:15, which is what you said earlier, by

                                                  Page112                                                          Page 113
 1    the time that you had this conversation with your          1        Q,   And you hadn't changed your shoes -- you
 2    wife about her going in to pick up the tickets, and        2   were still wearing the same shoes; right?
 3    you bringing the skis up to a higher level, what           3        A.   Yes.
 4    time was it then?                                          4        Q. So you walked off of the snow-covered area
 5          A.   I would say in the area of 9:30. Well,          5   at the ski racks and onto the stairs; is that right?
 6    no, because I pulled in -- I would say close to            6        A.   Yes.
 7    quarter to.                                                7        Q. And the stairs that you went up -- of what
  8         Q.   So you pulled in about 9:15. And by the         8   material were they constructed?
  9   tinte you were having this conversation with your          9        A.   I think they were concrete.
 10   wife at the ski rack, it was about 9:45; is that          10        Q,   Now, when you were standing in the snow,
·11   true?                                                     11   putting your skis in the rack and then taking your
12         A.   Yes. After parking the car, yes.                12   skis off the rack to carry them up the stairs, did
13         Q.   So about 9:45 a.m., your wife heads             13   you get snow down inside your shoes at all?
14    inside.                                                   14        A.   No.
15              And then what did you do?                       15        Q.   So you walk up the stairs -- these
16         A.   I proceeded to -- with a pair of skis and       16   concrete stairs.
17    poles in my hands, proceeded to walk up the stairs        17             And about how wide are the stairs?
18    to the right.                                             18        A.   The whole staircase?
19         Q.   Do you know -- were you carrying your skis      19        Q.   Yeah. .About how wide were they?
20    or your wife 1 s skis?                                    20        A.   From left to right, you 1 re asking me? I
21         A.   I believe they were my skis.                    21   don't know what you 1 re asking me.
22         Q. And whose poles were you carrying?                22        Q,   Okay. Well, it's -- your observation is
23         A,   I believe mine.                                 23   you're going up the stairs.


                                    Duffy & McKenna Court Reporters, LLC
                                                    1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 40 of 143




                                                    GLEN FUERST                                                 114 .. 117
                                                   Page 114                                                        Page 115
 1             Either from left to right or right to             1         A.  No, I didn't say that. I walked up one
 2   left -- either one you choose -- about how wide were        2   set of stairs to the next ski rack.
 3   the stairs?                                                 3         Q,  So you went up one set of stairs. And
 4        A.   I would say the stairs were 12, possibly          4   then when you got to the top of that set of stairs,
 5   15 feet wide.                                               5   there was another ski rack,
 6        Q. And you said that you were -- you headed            6             Where was that next ski rack?
 7   up the stairs.                                              7         A.  To the left side.
 8             And how many sets of stairs did you go up?        8         Q.  And that's the left as you 1 re walking up
 9        A.   There was approximately -- to the right, I        9   the stairs?
10   went up, and there was approximately -- maybe ten          10         A.  Yes. It would have been to the right
11   steps.                                                     11   side. No.
12        Q.   I didn 1 t ask you what side you went on.        12             As 1 1 m walking up, it would have been to
13             I asked you how many steps -- I asked you        13   the left, yes.
14   how many sets of stairs were there.                        14         Q.  So you walk up the first set of stairs,
15        A.   I said ten. About ten, yes.                      15   which is about ten steps. Then you walk out to the
16        Q,   There were ten sets of stairs, or ten            16   rack.
17   stair steps?                                               17             And the rack is out in the snow; right?
18        A.   Ten stair steps.                                 18         A.  Yes.
19        Q.   But how many sets of stairs were there?          19         Q.  And you stand there in the snow, and you
20        A.   Well, there were -- I don 1 t know exactly.      20   put your skis down and your poles down in that rack?
21   I know there 1 s definitely the one, but there might       21                    MR, PIEDRA: Objection to form.
22   have been two. Yeah, there was two.                        22                    THE WITNESS: Yes.
23        Q.   So you went up two sets of stairs?               23         Q.   (By Mr. Tapply) Well, I want to make sure

                                                 Page116                                                          Page111
 1   I'm understanding what you're doing.                        1   maybe ten feet. No more than that.
 2             So you come up the concrete stairs, and           2        Q.    Sure.
 3   then you walk out to the rack, which is on the snow;        3              So you kind of crossed the six to ten feet
 4   is that right?                                              4   of snow from the rack to the concrete steps; right?
 5        A.   Yes.                                              S        A.    Uh-huh.
 6        Q.   And you set -- on the rack, you set your          6        Q.    Is that a 11 yes 11 ?
 7   skis and your poles; is that correct?                       7        A.    Yes.
 8        A.   YPR,                                              8        Q,    And then you started descending those ten
 9        Q.   And then your plan was to go back down and        9   steps?
10   collect your wife's skis and poles and bring them up       10        A.   Down -- down, yes.
11   to the same rack?                                          11        Q.   And about how many people -- were there
12        A.   That was the plan, yes.                          12   any other people kind of on the stairs at the same
13        Q.   So as you're standing there at this upper        13   time as you?
14   ski rack, standing on the snow, you set your               14        A.   There were people walking up -- sometimes
15   equipment down.                                            15   they were walking up in counts of two, three people.
16             And what did you do next?                        16   And then sometimes there would be a break for
17        A.   I turned around and proceeded to walk down       17   ten seconds, and then there were more people walking
18   the steps, going back to my wife I s skis , And that I s   18   up.
19   when my -- I slipped and my foot went out from             19        Q.   So did you have to stop there at the top
20   underneath me.                                             20   of the stairs and wait for people to come up before
21        Q.   When you turned from the ski rack, about         21   you descended?
22   how far was the ski rack to the concrete stairs?           22        A.   No, because I started walking right down
23        A.   Oh, I would say probably about maybe six,        23   when I saw that it was fairly safe to walk down.


                                   Duffy & McKenna Court Reporters, LLC
                                                   1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 41 of 143




                                                     GLEN FUERST                                                118 .. 121
                                                      Page118                                                      Page119
 1   Yes.                                                        1   walk down the stairs, you observed snow on the
 2        Q.   And when you started walking down the             2   right-hand side of the stairs as you 1 re facing down;
 3   stairs, did you walk down the left or the right-hand        3   correct?
 4   side of the stairs?                                         4        A.   Yes.
 5          A,   I walked down the middle of the stairs.         5        Q.   And so you chose to walk down the middle
 6          Q.   How come?                                       6   of the stairs?
 7                    MR. PIEDRA:    Excuse me.   Can we just    7        A.   I didn 1 t hear. You broke up.
 8   clarify just from the vantage point when you I re           8        Q.   Sure.
 9   talking about left and right, just so we don 1 t get        9             When you observed snow on the right-hand
10   confused on that, please?                                  10   side of the stairs, that 1 s when you chose to walk
11          Q.   (By Mr. Tapply)    Well, you said you walked   11   down the middle of the stairs; is that right?
12   down the middle of the stairs, and we' 11 go back to       12        A.   Yes.
13   the left and the right in a second.                        13        Q.   And when you were -- you said that you
14               How came you chose the middle of the           14   observed snow had been shoveled from the building
15   stairs as opposed to some other part of the stairs?        15   side of the stairs over to the outside of the
16          A.   Because the snow was -- and this is as I 1m 16      stairs; is that correct?
17   walking down the stairs, so this would be     my right     17        A.   Yes.
18   side -- there was a pile of snow that was     shoveled.    18        Q,   Did you see that that snow had been
19   And it was shoveled from the left side --     from my      19   shoveled -- did you observe that as you were walking
20   direction, and it looked like it was just     pushed all   20   up the stairs, or just when you were walking down
21   the way over to the right and left there.      And in      21   the stairs, or both?
22   some cases, it was pushed up and over the     walkway.     22        A. No, I didn 1 t notice it, because I was just
23        Q. So as you're walking -- getting       ready to     23   walking up the stairs and being cautious about

                                                   Page 120                                                       Page 121
 1   anybody in front of me. I wanted to make sure he 1 s        l   been shoveled over the snowbank?
 2   okay.                                                       2        A. Not right away, because I was looking at
 3         Q. But my question is, you observed that snow         3   it to see if I could go down the same way I came up,
 4   had been shoveled from one side of the stairs to the        4   but there were people walking up on that side.
 5   other side,                                                 5        Q.    Was there anyone else in front of you that
 6             When did you make that observation?               6   was also going down the stairs?
 7         A.  When I turned around from -- after                7        A.    No.
 8   dropping the skis and the poles off.                        8         Q.   So when you were -- going back a minute,
 9         Q.  So you observed that snow had been                9   sir, when you were going up the stairs, you said
10   shoveled to the side and, in some cases, been              10   that these stairs were, I think, 12 to 14, maybe 15
11   shoveled over the bank or the snowbank; right?             11   feet wide,
12         A.  Yes.                                             12              When you were going up the stairs, did you
13         Q.  With that observation that snow had been         13   observe that there was some snow over on the
14   shoveled over the snowbank, did you make that              14   left-hand side, but no snow on the right-hand side
15   observation before you started descending the              15   as you were going up?
16   stairs?                                                    16        A.    No. I told you that before. I wasn 1 t
17         A.  I don 1 t understand your question.              17   looking over there. I was watching the person who
18         Q.  When did you make the observation that           18   was in front of me walking up the stairs.
19   snow had been shoveled over the snowbank?                  19        Q.    When you walked from the ski rack in the
20         A.  When I started walking towards the bottom        20   snow over to the top of the stairs before you came
21   part, heading down towards the steps.                      21   down, did you step on the snow on the side of the
22         Q,  So when you were coming from the ski rack        22   stairs as you were coming down the stairs?
23   towards the steps, that's when you saw that snow had       23        A.    On what side?



                                     Duffy & McKenna Court Reporters, LLC
                                                     1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 42 of 143




                                                  GLEN FUERST                                                 122 .. 125
                                                  Page 122                                                     Page 123
 1        Q.   As you were coming down the stairs, you        1        Q,   Well, sir, you just told us a few minutes
 2   told me that it was clear to the left, and that the      2   ago that from the top of the stairs, you observed
 3   snow had been shoveled off the stairs and off to the     3   that snow had been shoveled off the stairs and over
 4   right.                                                   4   to the right and, in same instances, over the
 5        A,   Yes.                                           5   snowbank. That 1 s what you said just a few minutes
 6        Q.   Did you walk through the snow that was in      6   ago.
 7   the snowbank off to the right - - did you walk           7             But now you 1 re telling me you didn 1 t
 8   through that snow as you were going down the stairs?     8   observe any snow on the stairs?
 9        A.   Not at all, no.                                9        A.   Not where I was in the middle, no, That's
10        Q.   After dropping off the skis, you turn         10   what I said.
11   around, You walk six to ten feet across the snow.       11        Q.   Was there any snow on the stairs at all
12   You get to the stairs to go down, and you choose to     12   that you observed from the top looking down?
13   walk down the middle of the steps; is that all          13        A.   Yes, to the right.
14   correct so far?                                         14        Q,   And how far to the right was the snow?
15        A.   I walked across the snow -- after I           15        A.   I would say it was probably a good
16   dropped the skis off, I walked across the snow that     16   six feet -- five, six feet,
17   was alongside the -- what do you call it? The ski       17        Q.    Five to six feet from where? From where
18   rack. I didn 1 t walk through any snow that was near    18   you were standing?
19   the pile of snow that was shoveled in that              19        A.    No, from the right -- going to the right
20   direction.                                              20   of the ski wall there, five, six feet in was piled
21               I walked and I just happened to end up --   21   with snow,
22   I was in the middle, I didn't see any snow there,       22        Q,    I guess I 1m confused,
23   and that 1 s why I walked down the middle.              23             If you 1 re standing at the top of the

                                                  Page 124                                                     Page 125
 1   stairs, okay, on the left is the side of the lodge;      1        Q.   Now, on the other side of the snowbank off
 2   right?                                                   2   to the right, that 1 s kind of still a skiable area
 3        A.   Correct.                                       3   over there; correct?
 4        Q.   And you said that the stairs were 12 to        4         A.    On the walkway?
 5   15 feet wide; correct?                                   5         Q.    No, off the walkway, off to the right
 6        A.   About that, yeah. I had no idea. Yes.          6   beyond the snowbank -- that's a skiable area; right?
 7        Q. How far from the left, from the wall over,       7         A.    I guess so. I don 1 t know.
 8   were the stairs clear before there started to be         8         Q,    Well, have you ever skied down there at
 9   snow on the stairs?                                      9   the end of the day -- skied down that little area
10        A.   I would say probably about seven to           10   over there?
11   eight feet.                                             11         A.    No.
12        Q.   So there 1 s a seven- to eight~foot span      12         Q.    Now, just going back from when you dropped
13   where there was no snow on the stairs; right?           13   off your skis.
14        A.   Yes.                                          14               And then from that point, once you dropped
15         Q.  Now, when you started walking down the        15   off your skis, did you do anything else -- stop and
16   stairs, how far away were you from the wall on the      16   do anything from the ti.me you dropped them off until
17   left?                                                   17   the t:i.me you started down the stairs?
18        A.   I would say I was probably about maybe        18        A.   I don't follow exactly what you 1 re asking
19   five feet away.                                         19   me, Just -- if you can repeat.
20         Q.  And then how far were you from the snow       20        Q, Absolutely, thank you. And thanks for
21   that was over on the right-hand side?                   21   letting me know.
22         A.  I was probably about maybe two to             22             And so you drop off your skis and poles at
23   three feet away, I thought.                             23   the rack, where you're standing on the snow;


                                  Duffy & McKenna Court Reporters, LLC
                                                  1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 43 of 143




                                                    GLEN FUERST                                                126 .. 129
                                                    Page 126                                                      Page 127
 1   correct?                                                   1               Yau just went directly from the rack to
 2        A.    Yes.                                            2   the stairs? That's all I'm trying to figure out.
 3        Q.    And then you turned around to start to          3        A.     I did not stop at all.
 4   head back down the stairs; is that right?                  4        Q.     So you started going down the stairs.
 5        A.    Yes.                                            5               And then what happened?
 6        Q.    Did you go directly to the stairs, or did       6        A.     I walked down and -- I walked down a
 7   you go into the lodge, or go someplace else?               7   couple of steps -- three, four, five. I don't lmow.
 8        A.    No, I went directly to the stairs.              8   I wasn 1 t counting the steps. But my right foot was
 9        Q.    Did you stop and call your wife, or check       9   planted, and I brought my left foot down to come
10   your phone, or do anything between dropping off the       10   down to get to the next step, and I felt my right
11   skis and walking to the stairs?                           11   foot go right out from underneath me. And I fell --
12        A.~-                                                 Ll   went up in the air a little bit and I fell on my
13        Q.    And if it was only six to ten feet of snow     13   femur area -- right hip area,
14   between the rack and the stairs, how long did it          14        Q.     Did you have anything in your hands?
15   take you to walk from the rack to the stairs?             15        A.     No.
16        A.   Probably five seconds, I don't know             16        Q,     You said that there were people coming up
17   exactly -- seconds.                                       17   the inside -- the left side of the stairs as you
18          Q. So it's just a direct shot from the rack        18   were going down.
19   to the stairs -- you just walked directly?                19               When you fell, did you hit any of those
20         A.    Well, I didn 1 t run towards the stairs, if   20   people or b1Jl't4) into any of those people?
21   that 1 s what you 1 re asking me, no.                     21        A.     No.
22          Q,   No, no. I 1m just making sure that there      22        Q,     I'm sorry.
23   wasn 1 t any stopping.                                    23               You said you think you took two or three
                                                   Page 128                                                        Page72tr
 1   steps down those stairs before you fell?                   1   to the middle or the left side?
 2         A,  I don 1 t know exactly how many steps I          2         A.   I always walk to the right side. It's
 3   took. It wasn't the first step. It wasn 1 t the            3   like driving a car. You drive one way on the right
 4   second step. No, it was probably four to five              4   side, and you drive the other way on the left side,
 5   steps.                                                     5   I assume the other side, you go down,
 6         Q,  Before, when you dropped -- strike that.         6         Q.  Well, you guys from Long Island -- I don 1 t
 7             Before, when you grabbed your skis and           7   Jmow what side of the road you drive on, but -- I'm
 8   poles and you went up the steps, was there anything        8   just kidding. All right.
 9   that was impeding your vision -- anything in your          9              So, sir, you said you felt your right foot
10   way, in your field of vision that stopped you from        10   go out from underneath you, and you fell and landed
11   being able to see all the steps as you're walking up      11   on your right hip.
12   them?                                                     12             Can you just walk me through what happened
13         A.  No.                                             13   next?
14         Q.  And you said that it was when you started       14        A.   Well, I was completely -- I know -- I
15   going up the steps that you observed they were about      15   slipped. And when I started -- when I got my wits
16   12 to 15 feet wide; right?                                16   about me and I started looking around, I could see
17         A.  Well, I could see that walking up to the        17   that there was ice to -- where I was laying, on the
18   steps -- how wide they were.                              18   right side of me. I couldn't move until later on,
19             I wasn 1 t sitting there walking up and         19   but I didn't fill.ow what was on the other side of me.
20   thinking, 11 Well, these steps are 12, 15 feet wide. 11   20             And I just -- I know people were walking
21   No. I saw that before I started walking up.               21   up, and I wanted to get myself up. I didn't want
22         Q.  Now, when you walked up the stairs, how         22   anybody tripping over me. I didn't know how far my
23   come you chose to walk on the right side as opposed       23   feet were across because I just -- when I hit the


                                   Duffy & McKenna Court Reporters, LLC
                                              1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 44 of 143




                                                        GLEN FUERST                                                    130 .. 133
                                                            Page 130                                                      Page 131
 1   hip, my leg was straight out.       And I just tried to            1   you were laying; correct?
 2   get up and tried to get off this ice, because I                    2        A.   No. I basically fell where I was walking
 3   didn't want to fall again, possibly.                               3   down. And that 1 s when I -- when I did get my
 4        Q. Once you landed, do you know where on the                  4   awareness about me, I saw that I had fallen on ice,
 5   stairs you were when you landed?                                   5   because there was ice - -
 6        A. I was pretty much in the same spot I was                   6        Q.   Where was the ice?
 7   when I was walking down.                                           7        A.   The ice was on the right side of me. So I
 8        Q. And you said that you had taken a few                      8   was laying right in the ice.
 9   steps -- probably more than two steps down when you                9        Q.   So which direction were you facing when
10   fell,                                                             10   you observed this ice to your right?
11           A.   Right.                                               11        A.   After the fall?
12        Q.   So you would have landed at about --                    12        Q.   Yes.
13   somewhere between three and five steps down is where              13        A,   Probably facing a little -- my right foot
14   you would have landed?                                            14   was facing a little to the left.
15           A.   In that area, yes.     I don 1 t know exactly.       15        Q.   Well, if the -- if you 1 re walking down the
16   Yes.                                                              16   stairs and the lodge is to your left, and that
17        Q. And you said you were walking down in the                 17   skiable area is off to your right, once you fell and
18   middle of the stairs, and there was no snow there in              18   you say you recovered and got your wits about you,
19   the middle stairs where you were walking down.                    19   which direction were you facing?
20             There was no snow there; right?                         20        A.   I was facing pretty much down center,
21        A.   No.                                                     21   maybe just a touch to the left of that.
22        Q.   And when you fell and you landed, you                   22        Q.   Okay. Well, which direction were you
23   weren't laying in snow -- there was no snow where                 23   looking when you got your wits about you?

                                                        Page 132                                                          Page 133
 1           A.   What do you mean 11 what direction 11 ?    I          1   walkway, I 1 m looking straight ahead in the middle.
 2   don 1 t follow that.                                               2   I 1m not looking to the left where the other railing
 3          Q. So you said that you got your wits about                 3   would be, or to the right where the lodge -- where
 4   you and you observed ice. I 1m trying to figure out                4   the lodge would be to the left, or whatever -- the
 5   where the ice was.                                                 5   ski patrol to the right. I was looking right down
 6                Were you looking out towards the skiable              6   the middle.
 7   area and saw the ice down there? Were you looking                  7         Q.   That 1 s when you were walking.
 8   back towards the building and saw ice there? Were                  8              But then you fell?
 9   you looking back up the stairs and saw ice, or                     9         A.   Yes.
10   looking down the stairs and saw ice?                              10         Q. Did you observe the ice before you fell?
11          A.    I was walking straight down and I was                11         A.   No.
12   looking straight down.                                            12         Q.   So once you fell -- it was only after you
13          Q.    Great.                                               13   fell that you observed the ice; correct?
14                But once you fell -- you told me a minute            14         A.   Yes.
15   ago that once you fell and then you kind of got your              15         Q. Were you laying down when you first
16   wits about you and collected yourself, that 1 s when              16   observed the ice, or had you gotten up?
17   you observed ice. 1 1m just trying to figure out                  17         A,   No, I was laying down.
18   which direction you were looking and you saw ice,                 18         Q.   Were you laying down with your right hip
19          A.    I was looking straight ahead,                        19   on the stairs?
20          Q.    Straight head in which direction, though?            20         A.   Yes.
21   I mean, were you looking towards the parking lot, up              21         Q.   And your right shoulder was on the stairs?
22   the mountain, at the lodge --                                     22         A.   No. My right shoulder was up in the air,
23          A.    If I 1 m walking in the middle of the                23   so I must have broken my fall with my right hand.


                                       Duffy & McKenna Court Reporters, LLC
                                                  1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 45 of 143




                                                   GLEN FUERST                                                   134 .. 137
                                                    Page 134                                                     Page 135
 1        Q.    When you observed the ice, you were still        1        Q.   So where your back was was the chairlift.
 2   laying down; correct?                                       2             If you were looking straight out in front
 3        A.    Yes.                                             3   of you as you're laying on your right side on the
 4        Q,    When you observed the ice, your right hip        4   stairs -- straight out in front of you, what were
 5   -- your right side was still in contact with the            5   you seeing?
 6   stairs; is that correct?                                    6        A.   I could see parked cars.
 7        A.    Yes,                                             7        Q.   And you said you observed ice.
 8        Q. And your torso was facing kind of in the            8             Where did you observe the ice as you were
 9   same direction as your hips, which means you were           9   laying with your right side on the stairs, looking
10   looking straight ahead when you observed the ice;          10   out, observing parked cars?
11   correct?                                                   11        A.   I saw it on my right side, as my hand was
12        A.    Yes.                                            12   in the ice, along with my hip.
13        Q.    So if you I re laying on your right side on     13        Q.   How far away were you from the snowbank
14   the stairs, your head would have been kind of facing       14   off on the side of the stairs when you were laying
15   up towards the mountain, and your feet would have          15   there on the steps?
16   been down towards the parking lot; correct?                16        A.   I would say probably four feet.
17        A.   My feet were facing the parking lot, yes,        17        Q. Could you reach out and touch the
18        Q.    So if you're laying on your right-hand          18   snowbank?
19   side, behind you -- kind of behind your back, and          19        A.   No.
20   shoulders, and buttocks -- that would have been the        20        Q.   What did you do next?
21   building way back there; right?                            21        A.   I tried to get up.
22        A.   No. That probably would have been where          22        Q.   Were you able to get up?
23   the chairlift is -- my back.                               23        A.   Yes. In a lot of pain, but I did get up.

                                                     Page 136                                                        Page131
 1   And I worked my way up so I was off that step,              1              And there was no snow in that part of the
 2   because I knew there was ice on that step. So I             2   stairway; right -- the snow was off to the side, you
 3   worked my way up, and I got my buttocks area on the         3   said, at least four feet away?
 4   next step, and then the next step after that. And           4        A.    It was off to my right, yes.
 5   that 1 s when I got up.                                     5        Q,    So you stand up.
 6          Q.   Did anybody offer to help you?                  6              And then what did you do next?
 7          A. Yes.                                              7        A.    I noticed that there was someone who
 8          Q. Did you accept the help of anyone?                8   looked at me -- was looking at me trying to get up.
 9          A.   No.                                             9   She was in the balcony overhead. And she asked me
10          Q.   How come?                                      10   if I was okay.
11         A.    Because I didn 1 t think, number one, it was   11              And I says, 11 I don 1 t know." I said to
12   as bad as it turned out to be. I thought I might           12   her, n1 think I slipped on ice. u And she didn I t say
13   have just bruised it. But I didn I t want anybody          13   anything.
14   picking me up because I don 1 t Ju1ow who he is.           14              She just asked me if I -- '1do you need a
15          Q.   So you work yourself up to the top of the      15   chair to sit down? Do you need an ibuprofen for the
16   stairs and then you stand up. And when you stood           16   pain? 11
17   up -- strike that.                                         17              And I said, 11 Well, if you can just let my
18               When you worked yourself up those stairs,      18   wife know that I fell, she 1 s in the lodge area at a
19   you were still on the concrete -- you weren't on the       19   table. 11 And I just told her what jacket she was
20   snow; right?                                               20   wearing. And she went in and got my wife.
21         A.    Yeah. I worked up, maybe, in two steps.        21        Q. And the woman you observed kind of up on
22   That was it. I was still basically on the stairway.        22   the deck -- was that a Waterville Valley employee,
23          Q.   So you were on the stairway.                   23   or just a patron?


                                   Duffy & McKenna Court Reporters, LLC
                                                   1-800-600-1000
      Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 46 of 143




                                                      GLEN FUERST                                                       138 .. 141
                                                      Page 138                                                    Page 139
 1           A.   No, I believe she was a -- she belonged --       1         Q. About how long of a conversation did you
 2    there was a senior ski club there that they called           2    have with this woman?
 3    the Silver Streakers, and I believe she was one of           3         A,   I don't remember. Was it long? No.
 4    them.                                                        4         Q.   But it was long enough to talk about what
 5           Q.   Why do you think that?                           5    happened, and describe your wife, and for her to
 6           A.   Because she told me.                             6    tell you she was a member of the Silver Streakers --
 7           Q.   So did she go in and get your wife?              7    it was long enough for all that to happen?
 8           A.   Yes. I believe so, yes.                          8         A.   Probably, yeah. I mean, I was in shock,
 9           Q.   And did she came back out again?                 9    so I don't really know time as a factor as, you
10           A.   I don 1 t remember seeing her, but I did see    10    know, how long things took.      I could tell you what
11    a chair that came out, So I don 1 t know -- I'm             11    happened, but I couldn 1 t tell you how long it took
12    assuming -- I don 1 t know if my wife brought it out        12    to happen.
13    or the woman brought it out, but I don't remember           13         Q.   During the time that you were talking to
14    seeing her anymore after that.                              14    this woman who was standing up on the balcony, did
15           Q.   When did this woman tell you that she was       15    you warn any other patrons?
16    a member of the Silver Streakers?                           16              So, say, "Hey, that 1 s a slippery step. Be
17           A.   Because I asked -- well, just when we were      1'7   careful. Watch out for the ice. n Did you
18    talking about -- I asked her if she saw --                  18    say anything like that to anybody?
19                11
                     Did you see me fall?"                        19         A.   No.
20                And she said, nNo. 11 And she said, 11 I        20              Yes, I did. I did,
21    didn I t see anything. I just saw you trying to get         21         Q.   Who did you warn?
22    up." And so that I s when she just talked about being       22         A.   It was a young kid. He had to be maybe
23    a member of the Silver Streakers here.                      23    four years old, in boots and ski gear. And he just

                                                       Page 140                                                             Page 141
 1    flew down the mountain where I fell.                         1    ran down the stairs?
 2              And I told him, 11 Be careful. 11   And he kind    2         A.      Well, I tried telling him as he was
 3    of, like, looked at me like I had two heads and just         3    running down the stairs . I don I t know if he even
 4    took off.                                                    4    heard me.
 5         Q.     Let me back up here.                             5         Q. Well, I thought you told me that he turned
 6                So you 1 ve now gotten yourself back up to       6    around and looked at you like you had two heads?
 7    the top of the stairs. You're standing there.                7         A.      Yeah. Well, I don 1 t know why -- yeah. I
 8    You 1 re in this conversation with a woman who               8    don't k.i.1ow if he thought I was a stranger or what.
 9    identifies herself as a member of the Silver                 9         Q.      So the little boy who you yelled, "Watch
10    Streakers.                                                  10    out for the stairs" -- well, did you yell? Or did
11                And while you 1 re doing that, a                11    you just tell him as he was passing by you?
12    four-year-old skies by --                                   12         A.      No, I just, you know, said something to
13           A.   I didn I t say 11 skies. 11 I said he walked    13    him.
14    by. He ra.i7 down the stairs.                               14                 I said, "Be careful, 11 a.."ld that was the
15         Q.     Oh.                                             15    extent of it.
16              So a four-year-old went past you and ran          16         Q.      Did you say, 11 Be careful, 11 as he was
1'7   down the stairs?                                            17    passing by you, or as he was already going down the
18         A.   Yes.                                              18    stairs?
19         Q.   And you told him -- that young                    19         A,      I really don 1 t remember the whole
20    four-year-old boy -- you told him to watch out, the         20    situation.
21    stairs were slippery?                                       21         Q.      Well, at what point did he turn around and
22         A.   Yes.                                              22    look at you like you had two heads? Is it before or
23         Q. Did you tell him that before or after he            23    after he descended the stairs?


                                     Duffy & McKenna Court Reporters, LLC
                                                      1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 47 of 143




                                                    GLEN FUERST                                                  142 .. 145
                                                      Page 142                                                      Page 143
 1        A.    He was long gone.                                 l        Q.   And in his ski boots, he descended those
 2        Q.    Well, how do you know he turned around and        2   stairs without any trouble; right?
 3   looked at you like you had two heads, if he was long         3        A,   Yes.
 4   gone? I guess r 1m confused.                                 4        Q.   As you were going up the stairs earlier
 5        A,   He was down at the bottom of the steps.            5   that day, were there people coming down the stairs
 6        Q.   So he ran down the steps.                          6   at the same tmte you were going up?
 7             And he didn 1 t fall; right -- he didn 1 t         7        A.   I don 1 t remember seeing anybody, no.
 8   have any problems?                                           8        Q. As you started going down the stairs, was
 9        A.    No.                                               9   there anybody in front of you also going down the
10        Q,   So the little boy -- four-year-old boy who        10   stairs?
11   ran down the steps - - you said, 11 Be careful. n           11        A.   No.
12              And once he got to the bottom of the             12        Q.     So you have the conversation with the
13   steps, he turned around and looked back up at you           13   woman who 1 s in the Silver Streakers.
14   and looked at you like you had    two heads?                14              And by the way, what does she look like?
15        A.   Yes. He just wasn 1 t   going to talk to me,      15        A.     She was probably in her 70s, and gray
16   and that was the extent of it.     Yes.                     16   hair. And that was it.
17        Q.   And -- I 1 m sorry.                               17        Q.    Do you know what race or ethnicity she
18             What was he wearing,    again?                    18   was?
19        A.    Ski equipment - - ski boots and ski              19        A.     She was white.
20   jackets.                                                    20        Q,    Do you know what she was wearing?
21        Q.   So he didn 1 t have skis on, but he had           21        A.   No.
22   everything else on?                                         22        Q.   So you have this conversation with the
23        A.    No, he had just boots on.                        23   woman in the Silver Streakers. The four-year-old

                                                      Page 144                                                      Page 145
 1   has come and gone.                                           1   to my wife,
 2             And what happens next?                             2         Q,  Did the person came out to start putting
 3        A.   Well, I notice that someone comes out and          3   rock salt or something on the stairs before or after
 4   starts putting treatment down on the concrete walk           4   your wife got out there?
 5   stairway up to the mountain.                                 5         A.  She was just -- she got there just before
 6        Q,   So, Mr. Fuerst, at some point, did your            6   my wife got out.
 7   wife come out from the lodge?                                7         Q.  And the person who was putting the rock
 8        A.    Yes.                                              8   salt or whatever it was down on the stairs -- was it
 9        Q.   You also mention that at same point,               9   a man or a woman?
10   someone brought a chair out for you.                        10         A.  It was a woman.
11        A. There was a chair there. She asked me if            11         Q.  Do you know what she was wearing?
12   I needed a chair. And I assumed that she brought            12         A.  She had a ski jacket on with the
13   it, but I didn 1 t see her bring it out.                    13   Waterville Valley logo on it.
14        Q. Which arrived first -- your wife or the             14         Q.  Now, you 1 re familiar with the outfits that
15   chair?                                                      15   ski patrol or first aid use out on the mountain;
16        A.   Probably my wife.                                 16   right?
17        Q. Now, you indicated a moment ago that                17         A.  Yes.
18   someone came out and started putting same treatment         18         Q.  They typically wear a jacket, A lot of
19   down on the stairs; is that what I heard you say?           19   times, it's red. It usually has a big cross on the
20        A.   Rock salt, ice melt, yes.                         20   back.
21        Q.   When did you see that happen?                     21         A.  Right, This wasn 1 t a red jacket, no,
22        A.   That happened probably three to four -- a         22         Q.  It wasn 1 t. Okay.
23   couple of minutes after that woman walked in to talk        23             So this was a woman, but wearing


                                   Duffy & McKenna Court Reporters, LLC
                                              1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 48 of 143




                                                   GLEN FUERST                                                   146 .. 149
                                                    Page 146                                                      Page 147
 1   Waterville Valley attire; right?                            1              You said that she put down some sort of a
 2        A.    Yes.                                             2   rock salt or ice melt type of material; right?
 3        Q.   And what about her attire signified to you        3        A,    Yes. Well, she was throwing it on the
 4   that she was a Waterville Valley employee?                  4   walkways on -- yeah.
 5        A.   Because she had a Waterville tag on her           5        Q.    What was she using to throw it on the
 6   jacket.                                                     6   walkways?
 7        Q.   About how old of a woman was she?                 7        A.    She had a little scooper, I believe.
 8        A.   I would say she was probably in her late          8        Q. Was she carrying a bucket, or a bag, or
 9   teens, maybe early, early 20s.                              9   something?
10        Q.   And what race or ethnicity was she?              10        A,    Carrying a bucket, I believe.
11        A.   White female.                                    11        Q.    And you were able to observe this as you
12        Q.   Do you know any distinguishing                   12   were standing at the top of the stairs, waiting for
13   characteristics such as long hair, or short hair, or       13   your wife to come out?
14   anything like that   ~~                                    14        A.    It wasn 1 t that far away.
15        A.~-                                                  ll        Q.    Well, that wasn't my question.
16        Q.    -- that you were able to see?                   16              My question is just whether you were able
17        A.~-                                                  TI   to observe it from where you were standing.
18        Q.   Did she have any scars, marks, or tattoos        18        A.    Yes.
19   that you were able to see?                                 19        Q.    Did you have any conversation with this
20        A.~-                                                  20   woman?
21        Q. Any piercings you were able to observe?            21        A.    No.
22        A. No.                                                22        Q.    So you're waiting for your wife. Your
23        Q, And she came out.                                  23   wife comes out.

                                                  Page 140                                                          Page 149
 1             What happens then?                                1   wife might have mentioned it to her, but she didn 1 t
 2        A.   She asked me how I 1m feeling and so forth.       2   talk so much to me at that point on.
 3   And shortly -- very quickly after she came out, ski         3        Q. But you told her that -- how you had
 4   patrol came over.                                           4   fallen -- you told her that; right?
 5        Q.     How many ski patrol members came over?          5        A.    Yes.
 6        A.     I think there was only one to start.            6        Q.    And did you tell her that you were waiting
 7        Q.     Was it a man or a woman?                        7   at the top of the stairs, you didn 1 t want to wait
 8        A.     It was a woman.                                 8   for all the people car.Jng up the stairs, so you
 9        Q,     About how old was she?                          9   walked out into the snow on the right side and down
10        A.     I would say, again, very late teens, maybe     10   the stairs? Did you tell her that?
11   somewhere in her 20s.                                      11        A.    No, That never came up in the
12        Q.     What did she look like?                        12   conversation, no.
13        A.     Long-ish -- well, she had a hat on, so I       13        Q.    It didn 1 t. Okay.
14   couldn 1 t really tell the color of her hair or            14              And you remember every word that was
15   anything, but -- I really don 1 t remember exactly         15   conversed between you and the member of first aid --
16   what she looked like.                                      16   do you remember every word that was said?
17        Q.     She came over.                                 17        A.    No.
18               And what happened when she got there?          18        Q.    So you don 1 t remember every word. Good.
19        A.     She asked me how I was feeling.                19              So how long -- at the point that the first
20               I says, 11 1 fell on some ice, and I fell on   20   aid crone over, were you already sitting in the
21   my right hip,"                                             21   chair, or were you still standing?
22        Q. Did she ask you how a fall occurred?               22        A.    No, I was probably sitting in the chair.
23        A,     No. If she did, I don 1 t remember. My         23   And when I saw them come over, I probably stood up.


                                   Duffy & McKenna Court Reporters, LLC
                                                   1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 49 of 143




                                                       GLEN FUERST                                                   150 .. 153
                                                       Page 150                                                         Page 151
 1           Q.      Now, did you stay there at the stairs, or     1   sled?
 2   did you go down to first aid?                                 2           A.  Yes.
 3        A.   No. I was talking to them at the stairs,            3           Q.  Isn 1 t it possible, sir, that you actually
 4   and they asked me if I would be able to walk over.            4   didn 1 t take a sled over -- you refused the sled and
 5             And I says, 11 No, I can I t put any weight         5   instead, the two first aid people kind of stood on
 6   on my right side. 11 So they were going to bring a            6   either side of you, and you used them as crutches to
 7   sled over.                                                    7   get over to the first aid?
 8           Q,      And did they bring a sled over?               8             Don 1 t you remember that happening?
 9           A.      Yes,                                          9           A.   No.
10           Q.      Did you take the sled?                       10           Q,   I just heard someone else say, 11 No. 11
11           A.      Yes.                                         11                Is your wife there in the room with you
12           Q.      You remember taking the sled over £ram the   12   right now?
13   stairs to first aid?                                         13           A.   No,
14           A.      Yes.                                         14           Q,  Well, when I asked the question, someone
15           Q,      You do,                                      15   said, 11 No, 11 and then you shook your head and said,
16                   What do you remember about taking the sled   16   "No. 11
17   over to first aid from the stairs?                           17               Whose voice was that?
18        A.     The pain I was in and so forth, yes.             18          A.    I don 1 t know.
19        Q.     Did you sit down or lay down in the sled?        19           Q.   So your memory -- your distinct memory is
20        A.     I laid down. No, I 1m sorry. I think I --        20   that you sat in the sled and were transported from
21   I don 1 t remember laying down. I think I sat down           21   the stairs to first aid in the sled; that is your
22   somewhat. I 1rn not 100 percent sure.                        22   memory?
23        Q.     You think you sat down somewhat in the           23           A. Yes. I can 1 t -- I was in so much pain, I
                                                      Page 152                                                         Page 153
 1   can I t honestly say to you that I was walked over            1        Q.   When you were having the conversation with
 2   there by two other people.                                    2   first aid there at the top of the stairs, was it at
 3          Q.  So now you're not sure if you took a sled          3   that point where you first told them that you were
 4   or if you were walking?                                       4   going to sue the mountain? Or did you first tell
 5          A.  No, what I 1 m saying is you 1 re saying that      5   them that later?
 6   two people walked me over. And I don 1 t remember             6        A.   I didn't say that at all.
 7   that, because I couldn 1 t put any weight on my right         7        Q.   What about your wife? Did you hear your
 8   side.        So how could I walk over there?                  8   wife say that there at the top of the stairs?
 9           Q. So your memory that you took a -- that you         9        A.   Not at all.
10   were put in a sled and taken over by a sled -- is            10        Q.   So you were taken down to first aid.
11   that meroory just as clear as your memory walking            11             And then what happened from there?
12   down the stairs?                                             12        A. They must have called the emergency patrol
13        A.    No. No, no at all.                                13   -- emergency technicians -- EMTs, because they were
14        Q.    Which memory is more clear -- walking down        14   there quickly. Arid he just checked me over and he
15   the stairs and falling, or taking the sled over to           15   -- he didn 1 t think it was broken, touching me here,
16   first aid?                                                   16   and touching this and that.
17        A.    Walking down the stairs. I wasn I t in any        17             He said, 11 It I s probably just a bad
18   pain walking down the stairs.                                18   bruise."
19        Q.    So your memory of walking down the stairs         19        Q,   And were you offered to take the ambulance
20   is clearer, but you meant that your memory of going          20   to Speare Memorial Hospital?
21   over to first aid is unclear; is that a fair                 21        A.   Yes.
22   statement?                                                   22        Q,   Did you accept that offer or decline that
23        A.    Yes. Because of the pain I was in, yes.           23   offer?


                                       Duffy & McKenna Court Reporters, LLC
                                                       1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 50 of 143




                                                  GLEN FUERST                                                   154 .. 157
                                                  Page 154                                                     Page 155
 1        A.   No, we declined it.                            l   Number 1 and ask you -- let's sort of zoom in a
 2        Q.   How come?                                      2   little bit, So what I 1 ve marked as Exhibit Number 1
 3        A. Because when he told me that he doesn 1 t        3   is a printout of the purchase information.
 4   think it's broken, my wife is not familiar with the      4             It indicates on a couple different pages
 5   area, so I drove with her. And we just, ..               5   here -- I 1m sorry -- on page two of Exhibit
 6        Q.   Now, when you were taken from the stairs       6   Number 1, it says that a transaction was conducted
 7   down to first aid, was your wife with you?               7   on March 12 of 2019. The customer was Glen Fuerst.
 8        A.   Yes.                                           8   And a senior one-day ticket was purchased for
 9        Q.   And did she stay with you the entire time      9   Waterville for a price of $29.
10   in first aid?                                           10                  Is that your recollection of the amount
11        A.   Yes.                                          11   that was paid for your ticket on March 12?
12        Q.   And then from first aid to your car, did      12          A.      Yes, in that area. It was what I would
13   the EMTs and first aid people help you from the         13   consider paying, being a senior, yes.
14   first aid building to your car?                         14          Q. Now, it also says down here that the
15        A.   I don't believe so. To be honest, no, I       15   payment method -- it says "VI, 11 which r•m going to
16   don't know. I kind of remembered the car was right      16   guess is 11Visa, n with a credit card number starting
17   there. So I got off the table and I sort of just,       17   at 11 9416. 11
18   like, limped over to it.                                18                  Sir, do you know -- do you have a Visa
19              (Pre-marked Deposition Exhibit Number 1      19   credit card beginning with those four numbers?
20             introduced,)                                  20          A.      That 1 s the last four numbers.
21        Q.    (By Mr. Tapply) Sir, I'm going to share      21          Q. Oh, the last four? Okay.
22   my screen with you here in just a second here. I'm      22          A.      Yes.
23   going to show you what I've premarked as Exhibit        23          Q.      And then down a little bit, down below at

                                                  Page 156                                                        Pa:ge:rsr
 1   the bottom of page two of Exhibit 1, it says the         1        Q,    Now, before you got to the stairs, did you
 2   transaction was conducted on March 12, 2019, it          2   observe anywhere any signage for Waterville
 3   looks like just at about 8:20 p.m.                       3   Valley -- perhaps some trail signs; did you see
 4             And, sir, that's consistent with your          4   anything like that?
 5   recollection that you think you bought the tickets       5         A.   What do you mean, 11 trail signs 11 ?
 6   after you had gone to dinner that night?                 6         Q,   Well, you got out of the car. You walked
 7        A.   I believe so, yes.                             7   to put your skis down. And you had the conversation
 8             It says "8:20"?                                8   wit.½ your wife about where she was going to go and
 9        Q.   It does. I 1 ll zoom in a little bit more      9   where you were going to do. And then you took your
10   so that you can see it here. Down here -- it's kind     10   skis and poles and went up the stairs.
11   of, right now, about in the middle of the page.         11              During any point in that course of events,
12             It says "Transaction date. 11                 12   did you observe any signage there at Waterville?
13        A. Yes.                                            13        A.    No.
14        Q,   Do you see where it says, "March 12, 2019,    14        Q.    Did you take the opportunity to read any
15   at 8:20:47 seconds"?                                    15   of the postings or signs that were there in that
16        A.   Yes.                                          16   area?
17        Q.   And that's consistent with your               17         A.   Not while I was walking up with the skis,
18   recollection of about when you bought the tickets?      18   no.
19        A.   Yeah. Well, I think I said it was             19         Q. At any point during your visit to
20   probably after dinner.                                  20   Waterville Valley that day, did you view any of the
21        Q.   Now, you did not go in yourself and pick      21   sign.age that was posted anywhere?
22   up the tickets -- your wife did that; right?            22         A.   I wasn 1 t inside. So I would say outside,
23        A.   Yes.                                          23   I saw nothing,


                                 Duffy & McKenna Court Reporters, LLC
                                                  1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 51 of 143




                                                     GLEN FUERST                                                    158 .. 161
                                                  Page 158                                                           Page 159
 1         Q.   And kind of a silly question, but you were       1   mountain, you unloaded all your ski equipment as the
 2   there at Waterville to go skiing that day; right?           2   first step in your ski day; right?
 3         A.   Yes.                                             3        A.   First step in our ski day -- for that day,
 4        Q,   And kind of as soon as you got there, you         4   yes.
 5   dropped yourself off, kind of everything you were           5        Q.   For that day, yeah. I guess some would
 6   doing was as part of the ski day. I mean, you were          6   say driving to the mountain was part of your ski
 7   there to drop off stuff, and you were moving your           7   day, but for you, getting to Waterville, and
 8   skis up there so that you guys could get to the lift        8   unloading your equipment, and starting to move your
 9   and go skiing; right?                                       9   equipment up the mountain - - up the stairs was the
10                   MR. PIEDRA: Objection to form.             10   beginning of your ski day then; right?
11        Q,    (By Mr. Tapply) You can answer the              11        A.   Yes.
12   question. It's okay.                                       12        Q. Now, after you parked in the drop-off
13         A.   Can I7                                          13   area, you utilized the kind of -- Waterville 1 s
14                     MR. PIEDRA:    You can answer it, if     14   drop-off area so you didn 1 t have to carry your gear
15   you understand it.                                         15   all the way from where you parked; right?
16                     THE WITNESS:    No, you can rephrase     16        A.   Yes.
17   it.                                                        17        Q.   And that 1 s kind of a -- it 1 s easier for
18                   MR. TAPPLY: I was just saying,             18   one, when they get to Waterville, to stop in the
19   that's a perfect indication from your counsel to           19   unload area, take advantage of that facility, and
20   tell me that you don 1 t understand the question,          20   drop off your gear -- it's easier to do that than to
21   which is fine, because I only want you to answer           21   park and lug all your gear up from your parking
22   questions that you understand.                             22   spot; correct?
23        Q.    (By Mr. Tapply) So when you got to the          23                  MR. PIEDRA: Objection to form.

                                                     Page 160                                                        Page 161
 1                     THE WITNESS: Yes.                         1   the sign, it says 11 waterville Valley Resort 11 ?
 2        Q.    (By Mr. Tapply) And some mountains have          2        A.    Yes.
 3   that service, and same mountains don 1 t have that          3        Q.     And at the top, there's a stop sign and it
 4   service; is that your experience?                           4   says, "Please read carefully 11 ; do you see that?
 5        A.   Yes.                                              5        A.     Where is this sign?
 6        Q.   So part of Waterville 1 s service, anyway,        6        Q.     Well, hopefully, it's right in front of
 7   was giving you a spot to pull over and unload your          7   you on the screen.
 8   gear, so you did..~•t have to carry it up from t.~e         8        A.     I'm talking about at Waterv·ille Valley,
 9   parking lot; right?                                         9        Q. Well, I'm just asking right now, sir, do
10         A.   Well, me and anyone else who was skiing at      10   you see where it says "Stop" at the top, and it
11   Waterville that day, yes.                                  11   says, 11 Please read carefully" -- you can see that
12         Q.   Sure. Okay.                                     12   now; right?
13              After you unloaded your gear, did you use       13        A.     I see a sign in front of me, yes. I don 1 t
14   the restroom at all before you started carrying your       14   know where the sign came from.
15   stuff up the stairs?                                       15               It says 11 Waterville Valley, 11 but -- I see
16         A.   No.                                             16   a sign, yes.
17              {Pre-marked Deposition Exhibit Number 3         17        Q.     Okay. Good. That 1 s all I 1m asking -- is
18             introduced.)                                     18   if you re able to see the exhibit that 1 s there in
                                                                           1


19        Q.    (By Mr. Tapply) I'm going to show you           19   front of you, Exhibit Number 3.
20   what I've marked as Exhibit Number 3 here. Exhibit         20               Do you recall seeing this sign anywhere at
21   Number 3 is a sign -- I want to make sure you can          21   Waterville on any of your visits?
22   see it.                                                    22        A,    Yes.
23             You're able to see that, at the bottom of        23        Q,   Where do you recall seeing this sign?


                                      Duffy & McKenna Court Reporters, LLC
                                                     1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 52 of 143




                                                   GLEN FUERST                                                 162 .. 165
                                                 Page 162                                                       Page 163
 1        A.   You usually see them when you pick up your       1        A.   Yes.
 2   lift ticket.                                               2             (Pre-marked Deposition Exhibit Number 2
 3        Q,   And do you recall seeing this sign at the        3             introduced.)
 4   ticket window at Waterville during the prior four or       4        Q.    (By Mr. Tapply) Going back up to Exhibit
 5   five visits to the moW1tain?                               5   Number 2 -- just a second to rotate this for you,
 6        A.   I don't remember.                                6   and I'll zoom in a little bit.
 7        Q.   But yau 1 re familiar that you normally see      7             Now, sir, I'll represent that this is one
 8   this kind of a sign at ski areas when you pick up          8   of the ticket windows at Waterville Valley; do you
 9   your tickets at the ticket booth, though; right?           9   recognize this ticket window?
10        A.   Yes.                                            10        A.   No.
11        Q.   And you agree with me that most mountains       11        Q. Now, if you look, you can see same of the
12   have a sign like this posted at their ticket windows      12   reflections out from the window -- the area kind of
13   when you 1ve picked up your tickets during previous       13   behind the position of the person taking the
14   ski days?                                                 14   picture.
15        A.   Yes, Some a little different, but, yes.         15             Looking in the reflections and seeing the
16        Q.   When you say it's all a little different,       16   area and then seeing these windows, do you recognize
17   you mean each mountain might use a little bit             17   this as one of the ticket windows at Waterville?
18   different language on their signs?                        18        A.   It could be, but I didn 1 t see it, no.
19        A.   Correct.   Yes.                                 19        Q,   And you see -- when I zoom in, you can see
20        Q.   But you 1 re familiar that the signs that       20   that the sign I showed you that's marked as Exhibit
21   says scnnething like 11 Liability release" or "waiver"    21   Number 3 -- you can see that sign right here in the
22   -- that kind of sign.age, you 1ve seen at most ski        22   middle of the window on Exhibit Nmnber 2.
23   areas?                                                    23             You see that sign; right?

                                                    Page 164                                                     Page 165
 1        A.     I see a sign, yes.                             1        A.   To a certain degree, yes.
 2         Q.    And it's the same sign I showed you that       2        Q.   So do you know -- was your wife able to
 3   says "Liability release"?                                  3   pick up the tickets that day?
 4         A.    Yes.                                           4        A.   Yes.
 5         Q.    In the previous times that you 1ve picked      s             On March 13, you're saying; right?
 6   up your tickets at Waterville Valley -- picked up          6        Q.   Yes.
 7   your senior ticket, you recall seeing this sign on         7             On March 13, your wife picked up the
 8   tri0se occasions; right?                                   8   tickets?
 9         A.    I don 1 t remember, no.                        9        A.   Yes.
10         Q.    But you do recall -- basically every other    10         Q. And she was inside picking up the tickets
11   ski area you've been to, you recall seeing signage        11   as you were moving the ski equipment; right?
12   like this at the ticket windows?                          12         A.  Yes.
13         A.    Yes. I know what they are, but -- yes. I      13         Q. Had she handed you your ticket before you
14   wouldn 1 t say everyone, but -- every ITDuntain, but,     14   fell?
15   yes, r 1 ve seen them.                                    15        A.   No.
16         Q.    When you say you know what they are, you      16        Q. Do you still have the tickets that your
17   mean you know that they are a liability release and       17   wife picked up that day?
18   a waiver; right?                                          18        A.   I don 1 t know where they are, no.
19         A.    Yes. To a certain degree, yes.                19        Q,   Have you been back to Waterville since?
20         Q. And it generally says by using the               20        A.   No.
21   mountain and the facilities, you are releasing the        21              (Pre-marked Deposition Exhibit Number 4
22   mountain from all claims.                                 22             introduced.)
23               You're familiar with that; right?             23        Q.    (By Mr. Tapply) I 1m going to show you


                                   Duffy & McKenna Court Reporters, LLC
                                                   1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 53 of 143




                                                     GLEN FUERST                                                 166 .. 169
                                                     Page 166                                                     Page 167
 1   what 1 s been marked as Exhibit Number 4, which is --        1   correct?
 2   page number one is the front, and page number two            2        Q, And you recognize it because it 1 s got some
 3   will be the back of the Waterville senior lift               3   of that same language -- that liability release
 4   ticket.                                                      4   language that you observed on the signs throughout
 5             Do you recognize that image that's there           5   the ski industry?
 6   on the screen, which is page number one of Exhibit           6        A.   Yes.
 7   Number 4?                                                    7        Q,   And is it fair to say that in all the
 8           A.   No.                                             8   other day tickets you've gotten at other moootains,
 9           Q.I'm sorry if I asked you this earlier.             9   most other mountains have similar release language
10             But when was the last time you were at            10   on the back of their day tickets as well; right?
11   Waterville before March 13, 2019?                           11        A.   Yes.
12       A.    I would say probably around 2014, maybe           12        Q. So when you were going to Waterville that
13   2015.                                                       13   day, is it fair to say that when you got your ticket
14           Q.   And when you were there in 2014 or 2015,       14   or when you would have gotten your ticket, you would
15   do you Jmow -- were they using these -- this kind of        15   have expected that the back of the ticket had this
16   a ticket at that point?                                     16   kind of liability release language on the ticket;
17           A.   I don 1 t lmow.                                17   right?
18           Q,   I 1m just going to show you the back of the    18        A.   I would assume so, yes.
19   Waterville ticket,                                          19                   MR. TAPPLY: Now is probably a great
20             Do you recognize that?                            20   time to take a little bit of a break.
21           A.   Yes, yeah.                                     21                   MR. PIEDRA: Sure.
22           Q.   And what do you recognize it to be?            22              (Recess taken from 1:15 p.m. to 1:48 p.m.)
23           A.   It 1 s probably the back of the lift ticket;   23

                                                   Page 168                                                        Page 169
 1               (Pre-marked Deposition Exhibit Number 5          1   wearing that day?
 2              introduced.)                                      2        A.   I have them downstairs in the basement.
 3         Q,    (By Mr, Tapply) So, first I 1m showing you       3        Q,   And you don't plan on getting rid of those
 4   what 1 1ve premarked as Exhibit Number 5.                    4   for any reason; right?
 5              Do you recognize the image there on page          5        A.   No, not at all.
 6   one of Exhibit 5?                                            6              (Pre-marked Deposition Exhibit Number 6
 7         A.   Yes.                                              7             marked for identification.)
 8         Q.   ¼'hat are we looking at there?                    8        Q,    (By Mr, Tapply) Now I'm showing you what
 9         A.   Those are my Salomon snow shoes that I            9   I've premarked as Exhibit Number 6.
10   wear.                                                       10             So page number one of Exhibit Number 6 --
11         Q. Were those the shoes that you were wearing         11   do you recognize the image that appears here?
12   on March 13, 2019?                                          12        A.   Yes.
13         A.   I have this pair and I have a black pair.        13        Q,   What is it?
14   At that time, I was wearing the black pair.                 14        A.   It's the stairway that I walked up on the
15         Q. So the picture we have here is of a pair           15   right side to get to the ski ramp on the left.
16   of shoes, but not the shoes you were wearing on             16        Q. And is what we see on page one of
17   March 13, 2019; is that right?                              17   Exhibit 6 -- does this look substantially similar to
18         A.   It's the same exact shoe. Just the color         18   the way that it looked the day that you've reported
19   is different.                                               19   you fell on the stairs?
20         Q. But to be clear, these aren't the ones you         20        A.   Somewhat. I have closer pictures that
21   were wearing that day; right?                               21   show that the snow was -- more snow showing than it
22         A.   No.                                              22   is here. I don't know when these were taken.
23         Q.   Where are the black ones that you were           23        Q. But you can see here that there are


                                     Duffy & McKenna Court Reporters, LLC
                                                     1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 54 of 143




                                                 GLEN FUERST                                                  170 .. 173
                                                  Page 170                                                      Page 171
 1   several flights of stairs.                               1   middle-middle -- that I took on the day it happened.
 2             Do you know on which flight of stairs you      2   I don 1 t know when these were taken.
 3   were when you fell?                                      3        Q.     So you, yourself, took pictures on the day
 4        A.   I was on the first flight of stairs --         4   that this occurred?
 5   first row of stairs walking down.                        5        A.     No, my wife did.
 6        Q.   So I 1m zooming in here a bit on Exhibit       6        Q.     I thought you just said that you took
 7   Number 6, page number one, and you can see here that     7   them, but you did not take --
 8   there's this first set of steps. It looks to be          8        A.     Well, I told her to take the pictures,
 9   about twelve steps or so.                                9   yes.
10             Is it on these first -- this first set of     10        Q,     When did you tell your wife to take
11   steps where you claim to have fallen?                   11   pictures?
12        A.   Yes.                                          12        A. Pretty much after I fell.
13         Q. Now, you can see there -- up on the            13        Q. Well, were you still there up on the
14   left-hand side, there's some ski racks.                 14   stairs when you told your wife to take picture, or
15             Are those ski racks in generally the same     15   were you now down --
16   place that they were on the day that you were           16        A,  No, that was before the girl who put out
17   injured on the stairs?                                  17   the ice melt and so forth -- that was before she got
18        A.   I believe so, yes.                            18   there and, eventually, the ski patrol.
19         Q.  Now, you say that you have same               19        Q.   So while you were -- I 1m just trying to
20   photographs that show more snow.                        20   clarify the timeline.
21             What do you mean by 11more snow 11 ?          21             So before the woman got there - - the ski
22        A.   Well, the snow was coming more over in the    22   patrol got there, and before the woman got there to
23   middle -- toward the middle, but not in the             23   put down the ice melt or rock salt, that's when you

                                                 Page 172                                                       Page 173
 1   asked your wife to take the pictures?                    1   making sure I widerstand what you were saying.
 2        A,   Yes.                                           2             And what you said a second ago is that
 3        Q.   And that is when she took the pictures;        3   before the girl got there, your wife took the
 4   right?                                                   4   pictures -- so that's the way you remember it
 5        A.   Well, the pictures were taken before the       5   happening?
 6   girl was actually out there. She was out there a         6          A.   Somewhat -- yeah, I don 1 t know if my wife
 7   short time after my wife took the pictures.              7   took the pictures as the girl was putting the rock
 8        Q,   Believe me, sir, I'm not trting to be          8   salt, or if it was done before she got there. I
 9   difficult. I'm just trying to make sure.                 9   don 1 t know. All I know is I saw the girl there
10             When you say "the girl" -- because you        10   putting rock salt and ice melt doi.m in the area --
11   said the first aid was a young woman, and the person    11   it was below where I had fallen, but in that area.
12   working for Waterville was a young woman.               12          Q.   And you saw her after you had had this
13        A.   Yes.                                          13   conversation with your wife about taking pictures?
14        Q.   So before the woman got out there and put     14          A.   I believe it was then, yes.
15   down the rock salt and whatnot, your wife took          15          Q.   Now, as you're sitting there, and you said
16   pictures; right?                                        16   you're in a lot of pain, you asked your wife to take
17        A.    I believe it was at that time. I can 1 t     17   pictures.
18   say that s exactly how it was. She took the
              1
                                                             18             Why did you ask your wife to take
19   pictures. I asked her to take the pictures because      19   pictures?
20   I was not -- I was in a lot of pain and I had -- I      20        A.   Because I just couldn 1 t believe that the
21   couldn't do it. And I just asked her to take the        21   walkway was like this, and I just wanted to have
22   pictures.                                               22   pictures of it, yes.
23        Q.    I'm not questioning that, sir. I was just    23        Q.   So you were already contemplating suing


                                 Duffy & McKenna Court Reporters, LLC
                                            1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 55 of 143




                                                    GLEN FUERST                                                       174 .. 177
                                                    Page 174                                                          Page 175
 1   Waterville at that point; right?                             1            Q.   But why take pictures of those stairs
 2       A.    Not at all. I was going to probably just           2    then?
 3   show them to my friends, in all likelihood.                  3            A.   Because I just wanted to show them to
 4           Q.   So I just want to make sure I understand        4    people. Yes, my friends.
 s   this.                                                        5         Q.   Did you take any pictures of when you were
 6               So as you 1 re standing at the top of the        6    in and around North Conway the day before?
 7   stairs, as you told me earlier today, in shock due           7         A.   Yes.
 8   to the amount of pain you were in, you had the               8         Q.   Did you share those with your friends?
 9   desire to have your wife take pictures of the stairs         9         A. If they wanted to see our vacation, yes.
10   so you could share them with your friends; is that          10         Q.   Did you take any pictures that morning as
11   what you 1 re telling me under oath today, sir?             11    you were driving to Waterville?
12           A.   Well, I had no -- well, you asked me           12         A.   No.
13   before if I had any intentions of suing Wate:rville         13         Q.   You said it was a beautiful, sunny day.
14   Valley, and I had none at that time, no.                    14              Did you take any pictures of the
15        Q.   So why take the pictures then?                    15    mountains, or the snow, or the trees as you were
16        A.   Because I just wanted to have the                 16    driving to Waterville that day?
17   pictures.                                                   17         A.      No.
18        Q.   Well, did you take any other pictures that        18         Q, Did        you take any pictures as you were
19   day?                                                        1.9   unloading the      equipment and getting there to
20        A.   I didn 1 t ski that day.                          20    Waterville?
21        Q.   So the answer to my question is no, you           21         A.   No.       I was planning on taking pictures of
22   took no other pictures that day?                            22    -- on the ski      mountain when I was skiing, yes.
23        A.~.                                                   23         Q. But        the only pictures you actually took --

                                                      Page 176                                                         Page 177
 1   your wife took were of the stairs, as you were               l            Q.What are their names, sir? What are the
 2   standing there in so nruch pain that you were in             2    names of the people with whom you•ve shared the
 3   shock; right?                                                3    pictures?
 4          A.   On that particular day, yes.                     4         A.   I showed pictures to Robert Ganser.
 5          Q.   And the reason you -- at that moment, as         5         Q.   How do spell uGanser"?
 6   you 1 re in that nruch pain that you're in shock, the        6         A.   G-A-N-S-E-R.
 I   reason you directed your wife to take the pictures           7         Q.   Where does he live?
 8   was purely because you wa..~ted to share pictures of         8         A.   He lives in North Babylon.
 9   stairs with your friends?                                    9         Q, What 1 s his address, if you know?
10          A.   I wanted to show them what the stairs           10         A. He's across the street, but I don 1 t know
11   looked like. Yes, if I explained it to anyone, they         11    the exact number address.
12   would have asked me - - or I would have - -                 12         Q. But he lives on the same street as you?
13               11
                    Did you take pictures of it? 11              13         A.   Yes. 0 1 Connor Road, yes.
14               And I would have said, 11 No. 11 I took         14         Q.   Do you happe...'1 to know his phone number?
15   pictures of it.                                             15         A.   No,
16          Q,   Who -- which of your friends did you share      16         Q. Do you have his phone number saved in your
17   these pictures with?                                        17    cell phone?
18          A.   Skiers -- people that ski.                      18         A.   Oh, he doesn't give out his cell phone.
19          Q.   Who?                                            19    Only to people that he -- he owns his own business.
20          A.   Neighbors.                                      20    So, no, I don 1 t have his phone.
21          Q.   Who?                                            21         Q. So you have no way to call Mr. Ganser,
22          A.   People that I have skied with. I didn 1 t       22    then? You don 1 t know his phone number?
23   show it to everybody.                                       23         A.   I 1m not going to give out anyone's phone


                                    Duffy & McKenna Court Reporters, LLC
                                               1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 56 of 143




                                                      GLEN FUERST                                                   178 .. 181
                                                       Page 178                                                       Page 179
 1   number to just -- to you until I talk to him about            1              You have Robert Ganser 1 s phone nwnber;
 2   it,                                                           2    right?
 3         Q.   Well, I appreciate that position, sir, but         3         A.   Yes, I do.
 4   that wasn't my question.                                      4         Q.   Will you share it with me?
 5              My   question was just whether or not you          5         A.   Not today, no.
 6   have his phone number.     And you just gave me some          6         Q.   And I 1 ll certify that question.
 7   story about he has his business and he doesn 1 t share        7              With wham else did you share these
 8   it with anyone.                                               8    photographs?
 9        A.   I have his phone number, yes.                       9         A.   Probably nobody else, really. He 1 s really
10        Q.   Good. Okay. So I just want to remind               10    the only skier that I ski with. I wouldn 1 t show
11   you, sir, that you took an oath to tell the truth            11    them to just anybody unless they were a skier.
12   today.                                                       12           Q.   What device did your wife use to take the
13               And telling the truth, when I ask you, 11Do      13    pictures?
14   you have his phone number," is not telling me same           14           A.   Her cell phone.
15   story about hi:m having some business and he doesn't         15           Q.   It was her cell phone or yours?
16   like to share it. You can just simply tell me you            16           A.   I thinl( it was hers, but I 1m not sure.
17   have his phone number.                                       17           Q.   Do you still have the same phone now that
18               Because then my follow-up question is            18    you had on March 13, 2019?
19   11
        Will you share it?" And you can say yes or no, and        19           A.   I believe so, but, again, it 1 s probably
20   we 1 ll discuss those things.                                20    her phone. I don 1 t -- she got a new phone, but I
21               But the truthful answer to my question is        21    don 1 t remember when she got it.
22   yes, you do have his phone number. So let 1 s try the        22           Q.   Have you looked on your phone -- looked
23   truth.                                                       23    back to see if you have pictures from your phone of

                                                          Page 180                                                   Page 181
 1   this staircase?                                                1   second page of Exhibit Number 6, along the
 2         A.    Yes. She transferred them over to me,              2   right-hand side you can see this concrete kind of
 3   yes.                                                           3   curb right next to the building; do you see that?
 4          Q.   How many photographs did your wife take?           4        A.   Yes.
 5         A. I believe there was about five -- four or             5        Q.   Can you see a hookup for the -- what 1 s
 6   five.                                                          6   probably a hook.up for the fire deparbnent there
 7          Q.   Did she take any pictures of any parts of          7   along the wall on the right-hand side?
 8   Waterville Valley other t:I-...an the stairs?                  8        A,   Yes.
 9         A.    That day?                                          9        Q.   And then you see -- if I zoom in a little
10          Q,   Yeah, that day.                                   10   bit here, you can see on the right-hand side there 1 s
11          A.   No.                                               11   a small piece of plywood -- looks like particleboard
12          Q. I 1m showing you page three of -- I think           12   along the right-hand side; do you see that?
13   it's six. This is just looking from the top of the            13        A.   If you could just show me that again,
14   stair down.                                                   14   because you went to a different picture.
15               Do you recognize this i.mager sir?                15        Q.   See right here in the middle? I 1m just
16         A.    No, I don 1 t Jrnow what 1 s -- I don 1 t !mow    16   zooming in on the same picture.
17   what 1 s at the very -- I 1m looking at -- I see the          17             You see that piece of particleboard there
18   snow towards the top of this picture, but I can 1 t           18   on the right-hand side -- can you see that?
19   see anything beyond there. I don 1 t know where this          19        A,   Yes.
20   picture was,                                                  20        Q.   So now if I -- that's page two of Exhibit
21         Q.    You don't know. Okay. I'm just going to           21   Number 6, If I go to page three of Exhibit 6, back
22   go back to the second picture of Exhibit 6 here.              22   to the image we were on, do you see that this is
23               So if you look at the second picturer             23   just the same set of stairs, but from the top


                                     Duffy & McKenna Court Reporters, LLC
                                                      1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 57 of 143




                                                  GLEN FUERST                                                  182 .. 185
                                                   Page 182                                                       Page 183
 1   looking down?    And you know that because you see the     1   indicate about where you were when you fell?
 2   particleboard, now on the left. You see the curb           2        A.   Can you go to the top? Because I 1m seeing
 3   next to the wall on the left, and you see the fire         3   half of a step here. I don't know exactly what 1 s
 4   deparbnent hookup there on the left.                       4   above that,
 5             You see all that; right?                         5        Q.   I'm zoomed out on this picture as far as I
 6        A.   Yes.                                             6   can, sir.
 7        Q.   Can you identify for me where you were           7             I'm just asking you -- do you see any
 8   when you walked down the stairs on March 13, 2019?         8   identifying spots on that third step that would
 9        A.   Can I point to it with anything, or              9   indicate where you were when you fell?
10   just.,.                                                   10        A.   On this, it was the fifth step down --
11        Q.   Unfortunately, based on where we are, I 1m      11   fourth or fifth step down.
12   not going to be able to see if you point, I 1m not        12        Q. So the fourth or fifth step down?
13   going to try to have you draw on it. I 1m not sure        13        A.   Yes.
14   that would work.                                          14        Q.   Do you see any spot or identifying mark on
15             But if you could -- first of all, which         15   the fourth or fifth step down where you fell?
16   step were you on when you fell? Are you able to           16        A.   No, not really, Could have been in the
17   identify that?                                            17   middle to maybe just a touch to the right.
18        A.   I was about maybe the third to fourth --        18        Q.   And you agree with me that the fourth or
19   probably about the third step down.                       19   fifth step down in the middle, just a step to the
20        Q.   About the third step down, So I'm just          20   right -- there 1 s no snow in this picture on that
21   going to zoom in the picture a little bit,                21   spot; correct?
22             And do you see any marks or any                 22        A.   I never said there was snow there. I said
23   identifying features on that third step that would        23   there was ice.

                                                    Page 184                                                      Page 185
 1        Q.    But I'm just asking you what you see now.       1   several green ski racks.
 2              And you don't see any snow there, do you?       2             Did you go to a blue or a green ski rack?
 3        A.    No, there's no snow there at all, no.           3        A.   I don 1 t see a green ski rack. I see a
 4               (Pre-marked Deposition Exhibit Number 7        4   blue and then another blue. The green is up above
 5              introduced. }                                   5   that by the chairlift.
 6        Q.     (By Mr. Tapply) Moving on to Exhibit           6        Q.   I 1 m just asking -- did you go to a blue
 7   Number 7, sir, do you recognize this picture?              7   ski rack or a green ski rack?
 8        A.    Yes.                                            8             I went to a blue ski rack,
 9        Q. What is that?                                      9        Q.   And we see one blue ski rack that's got a
10        A.    That is where I walked up, but I was more      10   pair of skis leaning up against it, and then we see
11   right of that picture.                                    11   another blue ski rack in the upper left-hand corner
12        Q.    Well, when you say you "walked up" -- but      12   of page one, Exhibit 7.
13   are these the set of stairs at Waterville that you        13             Do you know to which blue ski rack did you
14   walked up?                                                14   travel?
15        A.    I believe so, yeah, because I see the ski      15        A.   I believe I walked to the ski rack
16   rack that I walked over to.                               16   straight ahead to my -- well, to the left of that
17        Q.    And to which ski rack did you walk and put     17   skier.
18   your skis?                                                18        Q.   So we see a skier that 1 s got a red jacket
19        A.    I believe it was straight ahead. As I got      19   on and black pants, and he appears ta be walking up
20   to the top step, you see the ski rack with the pins       20   the set of stairs; right?
21   sticking out or points sticking out? I went to that       21        A.   Yes.
22   ski rack.                                                 22        Q.   And you referred to him as a 11 skier 11
23        Q.    So there 1 s several light blue and then       23   because he probably is there skiing that day; right?


                                   Duffy & McKenna Court Reporters, LLC
                                                  1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 58 of 143




                                                   GLEN FUERST                                                  186 .. 189
                                                     Page 186                                                      Page 187
 1           A.  I would assume so.                              1        A.    Yes. It looks like it, yes.
 2          Q.   We can probably -- just for purposes of         2        Q. On either of the pictures, are you able to
 3   conversation, we can agree that the people that are         3   tell me on which step you fell?
 4   there going up the stairs carrying their stuff --           4        A.    I would say it was probably the fourth or
 5   we 1 11 just refer to them all as 11 skiersn; does that     5   fifth step down.
 6   make sense to you?                                          6        Q,    Well, the first three steps have -- are
 7           A.   Yes.                                           7   metal grate, and then it becomes concrete.
 8                  MR. PIEDRA: Objection to form.               8        A.    Yes.
 9        Q.   (By Mr. Tapply) So the blue rack that 1 s         9        Q,    Did you fall on the third or fourth
10   got a pair of skis on it -- that is the rack where         10   concrete step, or the third or fourth step in total?
11   you go in there -- as a skier that day, you walked         11        A.    Third or fourth step in total.
12   to that rack; right?                                       12        Q.    So it would have been, like, the second
13        A.   Yes, I believe so, Yes, yes.                     13   concrete step?
14        Q. Just below the rack, there's a bunch of            14        A.    Yes, probably -- yes.
15   snow.                                                      15        Q,    Are you able -- as you look at these
16             And it's this snow that you traveled             16   pictures, are you able to see the specific spot
17   before coming back to the stairs?                          17   where you fell?
18         A.  Yes.                                             18        A.    No.
19         Q.  Is this one of the pictures that your wife       19        Q,    And is that because the specific spot you
20   took?                                                      20   fell was IOClre towards the middle of the stairs;
21        A.   Yes,                                             21   right?
22         Q.  Page two of Exhibit 7 -- is this also one        22        A.    Well, can you rephrase that question?
23   of the pictures that your wife took?                       23   Because I don 1 t really understand what you're

                                                   ~age 188                                                        Page 189
 1   asking.                                                     1              Where did you fall?
 2           Q.Sure.                                             2         A,   I fell on the second -- if you're counting
 3             I asked you if in these pictures that are         3   the three steps above, I fell on the second concrete
 4   marked as Exhibit Number 7 - - if they show you the         4   step.
 5   spot that you fell.                                         5         Q.   In any of these pictures, do you see the
 6             And you said, 11 No. 11                           6   spot where you planted your right foot when it
 7             Is that because the spot you fell was             ?   slipped out from under you?
 8   outside of the frame of these pictures?                     8         r... No. I have no idea at all. I was -- no,
 9         A.  No, they were not out -- no.                      9   not at all.
10         Q. But these pictures don't show the spot            10         Q.   Is there any reason you didn't have your
11   where you fell --                                          11   wife take a picture of all the stairs -- the full
12         A.  Yes, they do. Yes.                               12   width of the stairs?
13         Q.  Okay. Well, you just said a second ago           13         A.   I thought we did.
14   they don't. So why don't you tell me --                    14         Q,   You agree with me that the pictures you
15         A.  You said, 11 0utside the frame. 11 That 1 s      15   just saw just show the narrow portion -- or the
16   what you said.                                             16   left-hand part of stairs; they didn 1 t show the full
17         Q.  I asked you first if these pictures show         17   width of stairs?
18   the spot where you fell, and you said, "No. 11 Let me      18         A.   Well, that was only two pictures.
19   ask you that again.                                        19         Q,   Well, I can tell you that all of the
20             Do these pictures show the spot where you        20   pictures that have been produced to me -- none of
21   fell?                                                      21   the pictures show the full width of the stairs.
22         A.  Yes.                                             22              Do you recall seeing pictures that your
23         Q. All right.                                        23   wife took that are the full width of the stairs?


                                   Duffy & McKenna Court Reporters, LLC
                                              1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 59 of 143




                                                     GLEN FUERST                                                190 .. 193
                                                     Page 190                                                     Page 191
 1        A.     I thought we did.   I don 1 t know for sure.    1        Q.   Did they ask you if you had any prior
 2        Q.   So we talked about the timeline earlier.          2   issues or problems with your right hip? Did they
 3   You said that you got dropped off -- you dropped            3   ask you about that?
 4   your wife off about 9:15. And then by the time your         4        A.   I don 1 t remember that, no.
 5   wife went inside and you started walking up the             5        Q. Sir, if you don't mind just kind of
 6   stairs, it was about 9:45.                                  6   walking me through your medical treatment from that
 7             So do you know about what time it was that        7   point forward.
 8   you fell?                                                   8        A.   From getting to the hospital?
 9        A.     It could have been around ten   0 1clock.       9        Q.   Yes, please.
10        Q.   So, sir, you ended up -- your wife driving       10        A.   Okay.
11   you to Speare Memorial.                                    11             We went to the emergency room and they
12               Did you call anyone or have any                12   took an x-ray. And some time after they took the
13   conversations with anyone on the way to Speare             13   x-ray, they came out to us and told me that I had
14   Memorial?                                                  14   fractured my femur.
15        A.     Not that I know of, no.                        15        Q.   And then you eventually had surgery?
16        Q.     When you got to Speare Memorial, did they      16        A.   Well, I had to have surgery there, yes.
17   ask you about, obviously, what happened?                   17        Q,   And you were inpatient for over two days;
18        A. Well, yes, but, again, that 1 s -- I was           18   is that right?
19   there, but my wife was doing most of the talking           19        A.   It was Wednesday night, Thursday night --
20   regarding that.                                            20   three nights, I believe.
21        Q. Did they ask you about your prior medical          21        Q.   And then you retum back home to
22   condition?                                                 22   Long Island?
23        A.    I don't remember that.                          23        A.   Yes.
                                                  F'age-192                                                       Page 193
 1        Q.   And then from that point forward, you took        1   four out of ten.
 2   some period of time off from work; right?                   2             Am I remembering that correctly?
 3        A.   Yes.                                              3        A.   Yes.
 4        Q.   About how long were you out of work?              4        Q.   And on that pain scale that you used, zero
 5        A.    It was about six, not quite seven weeks.         5   would be no pain, and ten would be like the worst
 6        Q.   Now, after surgery -- so you had surgery          6   pain you can imagine; right?
 7   in March, and then you underwent physical therapy;          7        A.   Yes.
 8   right?                                                      8        Q.   So using that same pain scale that you,
 9        A.   Yes.                                              9   yourself, used earlier today, by the time you got to
10        Q. How long did you go to PT? Do you                  10   see Dr. Nakhjavan -- and I'm sorry if I pronounced
11   remember?                                                  11   that incorrectly -- but by the time you got to see
12        A.   Well, I went back to the - -                     12   your prbnary care physician -- well, strike that.
13   Dr. Cappellino. I had to have the staples removed.         13             You told me you went to see Dr. Cappellino
14   So that was about two weeks after getting ho~~. And        14   ta have the staples removed. So using that same
15   then he proceeded to set up physical therapy for me        15   pain scale that you used earlier today, zero to ten,
16   at Excel.                                                  16   when you went to see Dr. Cappellino to have the
17        Q.   And Excel is the same place where you had        17   staples or stitches removed, what was your pain
18   gone previously?                                           18   level then?
19        A.   Yes,                                             19        A.   I would say probably four, maybe five.
20        Q.   Now, you used a phrase earlier in the            20        Q.   Would Dr. cappellino or one of his
21   deposition today, sir, that -- you described the           21   assistants ask you to rate your pain on a scale of
22   level of pain you had in your hip before you bad           22   zero to ten?
23   that cortisone injection. I think you said about a         23        A.   Yes. They have it right there in their


                                     Duffy & McKenna Court Reporters, LLC
                                                    1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 60 of 143




                                                     GLEN FUERST                                                   194 .. 197
                                                     Page 194                                                        Page 195
 1   office, yes.                                                1        A.    I would say probably three-ish.
 2          Q.   And you -- when you answered that               2        Q.    Now, do you recall going to see
 3   question, you would have been honest with them;             3   Dr. Cappellino in the middle of your physical
 4   right?                                                      4   therapy just to check in and see how you were doing?
 5        A. I believe so, yes. I don 1 t know if it was         5        A,   Yes. Well, after the staples were
 6   four or if it was five, but it was in that area,            6   removed, I had a follow-up. I think it was, but I'm
 7   yes,                                                        7   not sure exactly -- I think it was, like, six weeks.
 8          Q.   And whatever you told them, you gave them       8        Q.   If I were to tell you that you visited
 9   an honest answer; right?                                    9   Dr. Cappellino on April 23 of 2019, does that sound
10          A.   Oh, yes.                                       10   about right?
11          Q.   So by the time you got to Cappellino, your     11        A.   Well, I think that 1 s when I had the
12   pain was at that level.    And then you started Excel      12   stitches removed.
D    ft.                                                        D         Q.   No, Actually, you had the stitches
14             And for about how long did you go to Excel       14   removed on March 28 of 2019.
15   Physical Therapy?                                          15        A.   Okay.
16        A.   I don 1 t know exactly, but it might have        16        Q.   And then you went back to Dr. Cappellino
17   been maybe four weeks or so. Multiple times.               17   about a month later on April 23, 2019.
18        Q.   By the time you were done treating at            18             Do you remember that visit?
19   Excel Physical Therapy, what was your pain level, if       19        A.   Okay. Well, I knew I went back to him a
20   any, for your hip, on that same zero-to-ten pain           20   second time. I didn I t know exactly how many weeks
21   scale you used earlier?                                    21   it was.
22        A.   After I was done with Excel?                     22        Q.   And when you went back to Dr. Cappellino 1 s
23        Q.   Yes, when you were done at Excel.                23   office for the follow-up in April, you probably were

                                                  Page 196                                                          Page 197
 1   asked how your pain level was.                              1        Q.    Did you ever report to your doctors that
 2             You were asked that again; right?                 2   you had -- you lin;ied before you fell at Waterville
 3         A.  Yes.                                              3   Valley? Well, let me ask you maybe a different
 4         Q.  And when you answered that question, you          4   question,
 5   gave an honest assessment of your pain?                     5              Were you ever treated for a li:rnp prior to
 6         A.  Yes.                                              6   your fall at Waterville Valley?
 7         Q,  Now, is it fair to say that after you had         7        A.    I don't believe so, no.
 8   the surgery, for some period of time, you were              8        Q.    And as you sit here today, you're certain
 9   walking with a limp; right?                                 9   you've never had a limp, That's something you'd
10         A.  Can you just ask that again? You broke up        10   remember, obviously; right?
11   a little.                                                  11        A.    Well, my wife would have told me, yes.
12         Q.  Of course I can. Thank you for letting me        12        Q,    Well, either your wife telling you or you
13   know.                                                      13   remembering, but you 1ve certainly never walked with
14             After you had the surgery, you walked with       14   a linp before the fall at Waterville, but now you
15   a limp for a period of time; correct?                      15   do; right?
16         A.  After surgery, yes.                              16        A.   No.
17         Q.  For about how long did you walk with a           17        Q,   And I asked you kind of a poor question,
18   limp after the surgery?                                    18   so I'm going to correct it.
19         A.  Well, I 1m still walking with a limp, so         19             Before the fall at Waterville, did you
20   almost two years.                                          20   ever walk with a limp?
21         Q.  Did you ever walk with a limp before you         21        A.   When you say 11 limp 1 11 are you talking about
22   fell at Waterville Valley?                                 22   dragging my foot, or ...
23          A,   No,                                            23        Q. Why don't you tell me what a limp is.


                                   Duffy & McKenna Court Reporters, LLC
                                                     1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 61 of 143




                                                    GLEN FUERST                                                 198 .. 201
                                                     Page 198                                                     Page 199
 1        A.    Well, a limp, to me, is just when I take a       l   Waterville -- did any doctor tell you you would need
 2   step I I limp on my - - the one side that I I m             2   a hip replacement?
 3   favoring.                                                   3        A.    Probably sometime later on in my life,
 4         Q,   Did you ever do that before you broke your       4   yes. There was nothing right now.
 5   femur at Waterville -- did you ever do that before?         5        Q.   Who told you that you would need one?
 6        A.       No, no,                                       6        A.   Dr. Cappellino.
 7        Q,       Now, do you have any medical treatment        7        Q,   Do you know when it was that he first told
 8   still scheduled for your hip?                               8   you you would need a hip replacement?
 9        A.       For my what?                                  9        A.   No,
10        Q.   For your hip. For your hip or your leg --        10        Q,   But it was some point before March 13 of
11   your right leg -- do you have any medical treatment        11   2019 that he told you that; correct?
12   scheduled?                                                 12        A.   Oh. Well, yeah, yes.
13        A,       No,                                          13        Q. Well before then, he told you --
14        Q.       Now, before you fell at Waterville, did      14        A.   Yes, yes.
15   any of your medical providers ever discuss with you        15        Q,   Did any of your doctors tell you that you
16   that you would need a hip replacement?                     16   suffered from severe degenerative joint disease in
17        A.   Yes.                                             17   your right hip?
18        Q.   And who told you that?                           18        A.   Yes. Probably Dr. Nakhjavan and, I 1m
19        A.   Dr. Cappellino told me that. And the             19   assuming, Dr. Cappellino too.
20   orthopedic surgeon in New Hampshire mentioned that I       20        Q,   Do you remember when they told you that?
21   will need it, but not right now.                           21        A.    I don 1 t know exactly. I would say maybe
22        Q.   Sure.                                            22   five, six years or so ago.
23             What about before the fall at                    23        Q.   Sir, do you have a scar as a result of the

                                                  Page 200                                                         Page 201
 1   surgery?                                                    1        Q,   And what about going back to golf? Once
 2         A.  I did in the beginning. I don't believe I         2   COVID hit in kind of March 2020, from March 2020 up
 3   have one now, no.                                           3   until today, have you played any golf?
 4         Q.  Sir, when you - - this happened in March of       4        A.   I have played some golf in the fall of
 5   2019.                                                       5   2020. And I played, basically, nine-hole golf, just
 6             So in the summer of 2019, did you play any        6   to see how my hip would hold up.
 7   golf?                                                       7        Q,   What about this spring? Have you played
 8        _,.,_,   No,                                           8   any golf this spring?
 9        Q.   Why not?                                          9        A.   No,
10        A.   I was in the process of healing. I was           10        Q.   And how come?
11   told not to do anything that I used to do for about        11        A.   Because I don 1 t like to play in cold
12   a year.                                                    12   weather.
13        Q.   Now, the following ski season -- so that         13        Q,   But if it was a warm day, you'd go out and
14   would have been the December of 2019 into 2020 --          14   play golf, though; right?
15   did you do any skiing that season?                         15        A.   I would try, yes.
16        A.   No.                                              16        Q.   And have you tried to swing a golf club
17        Q.   Did you have a trip planned to go out west       17   yet this year?
18   to Lake Tahoe that year?                                   18        A.   Yes.
19        A.   No.                                              19        Q. Where did you do that?
20        Q.   Why not?                                         20        A.   On my front lawn.

21        A.   Because I had just had the accident and I        21        Q. And you were able to do that pain-free;
22   wasn't planning on skiing for at least a year. And         22   right?
23   -- no.                                                     23        A,   Yes. Pretty much minor pain, but very,


                                     Duffy & McKenna Court Reporters, LLC
                                                    1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 62 of 143




                                                      GLEN FUERST                                                     202 .. 205
                                                       Page 202                                                         Page 203
 1   very limited.                                                 1   you contract that out?     Do   you have a snowblower?
 2        Q.   When you play golf, where do you nonnally           2   Do you pay some local kids? What do you do?
 3   play?                                                         3        A.   I have a snowblower.
 4        A.   I play -- well, since the accident, I've            4        Q.   Does your wife run the snowblower, or is
 5   only played nine-hole courses, so I basically play            5   that something you do?
 6   at Peninsula Golf, And there 1 s a nine-hole golf             6        A.   I do.
 7   course in Islip Terrace -- I'm trying to think of             7        Q.   And then do you have a lawn?
 8   the name of it. I 1m having a senior moment, but I            8        A,   Yes.
 9   basically played there most of the time.                      9        Q.   Do you pay a landscaper to take care of
10           Q.   Do    you have a membership at any golf         10   the lawn, or do you take care of that?
11   clubs?                                                       11        A.   No, I pay a landscaper.
12        A.      No.                                             12        Q. Have you paid a landscaper for a while, or
13                The name of that course was Gull Haven.         13   is that something new?
14           Q.   Thank you very much.                            14        A,   Just for the last three, four years.
15                Have you ever had a membership at any           15        Q. Do you and your wife use a house
16   clubs?                                                       16   cleaner -- so someone that comes in and cleans the
17        A.      No.                                             17   house?
18           Q.   Do you belong to a gym?                         18        A.   No. No, we do it, or I help her or
19        A.      No.                                             19   whatever.
20        Q.      Have you ever?                                  20        Q.   How do you split up the duties there at
21        A,      No.                                             21   the house -- cooking, and cleaning, and laundry, and
22        Q.   There at your house on 0 1 Connor Road, who        22   stuff like that?
23   takes care of the snow removal in the winter? Do             23        A.   She does most of the cooking because she's
                                                      Page 204                                                          Page 205
 1   a better cook than I am, obviously.       And I'll do         1   trips that were scheduled that you 1 ve had to delay?
 2   most of the cleaning up.                                      2         A. No. We didn 1 t book any trips because of,
 3        Q.   Is that the way it s always been for the
                                       1
                                                                   3   nurrber -- and basically, the COVID was number one,
 4   two of you?                                                   4   but my hip was at a second -- number two,
 5        A.      Yes.     Pretty much, yes.                       5        Q,   Are there any trips that you would have
 6        Q.      Now, you told me earlier today, sir, that        6   planned, but for your hip and COVID?
 7   you had a trip out to Lake Tahoe that was planned             7        A,   Yes, I would have probably tried to ski
 8   for tl"J.s year, 2021, but you delayed it to ne:.::t          8   Massachusetts for the first time, because it 1 s got
 9   year -- to 2022.                                              9   sma.ller mountains, and I could see if I 1 d be able to
10               Have you had any other trips in the past         10   ski, if at all.
11   year -- past two years that were scheduled, but              11        Q,   And that's something you have not tried
12   you've delayed?                                              12   because of COVID; right?
13        A.   And just -- I m just trying to get my year
                                  1
                                                                  13        A.   I have not tried because of COVID, plus I
14   straight.                                                    14   was also healing that first year.
15             So we I re talking about - - and when you          15        Q.   In winter -- so the winter of 2021, you
16   talk about 2021, I'm thinking of only 1 21, because I        16   did not ski because of COVID; correct?
17   only ski January through March.                              17        A.   More so COVID, yes.
18        Q.      Okay.                                           18             {Pre-marked Deposition Exhibit Nunlber 8
19        A,   So, yes, we had planned to go out to               19             introduced.}
20   Lake Tahoe, but the ski mountain was -- not the ski          20        Q.   {By Mr. Tapply) All right, sir. I'm
21   mountain -- the resort was closed.                           21   going to show you what 1 s been marked as Exhibit
22        Q.   Other than that trip which you 1ve been            22   Number 8.
23   able to put off until next year, are there any other         23             rt 1 s a document called the 11 incident


                                       Duffy & McKenna Court Reporters, LLC
                                                  1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 63 of 143




                                                        GLEN FUERST                                                   206 .. 209
                                                         Page 206                                                      Page 207
 1   report fonn. 11      There I s a signature right here in the    1   questions. I am scrolling down to interrogatory
 2   middle of the form. I 1m not sure if you're able to             2   number five. But before I get there, I'm just going
 3   see that. I can zoom in a little bit more if you                3   to go to the very end. Because at the very end,
 4   need me to,                                                     4   there 1 s a signature page.
 5          A.    Okay.                                              5               The answers to interrogatories were
 6          Q,    So it says at the top of the Exhibit               6   provided to my office with your signature,
 7   Number 8 -- it says Incident report form. u And it
                               11
                                                                     7   "Glen Fuerst, 11 and the signature is dated
 8   says, "Waterville Valley Resort, March 13, 2019.                8   December 21, 2020.
 9   Day of the week:       Wednesday, 11   And down below, kind     9               Will you just confinn that this is your
10   of in the middle of the page, there's a signature.             10   signature, sir?
11                It appears to me to say "Glen Fuerst";            11          A.   Yes.
12   sir, is that your signature there?                             12        Q. Now, before you signed your answers to
13          A.    Yes,                                              13   interrogatories, might I presume that you reviewed
14                (Pre-marked Deposition Exhibit Number 9           14   them and ensured that the answers were accurate?
15                introduced. )                                     15        A.   And this was after the accident?
16        Q.   (By Mr. Tapply) Exhibit Number 9, sir, is            16        Q. These are your answers to interrogatories.
17   a copy of the complaint that 1 s been filed in this            17   These are something that is created in the course of
18   matter. I 1 l l get back to that in just a minute.             18   this litigation. They are written questions and
19                (Pre-marked Deposition Exhibit Number 10          19   written answers. And your signature certifies that
20                introduced.)                                      20   these are your answers that you produced to the best
21          Q.     (By Mr. Tapply)    In Exhibit Number 10,         21   of your ability,
22   there's a document that's titled -- your answers to            22             My question is, did you review the answers
23   interrogatories, which are your answers to written             23   before you signed these answers to interrogatories?

                                                        Page 208                                                       Page 209
 1          A.    I would believe I did, but I don 1 t know.         1   State of New Hampshire fire codes?
 2          Q.    Okay. Well, let 1 s just start at number           2          A.   No,
 3   one.                                                            3          Q.   Have you ever read the New Hampshire fire
 4                Number one - - it says your name is "Glen          4   codes?
 5   Fuerst,     Occupation: Salesman"; that 1 s correct;            5          A.   No.
 6   right?                                                          6          Q.    What about the New Hampshire building
 7          A.    Yes.                                               7   codes -- have you ever read or have any
 8        Q,   It says the employer is 11 Duncan, Minto.;.,          8   u..;.derstanding of the New Hampshire building codes?
 9   Reading Associates, Inc."; is that right?                       9          A.   No,
10          A.    Yes.                                              10          Q. Do you have any evidence, Mr. Fuerst, that
11          Q,   So far that's accurate. Scrolling down to          11   the stairs on which you claim to have fallen were
12   interrogatory question nl.litlber five.                        12   not constructed in accordance with either building
13               In question number five, you 1 re asked to         13   or fire codes -- do you have any evidence of that?
14   state the basis of your allegations in the complaint           14        A.   Well, I have evidence in the pictures,
15   where you say that Waterville Valley, my client,               15   yes.
16   violated state or local building or fire codes, and            16        Q,    What about the pictures tells you that
17   that resulted in an injury to you.                             17   those stairs were not conducted in accordance with
18               And then you answer and you say that you           18   building or fire codes?
19   11
        believe that the premises/stairs in question were           19        A.    Okay. So I don I t understand what you I re
20   not maintained and/or constructed in accordance with           20   asking me,
21   the applicable building and/fire codes relevant to             21        Q,    Well, you 1 ve certified in this answer,
22   means of egress and ingress. "                                 22   which you signed -- and you say that the stairs were
23               Sir, do you have any understanding of the          23   not constructed in accordance with the applicable


                                        Duffy & McKenna Court Reporters, LLC
                                                   1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 64 of 143




                                                   GLEN FUERST                                                  210 .. 213
                                                    Page 210                                                       Page 211
 1   building or fire codes.                                    1             And you say in here in your answer on
 2               I 1m asking you what about the stairs          2   paragraph number two, 11 I still suffer from pain as a
 3   violates the building code or the fire code -- do          3   result of the subject incident when I attempt to jog
 4   you know?                                                  4   and certain other activities 11 ; do you see that where
 5        A,     No.                                            5   I read that, sir?
 6        Q.     You have no idea; right?                       6        A.   Yes.
 7        A.   No, I don 1 t -- to be honest with you, when     7        Q.   Other than att~ting to jog, what other
 8   would I have signed this?                                  8   activities cause you your pain in your hip?
 9        Q. Well, you signed this on December -- I             9        A.   Well, I can't put up Christmas ornaments
10   just showed you your signature. It was December 21,       10   anymore where I have to get on a ladder.
11   2020, so just a couple months ago.                        11        Q.   You were able to get on a ladder and put
12        A.     Okay.                                         12   up Christmas ornaments before the fall?
13        Q.     When you signed it, you certified that the    13        A.   Yes.
14   stairs were not constructed in accordance with the        14        Q.   Did the condition of your hip or lower
15   building or fire codes.                                   15   back in any way inq:iact your ability to get up and
16               I 1m just wondering -- do you have any        16   down a ladder before the fall?
17   information that supports that position that you've       17        A.   No.
18   taken?                                                    18        Q,   Okay.
19        A.     No.     I just think ...                      19             You also say -- well, you say, 11Attempt to
20        Q.     Moving on to number six.   Interrogatory      20   jog and certain other activities, 11 Besides putting
21   number six, you are asked to describe your injury         21   up Christmas lights, are there any other activities
22   and description of the injury, how it was caused,         22   that cause you to have pain in your hip?
23   whether you still suffer pain, et cetera.                 23        A. Yes. If I was to go jogging, which I
                                                  Page 212                                                        Page 213
 1   tried to in the beginning, as my foot - - my right         1        A.   No.   None whatsoever, no -- no limp.
 2   foot, in particular, impacted on the blacktop or           2        Q.    No limp before the accident. Got it.
 3   whatever I was running on, I would feel pain in my         3        A.    Correct.
 4   right hip. So I just stopped jogging.                      4        Q,    Perfect.
 5        Q.   So you did try to go jogging after               5              I'm scrolling down now to interrogatory
 6   recovering from the fall and the surgery?                  6   number 14. In interrogatory number 14, you're asked
 7        A.   Yes.                                             7   to describe, in great detail, the incident that took
 8        Q.   How many tirne did you try?                      8   place. And I'm just going to highlight a section
 9        A.   I tried a couple times.                          9   for you, sir. In your answer, you say~~ I 1m going
10        Q.   So two?                                         10   to try to highlight it. I•m just sort of circling
11        A.   Yes.                                            11   this sentence here, just to focus in your attention
12        Q.   When is the last time you tried to go           12   onto interrogatory number 14. I've just highlighted
13   jogging?                                                  13   this area.
14        A.   Oh, I would say probably a year ago.            14              You say, As I was walking up, I noticed
                                                                                        11



15        Q.   And you have not tried it since?                15   that the snow was pushed all the way over to the
16        A.   No.                                             16   left side of the stairs along, and at several
17        Q,   You also say down below that, nr now walk       17   places, up and over, the railing. I knew I would be
18   with a limp, which I did not have prior to the            18   unable to came down the stairs on that side 11 ; do you
19   subject incident." And we already talked about that       19   see where I just read that, sir?
20   earlier today.                                            20        A.    Yes.
21             And you agree you now have a limp, but          21        Q.    Now, you testified today, on multiple
22   before the fall at Waterville, you did not have a         22   occasions, that when you were walking up the stairs,
23   limp; that's your position?                               23   there was nothing impeding your view, but you said


                                       Duffy & McKenna Court Reporters, LLC
                                                   1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 65 of 143




                                                  GLEN FUERST                                                         214 .. 217
                                                  Page 214                                                              Page 215
 1   you did not notice the snow on the stairs as you          1   to interrogatories, now you admit that as you were
 2   were walking up; do you remember that from earlier        2   walking up the stairs, you did see snow over on the
 3   today?                                                    3   left-hand side; right?
 4        A.   Yes.                                            4          A.   Somewhat, yes, but I didn 1 t focus on it.
 5        Q. But here in your answers to                       5   Yes.
 6   interrogatories, which you signed and certified that      6          Q,  All right.
 7   they were accurate, you said specifically that as         7              But you did see it?
 8   you were walking up, you did notice the snow pushed       8        A. Yes, somewhat. I saw it glancingly.
 9   all the way over to the left side, and you knew you       9        Q.    Glancingly.
10   couldn I t walk back down that side.                     10              Well, you didn't use the word 11 glancingly"
11        A. Yes.                                             11   in your answers to interrogatories anywhere, unless
12        Q. Now, that's different from what you've           12   I missed it, and please tell me if I did.
13   said today,                                              13              What I see is a very clear sentence that
14             So which is true?                              14   says, 11As I was walking up, I noticed that snow was
15         A. What I said earlier today was I was not         15   pushed all the way over to the left side of the
16   focusing on what 1 s to the left, walking up the         16   stairs along, and at several places, up and over,
17   stairs. I did see the snow there, but I was              17   the railing. 11 Now, that 1 s not a glance.
18   basically watching people in front of me to make         18              You noticed and you saw that not only was
19   sure that they were getting up the stairs in front       19   the snow pushed over to the side, but also that it
20   of me okay. It wasn't until I came down the stairs       20   was, in several places, pushed up over the railing.
21   -- started to come down the stairs when I saw how        21                      MR. PIEDRA:       Objection to form.
22   nruch snow was there, and how much of it was there,      22                      THE   WITNESS:     Yes.
23        Q,   So now that you 1 ve seen your sworn answers   23          Q.   (By Mr. Tapply)         Mr. Fuerst, in all

                                                  Page 216                                                              Page 217
 1   honesty, when you were walking up the stairs on           1   or five times you'd been to Waterville in total --
 2   March 13, 2019, you saw the snow on the left-hand         2   and you hadn't been there since 2015 -- you remember
 3   side of the stairs as you were going up; right?           3   that the stairs had less snow on them five years ago
 4        A.   I saw some snow there, yes.                     4   than the day that you were there?
 5        Q.   And we 1 re at a ski area, so you're hoping     5             Do you really remember that?
 6   to see some snow; right?                                  6        A.   Yes.
 7        A,   On the ski mountain - - not the walkway.        7        Q.   And that I s your answer under oath and an
 8        Q,   But you know that there!s going to be snow      8   oath to tell the truth?
 9   at the ski area?                                          9        A.   Yes. I saw the snow, yes.
10        A.   On the mountain, yes.                          10        Q.    Let 1 s read on in your sworn answers to
11        Q.   And you lmow that there's -- because           11   interrogatories, Not only did you see snow as you
12   you've been to Waterville before and you saw that        12   were walking up the stairs.
13   area, you knew that there was snow next to the           13              You also saw it enough to say, quote, 11 I
14   stairs -- you saw that; right?                           14   lmew I would be unable to come dO",m the stairs on
15        A.   The times I had been to Waterville             15   that side. 11 So that 1 s more than just a glance over
16   earlier, the stairway was never in that condition.       16   there,
17        Q. Well, I asked you earlier, on the other          17              You Jmew that there was such snow over
18   occasions you 1 ve been to Waterville, where you         18   there that you couldn't come down that side; right?
19   picked up your tickets. You didn't remember that.        19          A.   Yes.
20               I asked if you could -- how many times       20        Q.   So the snow and next to the snow where you
21   you 1 d gone up and down the stairs at Waterville.       21   fell -- you saw that as you were going up the stairs
22   You weren 1 t sure of that.                              22   before you came back down; right?
23               But now you're telling me that in the four   23        A. Yes, somewhat, I wasn 1 t walking up the


                                   Duffy & McKenna Court Reporters, LLC
                                                  1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 66 of 143




                                                    GLEN FUERST                                                    218 .. 221
                                                     Page 218                                                      Page 219
 1   stairs and staring at it,      I did see it, yes,           1   what information was provided directly by
 2        Q,     Sir, since that day, have you had any           2   Mr. Fuerst -- whether he produced any documents or
 3   conversations with anyone affiliated with Waterville        3   records to them. Certainly, I 1 m entitled to
 4   Valley?                                                     4   everything that the experts have in their possession
 5        A.   Regarding what?                                   5   to render their opinions. And if he was involved in
 6        Q.   Anything.                                         6   that process, I'm entitled to know it.
 7        A. No.                                                 7        Q.    {By Mr. Tapply) So with that, sir, did
 8        Q.   Have you had any conversations with any           8   you meet any experts in person -- that 1 s my first
 9   insurance companies affiliated with Waterville              9   question -- who you believe will serve as experts in
10   Valley since that day?                                     10   this case?
11        A.     No, I did -- no.                               11        A.    No,
12        Q.   Have you, personally, met with any               12        Q,   Did you meet with any experts over Zoom or
13   individuals that you believe will be serving as            13   a video conference like we 1 re using today?
14   expert witnesses for you in this litigation?               14        A.   Yes.
15        A.   Have I met them?                                 15        Q.   How many persons did you meet over video
16        Q.     Yes, have you met them?                        16   or Zoom conference?
17        A.   Probably, yes.                                   17        A.    One.
18        Q.   Who are those people?                            18        Q.    Was it a man or a woman?
19                  MR. PIEDRA: I 1m going to object.           19        A.    You broke up.
20   How is this reasonably calculated to lead to               20        Q.    Was it a man or a woman?
21   admissible information?                                    21        A.    It was a man.
22                    MR. TAPPLY:   Because I'm entitled to     22        Q.    What was his name, or what is his name?
23   know what information was provided to the experts,         23        A.    I don 1 t have it in front of me. I don 1 t

                                                    Page 220                                                        Page 22·1
 1   remember.                                                   1   meeting.
 2        Q.   Do you know -- was he an engineering or           2         Q.  Can you tell me approxilnately how long the
 3   architectural-type expert, or a ski area                    3   meeting was?
 4   maintenance-type expert?                                    4         A.  Maybe it was 30 minutes.
 5        A.   No -- I don 1 t know that, no.                    5         Q.  And in 30 minutes, you relayed to that
 6        Q.   What information did you provide to that          6   individual all of the information that you've
 7   individual?                                                 7   relayed today over the course of nearly five hours?
 8        A.     Just basically what happened, like what         8                   ~IR. PIEDRA: I 1m going to object to
 9   we 1 re talking about today.                                9   this line of questioning, but you can continue for
10          Q.   Now, I'm going to guess that your attorney     10   now.
11   was involved in that call as well; is that correct?        11                   MR. TAPPLY: Thank you. I appreciate
12          A.   Yes.                                           12   that.
13          Q.   So I 1m not asking you for any                 13         Q.   (By Mr. Tapply) Sorry. Go ahead,
14   communications you had with your attorney. I'm just        14         A.  He didn't ask me about what I did earlier
15   asking for what infonnation you provided that              15   in my life and so forth. So, no, it was not
16   individual.                                                16   five hours,
17               How long did this videoconference meeting      17         Q,  Is that individual -- did he focus on the
18   last?                                                      18   incident itself, or the medical components of your
19          A.   Well, my lawyer was there, so I can 1 t        19   injuries?
20   really answer that.                                        20         A.  Both.
21          Q. Well, you can tell me how long it lasted.        21         Q,  Did if appear that that individual -- did
22          A.   Well, I don't know. I can 1 t tell you         22   it appear that he was in a medical setting? Like,
23   exactly how long it was, but, yes, there was a             23   was he wearing a doctor 1 s coat or a lab coat?


                                     Duffy & McKenna Court Reporters, LLC
                                                1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 67 of 143




                                                    GLEN FUERST                                                  222 .. 225
                                                     Page 222                                                      Page 223
 1        A.     No, I -- no.                                    1        Q.    Does the name George Melchior ring a bell?
 2        Q. Did you understand that this person with            2        A.    Possibly.
 3   whom you were speaking was a medical doctor?                3        Q.    Other than speaking to the individual for
 4        A.     No.                                             4   about 30 minutes, did you provide him any records or
 5        Q.     So it wasn 1 t a medical doctor, then?          5   documents?
 6        A.     No.                                             6        A.    When you say "records, 11 as far as what?
 7        Q.     Okay.                                           7        Q.    Anything - - did you provide him anything
 8                you know where this person was - - from
                 Do                                              8   physical at all? Pictures, papers, anything?
 9   what state they were when you spoke to them?                9        A.   No.
10        A.     No.                                            10        Q,   Did you give that individual any
11        Q.     So you don 1 t know if it was New Hampshire,   11   information that you haven't given me today?
12   New York, Massachusetts, or Idaho? You don't know?         12        A.   No.
13        A.   No, it wasn 1 t Idaho. It wasn't New York.       13        Q.   Approxll!lately when did this meeting take
14   It was probably New Hampshire.                             14   place?
15        Q.     Why do you think that?                         15        A. Some months ago.
16        A.     Because I know he wasn 1 t in New York.        16        Q.   I'm sorry.
17        Q.     Well, there's several other states besides     17             Did you say 11 sarne months ago 11 ?
18   New York.                                                  18        A.   Some months ago.
19               So if he wasn I t in New York, what makes      19        Q.   About two months ago?
20   you think that he was in New Hampshire?                    20        A.   Two months ago.
21        A,     I just assumed that, you know, with            21        Q.   You lmow that Waterville refunded your
22   everything that's going on in New Hampshire, that 1 s      22   ticket price from that day?
23   where he was from. Other than that, I don't know.          23        A.   Yes, I was told that.


 1        Q.     How did you learn that?
                                                     ~e=         1
                                                                                                                   ~e=
                                                                     a railing there, but, no. Because it was buried in
 2        A.     I believe from my wife.                         2   snow, I didn 1 t know.
 3        Q.     All right. I'm getting close to wrapping        3        Q.   You didn I t know. On page six of your
 4   up here.                                                    4   complaint, paragraphs 54 through 46, count four is a
 5             I'm just going to share with you, I think,        5   loss of consortium claim.
 6   Exhibit Number 9, which is a copy of the complaint          6             And you and your wife have sued a loss of
 7   that has been filed in this action. Scrolling down          7   consortium claiming that your wife has been and will
 8   to paragraph number                                         8   be deprived of your "full society, care, comfort,
 9             In paragraph number 12, you allege in your        9   consortium, and social relations. 11
10   complaint that your downward passage placed you on         10             What did you mean by that?
11   or near the side of the staircase where the snow was       11        A.   Well, as far as she's taken on more of
12   piled up, the railing was buried in snow, and where        12   what has to be done around here, especially after I
13   the snow had begun to melt.                                13   was healing and so forth. So, yeah, she -- where I
14             Now, you testified earlier that you didn't       14   used to do some of the cooking, as we talked
15   walk down the side of the stairs. You walked down          15   earlier -- outside, she's taken on more of a cooking
16   the middle of stairs; is that correct?                     16   role, I help with the dishes and stuff like that.
17        A. Yes.                                               17   Stuff that 1 s done around here, she tries to help me.
18        Q.   It also says here that 11 the railing was        18        Q.   Well, you testified earlier that in your
19   buried in snow."                                           19   relationship, your wife does the majority of
20             Were you aware of whether there was an           20   cooking.
21   actual handrailing on the side of the stairs on the        21             And your words were 11 because she 1 s a much
22   location where you fell?                                   22   better cook, obviously. 11 Those were the words that
23        A.   I would assume that there would have been        23   you used.


                                    Duffy & McKenna Court Reporters, LLC
                                                    1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 68 of 143




                                                     GLEN FUERST                                                 226 .. 229
                                                      Page 226                                                       Page 227
 1         A.     Yes.                                            1        Q.   What part of the cleaning did you used to
 2         Q.     Now you I re telling me that after the          2   do that your wife now does?
 3   incident your wife did more of the cooking, but it           3        A.   The vacuuming and so forth.
 4   sounds like she did all of the cooking all along.            4        Q.   So other than vacuuming, what else?
 5         A.     No.    I used to cook on the grill outside.     5        A.   Clean windows.
 6   I probably didn't say that because it doesn 1 t happen       6        Q.   How often did you vacuum the house versus
 7   very often.                                                  7   your wife before this incident?
 8        Q.   So other than perhaps cooking on the grill         8        A.   I vacuumed all the time.
 9   outside, which doesn't happen very often, how else           9        Q.   What kind of vacuum do you own?
10   has your relationship with your wife been changed as        10        A.   A Hoover.
11   a   result of this incident?                                11        Q.   A Hoover.
12        A.   Well, it 1 s just my handicap. I don 1 t move     12             Is it an upright, or a different kind of
13   around. I'm not able to do what I was able to do            13   vacuum?
14   before the accident.                                        14        A.   rt 1 s an upright.
15        Q.   Like what?                                        15        Q, What color is it?
16        A.   I'm sorry?                                        16        A.   Black.
17        Q.   I said like what? What can you not do now         17        Q. Where do you store it?
18   that you were able to do before the accident that           18        A.   In the basement.
19   she has had to take on?                                     19        Q,   When 1 s the last time you replaced the bag
20        A.   Does more of the cleaning that -- I used          20   on your vacuum?
21   to do the majority of the cleaning. She 1 s doing           21        A.   Oh, about two weeks ago.
22   more of that. I try to help her, but she sees me            22        Q,   Two weeks ago.
23   limping around and she ends up doing it herself.            23             And your Hoover upright vacuum actually

                                                      Page 228                                                       Page 229
 1   has a bag?                                                   1        Q,      and meeting with those customers.
                                                                                   --
 2         A.     Yes.                                            2             You do all the driving then; right?
 3         Q.     How sure are you of that?                       3        A.   Yes, but that's why she does the driving
 4         A.  I 1m positive, because I changed a bag.            4   then, because I 1m in somewhat pain and I can 1 t do
 5         Q.  So your wife vacuums more now where you            5   driving when I'm working and when we're driving to
 6   used to vacuum before. Your wife cooks outside when          6   wherever we might be going. It limits my driving.
 7   you used to cook on the grill.                               7        Q,   Isn't it true, sir, that before you fell
 8             W"ha.t ot.i~er responsibilities, if any, has       8   at Waterville, driving hurt your hip anyway?     Isn't
 9   your wife taken on that you used to do?                      9   that true?
10        A.   I 1m in pain more often, so it I s stuff that     10        A.    It did until I had the cortisone shot.
11   -- she tries to help me out with whatever possible.         11        Q,    Did driving hurt your hip after the
12        Q.   Can you give me any specifics or any              12   cortisone shot?
13   details of things that your wife now does that she          13        A.   Not that I recall, no.
14   did not do before because of your accident?                 14        Q,   Part of loss of consortium, or a component
15        A.   Well, she'll do most of the driving, where        15   of loss of consortium between a husband and a wife
16   I used to drive periodically before. We 1 d alternate       16   typically includes a change in the marital
17   driving. But if we go shopping or if we go                  17   relations, and, namely, a change in sexual
18   traveling somewhere to someone's house, she does            18   relations.
19   most of the driving now, if not all of it.                  19             If that is a component of your claim, I
20        Q.   Well, sir, part of your job as a                  20   need to know that now, because I will have questions
21   salesperson is driving around to different                  21   about your sexual history with your wife. If that
22   locations -- grocery stores, if I 1m not mistaken --        22   is not a component of your claim, then I will have
23        A.   Yes.                                              23   no questions along that line.


                                      Duffy & McKenna Court Reporters, LLC
                                                     1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 69 of 143




                                                              GLEN FUERST                                                        230 .. 233
                                                              Page 230                                                            Page 231
 1             And if you need a take a minute to talk to                 1        Q.      Sure.

 2   your counsel, I •m happy to let you do so,                           2                So there's no other providers that you've

 3        A.   Okay.                                                          seen for other issues or ailments, whether it be

 4             (Recess taken from 2:59 p.m. to 3:05 p.m.)                 4   heart conditions or anything like that?

 5                  MR, TAPPLY: I think your counsel is                   5        A.      No.

     just going to make a quick statement on the record.                  6        Q.      Have there been -- has there been any
 6
                    MR. PIEDRA: Just for the record, I                    7   conversation with any of your providers about the
 7
     will represent and state that we -- my clients are                   8   need to remove the hardware that was installed
 8
     not making any consortium claim for loss of marital                  9   during the initial surgery?
 9
10   relations, aka sex life.                                            10        A.      No.

11        Q.    (By Mr. Tapply)      Mr. Fuerst, you                     11        Q.      Since this accident happened, have you

12   identified several medical providers with whom you                  12   been injured in any way?

13   met after this incident,   One, being your primary                  13        A.      Any way what?

     care physician. The second being Dr. Cappellino.                    14        Q.      At all.       Have you been injured at all
14
15   Also went to Ex.eel Rehab or Excel Physical Therapy.                15   since the accident?

16   And you were treated right after the incident at                    16        A.      No.

17   Speare Memorial Hospital.                                           17        Q.      Do you recall reporting to the physical

18            And then are there any other providers                     1a   therapist at Excel that you injured your lower back

19   with whom you met for any reason since this incident                19   and your lumbar spine?

20   happened?                                                           2o        A.      I don't know what date we're talking

21        A.   Well, no one other than other people that                 21   about.

22   were in the physical therapy office. It wasn 1 t -- I               22        Q.      Do you remember re-injuring your lower

23   worked with Steve and other people.                                 23   back at all since you fell at Waterville?


                                                              Page 232                                                            Page 233
          A.   No, not really.       I mean,    I do wake up with         1   no further questions at this point.          And your

 2   stiffness in my lower back every morning, but when I                 2   counsel may have some questions for you.

 3   do my physical therapy -- my own -- I'm fine,                        3                          MR. PIEDRA:   I don't have any

 4        Q.   And the stiffness in your lower back --                    4   questions.
     that's something that you've had for many years;                     5                          MR. TAPPLY:   With that, as indicated

 6   right?                                                               6   earlier, we'll suspend today's deposition.

          A.   Yes.                                                       7                (The deposition was suspended at 3:09

          Q    nn yrn, nnrl ynnr wi-fF' have any vacations                8                p   m.)

 9   planned for the summer?                                              9

10        A.   No.                                                       10

11        Q.   And other than the trip to Lake Tahoe                     11

12   that's been delayed for a year, do you have any                     12

13   other trips planned?                                                13

14        A.   No.                                                       14

15        Q.   Finally, my question before we suspend the                15

16   deposition and wrap up for the day,         is you've sued          16

17   my client for monetary damages.                                     17

18             What are you seeking?                                     18

19                    MR. PIEDRA:     Objection,                         19

20                    You can answer still.                              20
21                    THE WITNESS:     Oh.     Okay.                     21
22                    I don't know.                                      22

23                    MR. TAPPLY:     With that,       sir,   I have     23




                                      Duffy & McKenna Court Reporters, LLC
                                                 1-800-600-1000
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 70 of 143




                                                   GLEN FUERST                                                 234 .. 235
                                                   Page 234                                                     Page 235
 1                       GLEN FUERST                           1                  C E R T I F I C A T E
                                                               2             I, Molly K. Belshaw, a Licensed Shorthand
 2
                                                                   Reporter for the State of New Hampshire, and
               I have read the transcript of the               3   Registered Professional Reporter, do hereby certify
 3   deposition taken on March 12, 2021, taken remotely,           that the foregoing is a true and accurate transcript
                                                               4   of my stenographic notes of the proceeding taken at
     and make the following additions or corrections:
                                                                   the place and on the date hereinbefore set forth to
 4                                                             5   the best of my skill and ability under the
 5   PAGE   LINE   CORRECTION AND REASON FOR CORRECTION·           conditions present at the time.
 6
                                                                             I further certify that I am neither
 7                                                                 attorney or counsel for, nor related to or employed
 8                                                                 by any of the parties to the action in which this
                                                                   proceeding was taken, and further, that I am not a
 9
                                                                   relative or employee of any attorney or counsel
10                                                                 employed in this case, nor am I financially
11                                                                 interested in this action.
                                                              10
12                                                                           The foregoing certification of this
13                                                            11   transcript does not apply to any reproduction of the
14
                                                                   same by any means unless under the direct control
                                                              12   and/or direction of the certifying reporter.
15                                                            13
16                                                            14
                                                              15
17
                                                              16
18                                                            17
19                 GLEN FUERST                                18
                                                              19
20
                                                                                        Molly K. Belshaw
21                                                            20                        RPR, LCR No.   00162
22                                                            21
                                                              22
23
                                                              23




                                 Duffy & McKenna Court Reporters, LLC
                                            1-800-600-1000
Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 71 of 143




                  EXHIBIT 3
  Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 72 of 143




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


Glenn Fuerst and                                )
Donna Fuerst,                                   )
                                                )
               Plaintiffs,                      )
                                                )   Civ. Action No. 1 :20-cv-369-AJ
       V.                                       )
                                                )
WVSR,LLC                                        )
d/b/a Waterville Valley Ski Resort              )
                                                )
               Defendant.                       )


                        PLAINTIFFS' EXPERT DISCLOSURE

       NOW COME the Plaintiffs, Glenn and Donna Fuerst, by and through their

attorneys, Welts, White & Fontaine, P.C., and hereby submit the following preliminary

expert disclosure pursuant to FRCP 26(a)(2)(B) as follows:

   I. Preliminary:

       This disclosure is preliminary in nature, as discovery has not yet been fully

completed. Accordingly, the Plaintiffs reserve the right to supplement this disclosure

through the addition of other experts or additional opinions should new and/or previously

unknown information or opinions develop during discovery.

   II. Retained Expert Disclosure:

       I. George W. Melchior, R.A., P.E. LEED AP

            GWM Consulting
            601 Islington Street, Suite 202
            Portsmouth, NH 03801
            (603) 828-8168
  Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 73 of 143




       The Plaintiffs anticipate calling Mr. George Melchior as a retained premises

liability expert witness at trial either live or by videotape. Mr. Melchior's testimony will

be based on his education, training, and experience and will be consistent with the

opinions expressed in his attached report.

       Specific information regarding Mr. Melchior's education, training, and experience

is set f01ih in his curriculum vitae, which is attached along with his fee schedule.

       2. David C. Morley, Jr., MD

           817 Merrimack Street
           Lowell, MA O1854
           (978) 453-9345

       The Plaintiffs anticipate calling Dr. David Morley, Jr. as a retained medical expert

witness at trial; either live or by videotape. Dr. Morley's testimony will be based on his

medical education, training, and experience and will be consistent with the opinions

expressed in his attached report. Specific information regarding Dr. Morley's medical

education, training, and experience is set f01ih in his curriculum vitae, which is attached

along with his fee schedule.

       3. Response and Rebuttal.

       Plaintiffs' experts are expected to respond to additional issues which may result

from further discovery and/or at trial and to rebut, or comment upon, any opinions

offered by other expert witnesses; including those, if any, proffered by the Defendant.

Plaintiffs' reserve the right, if necessary, to amend/supplement this disclosure or rebut

Defendant's expert's opinions(s).
      Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 74 of 143




                                                                                                Respectfully Submitted,
                                                                                                GLENN FUERST and
                                                                                                DONNA FUERST

                                                                                                By their attorneys,
                                                                                                WELTS, WHITE AND FONTAINE, P.C.



Dated: 06/11/2021                                                                       BY          /s/ Jack S. White
                                                                                                Jack S. White, Esq. (Bar no. 2725)
                                                                                                Israel F. Piedra, Esq. (Bar no. 267568)
                                                                                                29 Factory Street, PO Box 507
                                                                                                Nashua, NH 03061
                                                                                                (603) 883-0797
                                                                                                jwhite@lawyersnh.com
                                                                                                ipiedra@lawyersnh.com



                                                                     CERTIFICATE OF SERVICE

       I hereby certify that on this date the foregoing Plaintiffs' Preliminary Expert
Disclosure was e-mailed to Timothy Tapply, Esq., counsel for Defendant in this matter.


Dated: 06/1 1/2021                                                                     BY_ _~/s~/~Ja~c~k~S~·~W~h~i~te~-----~
                                                                                                 Jack S. White

!lclmgrolmm\Documenls\Fuers! - IFP-cmk\Expens\Expert Disclosure • Fuerst • 06, I l.202 1.<loo
Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 75 of 143




                  EXHIBIT 4
         Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 76 of 143


                                                                               601 Islington Street
GWM Consulting                                                                 Suite 202
                                                                               Portsmouth, NH 03801
George W. Melchior, R.A., P.E., LEED AP
                                                                               Voice: 603.828.8168
                                                                               gwmelchior3@ginail.com

June 8th , 2021

Welts, White & Fontaine, P.C.
ATTN: Jack White, Esq.
29 Factory Street
Nashua, NH 03061

Re:     Glenn and Donna Fuerst v. WVSR, LLC d!bla Waterville Valley Ski Resort


Attorney White,

Herein is my assessment of the snow and ice maintenance of the primary patron access and egress stairway for
the Waterville Valley Ski Resort in Waterville, NH. In generating this report, I interviewed Glenn Fuerst
regarding the circumstances of his fall. I also visited the property where I observed the egress routes, exterior
stairway system, and bydrologic characteristics of the surrounding area. In addition, I reviewed the following
information sent by your office:

                  Complaint
                  Plaintiff's Initial Disclosures
                  Plaintiff's Answers to Interrogatories
                  Defendant's Automatic and Initial Disclosures
                  Defendant's Answers to Interrogatories
                  Defendant's Answers to RPO
                  Deposition Transcript of Tim Smith [30(b)(6) witness for WVSR-President/ Gen. Manager]
                  Incident Report dtd March 13, 2019
                  Photographs

For my analysis, I reviewed weather history; soil characteristics; site topography and drainage characteristics;
and historical satellite imagery for the Waterville Valley Ski Resort. In reviewing these materials, I relied on
my 20+ years of experience in the industry in which I am educated and licensed both as a Registered Architect
(RA), and a Professional Engineer (PE), and have assessed and designed numerous exterior pedestrian
facilities, accessible facilities, exterior walkways and stairways for commercial and residential properties
throughout the northeastern U.S. Specifically, as an architect, I relied on my extensive education and
experience with human factors in the building environment, and associated codes and safety standards for
preservation of the health, safety and welfare of the public, including codes and standards for accessibility and
safe egress. Specific to this matter, I also relied on my specific education in occupational ergonomics and
human factors, as well as my ongoing education in biomechanics and human factors as a graduate student with
the University of New Hampshire School of Kinesiology. As an engineer, I relied on my education and
experience in site design and maintenance, including hydrology, thermodynamics, and material properties.
Additionally, I relied on my training as a certified Advanced Snow Manager (ASM); a certified New
Hampshire Salt Applicator (RSA 489-C); and an ANSI/NFS! qualified Walkway Auditor Certificate Holder
(WACH #183); as well as my experience as a Facilities Management Director for the Department of the Navy,
where I was a Level III Certified Facilities Engineer with extensive experience in snow and ice management
operations for millions of square feet of exterior walking surfaces for hundreds of government facilities across
New England, including mountain-side facilities and associated exterior egress systems. I also relied on my
specific knowledge and experience gained as an engineering officer in the U.S. Navy, where I received
extensive training in meteorology including conditions of precipitation and surface heat transfer. Lastly, I
relied on my extensive training and experience as a consultant with the nation's largest parking consultancy,
where I assessed, designed and developed operating and maintenance procedures for millions of square feet of
exterior facilities across New England and the U.S.
        Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 77 of 143



GWM Consulting
George W. Melchior, R.A., P.E., LEED AP




In my analysis of the aforementioned materials, I applied my knowledge of design, construction, operations
and maintenance of the exterior built environment, including life-safety codes, human factors,
thermodynamics, meteorology, hydrology, and the industry consensus methods and standards for ice
management. Specifically, I assessed the physical conditions and characteristics of the exterior egress
stairway system at the Waterville Valley Ski Resort, and I performed a weather analysis along with associated
thermodynamic and hydraulic analyses of the exterior stairway system to calculate the surface temperature and
the likelihood of a melt-refreeze condition on the stairway walking surfaces leading up to Glenn Fuerst's fall.
Additionally, I considered the operation and maintenance procedures outlined by WVSR in the 30(b)(6)
testimony of Tim Smith. Lastly, I performed a code analysis to determine the egress requirements for the
facility, and what, if any, prescriptive measures should have been applied to the stairway in the maintenance of
that system. I performed these analyses to determine if WVSR should have known of the hazardous
conditions on the exterior stairway prior to patrons' use of the stairway during normal and expected hours of
operation, as well as the applicable means and methods with which WVSR should have maintained the
stairway as measured against the consensus industry standards for wintertime maintenance.

The focus of my analysis was centered on the adequacy of the snow and ice maintenance of the exterior
stairway system on the south side of the base lodge at the ski resort. In summary, during the time leading up
to, and immediately preceding Glenn Fuerst's fall, WVSR specifically failed to provide the minimum standard
of care in that they failed to reasonably anticipate and prevent, or otherwise treat the icy conditions on the
concrete stairway that lay in the foreseeable path of pedestrian and patron travel during normal and expected
hours of use. Additionally, WSVR failed to provide handrails on the concrete stairway system, which was also
the primary patron stairway and primary egress stairway for the property. In doing so, WVSR also failed to
maintain the egress stairway in a safe and slip-resistant condition for patrons as explicitly required by the New
Hampshire State Fire Code. On the morning of March 13 th, 2019, while descending the stairway in a
reasonable and foreseeable manner, Glenn Fuerst slipped on dangerously inconspicuous, untreated ice that
formed from the refreeze of melted snow which had encroached into the stairway system. As a result, Mr.
Fuerst fell violently onto the stairway and sustained serious injury.


BACKGROUND

During the time leading up to, and on March 13 th, 2019, the date of injury (DOI), the ski resort in Waterville,
NH (hereafter referred to as the property) was owned and operated by WVSR, LLC d/b/a Waterville Valley
Ski Resort (hereafter referred to as WVSR). Glenn and Donna Fuerst were patrons on the property during
normal and expected hours of ski resort operations on the morning of the DOI.

Site: The property is a typical ski resort with numerous hillside ski trails, several chair lift systems, and a
central lodge facility known as the Base Lodge. The trails are on the east side of the mountain such that skiers
are generally traveling downhill from west to east, and the base lodge is located at the apex of nearly all of the
groomed trails on the property. On the DOI, there was a series of stairways on the south side of the base lodge
building which connected the primary patron drop-off area and parking lot to the base lodge facility and the
chair lifts beyond. Based on the configuration and location of the stairway system, the entire stairway was part
of the means of emergency egress from both the base lodge facility and the mountainside trails (Ref.
Illustrations I & 2, enclosed).

The stairway system was altered between the DOI and my site visit. However, during my site visit, I observed
that the upper flights of stairs on the property were the same as those in place on the DOI. Specifically,
comparison of the stairway observed during my visit to the stairway system depicted in photographs taken on
the DOI reveal that the handrail system on the upper stairway was the same during my visit as was shown in
the photos from the DOI. Closer inspection of the upper stairway handrail system reveals that the handrail
                                                        2
           Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 78 of 143



GWM Consulting
George W. Melchior, R.A., P.E., LEED AP




system was constructed of a horizontally laid piece of dimensional lmnber, known as a rail cap, which
overlaid a balustrade and a vertical piece of dimensional lumber, known as a rail. The rail cap was a nominal
2 inch (in.) by 8 in. (2x8) piece of board lumber, and the vertical rail was a 2x6 piece of board lumber. As a
result of the rail construction, the actual perimeter of the handrail system was 14 in. 1 As seen in the
photographs of the stairway system taken on the DOI, there was an identical handrail system at the top of the
lower flight of stairs as well. The handrail system extended for just the first few steps of the lower flight of
stairs. Mr. Fuerst slipped on an icy step just beyond the end of the lower handrail system (Ref. Illustration 3,
enclosed).

Based on the photographs taken on the DOI, the top three steps of the lower flight of stairs in the stairway
system were constructed of wood with a metal grated tread, and the handrail system extended for those three
steps. Below the three wooden steps at the top of the flight of stairs (hereafter referred to as the stairway) were
eleven concrete steps, and there were no handrails on either side of the concrete steps in the stairway. As seen
in the photographs taken on the DOI, there was a significant amount of stockpiled snow encroaching onto the
concrete steps of the stairway. Based on the vantage point of the photographs provided, the approximate
dimensions of the encroachment may be determined from the photographs using photogrammetry.
Photogrammetry is the science of determining actual measurements from photographs using scaled reference
and is commonly used in the design and construction profession to determine unknown dimensions based on
known reference dimensions. Scale is the ratio of size or distance of a feature on the photo to actual size. As a
result of the camera angle, no radial correction is necessary, and the scaling ratio can be determined using the
relief displacement method. Specifically, using the known actual width of the 2x8 rail cap and 2x6 rail and
comparing it to the measured width of the stairs as seen in plane in the photographs, the encroachment of the
snow pile may be determined as a ratio of actual size to photograph measurement. The width of a 2x8 rail cap
is 7 ¼in.and based on that scaling element, the snow pile is, on average, approximately 3 ft. into the stairway.
The total width of the concrete stairway is approximately 12 ft., which equates to approximately 25%
encroachment into the stairway system. For perspective, fire codes and building codes prescribe a minimmn
0.3 in. of stairway width per intended occupant. Review of satellite imagery reveals that the patron parking lot
had a capacity of approximately 1,000 vehicles leading up to the DOI. Assuming every single vehicle was a
single-occupant vehicle, and the base lodge facility had ample internal egress (primary for the building), the
minimum expected (and required) occupant capacity for exterior stairway use would be 600 patrons, equating
to a minimmn stair width of 15 ft. On the DOI; as a result of encroachment of the snowban_k onto the concrete
steps, the maximum available stairway width was only approximately 9 ft., 40% less than the bare minimum
width required by industry (Ref. Illustrations 4 & 5, enclosed).

Weather: The average air temperature leading up to the DOI was 23 degrees Fahrenheit CF), with an average
high of 33-F (l 'F above freezing), and an average low of I0"F (22"F below freezing). On the day before the
DOI, the region experienced light snowfall and the temperature rose to 40"F under partly sunny skies in the
afternoon. The temperature then dropped to 32°F by midnight and continued to drop to 13°F by 6:00 a.m. on
the morning of the DOI. Of note, it is unknown if WVSR manufactured snow on the eve of the DOI. On the
morning of the DOI, the weather was mild under clear skies, and the air temperature rose to 32°F by
approximately 10:00 a.m. At that time, the approximate solar position of the sun was at an azimuth of 143
degrees (deg.) and an elevation of 38 deg. such that the sun was to the southeast of the encroaching
embankment of snow on the concrete steps. According to the incident report, the weather was clear at the time
of Mr. Fuerst' s fall.




1 A 2x8 is 1.5 in. x 7 .25 in., a 2x6 is 1.5 in. x 5.25 in.; the 2x8 was laid across the top of the vertical 2x6, such that the exposed

perimeter to the stairway side of the rail consisted of the 7.25 in. width of the rail cap, the 1.5 in. depth of the rail cap, and the 5.25 in.
depth of the rail, the sum of which is 14 in.
                                                                      3
           Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 79 of 143



GWM Consulting
George W. Melchior, R.A., P .E., LEED AP




According to the testimony of Tim Smith, President and General Manager of WVSR leading up to and on the
DOI, approximately 75% of the patrons whom visit the property use the exterior stairway on the south side of
the main lodge facility each day. 2 Additionally, Mr. Smith confirmed in testimony that in the area of Mr.
Fuerst's fall, the defective and ungraspable handrail was not available at all as it terminated prior to the step
where Mr. Fuerst slipped. 3 Despite the high volume of patron use of the stairway, there were no written
procedures or policies for maintenance of the stairway system.4 There was no training provided to WVSR
employees regarding anti-icing, deicing, types of treatment to use, quantities of treatment, and protocols for
inspection, nor were there any administrative controls in place for inspections, snow clearing, and subsequent
ongoing treatment of the defective stairway. 5 Most notably, there was no specific employee assigned to
inspect and maintain the heavily trafficked stairway, and, instead, every employee on duty was responsible for
inspecting and treating the stairway. According to Mr. Smith, patrons would routinely step through or slide
down the adjacent embankment of shoveled snow, causing snow to fall back on to the stairway system.
Though, review of the photographs provided from the DOI clearly illustrate that the embankment of snow
encroached at least 3 ft. into the stairway, and there is no evidence in the photographs that snow was pushed
down onto the stairway by patrons. Regardless, according to Mr. Smith: 6

     Q. Jfthe snow slides down constantly, do you expect your employees to shovel it off the stairs?
     A. No

     Q. It just gets left there until when?
     A. Until [the employeesJ get back to it - - until they - - until someone says it's a problem or that it
        starts to become a hazard.

Not only was the informal, verbal protocol void of any specifications for treatment, the procedure described by
Mr. Smith did not include the specific inspection, acceptance and continuing maintenance criteria which are
typically included in winter maintenance endeavors as contained in consensus industry standards; specifically,
ASTM F2966-13, Standard Guide for Snow and Ice Control for Walkway Surfaces, and ANSI/SIMA-IO,
Standard Practice for Procuring and Planning Snow and Ice Management Services. Specifically, WVSR did
not address recurring inspections of the known egress stairway, or responsibilities for ice removal and
mitigation during hours of operation. Nor did WVSR identify specific snow stockpiling requirements based
on proximity to the stairway, pitch of the adjacent grade, lack of drainage systems, and lac.k of handrails on the
stairway. Additionally, the WVSR's laissez faire procedure was void of any weather monitoring or
considerations for melt-refreeze events, identification of service priorities or special areas of consideration
including accessible routes and egress systems, and timefrarnes of maintenance including known periods of
melt-refreeze in New England. Despite the fact that the property was operated as a ski resort, and the
knowledge that 75% of patrons would use the egress stairway system on any given day, many of them with
restrained biomechanical movement of their ankles as a result of ski boots, the summary of Mr. Smith's entire
testimony is that there was, in essence, no winter maintenance procedure in place leading up to and on the
DOI.

At approximately 10:20 a.m. on the DOI, Mr. Fuerst was visiting the property with his wife. Upon arriving at
the property, Mr. Fuerst carried a set of skis up to one of the ski racks at the top of the stairway. He was not
wearing ski boots, but instead was wearing appropriate winter shoes with heavy tread. After dropping off the
skis, he descended back down the stairway system. After taking just a few steps in descent, Mr. Fuerst's right


2
  Smith   Depo,   Pg. 54
3 Smith   Depo,   Pg. 36
4 Smith   Depo,   Pg. 23
5
  Smith   Depo,   Pgs. 60-64
6 Smith   Depo,   Pgs. 76
                                                        4
         Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 80 of 143



GWM Consulting
George W. Melchior, RA., P.E., LEED AP




foot struck dangerously inconspicuous and untreated ice which had formed across the treads of the stairway.
As a result, Mr. Fuerst slipped and lost his balance on the stairway. Without a handrail to grasp, he had no
means by which to regain his balance and arrest his fall. Consequently, Mr. Fuerst fell on the stairway,
causing him to sustain serious injury.


ANALYSIS

In this case, WVSR specifically failed to provide the mm1mum standard of care in that they failed to
reasonably anticipate and prevent, or otherwise treat the icy conditions on the concrete stairway that lay in the
foreseeable path of pedestrian and patron travel during normal and expected hours of use. 7 Additionally,
WSVR failed to provide handrails on the concrete stairway system, which was also the primary patron
stairway and primary egress stairway for the property. In doing so, WVSR also failed to maintain the egress
stairway in a safe and slip-resistant condition for patrons as explicitly required by the New Hampshire State
Fire Code.

According to the CDC, unintentional fall-related injuries account for over 9 million visits to the emergency
room armually in the U.S. and are the third leading cause of unintentional deaths in the home and community.'
Over 10% of those falls are stairway slip-and-falls. As such, walking surfaces shall be maintained so as to
provide safe walking conditions and shall be slip resistant.' To meet this requirement during wintertime in
New England, property owners, operators and wintertime maintenance contractors must implement a
comprehensive snow and ice management plan that contains, among other attributes, a deliberate focns on
pedestrian safety. Due to the high armnal rate of injury and loss resulting from ice-induced slips and falls in
the U.S.1°, industry has developed widely accepted minimum standards for effective ice and snow
management. These standards, as collected and summarized by industry experts such as the American Society
for Testing and Materials (ASTM), and the Snow and Ice Management Association (SIMA), represent the
minimum level of care owed to lawful users of premises, and serve as the basis of analysis for Mr. Fuerst's
falJ.11,12

Reasonable effort should be made prior to, and after a winter weather event (precipitation; thaw-refreeze) to
ensure that exterior walkways and stairways are maintained free of ice and safe for pedestrian use. Reasonable
ice management begins with plarming the work such that it can be accomplished in a timely manner based on
known and foreseeable patron use of tbe grounds and stairways. For property owners, reasonable planning
requires knowledge of the premises, including identification of poor drainage and other special areas of
consideration for treatment; and knowledge of current and upcoming weather conditions, air temperature
trends, and, most importantly, surface temperature trends. The property owner is then expected to deliver, in a
timely and deliberate marmer, execution of planned work, which would include inspections, anti-icing, de-
icing, and treatment for refreezing. 13

As such, effective planning requires a strong understanding of the freezing process. 14 Simply put, for ice to
form, temperatures must be below freezing, and moisture must be present. The rate at which ice forms on a

7 ASTM   F2966- 13, Standard Guide for Snow and Ice Control for Walkway Swfaces; Section 5.1.2-5.1.3, 5.1. 7
8  National Center for Injury Prevention and Control, CDC; (https://webappa.cdc.gov/cgi-bin/broker.exe); Data Source: Consumer
    Product Safety Commission (CPSC) NEISS Program; 2014
9
   ASTM F1637"10, Standard for Safe Walking Surfaces; Section 5.7; 2010
10 Managing Slip, Trip and Fall Risks in Snow and Ice Prone Regions; Zurich Service Corporation; 2011; Page 4

1l Best Practices Check/;stfor Snow & Ice Management; Snow and Ice Management Association (SIMA); March 2013
12 ASTM F2966"13, Standard Guide for Snow and Ice Control/or Walkway Swfaces; 2013
13 ASTM F2966"13, Standard Guide/or Snow and Ice Control for Walkway Surfaces; Section 5.1.2"5.1.3, 5.1.7
14
   Swface Temperatures are Key to Deicing Strategies; Keep, Dale; GoPlow.Corn; October 2011
                                                                 5
          Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 81 of 143



GWM Consulting
George W. Melchior, R.A., P .E., LEED AP




surface depends on many variables bnt is most dependent on surface temperature. Based on the stockpiles of
snow immediately adjacent to the stairway and the weather preceding Mr. Fuerst's fall, it stands to reason that
ice would have been prevalent on the stairway walking surfaces at the time of his fall. Specifically, the
common conditions necessary to promote black ice formation were present. The term black ice refers to the
formation of a thin, clear layer of ice on a surface.

In this case, the ground surface temperatures were influenced by two of the three modes of heat transfer:
conduction and radiation. Because heat moves from hot to cold, air temperature will influence surface
temperature and vice versa through conduction, the transfer of energy (heat) between two substances in
contact. The rate of heat flow through conduction is described by Fourier's Law, and can be measured based
on the temperature difference between hot and cold, the thickness of the material, and the thermal conductivity
of the material. A material's thermal conductivity is simply the measure of ability to allow heat to flow
through it. There are two important concepts to remember with heat flow: First, heat travels from hot to cold
until the temperature of the two substances are equal, a state known as thermal equilibrium; Second, materials
do not instantaneously achieve equilibrium, but instead reach equilibrium over some period of time based on
temperature differential and material properties.

Prior to the DOI, the average air temperature was 23°F, with an average low of l0°F. As such, ground
temperatures below the concrete steps of the stairway would have remained below freezing, at approximately
20°F on the morning of the DOI. 15 The concrete surface was subject to a short period of conductive heating
from the warmer air on the day before the DOI, as well as radiant heating from the afternoon sun. However,
the majority of that heat would have radiated back into the cold atmosphere under clear skies overnight, a
process known as reverse radiation. In this case, the region experienced reverse radiation into the early
morning hours of the DOI, causing air temperatures to drop rapidly over the preceding 12 hours from 40°F
down to 13 °F. Based on an average air temperature below the point of freezing for days leading up to the
DOI, the reverse radiation from the surface at night and an air temperature of 13 °F in the early morning hours,
the concrete surface temperature of the stairway would have been l8°F -22°F on the morning of the DOl. 16

As previously stated, for ice to form on a cold surface, moisture must be present. In this case, the source of
moisture was snowmelt from the adjacent stockpiles which encroached several feet into the concrete stairway.
Based on the height of the base lodge building a11d the movement of the sun, the snow embanlctnent on the
south side of the stairway would have been exposed to radiant heat from the sun for 2 hours. Because snow is
far less dense that concrete, the snow would have experienced approximately ½ in. of melt before the sun
could warm the concrete surface temperature above freezing. Based on the approximate size and surface area
of the snow embankment as determined using photogrammetry, the snowmelt would have yielded
approximately 2 gallons of moisture per concrete step. 17 Photographs of the stairway on the DOI reveal that
significant amounts of moisture from snowmelt encroached further into the stairway system.

Leading up to Mr. Fuerst's fall, moistme was present as a result snowmelt from the encroaching snow
embankment, and the surface temperature of the concrete stairway was below freezing. Based on review of
the historic weather leading up to and on the DOI, the hydrologic characteristics of the stairway system

15 Analysis based on Fourier's Law of Heat Transfer and Newton's Law of Cooling. Concrete thermal conductivity of 0.43 btu/ft.hr.deg
   F; assumed thickness of 12 inches; Thermal conductivity of soil= 0.5 btu/ft-hr"F; ground temps steady at 55'F at 4 feet; Time-
   averaged air temperature for 3 week period preceding fall; assumed 50 btu/hr heat contribution from building wall heat loss
16 Analysis based on Fourier's Law of Heat Transfer; and Steffan-Boltzmann Principle of Radiation. Concrete thermal conductivity of

   0.43 btu/ft.hr.deg F, and an emissivity constant of 0.83
17 Snow Melt and Flooding; National Oceanographic and Atmospheric Association (NOAA); October 2011; based on wet density

   associated with nor'easter storms in New England, and interpolated for average temperature of 30"F, which is a compilation between
   the air temperature and the concrete surface temperature under radiant heating from the sun; 3 in. of snow ~ 1 in. of water.
   Approximately 8 s.f of snow surface area per step~ 2.6 gallons
                                                                   6
            Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 82 of 143



GWM Consulting
George W. Melchior, R.A., P.E., LEED AP




observed during my site visit, and the photographs of the stairway system taken on the DOI, it is very likely
that snowmelt from the stockpiled snow froze to form black ice on the sub-freezing concrete stairway walking
surfaces. Based on the severity of injuries sustained from ice-induced falls, and the likelihood of ice formation
on the subfreezing concrete stairway, WVSR should have reasonably anticipated and prevented, or otherwise
treated the icy conditions on the stairway surface prior to known patron use of the stairway on the DOI.

WVSR should not have stockpiled snow adjacent to and on the foreseeable walking surfaces of the exterior
egress stairway. In addition, WVSR should have identified the egress stairway as a special area that required
frequent observation and treatment, especially given that the stairway had no handrails, and many patrons
would be using the stairway with ski boots. Ski boots, by design, lock the ankles and are constructed with
smooth soles. At a minimum, given the high volume of patrons using the exterior stairway on any given day,
WVSR should have posted an ice watch at the property." An ice watch is a designated person who visually
inspects the property at a high frequency to identify and treat the formation of ice. The most important
inspection periods include mornings, evening, and after any known precipitation event, including low pressure
storms, dew point convergence, and snowmelt conditions. Had WSVR posted an ice watch to make frequent
inspections and treatment of the defective exterior stairway during the morning hours and ahead of known use
of the stairway, then the dangerous icy condition would have been identified and adequately mitigated, and
Mr. Fuerst's fall would more likely than not have been avoided.

In addition to routine inspections of the property, WSVR should have recognized the aforementioned
conditions for ice formation and labored to either prevent the formation of ice (anti-icing) or treat the ice
(deicing) on the foreseeable walking surfaces with the appropriate type of salt. In this case, WSVR should
have applied chemical treatment for anti-icing and deicing. Specific to this case, based on the surface
temperatures on the DOI, the use of NaCl, otherwise known as "rock salt", would have been marginally
effective, but not ideal. That is because NaCl is endothermic, meaning it absorbs heat from its surroundings
when reacting with water. Additionally, NaCl erodes and damages concrete surfaces over time. Given the
lack of drainage and the concrete construction of the stairway, a more appropriate anti-icing and deicing
chemical would have been either Calcium Chloride (CaCI), or an ice melt blend because CaCI is exothermic,
meaning it releases heat to the surface when reacting with water, thus warming the surface on which it is
applied. Regardless of the salt used, special consideration would have to be given to the method of application
as salts are soluble in water, so snowmelt which flowed across the stBirway walking surfaces would dilute;
absorb, and otherwise wash the chemicals away over time. Additionally, over application of pellet forms of
the NaCl or CaCl could have created a slipping hazard similar to a "marble effect". As such, WSVR should
have lightly applied the salt across the surface and then labored to refresh the salt periodically as it washed
away by snowmelt. Of note, there are no logs or evidence of any treatment of the stairway on the day before
the DOI or the morning of the DOI preceding Mr. Fuerst's fall. WSVR did treat the stairway with NaCl after
Mr. Fuerst's fall.

If chemical treatment was not a viable option on the DOI, then during the time immediately preceding, and
during the known hours of patron use on the morning of the DOI, WSVR should have applied a judicious
amount of sand to the stairway surfaces. The coefficient of friction of untreated ice is 0.25, well below the
minimum requirement of 0.5. With the addition of sand, an abrasive, the coefficient of friction will increase to
0.58. 19 As such, sanding is an effective treatment of icy conditions. However, sanding operations must be
performed correctly, or the sand will be ineffective. To this end, timing is of paramount importance when
applying sand to icy walking surfaces. Sanding any time before the refreeze of melted snow will render the
sand ineffective, because it would drop below the top surface of the ice. It is for this very reason that sand salt

18   Doing Your Duty; Accredited Snow Contractors Association; January, 2012; Owners' & contractor's duty to prevent refreezing
19
     Snow Engineering: Recent Advances- Proceeding of the 31-d International Conference; Izumi, Nakamura, & Sack; May, 1996;
     Section 3.2, Table 1
                                                                7
          Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 83 of 143



GWM Consulting
George W. Melchior, R.A., P.E., LEED AP




mixtures arc not recommended. Use of a sand salt mixture guarantees that the user will be at least half wrong,
as the salt and sand work in opposition to each other. In this case, failure to prevent or abate the ice before
known use of the stairway should have prompted the continuous application of sand or a similar abrasive on
the foreseeable walking surface during known and expected hours of use.


Failure to Maintain Safe Egress Stairs:

The analysis of the dangerously defective stair condition is based on the applicable human factors as defined in
the National Bureau of Standards' (NBS) widely accepted Guidelines for Stair Safety.W                    Specifically,
according to the NBS' Guidelines to Stair Safety, there are four phases to successful use of stairs: Expectation,
Perceptual, Negotiation, and Adjustment. If a person fails in any of the four phases, they are subject to a loss
of balance, fall, and possible injury. 21 In the expectation phase, a person has an internalized image of stairs in
general and their own ability to negotiate stairs in particular. In the perceptual phase, the person then
compares the actual stairway identified with the sensory to the internalized image of the stair to ensure they
correspond. After the person has completed the perceptual test, and has sufficient understanding of the stair,
they enter the negotiation phase, where they adjust their gait to the stairs, and test the adequacy of their
perception. Lastly, during the adjustment phase, the person may have to adjust responses and gait to
deviations between their perception of the stair and actual stair conditions. In other words, the likelihood of a
person's successful use of the stairs lies in their ability to accurately assess the condition of the stair relative to
their experiences with past stair enviromnents and adjust their gait accordingly.

The increased instability in a person's gait with ascending or descending stairs, and the importance of
perceptual accuracy in assessing the condition of stairs prior to use are the foundation of the numerous codes
and consensus industry standards that painstakingly regulate stairs in the built environment. Given the
importance of handrails as both a gait-assist apparatus, and a means to regain balance and prevent falls,
handrails have long been, and remain one of the most prominent requirements for stairs in industry. According
to the NBS, there are at least four critical uses of a handrail on a stair: 22


          To   slide a han.d while monitoring one's progress and stability
          To   use as a pivot at comers
          To   provide suppm1 for an elderly or infirm user
          To   grab onto for support in the event of an accident


As previously explained, the concrete stairway where Mr. Fuerst fell in this case was also part of the means of
egress from the building, specifically the exit discharge .23 As such, the stairway was also subject to the
continuous maintenance provisions of the National Fire Protection Association (NFPA) 101 (aka The

20
     The National Bureau of Standards (NBS), now known as the National Institute of Standards and Technology (NIST), was
   commissioned in 1978 by the CPSC to perform a comprehensive study of stair safety which included the common causes of injury,
   and recommendations to mitigate those conditions. According to the CPSC, an estimated 2 million people fell on stairs annually
   from 1971-1976, with over half a million people a year suffering severe injury or death. In 1979, the NBS published the Guidelines
   for Stair Safety, and those guidelines have been widely adopted by industry, and incorporated into modem codes and standards.
21 The National Bureau of Standards (NBS), Guidelines for Stair Safety; Section 1.2.4-Model of Stair Safety and Use; 1979
22 The National Bureau of Standards (NBS), Guidelines for Stair Safety; Section 2.3.1 - Continuous Handrails; 1979
23 IBC 1027 .6 Access to a Public Way: The exit discharge shall provide direct access to the public way. Exception: \1/here access to a

   public way cannot be provided, a safe dispersal area shall be provided where all of the following are met: 1.) The area shall be of a
   size to accommodate at least 5 sqAl. per person; 2.) The area shall be located on the same lot at least 50 ft. away from the building;
   3.) The area shall be permanently maintained and identified as a safe dispersal area; 4.) The area shall be provided with safe and
   unobstructed path of travel from the building
                                                                    8
        Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 84 of 143



GWM Consulting
George W.   Melchior, R.A., P.E., LEED AP



Life/Safety Code), as adopted by the State of New Hampshire (RSA 153:5), and the egress code contained in
the International Building Code (!BC) as modified and adopted by the state of New Hampshire (RSA 155-
A:2). In this case, on the DOI, the stairway failed to meet the following minimum requirements:


        !BC 1001.3 - Means of egress shall be maintained in accordance with the New Hampshire State Fire
        Code

        NFPA 101, 4.6.13 - Means of egress systems required by code shall be continuously maintained in a
        code compliant condition

        NFPA IOI 7.1.10 - Means of egress shall be continuously maintained free of all obstructions or
        impediments to full instant use in the case of fire or other emergencies

        NFPA IOI, 7.1.6.4 - Slip Resistance: Walking surfaces shall be slip resistant under foreseeable
        conditions. The walking surface of each element of a means of egress shall be uniformly slip resistant
        along the natural path of travel

        NFPA 101 7.2.5.6.2 Outdoor Conditions - Outdoor stairways and outdoor approaches to stairway
        shall be designed so that water will not accumulate on walking surfaces

        NFPA 101 7.2.2.4.1.1 - Handrails: Existing stairs sball have at least one handrail; the handrail shall
        be between 34 and 38 in. in height

        NFPA 101 7.2.2.4.4.6, Handrail Graspability- Handrails shall have one of the following features:
           o  A circular cross-section with an outside diameter of not less than 32 mm (1 ¼ in.) and not
              more than 51 mm (2 in.)
           o  A shape other than circular with a perimeter dimension of not less than I 00 mm (4 in.) but not
              more than 160 mm (6 ¼ in.)


"A proper means of egress allows unobstructed travel at all times. Any type of barrier including, but not
limited to, the accumulations ofsnow and ice in those climates subject to such accumulations is an impediment
to free movement in the means of egress" NFPA IOI, A7.I.IO.I Commentary, 2003


Due to the age of the stairway system, it is prudent to address exceptions and relief to the aforementioned
codes and standards on virtue of the long-existing conditions of the facility. Based on review of the discovery
as well as review of historic imagery, the exterior stairway system appears to have been constructed in the
1990s. Therefore, as an alternative, this analysis will also consider the hazardous condition as a condition that
existed prior to the adoption of current building and life-safety codes. Such a condition is known as
grandfathering, which is the legal concept of protecting lawfully pre-existing, non-conforming used of land
from later-enacted codes and regulations.

Building codes, including the Building Official Code Administration (BOCA) codes adopted by the State of
New Hampshire prior to 200 I, have required handrails on egress stairways for at least 5 decades prior to the
DOI. On the DOI, the egress system should have been maintained to the provisions of the state fire code.
There are no exceptions in the state fire code for age of the facility, nor does the fire code defer to past
building codes. Simply put, the state fire code provides two standards of maintenance: new construction and
existing facilities. To summarize, the stairway was not constructed to the minimum standards of the prevailing
                                                       9
          Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 85 of 143



GWM Consulting
George W, Melchior, R.A., P.E., LEED AP




building codes and was otherwise not maintained to the minimum prescriptive requirements for safe stairways
as prescribed by the state fire code. As determined in Fisher v. Building Code Review Board, grandfathering
does not excuse the health, safety and welfare of the public in anyway; nor does grandfathering preserve an
unsafe condition that was the result of a lack of maintenance or failure to repair. 24 Specifically, the NH
Supreme Court determined that the provisions for existing facilities contained in the most cun-ent, enacted
version of the fire code apply without exception, and regardless of the age of the existing facility.


Human Factors:

Analysis of the dangerously defective stairway requires an understanding of human factors associated with the
use of stairways, and of the mechanics of the stairway walking surfaces. Human factors are the means and
methods in which humans interact with components of a system such as the built environment. The system, in
this case, was the exterior egress stairway. Stairs serve a specific safety function in that they're intended to
provide flush, stable walking surfaces which are dimensionally compatible with human scale and locomotion
when ascending or descending a change in elevation. As such, specific human factors considered in the
analysis of stairway are components of human anthropometry and gait. 25 •26•27 Anthropometry is the measure of
physical characteristics of humans that inform design and construction. The anthropometric data compiled by
the NBS and published in NBSIR 76-1132, Personnel Guardrails for the Prevention of Occupational
Accidents, as well as that published in the Human Factors and Ergonomics Design Handbook, 3'" Edition is
used as a basis in this analysis. 28

Gait is the measured pattern of movement of one's limbs as they move across a surface (i.e. walking), and is
largely a function of their base of support. Standing upright, a person's base of support is the area under their
feet, including the area between their feet. Generally, this area is traced from toe to toe and heel to heel.
When a person is standing still, the only force acting on their body is the Earth's gravity. Against the pull of
gravity, the larger the base of support, the more stable the body becomes in place. When walking across a
level surface, a person's center of gravity, the point through which the entire weight of a body is concentrated,
is in front of the body's base of support in order to initiate and maintain motion in the forward direction. As
such, the horizontal vector component of the applied force at the point where the foot meets the walking
surface is directed to the back of the body. With the center of gravity forward, and the foot pushing to the rear,
the body will temporarily be in an tmstable position. Therefore, in order to maintain an upright posture when
walking, a person's stability then becomes a function of their ability to reestablish their base of support with
each step. 29 This motion is described by five successive phases of a gait: heel strike phase; early flat foot
phase; early heel rise phase; toe off phase; and the swing phase. After the person steps forward, stability is
regained in the early flat foot phase (foot is down, ahead of center of gravity), and the body is most unstable
during the toe off and swing phase (body pushes off with big toe, lifts foot and swings forward).




24 Fisher v. Building Code Review Board, 154 N.H. 585 (2006); "There is no such thing as an inJ1erent or vested right to imperil the
   health or impair the safety of the community"
25 The Human Factors and Ergonomics Design Handbook, Jrd Ed.; Pgs 555-683, Human Factors Data; Tillman, Fitts, Woodson, Rose-
   Sundholm; 2016
26 Adaptability of Human Gait: Implications for the Control of Locomotion.; Pg 167-185, Mechanics of Human Gait; Patla, Aftab;

   1991
27 Designing For People, An Introduction to Human Factors Engineering; Chap 16, Safety Management; Lee, Wickens, Liu, Boyle;

   2017
28 The Human Factors and Ergonomics Design Handbook, 3rd Ed.; Pgs 555-683, Human Factors Data; Tillman, Fitts, Woodson, Rose-

   Sundholm; 2016
29 Adaptability of Human Gait: Implications for the Control of Locomotion.; Pg 173-185, Maintenance of balance; Patla, Aftab; 1991

                                                                  10
          Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 86 of 143




GWM Consulting
George W. Melchior, R.A., P.E., LEED AP




Contrary to walking on a level surface, when a person intentionally descends down an incline or stairs, they
want their center of gravity behind of their base of support, and the applied force between the foot and the
walking surface is applied toward the front of the body to resist the downhill pull of gravity. Specifically, and
contrary to walking across a horizontal surface, the foot lands on a stair tread in descent with the toe first,
known as a toe-strike in lieu of a heel-strike. In the early stance of descent, the toes are put down before the
heel and, as such, the transfer of energy between the foot and the underlying stair tread occurs at the forepart
of the foot and, specifically, the ball of the foot. Additionally, the base of support is much smaller, because the
swing let must extend downward to land on the surface at a lower elevation than, and closer to the plant leg.
Because a person must descend against the pull of gravity, and they must do so with a smaller base of support,
the body is more unstable and vulnerable to slipping during the toe-strike phase of the gait when descending
stairs than is otherwise experienced when walking across a flat plane.

 To prevent the body from falling, it is absolutely critical that the person be able to establish an adequate base
 of support. To do so in descent down a stairway, it is imperative that a person achieves a stable toe-strike to
 promote an uninterrupted transition into the flat foot phase of their gait on the stair tread. However, the
surface contact area of the toe-strike is relatively small compared to that of the flat foot, and as such, the toe-
strike phase of the gait is most dependent on adequate traction with the contact point on the walking surface. 30
 This traction is a function of the physical contact between the bottom of the foot and the walking surface as the
force applied to the surface by the foot changes with rotation about the ankle, known as ankle extension and
flexion. Traction is especially important on an inclined surface where the toe-strike must accommodate both
the impact force associated with ambulation, and the vector component of the Earth's gravity. The most
 critical component of a stable toe-strike is traction between the contact point of the foot and the surface of the
stair tread. This traction is a functiou of the friction, or resistance to sliding between the bottom of the foot and
the walking surface. If a person loses their balance when descending a stair, they can no longer rely on their
 gait to regain balance. In that case, only a handrail can help stop the descending fall in progress or prevent it
from being extended further down the stair. 31 For that reason, handrails are an essential and necessary fall
 prevention apparatus in stairways. 32 They don't just help a person keep their balance, they also provide
 graspable support to regain balance and arrest falls.


CONCLUSION

As previously stated, reasonable ice management starts with plarrning, which includes knowledge of the
property drainage characteristics, and conditions necessary for the fonnation of ice. Ice-related falls remain
one of the leading causes of wintertime pedestrian injuries. The formation of ice from the thaw and refreeze of
residual snow is a common phenomenon throughout the winter months in New England, and proper
wintertime maintenance necessarily requires provisions for ice control and abatement in areas where snowrnelt
may accumulate and refreeze on foreseeable walking surfaces. Given the likelihood and severity of injury
from icy surfaces, property owners must exercise deliberate and diligent maintenance on exterior walking
surfaces in ice-prone regions, such as Waterville Valley, NH.

In this case, WVSR should have repaired the dangerous stairway prior to the winter. Specifically, WVSR
should have provided graspable handrails on both sides of the stairway, as well as intermediate handrails 0
$1,000). Graspable handrails, if made available, would have provided an opportunity for Mr. Fuerst to
reestablish his base of support, regain his balance and arrest his fall. In addition to repairing the dangerously
defective stairway, WVSR should have stockpiled snow away from the stairway, and labored to inspect and

30 Bio mechanics of Human Gait-Slip and Fall Analysis; TE Lockhart; Virginia Tech Univ.; 2013
31 Pedestrian Falling Accidents in Transit Terminals; Federal Transit Administration; February, 1985; Section 2.2.2
32 Guidelines for Stair Safety; National Bureau of Standards; NBS Building Science Series 120; Section 2.3; 1979

                                                                  11
        Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 87 of 143




GWM Consulting
George W. Melchior, R.A., P.E., LEED AP




treat the known stairway walking surfaces so as to prevent the formation of ice, or otherwise melt ice from the
surface in accordance with the standards of practice promulgated by SIMA, or as described in ASTM F2966-
13, Standard Guide for Snow and Ice Control for Walkway Surfaces. Specifically, the WVSR should have
been aware of the encroachment of snow stockpiles onto the egress stairway, and WVSR should have
responded to weather forecasts and the likelihood of snowmelt and refreeze. With this knowledge of the
encroachment of snow stockpiles onto the stairway and the weather conditions commensurate with melt-
refreeze, WVSR should have inspected the surfaces at known times of ice accumulation in New England,
including mornings, evenings, and after melt-refreeze events, and applied treatment to melt ice from the
surface. Instead, based on review of the discovery, WVSR operated with a snow bias - a skewed emphasis on
snow removal with an under-emphasized, if not absent protocol for ice management. Owners, operators and
contractors who operate and maintain properties with a snow bias forget the cardinal rule of wintertime safety:
Ice is dangerous.

Had the WVSR repaired the defective stairway, and labored to clear, treat, inspect, and maintain the
foreseeable walking surfaces in accordance witb industry codes and standards, Mr. Fuerst's injuries would
more likely than not have been avoided. Instead, as a result of the WVSR's lack of winter maintenance
procedures, its complacent attitude towards snow accumulation on the egress stairway, and its failure to clear,
treat, inspect, and maintain the stairway during known freezing events, Mr. Fuerst, while descending the
stairway in a reasonable and foreseeable manner, slipped and fell on dangerously inconspicuous, untreated ice
and sustained serious injury.

This concludes my analysis of the snow and ice maintenance of the primary patron access and egress stairway
for the Waterville Valley Ski Resort in Waterville, NH. I certify that my opinion is accurate to a reasonable
degree of architectural and engineering certainty, and I certify that this disclosure accurately states the subject
matter(s) on which I expect to testify, the substance of the facts and opinions to which I expect to testify, and a
summary of the grounds for the opinions to which I expect to testify at trial.


Signed under the pains and penalties of perjury



                b      ::::::-,

George W. Melchior, R.A., P.E., LEED AP, ASM, WACH #183




                                                        12
            Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 88 of 143



GWM Consulting
George W. Melchior, R.A., P.E., LEED AP




    Illustration 1:        image of the property showing the stairway in relation to the main building, and the approximate location ofrvir.
                      circle)




lllustration 2: Image of stairway system in relation to the main lodge building and associated egress doors; of note, image was taken efter \XTVSR altered the
                 stairway (constructed mid-landing platform) following the DOl




                                                                       Enclosure (I)
                                                                               13
        Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 89 of 143




GWM Consulting
George W. Melchior, R.A., P.R., LEED AP




           Illustration 3: Image of the stainvay system taken on the day after the DOI; note the handrail system on the upper flight of
                            stairs and the top of the lower flight of stairs are idenlicai in constrnction [red circle illustrates approximate
                            location of.L\fr. fuerst's fall]




                                                                 Enclosure (I)


                                                                          14
        Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 90 of 143




GWM Consulting
George W. Melchior, RA., P.E., LEED AP




           lllustration 4: Image of the stairway system taken on the DOl showing encroachment of the snow pile, and melt on the
                           stairway system; of nole, the salt seen in the photograph ,vas applied efier :tv[r. Fuerst's fall )Red circle
                           illustrates approximate location of fall]




                                                               Enclosure (I)

                                                                        15
        Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 91 of 143



GWM Consulting
George W. Melchior, R.A., P.E., LEED AP




           Illustration 5: Jmagc of the stairway system taken on the DOI showing encroachment of the snow pile, and melt on the
                           stairway system; of note, the sait seen in the photograph was applied afledvfr. Fucrst's fall




                                                            Enclosure (])

                                                                   16
Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 92 of 143




                  EXHIBIT 5
                 Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 93 of 143



Timothy Tapply

From:                               Israel Piedra < ipiedra@lawyersnh.com>
Sent:                               Sunday, July 18, 2021 12:38 PM
To:                                 Timothy Tapply
Subject:                            RE: George Melchiore



Tim, Since it was a brief, non-destructive, visual inspection of existing exterior stairs we did not think it
necessary to coordinate. Let me know if you want to discuss further
Thanks
Israel


Israel F. Piedra, Esq.
Welts, White & Fontaine, P.C.
29 Factory Street
Nashua NH 03061
Tel (603) 883-0797
www.lawyersnh.com




From: Timothy Tapply <ttapply@brandtapply.com>
Sent: Friday, July 16, 20211:27 PM
To: Israel Piedra <ipiedra@lawyersnh.com>
Subject: George Melchiore

Israel: I do not recall your office giving me advance notice that your expert would be visiting Waterville Valley to do an
inspection. Kindly forward the communication from your office in which you provided my office such notice.

Tim

Timothy W. Tapply, Esq.
Brand & Tapply, LLC
555 VVashington Street, Suite 6
Wellesley, MA 02482
ttapply@brandtapply.com
781-431-7878 x14 t.
781-431-7844 f.

NY office:
5 Penn Plaza, 23 rd Floor
New York, NY 10001

If you are receiving this email at an odd hour, please excuse the interruption. Unless otherwise discussed, I do not
anticipate a reply until the next regular business hours.

This email contains information from Brand & Tapply, LLC, which is confidential and/or privileged. This information is
intended to be for the use of the addressee named on this email. If you are not the addressee, note that any disclosure,
photocopying, distribution, or use of the contents of this information is prohibited. If you have received this email in error,
please immediately notify us at 781-431-7878 or forward said email back to us.




                                                                1
Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 94 of 143




                    EXHIBIT 6
     Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 95 of 143




                             UNITED STATES DISTRICT COURT
                                        FOR THE
                              DISTRICT OF NEW HAMPSHIRE

Glenn Fuerst, et al

                                 Plaintiff

                      V.                       Civil Action No. 1 :20-cv-00369-AJ

WVSR, LLC.

                                 Defendant

                           AFFIDAVIT OF CHRISTOPHER HODGES


  1. I, Christopher G. Hodges, am the Director of Public Safety, Fire Chief, and Building
     Commissioner for the Town of Waterville Valley, NH. The following is within my
     personal knowledge.

  2. I have been employed by the Town of Waterville Valley, NH since 2001

  3. I have been made aware of a lawsuit against Waterville Valley Ski Area having to do
     with a fall happening in March of 2019 on a set of exterior concrete stair next to
     the base lodge. I am very familiar with these stairs having visited Waterville Valley
     personally and professionally many, many times. The photograph attached as
     Exhibit A represents the concrete stairs on which, I understand, the plaintiff in this
     matter had fallen.

  4. Those concrete stairs have been in place at Waterville for many years. They have
     been there since at least the early 1990's.

  5. In my position I am familiar with the New Hampshire State Building Code, the
     International Building Code, as well as the BOCA Building Code.

  6. We routinely conduct Life Safety Inspections at Waterville Valley. Those inspections
     include all means of egress and would identify any building code violations, if one
     existed.

  7. The concrete stairs in question are not included within the emergency path of
     egress from the building. Because they are not within the means of egress, they
     are not subject to the New Hampshire State Building Code regarding handrails. As
     such, despite multiple inspections and visits to Waterville Valley, I have never
     notified anyone at Waterville Valley Ski Area that a railing is required because I do
     not believe such a railing is a requirement.
        Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 96 of 143




   8. The path of egress from the lodge would be to exit the building, proceed down a
      short flight of stairs from the deck and then out into the courtyard (past the blue ski
      racks in the attached photograph). The path of emergency egress would not take
      someone down those stairs.

SIGNED UNDER THE PAINS AND PENALTIES OF PERJURY THIS ~c)                DAY OF JULY,
2021.                                          (        )                     -_

                                                   ,C
Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 97 of 143




                    EXHIBIT 7
        Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 98 of 143


                                                                 601 Islington Street

GWM Consulting                                                   Suite 202
                                                                 Portsmouth, NH 03801
George W, Melchior, RA, P.E., LEED AP
                                                                 Voice: 603,828.8168
                                                                 Email: gwmelchior3@gmail.com




                                    Curriculum Vitae

AREAS OF EXPERTISE:

    •     Building Codes and Standards
    •     Facility Operations
    •    Construction Safety
    •    General Industry Safety
    •    Construction Defects
    •    Snow and Ice Maintenance
    •     Interior/ Exterior Walking Surfaces & Stairways
    •    Traffic Analysis
    •    Structural Analysis
    •     Building Life Safety Systems
    •    Marine Engineering and Safety Systems


QUALIFICATIONS:

    •     Registered Architect (RA)
    •     Professional Engineer (PE)
    •     ANSI/ NFSI Walkway Auditor Certificate Holder (WACH) #183
    •     LEED Accredited Professional (LEED AP BD+C)
    •     Advanced Snow Manager (ASM)
    •     NH DES Certified Salt Applicator (per RSA 489-C)
    •    Certified DAWIA Level Ill Facilities Engineer
    •     LEAN/ Six Sigma Green Belt
    •    OSHA Certification - Construction
    •    OSHA Certification - General Industry
    •     EM-385 Certification (DoD Construction Safety)
    •     Warranted Contracting Officer (DoD)
        Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 99 of 143




GWM Consulting
George W. Melchior, R.A., P.E., LEED AP




EDUCATION:

    •     Masters of Business Administration (Honors) 2007 - University of New Hampshire,
          Durham, NH

    •     Bachelor of Architecture (Honors) 1998 - Illinois Institute of Technology, Chicago,
          IL

         Bachelor of Science Civil Engineering (Honors)           1998 -   Illinois Institute of
         Technology, Chicago, IL

          Minor in Naval Science 1998 - Illinois Institute of Technology, Chicago, IL

         Naval Surface Warfare School - Naval Architecture and Marine Engineering
         Systems 1999; 2002 - US Navy Surface Warfare School, Newport, RI

    •    Graduate Certificate - Advanced Occupational Ergonomics 2020 - Colorado
         State University



CONTINUING EDUCATION:

    •     Navy Facilities Engineering 40-hour Construction Safety Certificate
    •     OSHA Voluntary Protection Program Member (OSHA Star site)
    •     Operation Risk Management (ORM) for Industrial Activities
    •     Construction Contracting (Defense Acquisition University)
    •     Construction Contract Law (Defense Acquisition University)
    •    Snow and !ce Management .Association (SIMA) Continuing Fducation
    •     Green SnowPro - UNH Technology Training Center
    •     ANSI/SIMA-10, Standard Practice for Procuring and Planning Snow and Ice Mgt
         Services

AFFILIATIONS:

    •     National Safety Council (NSC)
    •    Snow and Ice Management Association (SIMA)
    •     National Floor Safety Institute (NFSI)
    •     Illuminating Engineering Society (IES)
    •     Fenestration and Glazing Industry Alliance (FGIA) Professional Member
    •     International CPTED Association (ICA)
    •     Gait and Clinical Movement Analysis Society (GCMAS)
                                                   2
    Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 100 of 143




GWM Consulting
George W. Melchior, R.A., P.E., LEED AP




WORK EXPERIENCE:

SPITBANK DESIGN, November 2018 - Present                                   Portsmouth, NH

    •   Design and Consultation - Architectural and engineering design for residential,
        commercial, and government markets; facility planning; facility assessments;
        walkway auditing; liability consulting



NAVY FACILITIES ENGINEERING COMMAND, May 2009 - November 2018                  Kittery, ME

    •   Construction Management - Responsible for design reviews; constructability
        reviews; cost and schedule analysis; safety oversight; and quality control for over
        $1 QOM in facility construction, utility, and civil works projects across the
        northeastern U.S.

    •   Health and Safety - Managed robust facilities safety program in support of
        current OSHA Volunteer Protection Program (VPP) Star status for a 200+ year old
        heavy industrial nuclear shipyard.  Responsible for prioritization, programming
        and adjudication of more than 400 facility and installation-wide health and
        safety deficiencies annually. Oversee construction risk and safety program in
        support of $120M/year construction program.

    •   Facilities Management - Oversaw facilities management efforts for 20 military
        installations throughout the northeast. Responsibilities included planning; project
        programming and development; code analysis; design review; construction
        safety and quality assurance; facilities assessments; OSHA compliance for
        workplace safety; and facilities operations and maintenance, including snow
        and ice management.            1V1ajor occupancies included heavy industrial
        manufacturing, global communications, military training, retail, tourism, storage
        and office. Total asset value for facilities under management exceeds $2B.

    •   Cultural Resources - Reviewed all projects, initiatives and real estate transactions
        to ensure compliance with the Secretary of Interior's Standards for Historic
        Preservation and associated mandates as prescribed by the Sections l 03 and
        l 06 of the National Historic Preservation Act (NHPA).

    •   Architectural Branch Head - Managed architectural branch responsible for
        multi-disciplinary design in support of $45M/ year in facilities construction
        projects.




                                             3
    Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 101 of 143




GWM Consulting
George W. Melchior, R.A., P.E., LEED AP




WALKER PARKING CONSULTANTS, March 2007 -May 2009                            Boston, MA


    •   Parking Consultant - Provided consulting services to various private and
        municipal clients throughout the northeastern United States.    Consultation
        included the areas of functional design; architectural and structural design;
        code compliance; pedestrian safety; crime prevention: access control systems;
        and operations and maintenance

    •   Proiect Manager - Responsible for functional, architectural and structural design
        and construction administration of 15 parking structures throughout the United
        States and abroad. Aggregate construction value: $280M. Projects included:

    •   Proiect Architect/Engineer - Performed integrated architectural and structural
        design on 11 precast and cast-in-place concrete parking garages, and more
        than a dozen building restoration projects, including structural retrofits and
        building envelope repair. Projects included:


US NAVY (Active Duly),          Prior to March 2007

    •   Construction Manager - Managed design and construction projects ranging in
        value from $1 SOK to $25M. Responsible for all aspects of construction contract
        administration and management with specific emphasis on site safety and
        quality assurance. Examples of projects managed include:

    •   Military Engineer - Performed battle damage analyses during combat
        operations: post-combat infrastructure assessments: engineering feasibility
        studies; and provided construction oversight and management in hostile regions
        of Fa!!ujah. N.ajaf and Baghdad, Iraq

    •   Surface Warfare Officer, US Navy - Engineering officer on several ships
        responsible for engineering plant operations and maintenance for cogeneration
        gas turbines, boilers, and diesel engine plants.      Responsibilities included
        shipboard safety at sea: fire fighting and damage control; engineering analysis;
        troubleshooting; casualty control; maintenance scheduling; and personnel
        management in support of safe navigation and plant operations and
        maintenance.       Qualified Surface Warfare Officer (SWO); and Engineering
        Officer of the Walch (EOOW) on both gas turbine cogen plant, and diesel plant




                                                  4
Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 102 of 143




                    EXHIBIT 8
Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 103 of 143




                               In the Matter Of

                  GLENN and DONNA FUERST

                                          vs

                                      WVSR



                          TIMOTHY SMITH
                               May 10, 2021




                                                          Certified
                                               Videographers & Court Reporters
                                                   VIDEOCONFERENCING

                                                          603-666-4100
                     Reporting                      Toll Free: 1-888-212-2072


               814 Elm Street* Suite 400 * Manchester, NH 03101
              Fax: 603-666-4145 * Email: info@avicorereportinq.com
                       Website: www.avicorereporting.com
                 Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 104 of 143



                                                                                                                          3
                   UNITED STATES DISTRICT COURT                   1                         I     N   D   E   X
                                                                  2
                    DISTRICT OF NEW HAMPSHIRE                     3   WITNESS:        Timothy Smith
                                                                  4

                                                                  5   EXAMINATION                                       Page
     * * * * * * * * * * * * * * * *
                                                                  6   By Mr. White                                         5

     GLENN and DONNA FUERST                                       7   By Mr. Tapply                                      134

                                                                  8   By Mr. White                                       139
            vs.                     *   No. 1:20-cv-369-AJ        9   By Mr. Tapply                                      141

                                                                 10   By Mr. White                                       142
     WVSR, LLC
                                                                 11
                                                                 12    EXHIBITS FOR IDENTIFICATION:
     * * * * * * * * * * * * * * * *
                                                                 13    Smith           Description                      Page
                                                                 14    Exhibit 1       Notice of Rule 30 (bl (6)          12

                                                                                       Deposition dated 4-14-21
                   DEPOSITION OF TIMOTHY SMITH                   15
                                                                      Exhibit 2         Interrogatories                   14
            Deposition taken by agreement of
                                                                 16
            counsel via Zoom on Monday,
            May 10, 2021, commencing at 9:30                          Exhibit 3         Incident Report Form dated        14

            a.m.                                                 17                     3-13-19
                                                                 18    Exhibit    4     Photograph                        65
                                                                 19    Exhibit 5        Photograph                        67
            Court Reporter: Sandra Day, LCR                      20    Exhibit 6        Photograph                        69
                            LCR #27 (RSA 310-A:161-181)
                                                                 21    Exhibit 7        Photograph                        72
                                                                 22    Exhibit 8        Photograph                        73

                                                                 23    Exhibit 9        Photograph                        98


                                                             2                                                            4
 1                         APPEARANCES                            1    Exhibit 10       Photograph                       100
 2   For the Plaintiffs:   WELTS, WHITE & FONTAINE, PC            2    Exhibit 11       Photograph                       105
                           29 Factory Street
                                                                  3    Exhibit 12       Photograph                       105
 3                         Nashua, NH 03061
                           By: Jack White, Esq.                   4    Exhibit 13       Photograph                       111

 4                         Israel F. Piedra, Esq.                 5    Exhibit 14       Photograph                       111
                            (603) 546-1652                        6    Exhibit 15       Phologn>.ph                      124
 5                         jwhite@lawyersnh.com
                                                                  7

                                                                  8
 6
     For the Defendant:    BRAND & TAPPLY, LLC                        (Electronically marked exhibits provided to all
 7                         555 Washington Street, Suite 6         9   counsel.)
                           Wellesley, MA 02482
                                                                 10
 8                         By: Timothy Tapply, Esq.
                                                                 11
                          (781) 431-7878
 9                        ttapply@brandtapply.com                12
10                        STIPULATIONS                           13
11                 It is agreed that the deposition shall
                                                                 14
12   be taken in the first instance in stenotype and when
13   transcribed may be used for all purposes for which          15

14   depositions are competent under New Hampshire               16
15   practice.                                                   17
16                 Notice, filing, caption and all other
                                                                 18
17   formalities are waived.  All objections except as to
                                                                 19
18   form are reserved and may be taken in court at time
19   of trial.                                                   20
20                  It is further agreed that if the             21
21   deposition is not signed within thirty (30) days
                                                                 22
22   after submission to counsel, the signature of the
                                                                 23
23   deponent is waived.
              Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 105 of 143


                                                                                                               5 .. 8

                                                      5                                                          7
1                  TIMOTHY SMITH                            1            MR. WHITE: So, Tim, standard
2         having been duly sworn by the court reporter,      2 stipulations?
3         under RSA 31 0-A:181, Limited Notarial             3           MR. TAPPLY: That's fine. And, Jack, I
4         Function, was deposed and testified as             4 think you said a moment ago when you just came on the
5         follows:                                           5 record you referenced a conversation that you had
6                   EXAMINATION                              6 before we went on the record, and I don't think there
7    BY MR. WHITE:                                           7 was any conversation before we came on the record
8         Q.    Could you please state your name and         8 because I hadn't joined yet, but it probably doesn't
9    address for the record.                                 9 matter much but just wanted to clarify.
10         A.    Tim Smith, 97 Border Path, Waterville      10            MR. WHITE: Well, the conversation was
11   Valley, New Hampshire.                                 11 actually Ms. Day just reminded Tim about the
12         Q.    So this is a bit unusual because           12 importance of not talking over each other because
13    normally we would be in the same room, but we're      13 Zoom will cut off the audio. That's what I was
14   obviously doing this by video, so just a few ground    14 referring to.
15    rules besides some of the usual ground rules.         15            MR. TAPPLY: I see. Thank you.
16              So as we talked about just before we        16 BY MR. WHITE:
17   went on camera here, if you could wait for me to       17       Q.    So, Tim, could you tell me your
18   finish my question, I'll wait for you to finish your   18 occupation and title.
19   answer so we don't talk over each other. Is that       19       A. I'm president and general manager of
20    understood?                                           20 Waterville Valley Resort.
21         A. Yep.                                          21       Q.    And when did you take on that role?
22         Q.    And I'm going to assume, if you answer     22     A.   2016.
23   the question, that you understood my question. Is      23     Q.   And have you remained in that role

                                                      6                                                          8
1 that also agreed?                                       1 throughout to the present?
2      A. Yes.                                            2     A.   Yes.
 3       Q.   If at any time I've asked a question        3     Q.    Have you previously given any
 4 you don't understand, will you let me know and I'll   4 depositions?
 5 try to rephrase it?                                    5     A. Yes.
 6       A.   Yes.                                        6     Q.    Do you recall when?
 7       Q.   If you need to take a break at any          7     A.   ! think it was 2014. !t would have
 8 time, that's perfectly fine; just please answer the    8 been the summer.
 9 question and then we can take a break.                 9     Q.    What case was that?
10       A.    Okay.                                     10      A. A case from Crotched Mountain Ski area
11        Q.   And then finally, is there anybody with   11 where a young person had fallen from the chairlift
12 you in the room or anyone else around that's going to 12 and the mother had fallen, also.
13 be in this deposition with you?                       13      Q.   Was that the Jean Perry case?
14       A. No.                                          14      A. Yes, it was.
15        Q.   And is your computer turned off, other    15      Q.   Any other depositions you've been
16 than just the video portion?                          16 involved in?
17       A. I have another monitor running. Do you       17      A.   No.
18 want me to turn that off?                             18      Q.    Have you ever testified in court?
19        Q.   Would you mind?                           19      A. Yes.
20       A. It's off.                                    20      Q.    In what capacity?
21        Q.   Thank you. Do you have any questions      21      A.   I was a manager of a case at
22 before we begin?                                      22 Mt. Holiday where I was a witness -- or a character
23       A. No.                                          23 witness to the defendant.
              Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 106 of 143


                                                                                                              9 .. 12

                                                      9                                                         11
1          Q. Were you offering factual testimony or         1 materials?
2    for expert testimony?                                   2     A.    Yes, they did.
3          A.    Can you please define the difference.       3     Q. And do you have copies of those written
4          Q. Sure. Were you offering something that         4 materials from those courses that you attended?
5    would be beyond the knowledge of the average person     5     A.    I no longer do.
6    in your testimony, or was it something that you         6     Q.    Is that because you threw them away, or
7    actually just personally saw?                           7 what happened to them?
8          A.    It was a bit of both.                       8     A.    Yeah, I recently moved my office.
 9         Q.    Can you tell me a little bit about what     9     Q.    Do you have syllabuses for those
10    you testified to.                                     10 courses that you attended?
11          A.    It was a sexual harassment case that      11     A.     Most likely in my e-mail. I'm not -- I
12    was brought up due to an incident between a manager   12 can't recall.
13    and a subordinate in a lift shack.                    13           MR. WHITE: Tim, would you ask
14          Q. Any other time you testified in court?       14 Mr. Smith, when we're done the deposition, to provide
15          A.    No.                                       15 me with those syllabuses for those courses he's taken
16          Q.    Ever been on a jury?                      16 since 2018?
17          A.    No.                                       17           MR. TAPPL Y: I'll review the request
18          Q. Can you just tell me briefly any             18 and review -- there could be confidentiality
19    educational courses or training you've had since,     19 agreements relative to some of those trainings and
20    let's say, 2018.                                      20 seminars. So I'd have to review that, but it's
21          A.    2018, I go to LMS every year, a lift      21 certainly something we'll continue to discuss off the
22    maintenance seminar in Massachusetts. So I would      22 record after the depo for sure.
23    have gone to that. I normally attend NSAA seminars,   23           MR. WHITE: Thank you.

                                                     10                                                         12
 1 the fall seminar which is held in, I believe, Sunday      1 BY MR. WHITE:
 2 River, and the winter seminar which rotates between       2      Q.     Did any of the courses that you
 3 Mt. Snow and Killington by -- every two years they        3 attended since 2018 have anything to do with winter
 4 rotate.                                                  4 maintenance of exterior stairs or walkways?
 5           I'm trying to think. We also had some           5      A.    No.
 6 managerial education courses here at Waterville that      6      Q.     What licenses do you currently hold,
 7 were put on by MEMIC, and then we had another             7 Mr. Smith?
 8 managerial course put on by -- I forget her name --       8      A.    Outside of a driver's license, none.
 9 Laura Moriarty. I'm trying to think what else. I          9      Q.     Okay. So I'm going to ask the steno to
10 think that covers it from 2018.                          10 mark Exhibit 1, which is the Notice of the Rule
11       Q. And can you tell me what those acronyms         11 30(b)(6) Deposition, which is populated to the screen
12 are, what they mean, what you just referenced.           12 just to refresh your memory.
13       A.    National Ski Areas Association and Lift      13            (Smith Exhibit No. 1 referenced.)
14 Maintenance Seminar.                                     14 BY MR. WHITE:
15       Q. What was the WENAC (phonetic) one?              15       Q.    So do you remember receiving this?
16       A. WENAC?                                          16 It's a four-page document or five-page document. Do
17       Q. Yes.                                            17 you remember seeing this document, Mr. Smith?
18       A.    MEMIC, are you talking MEMIC?                18       A.    Yes.
19       Q. Oh, yes.                                        19       Q.    And did you have a chance to review it?
20       A.    MEMIC is a workmen's comp insurance          20       A.    Yes.
21 company that does -- that we have our workmen's comp     21            MR. WHITE: So could we have this
22 through and we do a training through.                    22 marked as Exhibit 1, please.
23       Q. Did they provide you with written               23
              Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 107 of 143


                                                                                                            13 .. 16

                                                      13                                                       15
1    BY MR. WHITE:                                          1 incident?
2         Q.    So it's fair to say you've known about      2      A. Correct.
3    this deposition for several months, is that correct?   3      Q.   When you reviewed Exhibit 2, the
4         A. Yes.                                           4 interrogatory  answers, were there any answers that
5         Q.    And you've known some of the topics we      5 you need to revise or update?
6    were going to discuss as well?                         6      A. Yes.
7         A. Yes.                                           7      Q.    Can you tell me which ones. Would you
8         Q.    What did you do to prepare for this         8 like me to bring up the document for you?
9    deposition?                                            9      A. Yeah, if you don't mind.
10         A.   I reviewed the Exhibit 1 that you're       10       Q.   Can you bring up Exhibit 2. Please
11    displaying now. I reviewed the accident report and I 11 tell us when to stop.
12    spoke with Tim Tapply.                               12       A. Stop. Question two -- oh, sorry, no,
13         Q.   Okay. Did you review your                  13 that's not it. Keep going down. Four. Upon further
14    interrogatory answers as well?                       14 review of time cards, we found that Billy and Charlie
15         A. The answers in this report?                  15 were not the individuals at the -- responsible for
16         Q.   Well, the answers to questions that we     16 the staircase that day; it was Chris Pitmen and Tim
17    had sent you back in -- early in the case.           17 Kirwin.
18         A. Yes.                                         18       Q.   So Krista?
19         Q.   Okay. So why don't we mark the -- keep     19       A. Chris.
20    the record straight, would you bring up the          20       Q.   Last name?
21    interrogatory answers, which are the next exhibit.   21       A. Chris Pitmen.
22             You've had a chance to review those as      22       Q.   Spell it.
23    well?                                                23       A. Oh, P-i-t-m-e-n.
                                                      14                                                       16
 1      A. Yes.                                            1      Q. M-e-n?
 2           MR. WHITE: Why don't we mark that as       2         A.Yeah.
 3 Exhibit 2, please.                                   3         Q. The other person?
 4           (Smith Exhibit No. 2 referenced.)          4      A.   Tim Kirwin.
 5 BY MR. WHITE:                                        5      Q.    K-i-r-w-i-n?
 6      Q.     And then you said you also reviewed the  6      A.   Yep.
 7 incident report. Cou!d you bring that up, please,    7      Q.    And when you say uwe reviewed time
 8 which I think is the next exhibit.                   8 cards,"  who  is "we"?
 9           Is that correct, Mr. Smith, you            9      A.   Allison Gillmen, HR manager.
1O reviewed this exhibit?                              10       Q.   And how do you spell Allison's last
11      A. Yes, I did.                                 11 name?
12            MR. WHITE: Could we have that marked 12          A.    G-i-I-m-e-n.
13 as Exhibit 3, please.                               13       Q.    And when did you speak with Allison and
14            (Smith Exhibit No. 3 referenced.)        14 uncover this mistake?
15 BY MR. WHITE:                                       15      A.    Oh, I believe that was in the
16      Q.     And I don't want you to tell me         16  wintertime.   So that would have been maybe a month or
17 anything you talked to Mr. Tapply about, but other 17 two ago, two months. It was a while back; it could
18 than these documents and your conversation with 18 have been further.
19 Mr. Tapply, you did not do anything else to prepare 19       Q.    Other than this discussion you had with
20 for the deposition?                                 20 Allison regarding the correct employees who were
21      A.     No, I did not.                          21 taking care of maintenance, did you have any other
22      Q.     So I take it you did not interview      22 conversations with her?
23 anyone else that might have been involved in this 23         A.   No -- well, I should say yes, I did
             Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 108 of 143


                                                                                                               17 .. 20

                                                      17                                                          19
 1 have other conversations, not regarding this case.    1 verbally? I'm just trying to understand and I'm
 2       Q.    That's fine. Thank you for clarifying     2 trying just to make it simple. I'm trying to
 3 that.                                                 3 understand what department heads report to you, and
 4           other than interrogatory four and          4 eventually I'm trying to make my way down to the
 5 correcting the answer, are there any other            5 parties or people that would be responsible for
 6 corrections we should make?                           6 maintenance of these stairs and the walkways.
 7       A.   No.                                        7      A.    Okay. So I am -- I have direct --
 8       Q.    Thank you. So just for the record,        8 three direct reports of senior directors; one for
 9 other than your conversations with Attorney Tapply, 9 lodging, one for operations, and one for marketing
10 reviewing interrogatory answers and the incident     10 and sales. I also have plant team members, of which
11 report, you've not done anything to prepare for this 11 we have -- that are direct reports to me --
12 deposition?                                          12 accounting, human resources, food and beverage
13       A.    Correct.                                 13 direction and other departments.
14            MR. WHITE: Can we bring up Exhibit 3      14            But the operations senior director,
15 for a second.                                        15 Barry St. Cyr, would be the direct report to me that
16            THE REPORTER: Yes.                        16 would have buildings and grounds department under
17 BY MR. WHITE:                                        17 him. Buildings and grounds department has a -- at
18       Q.    This Exhibit 3, Incident Report Form,    18 that time, had a manager and below that manager would
19 is this the only documentation of the incident that  19 have had employees for the mountain facilities.
20 exists?                                              20       Q.     Okay. And those employees for the
21       A. That I'm aware of.                          21  mountain    facilities would be the ones who would do
22            MR. WHITE: Read back the question.        22 the actual physical work on the stairs at issue?
23            (Question and answer read.)               23       A. Correct.

                                                      18                                                          20
1 BY MR. WHITE:                                              1      Q. And so, for example, Chris Pitmen and
2     Q.    Other than the Incident Report Form,             2 Tim Kirwin would have reported to the manager?
3 what other documents might exist out there that you        3      A. I believe at that time Tim would have
4 might not be aware of but could exist?                     4 been the supervisor on duty; Chris would have been
5         MR. TAPPLY: Objection.                             5 the staff member.
6         THE WITNESS: Am I to answer?                       6      Q.    Okay. And Barry would have been Tim's
7 BY MR. VVH!TE:                                             7 boss, then?
 8      Q.     Yes, please.                                   8      A.    Yes, I believe so.
 9            MR. TAPPLY: You can answer the                  9       Q.    Is Barry St. Cyr still with the
10   question.                                               10   company?
11             THE WITNESS: I don't know. I just             11       A. Yes, he is.
12   don't want to speculate that it could be the only one   12       Q.     Is there a reason that you didn't talk
13   that exists. I'm unaware of any others that would       13   to Barry St. Cyr to prepare for this deposition?
14   exist.                                                  14       A.     No reason.
15   BY MR. WHITE:                                           15       Q.     I mean he's available, correct?
16        Q. Thank you. So turning now to the                16       A. Yes, I spoke to him this morning.
17   corporate structure, employee hierarchy at Waterville   17       Q.     But not about this case?
18   Valley, can you walk me through that hierarchy. Are     18       A.     Correct.
19   you the top person on the chart, for example --         19       Q.     And you also could have talked -- and I
20        A.    I am below the CEO and chair of the          20   assume could have talked to Tim Kirwin or Chris
21   board, John H. Sununu.                                  21   Pitmen as well, correct?
22        Q.    And so would it be easy for you to draw      22       A. I could have, yes.
23   a chart, Tim, or could you take me through it           23       Q.     Is there a reason that you didn't?
              Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 109 of 143


                                                                                                               21 .. 24
                                                       21                                                         23
 1       A.      No.                                          1      A.     Yes.
 2         Q. So who would have the -- let me back            2            MR. WHITE: Tim, would you provide me
 3   up. I just want to make sure I say this correctly.       3  with his address?
 4   So if I did a vertical line of kind of                   4            MR. TAPPLY: I'll analyze that and get
 5   responsibility, starting with you, Mr. St. Cyr           5  back to you.
 6   reports to you, correct?                                 6  BY MR. WHITE:
 7         A.    Correct.                                     7       Q. Did you speak to Mr. Franklin about
 8         Q. Tim Kirwin reports to Mr. St. Cyr,              8  this incident?
 9   correct?                                                  9      A.    No.
10         A.    Oh, sorry, there's one missing, Doug         10       Q. So of the people we just spoke about in
11    Franklin at that time.                                  11 that vertical line, can you tell me how, on a
12         Q. And where does he fit in that --                12 day-to-day basis -- strike that.
13         A.    He's the manager of buildings and            13           Who, in this line of command or chain
14    grounds -- at that time, was the manager of buildings   14 of command, on a day-to-day basis would have
15    and grounds. He no longer works for the company.        15 responsibility for the safe maintenance of the stairs
16         Q. Okay. So let me say it again. So that           16 at issue in this case?
17    the chain of command for these stairs -- and we're      17       A.   All of us.
18    talking about the stairs where Mr. Glenn Fuerst fell.   18       Q. Is there any policy or procedure as to
19    You know what stairs I'm referring to?                  19 how those stairs are maintained?
20         A.    Yes, I do.                                   20       A.   There's no written policy or procedure.
21         Q. So from a vertical standpoint starting          21       Q. Is there any written policy or
22    with you, operations is led by Barry St. Cyr,           22 procedure for any of the exterior walkways or stairs
23    correct?                                                23 at Waterville Valley?

                                                       22                                                         24
 1       A.    Correct.                                    1      A.     No.
 2       Q. And beneath him is the buildings and           2      Q. How about for interior stairs or
 3   grounds manager, which was then Doug Franklin,        3 walkways?
 4   correct?                                              4     A.      No.
 5       A.    Correct.                                    5      Q. Are there any safety policies or
 6       Q. And beneath Mr. Franklin, is that Tim          6 procedures for these walkways or exterior stairs?
 ?   Kirwin, who was the supervisor, correct?              7      A.     Written, no.
 8       A.    Correct.                                    8      Q. What is the unwritten policy?
 9       Q. And then Chris Pitmen would be a worker        9      A.     They are to be visually inspected u pan
10    who would be below Tim Kirwin?                      10 arrival of the buildings and grounds team and
11        A.   Correct.                                   11 throughout the day by staff members as they use the
12        Q. When did Mr. Franklin leave the              12 facilities.
13    company?                                            13       Q. So I'm going to ask you names of some
14        A.   Where or when?                             14 other people that were noted in your disclosures
15        Q. When?                                        15 provided to us by your attorney and ask you if these
16        A.   Oh, probably six to eight months ago.      16 people had knowledge of this event because we've
17        Q. Do you know why he left?                     17 identified two people that apparently were not
18        A.   He was dissatisfied in his job.            18 disclosed, but -- so I just want to see if these
19        Q. Do you know where he lives these days?       19 people maybe were offered by mistake. Jennifer
20        A.   I do not.                                  20 Shields, who is Jennifer Shields?
21        Q. I assume HR would have his address           21       A.     Ski patroller.
22    because they would have sent him recently a W-2 for 22       Q. And was she involved in this incident?
23    work?                                               23       A.    Yes.
               Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 110 of 143


                                                                                                                      25 .. 28

                                                           25                                                            27
1          And what was her role?
          Q.                                                    1 things of that sort.
2     A.   She was the reporting ski patroller.                 2      Q.    What's a typical rate of pay for
3     Q.   Do you know if she was the first person              3 Mr. Hubert or Mr. Pitmen?
4 on scene or what her role was?                                4      A.    I'm not sure what their rate of pay is
5     A.   I'm --                                               5 in that department.
6         MR. TAPPLY: Objection. Sorry,                         6      Q.    Do you know approximately what it is?
 7 objection. You can answer.                                   7      A.   I would say at that time between 10,
 8           THE WITNESS: I'm unsure if she was the             8 $15 an hour.
 9 first person on scene, but I know she filled out the         9      Q.    Are they seasonal employees, or do they
10 accident -- or the incident report.                  10 stay on?
11 BY MR. WHITE:                                        11      A. They stay on year-round. Sometimes
12        Q.   And she's still employed by Waterville   12 they are changed between departments.
13 Valley?                                              13      Q.   And are Chris Pitmen and Tim Kirwin
14        A.  Not currently.                            14 currently working at Waterville?
15      Q.   No, I'm sorry. Is that because the                 15     A. Yes, they are.
16 season has ended?                                            16     Q.    Charlie Zachary, is that also somebody
17      A. Yes, the season is over. I don't                     17 who actually was not -- he was listed -- he was not
18 believe she was a ski patroller for us last year,            18 on duty that day?
19 however.                                                     19     A.    Correct.
20    Q.    Do you have her current address and                 20     Q.    And Doug Franklin, we just talked about
21 everything?                                                  21 Doug. He was the former manager of this department,
22     A. We have -- we have an address on file.                22 correct?
23     Q.    Billy Hubert?                                      23     A. Correct.
                                                           26                                                            28
1        A.     Yeah.                                           1     Q.    I'm going to make an assumption, here.
2        Q.     Was he involved in this incident?               2 Barry St. Cyr is in charge of operations, correct?
3              MR. TAPPLY: Objection.                           3      A.   Correct.
4              THE WITNESS: At this time, I don't               4      Q.   And he oversees lift operations, as
5    believe so.                                                5 well as building and grounds and other areas, is that
6    BY MR. WHITE:                                              6 fair to say?
7         Q.   Okay. And that's because, looking at             7       A.   Correct.
8    the worker time cards, it turns out that Mr. Hubert        8     Q.    And building and grounds, which was
9    was not on duty that day?                                  9 formerly managed by Doug Franklin, who is the current
10        A.    Correct.                                        10 manager?
11        Q.    And would Billy Hubert be equivalent to         11    A.   Current manager is Toby Copo -- what's
12   a Chris Pitmen?                                            12 his last name? Capo, Copo.
13        A.   Yes, he would.                                   13      Q.    Could you spell it?
14        Q.   So he's a worker?                                14      A.    I cannot spell that one. I think it's
15        A.   Correct.                                         15 C-o-p-y, something along those lines.
16        Q.   And what type of role and                        16      Q.    Okay. And is he currently employed?
17   responsibility does Chris Pitmen have or Bill Hubert       17      A. Yes, he is.
18   have? What are their typical day-to-day duties?            18      Q.    So this incident happened on
19        A.   Shoveling when snow falls, removing              19 March 13th, 2019. Do you agree with that?
20   trash, keeping general cleanliness of the facilities,      20      A.   Yes.
21   while also reporting to repairs or incidents that may      21      Q.   Were you present that day at Waterville
22   need attention around the buildings and grounds, also      22 Valley?
23   doing projects of either carpentry or light plumbing,      23     A.    I don't recall, but it's a Wednesday,
              Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 111 of 143

                                                                                                              29 .. 32

                                                      29                                                         31
 1 as reported on the incident report, so I would have        1       Q.     You had this question before you for
 2 been here most likely.                                     2 several months now. Is there some reason why you
 3      Q.    What do you recall about that day? Let          3 didn't gather this information by checking with
 4 me back up. That's too general a question. Let me          4 people?
 5 be more specific.                                          5             MR. TAP PLY: Objection. I think he's
 6           Do you recall when you first became or           6 saying he doesn't have the addresses memorized, if
 7 made aware of this incident?                               7 that's what you're asking him. If you're asking him
 8      A.    No, I do not.                                   8 to list off all the addresses and names from memory,
 9      Q.    Do you recall who first told you about          9 I think all he's saying is he doesn't have the
10 this incident?                                            10 addresses memorized. I guess I'm a little unclear as
11       A.    No, I do not.                                 11 to what you're asking, but. ..
12       Q.    I'm looking at topic one on Exhibit 1.        12 BY MR. WHITE:
13 Do you want to -- I'll read it to you.                    13        Q.     Are you able to tell me, as you sit
14       A.    Sure.                                         14 here today, the actions the various people took
15       Q.    It's asking Waterville's response to          15 pertaining to this incident?
16 the Subject Incident, including names, addresses, and     16        A.    Please repeat the question.
17 titles of any and all persons who responded to, or        17        Q.     Sure. As we sit here now, are you able
18 were otherwise involved with, the incident or             18 to tell me the actions of the various people at
19 Mr. Fuerst's injuries, and information regarding          19 Waterville Valley took regarding this incident?
20 those persons' actions pertaining to the same.            20             MR. TAPPLY: Objection.
21            Are you able to address the question           21             THE WITNESS: Yes.
22 about what actions pertaining to the same transpired?     22 BY MR. WHITE:
23            MR. TAPPLY: Objection.                         23        Q.     Okay. And how did you come to know

                                                      30                                                         32
1               THE WITNESS: Can you repeat the               1 that?
2    question?                                                2      A. Well, there's been discussion of this
3    BY MR. WHITE:                                            3 incident within the company; I just can't recall
4         Q.     Sure.                                        4 exactly when and who, who, what, where and when it
5               MR. WHITE: Could the court reporter           5 was first notified to.
6    bring up Exhibit 1.                                      6      Q.    When do you think you first became
7    BY MR. WHITE:                                            7 aware of the incident, approximately? I mean a week
8         Q.     Do you see Roman numeral I, Mr. Smith?       8 after ii happened, a month?
 9        A.     Yes.                                         9      A. Oh, no, I would say it would be that
10         Q.     I'll let you just read it to yourself.     1O week, during that week; it could have been that day.
11   Are you able to answer that question?                   11       Q.    And can you tell me, as best you
12               MR. TAPPLY: Objection. I don't think        12 recall, in the sequence that you learned what you
13   there's a question posed here; it's just a list of      13 learned about this incident and from whom?
14    information.                                           14       A. I know I had a discussion with Jeff
15    BY MR. WHITE:                                          15 Hayes; I can't recall when. Jeff Hayes is the patrol
16         Q.     Are you able to provide all the            16 director. We discussed this case particularly
17   information requested, Mr. Smith, in that topic?        17 because he knew that the -- he knew that there was
18         A.    Without resources, no.                      18 pictures being taken of the staircase after the
19         Q.     What do you mean "without resources"?      19 accident, and that made him aware and concerned so he
20   What do you mean?                                       20 brought it to my attention. I remember that
21         A.     I don't know everyone's address. I can     21 conversation. When I had that conversation, I don't
22   try to list who I can recall as being the people that   22 recall.
23   were included as names.                                 23            And then throughout the questioning
            Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 112 of 143


                                                                                                         33 .. 36

                                                    33                                                      35
 1 from our insurer, I've had many conversations           1       A.    Yes.
 2 regarding this incident with many of the staff           2      Q.     Would you have any objection providing
 3 members while I'm gathering information.                 3 that to me?
 4      Q.    So who else besides Jeff Hayes have you      4             MR. TAP PLY: Are you asking me or are
 5 talked to about this incident, and what did he tell      5 you asking Mr. Smith?
 6 you?                                                     6            MR. WHITE: I'm asking Mr. Smith, and
 7           MR. TAPPLY: I'm going to instruct              7 you can certainly object or agree.
 8 Mr. Smith that if I was involved in any of those         8            MR. TAPPLY: I guess I would need to
 9 conversations, he need not disclose any of the           9 have a better understanding of the phrase "patron
1O substances of or the existence of those                 10 activity."
11 conversations; but with that, you can go ahead and      11            MR. WHITE: Well --
12 answer.                                                 12            MR. TAPPLY: We can certainly talk
13           THE WITNESS: Sure. So I would have            13 about that off the record.
14 had had conversations with our insurance company, and   14 BY MR. WHITE:
15 I believe it was Justin at that time. I would have      15       Q.    But you have no objection, Mr. Smith,
16 had conversations, I believe, with Katie Smith, our     16 correct?
17 accounting manager. I would have had conversations      17       A.    No, not at all.
18 with Allison Gillmen, HR manager. I would have had      18       Q.    Do you recall the weather that day at
19 conversations with -- I'm sure I would have had         19 Waterville?
20 conversations with Doug and with Charlie and Billy      20       A.    I do not. All I -- I did review the
21 and Tim and those guys at some point; I don't recall    21 incident report; it said it was clear.
22 exactly when or what the context was.                   22       Q.    Do you know what step he fell on?
23                                                         23       A.    I do not.

                                                    34                                                      36
 1 BY MR. WHITE:                                            1      Q.    Do you know where, in relation to the
 2      Q.    But you don't recall the timing of            2 stairs, he fell?
 3 those conversations, I mean whether it was within a      3      A.    I do not.
 4 day, a week or a month?                                  4      Q.    Do you know which direction he was
 5      A.    No.                                           5 headed, up or down?
 6      Q.    Did you take any notes of those               6      A.    Just what I've read, saying, I believe,
 7 meetings?                                                7 he was heading down the stairs.
 8      A.    No.                                           8      Q.     Do you know where he fell if there was
 9      Q.    So there's nothing in writing to              9 a handrail available to be used?
1O memorialize or represent what you guys talked about?    1O       A.    There's no handrail available.
11       A.   Correct.                                     11       Q.     During your interview, did you come
12       Q.    What do you understand happened to          12 across any eyewitnesses?
13 Mr. Fuerst?                                             13       A.    No, not during any of my interviews,
14       A.   My understanding is that he slipped and      14 no.
15 fell and hurt his hip.                                  15       Q.     Do you know if anybody else did?
16       Q.    Were you aware that he fractured his        16       A.    I am unaware of anyone else.
17 hip?                                                    17       Q.     Do you know who actually responded to
18       A.   Yes, I was made aware of that.               18 the incident?
19       Q.    Do you recall the level of patron           19       A.    I know Jennifer Shields did; it was on
20 activity that morning or that day at Waterville?        20 the incident report.
21       A.   I don't recall.                              21       Q.    Anyone else?
22       Q.    Is that information that you have           22       A.    Not that -- I don't know. I'm sure
23 available?                                              23 there were others on the incident, other ski
              Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 113 of 143


                                                                                                                37 .. 40

                                                      37                                                           39
 1   patrollers, most likely, but I'm unsure of who.          1       Q.      Do you mean following day or week, not
 2        Q.     Do you know what actions they took or        2   preceding?
 3   in what sequence?                                        3        A.    Oh, sorry, following, yes, sorry.
 4        A. No, I do not.                                    4        Q.    And have you talked to him since?
 5        Q.     So is it fair to say that your role and      5        A.    Yes.
 6   involvement in this matter was after it had already      6        Q. When was that?
 7   happened and Mr. Fuerst had left the mountain?           7        A.    Last time I talked to Jeff would have
 8        A. Yes.                                             8   been a week ago.
 9        Q.     Now, you mentioned that you discussed        9        Q.    And did you talk about this case at any
10    the case with Jeff Hayes, and what is his role?        10    point?
11         A. Jeff Hayes is our ski patrol director.         11        A.     Nope.
12         Q.    And do you know why Mr. Hayes would         12         Q.    So the last time you talked about this
13    have been involved, the ski patrol director, in this   13   case was about a day or a week following the event?
14    incident?                                              14         A.    No, we spoke about this case, I'm sure,
15         A.    He reviews all accidents and incident       15    multiple times.
16    reports.                                               16         Q. And what did he tell you? What
17         Q.    And you said he knew pictures had been      17   conversations --
18    taken. Do you know what that meant, what that remark   18              MR. TAPPLY: Objection. To the extent
19    was referencing?                                       19   that those conversations took place in my presence or
20         A.    Yeah. When we see pictures taken of a       20   the presence of your insurer while litigation was
21    scene, it normally will bring up a -- somewhat of a    21    reasonably anticipated, Mr. Smith, you need not
22    red flag to the care providers.                        22   answer those questions.
23         Q.    Why is that?                                23              THE WITNESS: It was simply of the

                                                      38                                                           40
 1       A.   Because they think they may be             1 accident report and then of the fact that it was
 2 litigious.                                           2 being litigated. That was really all I can recall.
 3       Q.   So if you see somebody taking a           3 BY MR. WHITE:
 4 picture, you think there's -- litigation may follow? 4       Q.    Did Mr. Hayes prepare any or take any
 5       A.   Sometimes.                                5 notes about this event?
 6       Q.   So what does that cause you to do?        6       A.    Not that I'm aware of.
 7       A.   Just make sure that we're looking         7       Q.    And in a situation like this, is it
 8 through what happened, try to find out as much        8 typical that you would ask Mr. Hayes to do the
 9 information as we can on the incident.               9 investigation, as opposed to someone else?
10        Q.   Do you know if anybody investigated      10       A.   Can you repeat that question?
11 this incident before you got involved?               11       Q.    Sure. I'm just trying to understand.
12        A.   Jeff Hayes.                              12 You indicated that whenever an incident occurs and
13        Q.   And did you speak with him in order to   13 pictures were taken, you think litigation may follow,
14 be able to answer the questions in this 30(b )(6)    14 and you oftentimes will have -- get someone involved
15 deposition?                                          15 to look at the particular event or look at the
16        A.   Yes.                                     16 incident, and is that usually Jeff Hayes who does
17            MR. TAPPLY: Objection. Sorry,             17 that?
18 objection. You can answer.                           18       A.   Yes.
19            THE WITNESS: Yes.                         19            MR. TAPPLY: Objection.
20 BY MR. WHITE:                                        20 BY MR. WHITE:
21        Q.   And when did you speak with Jeff Hayes? 21        Q.    And why is it usually Jeff Hayes?
22        A.   Shortly after the incident, sometime in  22       A.    He's my patrol director. It's in his
23 that preceding day or week.                          23  job duty.
            Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 114 of 143


                                                                                                           41. .44

                                                    41                                                        43
1            MR. TAP PLY: Sandra, could I ask a             1 you can show him?
2  favor real quick.                                        2           MR. WHITE: I will eventually. Yes, I
3            THE REPORTER: Yes.                             3 do.
4            MR. TAP PLY: Can we take the exhibit           4 BY MR. WHITE:
5  down, unless Jack's going to use it obviously?           5      Q.    So you took some pictures, you're
6            MR. WHITE: No, that's fine. In fact,           6 saying, Mr. Smith?
7  let's take a three-minute bathroom break for me,         7      A.    I believe I took some pictures of those
8  okay?                                                    8 stairs at one time.
9            MR. TAPPLY: Sure.                              9      Q.    And do you recall the approximate
10            MR. WHITE: Thank you.                        10 timing of when you took the pictures?
11            (Recess.)                                    11       A.    It was during the summer.
12 BY MR. WHITE:                                           12       Q.    Okay.
13        Q.    So, Mr. Smith, we're back on the           13       A.    Or spring.
14 record. We were talking about -- can I actually have    14       Q.    So it was well after the event had
15 the last question read back so I don't repeat myself.   15 happened?
16            (Question read.)                             16       A.    Yes.
17 BY MR. WHITE:                                           17            MR. WHITE: Can you bring up -- let's
18        Q.    So, Mr. Smith, do you know why             18 see, we'll get to that in a minute.
19 Mr. Hayes took the pictures -- strike that.             19 BY MR. WHITE:
20            Did Mr. Hayes take these pictures that       20       Q.    So as we're talking now, you don't know
21 you've produced?                                        21 what day Mr. Hayes took pictures of the stairs at
22        A.   I'm unsure of who exactly took the          22 issue?
23 pictures.                                               23       A.    Correct.
                                                    42                                                        44
 1      Q. And you did not ask Mr. Hayes how the            1      Q.    But you think it was sometime following
 2 pictures came to be?                                     2 the event, but not necessarily the day of the event?
 3      A.    No.                                           3     A.     Correct.
 4      Q.    Did you just assume it was just part of      4       Q.    Now, going back to --
 5 the SOP of Mr. Hayes to take pictures whenever           5           MR. WHITE: Can you bring up the
 6 someone else takes pictures?                             6 Exhibit 3, please.
 7           MR. TAPPLY: Objection.                         7          THE R.EPORTER: Yes.
 8           THE WITNESS: No, it's not always Jeff          8          THE WITNESS: Jack, I just remembered
 9 Hayes.                                                   9 Toby's last name; it's Compo.
10 BY MR. WHITE:                                           10 BY MR. WHITE:
11       Q.    If it wasn't Jeff Hayes, who would have     11      Q.     How do you spell it?
12 taken these pictures?                                   12      A.    C-o-m-p-o.
13      A.     I'm unsure of exactly what pictures         13      Q.     Thank you. Exhibit 3, the Incident
14 you're speaking of.                                     14 Report Form, appears to have been prepared by
15       Q.    Sure. These are pictures that you or        15 Jennifer Shields; is that your understanding?
16 Waterville Valley produced as part of your              16      A.    Yes.
17 disclosures. Do you recall those pictures?              17      Q.     It appears to be all of her
18      A.    I recall many pictures of those stairs.      18 handwriting, except for Mr. Fuerst's signature?
19 I don't recall exactly which pictures you are           19      A.    Correct.
20 speaking to. I believe I even took some pictures of     20      Q.     Now, this incident -- the form says
21 those stairs at one time.                               21 prepared on March 13th, 2019, correct?
22       Q.    Do you know -- okay.                        22      A.    Correct.
23            MR. TAPPLY: Do you have the pictures         23      Q.     Is this Exhibit 3 reviewed by anybody
            Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 115 of 143


                                                                                                           45 .. 48

                                                   45                                                         47
 1 before it's completed or --                             1 believe, would traditionally follow a case where they
 2      A. Sorry, can you repeat the question?             2 may feel that red flags were presented that it could
 3      Q.     Is there any review process to              3 be escalated.
 4 Exhibit 3 before it is finalized or completed?          4       Q.    And that's a form or a document that
 5      A. Yes, Jeff Hayes reviews incident                5 you have at Waterville Valley at the time this
 6 reports.                                                6 incident happened?
 7      Q.    And you know that because that's the         7       A.    I would have to review with Jeff, but,
 8 SOP, or you know that because you talked to him and     8 yes, I would ...
 9 he told you he reviewed this report?                    9       Q.    Would you review and produce that form
10      A. Both.                                          1O if it exists?
11      Q. And this report was completed the day          11        A. Yes.
12 of the event, correct?                                 12        Q.    So what documents are used to
13      A. I believe so.                                  13 memorialize an incident like this, besides this
14            MR. WHITE: Do you want to show the          14 report form?
15 bottom of the form to Mr. Smith.                       15        A. The Incident Report Form, then there's
16            THE WITNESS: According to the form, it      16 witness statements, there are incident investigation
17 was completed on that date.                            17 forms that we use.
18 BY MR. WHITE:                                          18        Q.    Is it a fair statement that there are
19      Q.      And is that Jennifer's signature, or is   19 no witness statements or other incident investigation
20 that somebody else's signature?                        20 forms in this matter?
21      A. I believe that's Jennifer's signature.         21        A. Correct.
22      Q.      Okay. Are there notes made by             22        Q.     Do you know why?
23 Mr. Hayes or other people investigating the incident   23        A.    I am unsure.

                                                   46                                                         48
 1 that are then taken and put onto this form?            1      Q. Is that an atypical situation, that
 2      A.    Sometimes.                               2 those forms or statements don't exist?
 3      Q.    Do you know if there were in this case?  3     A. No.
 4      A.    I am unaware.                            4      Q.    So when do they exist and when do they
 5      Q.    Does anybody keep those notes or         5 not exist?
 6 those --                                            6     A.     When many red flags, as I call them,
 7      A. Jeff.                                       7 are presented; when the patrollern feel as though the
 8      Q.    Did you ask Jeff if he has any notes     8 mechanism of injury may be high enough that the case
 9 regarding this incident beyond this report form?    9 may be -- or the incident may be further investigated
10      A.     I believe that question was asked of   10 and they want more substance around it; when the
11 Jeff, yes.                                         11 injured party may be speaking to them in a hostile
12       Q.    What was his answer?                   12 manner; when I ask for it, that would have been for
13      A.     I believe there are no other notes.    13 one; when Barry would ask for one, that would be
14       Q.    So is it fair to conclude that Jeff    14 another reason that they would do one. You know,
15 Hayes led the investigation of this incident?      15 there's many red flags that could be brought up of
16      A.     Yes.                                   16 the reason why they would do one.
17       Q.     Is there any procedure or protocol as 17       Q.    So in this case, there are no red flags
18 to how you go about conducting an investigation at 18 other than the photographs, apparently?
19 Waterville, for instance, such as this?            19      A.     That I know of.
20      A. Yes, I believe so.                         20       Q.    Well, would somebody falling on ice on
21       Q.    And what is that; is it a writing      21  your stairs fracturing their hip, would that normally
22 someplace?                                         22 have more forms completed than just this Incident
23      A.     Standard scene investigation, I        23 Report Form?
            Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 116 of 143


                                                                                                        49 .. 52
                                                    49                                                     51
 1           MR. TAPPLY: Objection. You can                 1      Q. Who would know that?
 2 answer.                                                  2      A. Tom Day may have been the manager or
 3           THE WITNESS: Are you telling me to             3 Bob Fries may have been the manager at that time.
 4 answer, Tim?                                             4      Q. Do you know what time frame we're
 5           MR. TAPPLY: I just noted my objection          5 talking?
 6 and said you can answer.                                 6      A.    I believe in the '90s.
 7           THE WITNESS: Okay. A fractured hip --          7      Q. Early '90s, late '90s?
 8 can you repeat the question? I'm sorry.                  8      A. I'd say mid '90s.
 9 BY MR. WHITE:                                            9      Q. So mid '90s, I'm sorry, I apologize.
10       Q. Sure. When somebody, as in this case,          10 Does that mean both the concrete stairs and the
11 falls on the staircase next to the base lodge on ice    11 wooden stairs were built by the same time?
12 and fractures their hip, would you normally expect      12       A.    No, the wood stairs would have been
13 there to be more forms or witness statements or other   13 built that year.
14 documentation of the event than just this single-page   14       Q. And what about the concrete stairs,
15 Incident Report Form?                                   15 when were they built?
16       A. No, I don't have any reason to think of        16       A.    They would have been built in the mid
17 that. I have never had a hip injury -- a fractured      17 '90s, I believe.
18 hip on the stairs.                                      18       Q. I apologize. When would the wood
19       Q. But that's certainly a significant             19  stairs have been built?
20 event, isn't it?                                        20       A. Oh, the wood stairs would have been
21       A. It's hard to say. It's hard to say             21 built that year, I believe.
22 what exactly the scene was like.                        22       Q. So both sets of stairs were built in
23       Q. Okay. And this is just a single-sided          23 approximately the mid '90s?
                                                    50                                                     52
 1 form, this Exhibit 3, correct; there's no back side    1      A.  Wood was built that season, the 2019
 2 to it?                                                 2 season.
 3       A. Correct.                                      3      Q. Oh.
 4       Q. Is there a different protocol if the          4      A.  The concrete would have been built in
 5 injury had taken place on the ski slope as opposed to 5 the mid '90s.
 6 on exterior staircase?                                 6      Q. Okay. And why were the wooden stairs
 7       A. No.                                           7 added in 20197
 8       Q. Is there a different protocol if the          8     A. We had removed the upper patio section
 9 injury had taken place on a ski lift as opposed to --  9 during construction for the base lodge.
10        A. Yes.                                        10       Q. And is this a primary egress for people
11        Q. -- an exterior staircase?                   11 wanting to go up to the ski area?
12        A. Yes.                                        12      A.   Yes.
13        Q.   Why  is that?                             13       Q.  Are there alternate stair systems to
14        A. The Tramway Board has incident forms        14 access the slopes, or is this the primary one?
15 that need to be filled out and reported back to the   15      A.   There are alternate staircases, yes.
16 New Hampshire Tramway.                                16       Q. But they're not as accessible, not as
17        Q. They have their own forms they want         17 used?
18 filled out?                                           18      A.   No, they're used just as much.
19        A. Correct.                                    19       Q. How do you access the mountain if you
20        Q. So just ask you some questions about        20 were coming from the parking lot? What are your
21 the exterior staircase at issue. When were the        21 choices to get up to the area where the ski racks
22 stairs constructed, do you know?                      22 are?
23        A. I do not.                                   23      A. Are you speaking of the -- there's
              Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 117 of 143


                                                                                                                   53 .. 56

                                                       53                                                             55
 1 multiple ski rack locations throughout the base area.      1 duties?
 2 Which ski racks are you specifically referring to?         2      A.    Depends on their position and the
 3       Q.   Sure. The ones in front of the lodge.           3 conditions.
 4      A.    There's three locations of ski racks in         4      Q.    Do you know what it would have been
 5 front of the lodge.                                        5 this day, on March 13th, 2019?
 6      Q.    Okay. Let me be more specific. In               6      A.    Who are we speaking about in
 7 fact, let me just rephrase the whole question.             7 particularly?
 8           The stairs where Mr. Fuerst fell, we             8      Q.    The people who would have
 9 agree, are a primary way to access the slopes,             9 responsibility for these stairs.
10 correct?                                                  10       A.    I don't know the exact time that they
11       A.    Correct.                                      11 came in that morning.
12       Q.    You could also access the slope by            12       Q.    Approximate time?
13 going into the building, correct?                         13       A.    That was a Wednesday. We would have
14       A.    Correct.                                      14 opened at 9:00; probably 7:00.
15       Q.    How many other exterior stairways are         15       Q.    Would their time cards tell you exactly
16 there to access the slopes?                               16 when they arrived?
17       A.    Exterior?                                     17       A.    Yes.
18       Q.    Yes.                                          18       Q.    And you've seen those time cards,
19       A.    There's the one that we call Sense of         19 correct?
20 Arrival that you would walk up into the courtyard and     20       A.    I have seen their data in the computer,
21 then you'd be able to access the slopes that are          21 yes; it's a screen in the computer. I don't recall
22 adjacent to the courtyard and there would be ski          22 it, exactly what time.
23 racks there, and that's the only other staircase.         23       Q.    I understand. And you have no

                                                       54                                                               56
 1        Q.   Thank you. Do you have any                 1     objection to producing that, correct?
 2   approximation as to how many people access this      2          A. No, not at all.
 3   staircase at issue during an average day? Is it      3          Q.     And can you tell me which -- well, am I
 4   70 percent, 80 percent of the skiers, 90 percent, 10 4     correct -- let me ask you this: Am I correct that
 5   percent; what percentage?                            5     Chris and Tim would have been the ones who would have
 6        A.   I'd probably say 75 percent of our         6     -- well, let me ask you: Who would have been the
 7   guests use those staircase during their day.            7 first person to inspect the stairs? !s there some
 8        Q.   Am I correct that the wooden stairs            8 sort of protocol or SOP that morning or any
 9   were erected before this incident happened?              9 morning --
10        A.    Yes.                                         10       A. That would have been Chris and Tim, the
11        Q.    Now, you told me there's nothing in          11 employees in buildings and grounds.
12   writing regarding the winter's maintenance of this      12       Q.    And when you say "inspect," what would
13   exterior staircase from a safety perspective, but       13 they do?
14    people are told to do certain things. Did I            14       A. They would look for any snow that had
15    understand that correctly?                             15 built up from the grooming, looked for any natural
16        A.    Correct.                                     16 snowfall or icing or need for salt, to salt anything.
17        Q.    And I think you told me that they are        17 They would have checked the garbages. They would
18   to check them when they first arrive and then to        18 have looked at the --the general conditions of the
19   check them periodically during the day as they          19 facilities.
20    perform their duties, is that correct?                 20       Q.    And do you know what they did that day,
21        A.    Correct.                                     21 as far as these stairs are concerned?
22        Q.    What time do the people, employees,          22       A. I do not.
23   generally arrive at Waterville to start their daytime   23       Q.    Is there any record that we can
              Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 118 of 143


                                                                                                              57 .. 60

                                                      57                                                         59
 1 determine what they did, as far as these stairs are        1      A. What do you mean by "prophylactically"?
 2 concerned, that day?                                       2       Q.   To take care of ahead of time, to
 3      A. No, there is not.                                  3 prevent --
 4      Q.    Is there any way to tell the sequence           4      A. Sure. If they see any icing or things
 5 of their movements that day?                               5 that couldn't be removed with their shovel, they
 6      A.   No, there is not.                                6 would apply the correct procedure, maybe chipping or
 7      Q.   So I take it that there's no way we can          7 ice removal, or it could have been an application of
 8 reconstruct what was done or not done that day to          8 salt, sometimes application of sand.
 9 these stairs?                                              9       Q.   And this is something that they do if
10      A. Correct.                                          10 they see it, or is there some sort of actual way that
11           MR. TAPPLY: Objection. You're just              11 you look at it ahead of time and, for example, that
12 asking about documentation?                               12 you know it's going to be -- it's a warm evening
13           MR. WHITE: No. I was asking him both            13 before a cold front is coming through, so you need to
14 ways, both documentation and otherwise, because           14 treat it ahead of time?
15 that's why we're here today, to find out because          15       A. Sure, there may be many reasons why we
16 under the 30(b)(6) deposition, we can ask him that,       16 would have treated it; the reason of the weather, as
17 to be able to tell us.                                    17 you just stated, reasons of concern, many reasons
18           THE WITNESS: The standard operations            18 why, not just looking at it, you're correct, yes.
19 of our staff would have placed them there first thing     19       Q.   And is there any record of how -- if
20 in the morning right after they punched in. It would      20 that happened at all?
21 have been on their opening rounds and throughout the      21       A. No.
22 day, the standard operations.                             22       Q.   You don't keep any records as far as
23 BY MR. WHITE:                                             23 what you do for your maintenance of your stairs?

                                                      58                                                         60
 1         Q.    But we don't know as to that day what        1       A. No.
 2   they did, other than what they typically would do,       2       Q.    Is there a reason why not?
 3   correct?                                                 3       A.   No.
 4        A. Correct.                                         4       Q.   Who is in charge of determining whether
 5         Q.    Is there any salt or sand that's             5 or not some sort of treatment should be applied to
 6   adjacent to the stairs or nearby the stairs to be        6 the stairs?
 7   used as necessary?                                       7       A.   Team members.
 8        A.     Yes.                                         8       Q.   So anybody who was on the Waterville
 9         Q.    And where is that kept?                      9 team can put down sand or salt or ice melt?
10         A. Traditionally, there is a bucket of            10        A. Yes.
11    salt in the ski patrollers' locker room entrance.      11        Q.    There's no one that they checked with;
12    There's traditionally one in the entrance to the       12 they'd just simply -- they'd just throw it down if
13    marketplace. Traditionally, there's one located near   13 they think they need to do it?
14    the entrance to the base lodge. There's also the       14        A. Yes.
15    bags and the bulk salt would have been located in      15        Q.    Is there anyone who's checking to see
16    their storage shed for their tools, is located next    16 if it's been done?
17    to the Adaptive Center.                                17        A. Yes, the team members, others --
18         Q.     So is there a protocol to apply any        18 throughout the day, the ground staff would inspect
19    sort of treatment to the stairs prophylactically?      19 it, I would walk over it, other team members would.
20         A. Sorry, can you rephrase that?                  20        Q.    Is there any record of these sweep logs
21         Q.     Sure. Is there a protocol or a             21 or maintenance logs?
22    standard operating procedure to actually apply salt    22        A.    No.
23    or ice melt or sand prophylactically on the stairs?    23        Q.    Do you have any safety meetings at
              Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 119 of 143


                                                                                                            6l.. 64

                                                      61                                                       63
 1 Waterville Valley about the exterior walkways or         1      Q.    Does it also record that snow was made
 2 stairs?                                                  2 on the ski trails?
 3      A.    I don't believe we do. I'd have to           3       A.   Yes.
 4 check with human resources if we have any documented    4       Q.   Have you reviewed the weather reports
 5 safety meetings. We do talk at safety meetings of        5 for the day before and the day of this event?
 6 trips and falls; I had one this morning.                 6      A.   I have not.
 7      Q.    Are there records or minutes kept of          7      Q.   Do you recall generally what the
 8 those meetings?                                          8 weather was the day before or the day of?
 9      A.    If it would have been a required              9      A.   Just from the report that we're looking
10 meeting, yes.                                           10 at now, clear, zero to 32 and calm winds.
11       Q.    Would you check your records to see if      11       Q.   Are there any records that you know of
12 there are any in the couple of months preceding this    12 that could tell us what the stairs looked like, other
13 event?                                                  13 than the photographs taken?
14       A.    Sure.                                       14       A.   No.
15       Q.    Who would be in charge of running those     15           MR. TAPPLY: Objection.
16 meetings?                                               16 BY MR. WHITE:
17       A.    Supervisors or managers that are within     17       Q.   Is there a protocol or an SOP or policy
18 the Breakfast Club.                                     18 as to what to use in a given situation on the stairs?
19       Q.    So that would be Tim Kirwin, in this        19           MR. TAPPLY: Objection.
20 case?                                                   20           THE WITNESS: No.
21       A. Yes, I believe so. I believe he was a          21 BY MR. WHITE:
22 part of the Breakfast Club that season.                 22       Q.   How does a Chris Pitmen or a Tim Kirwin
23       Q.    Have you or are you aware of anyone         23 make the decision whether to use sand or salt or ice

                                                      62                                                       64
1 reminding somebody that they need to put down salt or    1 melt or chip, how is that determined?
2 sand or ice melt or some other treatment because it      2     A.    That would be trained by their
3 wasn't present?                                           3 supervisor.
4         A. Yes.                                          4       Q.    Is there some training manual or
5         Q.    And how did that come to your               5 materials that you provide them?
6    attention?                                             6     A. No.
7         .A.. !t would be announced over the radio;        7      Q.    Is there a preference as to what is to
8    at times, it may be a phone call that an area is       8 be used on the stairs?
9    getting slick, it needs ice or it needs salt, it       9     A.     It depends on where in the resort.
10    needs chipping, whatever it may be.                  10      Q.     Let's talk specifically about these
11         Q.    Are those types of reminders ever         11 stairs, the ones that are at issue.
12    cataloged or kept records of?                        12      A.     It would depend on the condition of the
13         A. No.                                          13 stair. Traditionally, we would use mostly salt on
14         Q.    When it comes to, for example, grooming   14 those stairs; however, if snow were to build up and
15   ski slopes, do you maintain logs as to what trails    15 turn slippery, we would be using shovels or chipping.
16   you groomed and what amount of snow, for example, was 16      Q.     What conditions are conducive for black
17    made on a particular trail?                          17 ice forming?
18         A.    We don't have logs of how much snow was   18           MR. TAPPLY: Objection.
19    made on a particular trail. We do have logs stating  19           THE WITNESS: I would only be assuming.
20   what trails were groomed and by whom.                 20 I don't know the exact scientific explanation of how
21         Q.    And the logs, I assume, show the date     21 black ice forms, but I would assume -- I would be
22 and time of the work done on the ski trails?            22 assuming it would be water, drainage water, maybe,
23     A. Yes.                                             23 water running from an area onto a cold area.
            Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 120 of 143


                                                                                                            65 .. 68
                                                    65                                                         67
1 BY MR. WHITE:                                            1 encroaching on the stairs in the upper set of stairs,
 2      Q.     And you would agree with me that black     2 as opposed to the stairs which are the primary part
 3 ice is difficult to see?                                3 of the picture?
 4      A.     Yes.                                       4            MR. TAPPLY: Objection.
 5            MR. WHITE: Let's mark Exhibit 4. It's        5           THE WITNESS: Can you restate the
 6 the first photograph.                                   6 question? Is there --
 7            (Smith Exhibit No. 4 referenced.)            7 BY MR. WHITE:
 8 BY MR. WHITE:                                           8      Q.    Sure. Do you agree with me that the
 9      Q.      Do you recognize this as the stairs        9 amount of snow encroaching on the upper set of stairs
1O that we've been talking about?                         10 in the upper right-hand corner of Exhibit 4 is
11       A.     Yes.                                      11 certainly less than the amount of snow encroaching on
12       Q.     And I think you testified that you        12 the lower set of stairs?
13 don't know precisely where Mr. Fuerst fell, but do     13       A.   I can't tell from this perspective.
14 you understand it to be somewhere in this area?        14       Q.    Okay. In other words, you can't tell
15       A.     Yes.                                      15 from looking at this picture?
16      Q.    And do you understand who took these        16     A.   Correct.
17 pictures or this picture?                              17         MR. WHITE: Let's mark the next
18      A.    No.                                         18 photograph, please, Exhibit 5.
19      Q.    I'll represent to you this was taken        19         (Smith Exhibit No. 5 referenced.)
20 by, I believe, Mrs. Fuerst about the time of the       20 BY MR. WHITE:
21 event. The wooden stairs toward the top of the     21     Q.     Does it appear to you that in
22 picture, those are the ones that had been recently 22 Exhibit 5, that those stairs have been cleared off
23 constructed?                                       23 adequately?
                                                    66                                                         68
1         A.   Yes.                                       1         A.    Yes.
2         Q.   Looking at Exhibit 4, the upper            2         Q.    And does it appear to you that
 3 staircase, it's fully shoveled off. Do you see that?   3    shoveling had taken place that morning of those
 4        A.   No. When you refer to "fully shoveled      4    stairs?
 5 off' --                                                5         A.    It's hard to say if it was that
 6        Q.   Strike that. I withdraw the question.      6    morning.
 7 !'!! rephrase it.                                      ?              MR. TAPPLY· That's your representation
 8            Looking at the top right-hand corner of     8    as to what time this photograph was taken?
 9 the picture, you see a staircase that goes up to the    9             MR. WHITE: It was about the time
10 ski slope, correct?                                    10    shortly after Mr. Fuerst fell.
11        A.   Correct.                                   11             MR. TAPPLY: Thank you.
12         Q.   And there's snow against the left-hand    12    BY MR. WHITE:
13 railing, correct?                                      13         Q.     So looking at Exhibit 5, you agree with
14        A.   Correct.                                   14    me there does not appear to have been any shoveling
15         Q.   There's no snow encroaching or on the     15    done?
16 stairs, correct?                                       16         A.    No.
17        A.   No, there's snow encroaching on the        17         Q.    You don't agree with me?
18 stairs; you can see it.                                18         A.    Correct.
19         Q.   Is that what you're seeing in the         19         Q.    Why do you say -- where do you see
20 shadows there?                                         20    shoveling?
21        A.   Yes, and at the bottom of the stairs.      21         A.    Well, the bank was cut back at some
22         Q.   Is there a reason why there is -- what    22    point.
23 I would consider to be a much smaller amount of snow   23         Q.     I apologize. On the day this picture
            Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 121 of 143


                                                                                                            69 .. 72
                                                    69                                                         71
 1 was taken, does it appear shoveling had been done to 1 it's -- if it, you know, looks -- appears as though
 2 those stairs?                                         2 it's encroaching on the rest of the path where we
 3      A.   I can't tell.                               3 would be walking.
 4          MR. WHITE: Could we have the next            4       Q. How about if it's melting under a cold
 5 picture marked; I think it's 7.                       5 surface?
 6          THE REPORTER: Do you want 6 or 7?            6       A. No, that would be a reason to shovel
 7          MR. WHITE: 6.                                7 it.
 8          (Smith Exhibit No. 6 referenced.)            8       Q. What would you do in that case?
 9 BY MR. WHITE:                                         9       A. Salt the edge.
10      Q. Does this picture, Exhibit --                10       Q. In the pictures that we looked at, does
11           MR. WHITE: This is Exhibit 7, correct?     11 it appear that any salt, sand, ice melt or other
12           THE REPORTER: 6.                           12 treatment is put down?
13 BY MR. WHITE:                                        13       A. Yes.
14      Q. Does this look like shoveling has been       14       Q. And where do you see it?
15 done?                                                15       A. On the staircase, I can see white
16      A. At some point, yes, there had been           16 flakes on the staircase where the staircases look
17 shoveling done to that stair.                        17 wet.
18      Q. That morning, does it appear shoveling       18       Q. And do you know if that was put down
19  had been  done   to  these stairs?                  19 before Mr. Fuerst fell?
20      A.    I can't tell.                             20       A. I do not.
21      Q. What would you need to tell in order to      21       Q. Do you know if it was put down after he
22 -- what would be evidence if shoveling had taken     22 fell?
23 place? What would you have seen in the picture?      23       A. I do not.
                                                    70                                                         72
 1       A.     I would have to have seen it early in       1      Q. Does this exhibit, the one we're
 2 the morning right after the team had gone through.       2 looking at currently, does it suggest to you that the
 3       Q. And why is that?                                3 upper set of stairs has very little snow, in
 4       A.     Because people step down those banks        4 comparison, encroaching on the stairs?
 5 all the time; they slide down, as evidence of the        5      A.   No, it does not.
 6 footprints and the boot marks.                           6      Q. You can't see the amount of snow
 7       Q.     !f the snow s!ides down constantly, do      7 encroaching or not in the upper set of stairs?
 8 you expect your employees to shovel it off the           8      A.   It's perspective. You're really close
 9 stairs?                                                  9 to the bottom stairs and really far away from the
10        A.     No.                                       1O other stairs.
11        Q. It just gets left there until when?           11           MR. WHITE: Now, the next exhibit,
12        A.     Until they get back to it -- until they   12 please, could we have that marked.
13 -- until someone says it's a problem or that it         13           THE REPORTER: That will be 7.
14 starts to become a hazard. We're only seeing a small    14           (Smith Exhibit No. 7 referenced.)
15 portion of the stair.                                   15 BY MR. WHITE:
16        Q. What are the facts that determine if          16       Q. Looking at Exhibit 7, do you see
17 it's a hazard?                                          17 evidence of treatment for ice?
18        A.     What are the facts? Please repeat the     18       A. Yes.
19 question.                                               19       Q. And is the treatment -- for example, if
20        Q. Sure. What factors do you look at to          20 I'm looking at the bottom of the picture, counting
21 determine if it's become a hazard or not?               21 about two steps up, is that where you're alleging
22        A.     Oh, if there's not enough room to pass,   22 seeing ice melt or salt?
23 if it's taking up a great deal of the staircase, if     23       A.   I'm seeing it on every stair that --
              Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 122 of 143


                                                                                                            73 .. 76

                                                      73                                                       75
 1               (Clarification by the court reporter.)     1          MR. WHITE: Why don't we take a brief
2                THE WITNESS: I'm seeing it on the          2 break. Thank you.
3    first stair, the second stair, the third stair, the    3          MR. TAPPL Y: How long?
4    fourth stair, the fifth stair. The sixth stair, I      4          MR. WHITE: About five minutes at the
5    can't really tell; it's -- the angle of the picture,   5 most.
6    it looks like it's flat.                               6          (Recess.)
7    BY MR. WHITE:                                          7 BY MR. WHITE:
8          Q.      And do you know, if this is ice melt,    8      Q.    So, Tim, we're back on the record.
9    who would have put it down?                            9          Did  you review any documents while you
10          A.     No.                                     10 were taking a break?
11          Q.     You've never asked that question, as to 11      A. No.
12    who applied this treatment?                          12      Q.    And you're still by yourself in your
13          A.     No.                                     13 room?
14          Q.     Do you know if Mr. Hayes knows --       14      A. Yes.
15          A.     I do not.                               15      Q.    Thank you.
16          Q.     -- from his investigation?              16           MR. WHITE: So can I have the last
17          A.     I do not know.                          17 question read back, please.
18                MR. WHITE: Next exhibit, please.         18           (Question read.)
19                THE REPORTER: That's 8.                  19  BY MR.  WHITE:
20                MR. WHITE: Thank you.                    20      Q.    So, Mr. Smith, you had spoken to
21                (Smith Exhibit No. 8 referenced.)        21 various people over time about this incident. What
22    BY MR. WHITE:                                        22 did they tell you about the maintenance that was done
23          Q.     And does it appear to you, in           23 to the stairs that day?
                                                      74                                                       76
 1 Exhibit 8, that the snow is in fact creating some       1     A.     Nothing in particular.
 2 water or moisture runoff?                              2       Q.    And you've talked to people about --
 3      A.    Yes.                                        3 when you say "nothing in particular," so they didn't
 4      Q.    Would that, if that was on a cold           4 tell you any particular thing that they did or did
 5 surface, would that create a slip hazard?              5 not do?
 6      A.    I don't know.                               6       A. Correct.
 7      Q.    Did Chris Pitmen, Tim Kir,.,v!n or anyone   7       Q.    So as we sit here at this moment, we
 8 else involved in the maintenance of these stairs that 8 don't know if any ice melt was put down or ice
 9 we've been talking about, do they have any training 9 treatment or anything for that matter?
10 for winter maintenance, safety training or anything 10         A. Well, we know -- well, the photos show
11 of that nature?                                       11  what   I believe to be ice melt.
12      A.     Only in-house.                            12        Q.     But you've not been able to
13       Q.    And what in-house training does that      13 independently verify that?
14 consist of?                                           14       A. Correct.
15      A. The traditional training of on-site           15        Q.    And you don't know when that was put
16 training, of on-the-job training.                     16  down?
17       Q.    You don't believe there's any written     17       A. Correct.
18 materials for that on-the-job training?               18        Q.     And in interviewing these people over
19      A.     No.                                       19 the course of this matter, can you tell me the
20       Q.    Okay. And you said there's no way to      20 sequence of how people showed up and who they were?
21 be able to determine, if in fact on-the-job training  21       A. How people -- can you repeat the
22 took place, any way of memorializing it?              22 question?
23      A.     Correct.                                  23        Q.     Sure. It was not a very well-worded
              Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 123 of 143


                                                                                                               77 .. 80

                                                      77                                                          79
1    question.                                                1             MR. TAPPLY: Oh, okay.
2              Can you tell me, based on the                  2   BY MR. WHITE:
3    interviews you had with various people, the time line    3        Q.    What I'm asking, in very simple terms,
4    and names of the people who came to this event to        4   Mr. Smith, is can you tell me with any knowledge
5    help Mr. Fuerst; who came first, who came next?          5   about whether ice melt, sand or salt was actually
6         A.    I know that Jen was on scene, and in          6   applied that day and by whom?
7    reading the incident form that you had up earlier,       7        A.   I can see it in the picture, what I
8    Andrew was also on the scene as a patroller, as the      8   believe to be ice melt.
9    incident report states; other than that, I don't         9        Q.    That's not my question.
10    know.                                                  10        A.    Can you repeat your question, please?
11         Q.    And in talking to people within the         11             MR. WHITE: Can you read back the
12    company, you don't have any other information that     12    question, please.
13    you could share with me as to other people who came    13             (Question read.)
14    on scene?                                              14             THE WITNESS: I don't really agree with
15         A. Correct.                                       15   the premise of the question. I believe you're trying
16         Q.    And there's no way we could reconstruct     16   to say that it's a very simple question. I don't
17    that, correct, I assume?                               17   believe it is a very simple question.
18         A. Correct.                                       18   BY MR. WHITE:
19         Q.    So if someone put down salt, who was        19         Q.    I'll break it down.
20    it?                                                    20             You're the CEO of this company,
21         A. It could have been any one of my team          21    correct?
22    members.                                               22        A.    Correct -- well, no, I'm not, sorry.
23         Q.    Well, I know that it could have been,       23         Q.    I apologize. You're the general
                                                      78                                                          80
1  but how would we -- how would you or I ever establish      1 manager of this company?
2  whether it happened or not?                                2     A.    I'm the general manager, yes.
3             MR. TAPPL Y: Objection.                         3          MR. TAPPLY: We'll accept the
4             THE WITNESS: You wouldn't, wouldn't be         4 promotion, though.
5  able to.                                                   5 BY MR. WHITE:
6  BY MR. WHITE:                                              6      Q.   And you've known about the topics we
 7       Q.    Isn't that the case, that we can't             7 were going to talk about for months now, correct?
 8 establish it because there's no -- there's no record       8     A.    Correct.
 9 of it, correct?                                            9      Q.   And so you've done an investigation for
10        A. There's no --                                   10 this deposition, as well as before this deposition,
11             MR. TAPPLY: Objection, objection.             11 as to what happened on March 13th involving Glenn
12 BY MR. WHITE:                                             12 Fuerst, correct?
13        Q.    Well, you agree with me there's no           13      A.    Correct.
14 written record of it, correct?                            14      Q.     And what I'm asking is do you know who
15        A. Correct, there's no written record.             15 applied sand or salt, assuming it was applied that
16        Q.    And you've not been able to establish        16 day, to those steps that are at issue?
17 in your investigation the name of anybody who put         17      A.    No, I do not know who did that.
18 down salt or sand or ice melt?                            18      Q.     Do you know what time it was done?
19        A. Correct.                                        19      A.    No, I do not know what time it was
20             MR. TAPPL Y: Jack, are you talking            20 done.
21 about after the incident or --                            21      Q.     And we have no way of reconstructing
22             MR. WHITE: I'm talking the day of,            22 that, do we?
23 either before or after.                                   23      A. Correct.
              Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 124 of 143


                                                                                                           81.. 84

                                                     81                                                       83
 1      Q.    During your investigation, did you             1 beginning of a new sentence?
 2 determine that there was a slippery surface on those      2      A. I didn't take it that way.
 3 stairs near where Mr. Fuerst fell?                        3      Q.   When you read it now, doesn't that
 4      A.    Not during my investigation, no.               4 suggest to you that that's Jennifer's statement?
 5      Q.    At any time?                                   5      A.   No.
 6      A.   Well, yes, in the area where he fell,           6      Q.   You think that's Mr. Fuerst's statement
 7 there's the snow. I mean the snow is a slippery           7 to her?
 8 surface and that's in that area, so, yes.                 8      A. Yes.
 9      Q.    So you found areas of the stairs where         9      Q.   And she doesn't put anything on this
10 there was slipperiness, correct?                         10 form to suggest that anything he's saying is not
11       A.   In the area of the stairs, yes, there's       11 correct?
12 multiple different slippery surfaces. We're a ski        12      A. I don't see anything on there that says
13 resort. We make slippery surfaces. That's what           13 anything different.
14 they're here for.                                        14      Q.    Thank you. So was there any reason why
15       Q.   The incident report, which is                 15 these stairs could not have been shoveled off?
16 Exhibit 3, states fell down and slipped on ice.          16      A. Once again, the premise of the question
17 That's in Jennifer Shields' writing. Did you notice      17 is you're assuming that they weren't shoveled off,
18 that in the report?                                      18 and I said they were shoveled off at some point.
19       A. Yes. Can you bring that up again,               19      Q.    Well, going back to Exhibit 3, do you
20 though?                                                  20 see where it also says "icy"?
21       Q.   Sure.                                         21      A. Where is that? I know it does. It
22           MR. WHITE: Exhibit 3, please.                  22 says -- I believe it's in Surface or something down
23           MR. TAPPLY: Just for point of                  23 below. You've got to go --
                                                     82                                                       84
 1   clarification, it appears to be in the author's         1          MR. WHITE: Scroll down further.
 2   handwriting, but it's in the skier's words, per the     2 BY MR. WHITE:
 3   incident report.                                        3      Q.   "Surface at Scene: Icy." That's
 4              THE WITNESS: Correct, that's what I          4 Jennifer's conclusion, correct?
 5   believe that it said on that report. That's why I       5      A.   Yeah, that's traditionally what the
 6   asked for it to be brought up. In the skier's words,    6 snow surface is like.
 7   yes, skier's words.                                     7      Q.    But she's describing stairs, isn't she?
 8   BY MR. WHITE:                                           8      A. I don't know.
 9        Q.     And below it, it also says, "Patch of       9      Q.    Well, the accident happened --
10    ice was in the walkway area." Do you see that?        10      A. You can see the rest of the site scene.
11         A.    Where is that at?                          11 It says: Powder, Packed Powder, Hard Packed,
12         Q.     In that same Description of Incident.     12 Variable, Corn, those are all descriptors of snow.
13         A.    " ... right hip Patch of ice was in the    13       Q.   Except for Other is something else,
14    walkway area," yes, I see that. That's where they     14 correct?
15    landed, is what's that's stating.                     15      A.    Correct.
16         Q.     Is that what they're -- well, "Patch of   16       Q.   And she wrote the word "icy."
17    ice was in the walkway area," isn't that a new        17      A.    Correct.
18    sentence, because there's a capital "patch"?          18       Q.   And she's describing the surface on
19         A.    I don't see a period after "right hip."    19 these stairs, correct?
20         Q.     Don't you see "patch" begins with a       20      A. I don't know that.
21    capital P?                                            21       Q.   Well, what else would she be describing
22         A.    I see a capital P, yes.                    22 if she wasn't describing the surface at the scene,
23         Q.     So wouldn't that suggest it's the         23 stairs?
            Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 125 of 143


                                                                                                         85 .. 88
                                                   85                                                       87
1      A.     Of the snow condition right next to it.      1      Q.    What are people told or trained to
2       Q.     And why would that be helpful in the        2 observe or comment on when they see the word "site
 3 incident report to describe snow away from the scene    3 conditions" at Waterville Valley?
 4 of the event?                                           4      A. They're responding to what the scene
 5      A. It's asking for the surface of the              5 looks like and is observed.
 6 scene.                                                  6      Q.    And in this case, is the scene the
 7      Q.     And does that -- okay. Let's assume         7 stairs?
 8 that. So does that look like icy snow to you? Does      8      A. Not necessarily.
 9 that look like it's slushy snow?                        9      Q.    Well, what does it include, then, if
10       A. There can be ice and slush at the same        10 it's not just the stairs?
11 time.                                                  11       A. Where the scene was managed. Was the
12       Q.    Thank you.                                 12 scene at the bottom of the stairs? I don't know.
13            MR. TAPPLY: Just for the record,            13 Was the scene at the top of the stairs? I don't
14 Mr. Smith is not being shown the photographs when he   14 know. Was it -- did they get back on the snow
15 was asked that last question.                          15 surface? They reported with a toboggan, I believe,
16            MR. WHITE: Can you bring up Exhibit 4,      16 so. I believe it says "transportation," but it
17 please.                                                17 doesn't say "toboggan" -- yeah, it says "toboggan,"
18           THE REPORTER: Yes. There it is.              18 right there, transportation. So they were on the
19 BY MR. WHITE:                                          19 snow at one point.
20       Q.    Does that look like soft snow or slushy    20       Q.    So fair enough. If we go to the top of
21 snow? Can you --                                       21 the form, Describe Specific Location, do you see
22       A. Slushy snow.                                  22 that?
23       Q.    So if Jennifer was describing that         23       A. Where is that at?
                                                   86                                                       88
 1 snow, would she have checked --                         1      Q.    At the very top, top middle.
 2      A.    I don't know, is that the scene where        2      A.   Top middle, Describe Specific Location,
 3 Jennifer was responding? Is that where she was          3 correct, "Staircase next to base lodge."
 4 describing? That's why I reject the premise of the     4       Q.    And so we agree that the site is the
 5 question.                                               5 staircase next to base lodge, correct?
 6      Q.     I don't know that you really get to         6      A.   We agree that that's Define Specific
 7 reject the premise of the question.                     7 Location, yes, as stated on the form.
 8      A.    I don't understand what you're asking.       8      Q.    And if we come down to the bottom of
 9 It says the scene is icy. To Jennifer, the scene was    9 the form again, isn't the site conditions referring
10 icy. The scene is that area.                           10 to the description at the top of the form?
11       Q.     People are trained to fill out the        11       A.   It's referring to the site of where the
12 Incident Report Form, correct?                         12 incident was responded to, which I would say is all
13       A.    Yes.                                       13 of that area.
14       Q.     And when in the left-hand column it       14       Q.    So all of that area is icy, then,
15 says Site Conditions, do you see that, Exhibit 3?      15 apparently?
16       A.     It's not on my screen, no.                16           MR. TAPPLY: Objection. ls that a
17           MR. WHITE: Can you pull up Exhibit 3         17 question or is that just a statement?
18 again, please.                                         18           MR. WHITE: I'm just asking him to
19           THE REPORTER: Yes.                           19 confirm the statement he has just made.
20 BY MR. WHITE:                                          20           THE WITNESS: I don't agree with that,
21       Q.     Do you see in the left-hand column,       21 no.
22 Site Conditions?                                       22 BY MR. WHITE:
23       A.    Site Conditions, correct.                  23       Q.   We'll move on. Actually, I just
            Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 126 of 143


                                                                                                               89 .. 92

                                                    89                                                            91
 1 realized, go back to the top of the form for a           1   conditions where the event happened?
 2 second. If you look at Location, it says Premise.        2         A. We're asking them to describe the
 3 Do you see that? It's checked.                           3   conditions, correct.
 4      A. Yes.                                             4         Q.    Where the event happened, correct?
 5      Q.      So doesn't that suggest that the scene      5         A. Where the scene is.
 6 is not -- it's not on the hill, correct?                 6         Q.    Isn't "scene" synonymous with the
 7      A. I don't know exactly what they're                7   "location" of the event?
 8 referring to as "premise."                               8              MR.TAPPLY: Objection.
 9      Q.      Well, isn't premise such as a building      9              THE WITNESS: Yes.
1O or stairway or some sort of structure, something        10    BY MR. WHITE:
11 that's been constructed?                                11          Q.    So you told me you don't know how black
12       A. Premise would be a location in my mind,        12    ice forms. Does anyone on your staff know?
13 a location on the premise, it happened somewhere        13              MR. TAPPLY: Objection. I'm sorry,
14 here.                                                   14    before you answer, I'm objecting because I don't see
15       Q.      On the grounds, around the building,      15    anywhere within the 30(b )(6) notice the requirement
16 correct?                                                16    that he have conducted an investigation into the
17       A. Yes, correct.                                  17    determination as to the scientific process by which a
18       Q.      So this happened on the building near     18    surface that you're describing as black ice is --
19 -- on the grounds of the building, and if you go down   19    forms.
20 to -- again, to the bottom -- I'm sorry, go back to     20              Now, obviously, I'm all for giving
21 the top for one second, I apologize, and it says,       21    latitude when it comes to a 30(b )(6) notice for a
22 Describe Specific Location on the premise, "Staircase   22    whole host of reasons, but asking him to give a
23 next to base lodge."                                    23    scientific process by which something you're

                                                    90                                                            92
 1     A. Are you asking me a question?                 1 referring to as black ice is formed or asking about
 2      Q.    Did I read that correctly?                2 his staff credentials for making this determination
 3     A. Yes.                                         3 runs, I think, a bit outside the scope, but I'm happy
 4      Q.    So isn't Jennifer describing exactly      4 to hear your rationale on the point.
 5 the scene of the event?                              5            MR. WHITE: I'm not asking for a
 6     A.    No, she's describing the scene.            6 meteorological   or scientific explanation. He's
 7      Q.    Okay. And the scene is the staircase     7 acknowledged he's aware of black ice. He's
 8 next to the base lodge?                              8 acknowledged he knows it's dangerous, and he's
 9     A.    No, no.                                    9 testified that he -- that Waterville takes actions to
10       Q.   Well, then if we use your answer, then   10 try to be -- prophylactic measures. I'm just asking
11 why isn't she saying -- use the word "mixed"?       11 him if he doesn't know exactly what causes black ice
12 Because there's pavement, there's slipperiness,     12 to form, do people on his staff know how it forms?
13 there's dry. I mean where's the scene stop, in your 13            THE WITNESS: Well, I don't --
14 estimation, Mr. Smith?                              14            MR. TAPPLY: Hold on. And I think that
15           MR. TAPPLY: Objection.                    15 that is far outside the 30(b)(6) deposition notice.
16           THE WITNESS: I am unsure of what she 16                 MR. WHITE: The 30(b )(6), we asked for
17 would be thinking. I don't have an explanation of   17 information concerning the conduction of winter
18 that.                                               18 maintenance at Waterville Valley, and winter
19 BY MR. WHITE:                                       19 maintenance clearly does take into account snow and
20       Q.   Okay. And in the training that you       20 ice on walkways, and so certainly an understanding of
21 provide your employees or Mr. Hayes provides the 21 what factors cause black ice is well within the
22 employees in filling out this Incident Report Form, 22 confines of this deposition.
23 aren't you asking the author to indicate the        23            MR. TAPPLY: Your definition of winter
            Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 127 of 143


                                                                                                               93 .. 96

                                                     93                                                           95
1  maintenance is as follows: In quotes, means snow          1 weather reports to see if some type of preventive or
2  and/or ice inspection, removal, remediation,              2 prophylactic treatment is required?
3  treatment, and/or prevention and related matters, end     3     A.     Yes.
4  quote.                                                    4     Q.     And who does that?
5            I don't read anywhere in there that he          5     A.     I do, Barry St. Cyr does, Billy,
6  is required to have tested his staff on their             6 Charlie, the rest of the team members.
7  understanding of the physics involved in the creation     7     Q.     And is that information recorded
 8 of something you're referring to as black ice.            8 someplace?
 9           MR. WHITE: Tim, I respectfully                  9     A.     No.
1O disagree. It's very simply -- I'm not asking for a       10      Q.     So is there any way to reconstruct to
11 scientific definition; I'm asking for a definition as    11 see if that was in fact done on March 12th or
12 a general manager of a ski area. The question -- the     12 March 13th?
13 topic covers prevention. How can you prevent black       13      A.     No.
14 ice if you don't know what causes it to form, and he     14      Q.      Do you know if it was done?
15 said he doesn't know, but does his staff know?           15      A.     I do not.
16            MR. TAPPLY: I think you're presuming          16      Q.      Have you asked anybody else if it was
17 that black ice was present at the scene or that black    17 done?
18 ice is even an actual thing. If you want to ask him      18      A.     I have not.
19 if, in preparation for this deposition, he polled his    19      Q.     You agree with me that these stairs
20 staff on their knowledge of how ice conditions are       20 should not be icy, correct?
21 formed, he can certainly answer that question.           21      A.     They shouldn't -- if we had freezing
22            MR. WHITE: Tim, I don't think I'm as          22 rain, they might be icy. No, they shouldn't be icy.
23 limited as that.                                         23      Q.     And that's not a risk that patrons

                                                     94                                                           96
1  BY MR. WHITE:                                            1 should be responsible for, correct?
2       Q.    I'm going to ask the following                2         MR. TAPPLY: Objection. You can
3  question: Did you have any discussions or did you or     3 answer.
4  do you have any discussions -- strike that. Let me       4         THE WITNESS: No.
5  rephrase it.                                             5 BY MR. WHITE:
6            As a matter of winter maintenance at           6     Q.   Is there any reason why the snow that's
7  VVatervi!!e Valley, do you, from time to time, discuss   7 shov,1n --
 8 the formation of ice on exterior surfaces?                8             MR. WHITE: Can you bring up Exhibit 4,
 9      A.    Yes.                                           9   please.
1O       Q.    And that includes black ice, correct?        10             THE REPORTER: Yes.
11       A.    No.                                          11   BY MR. WHITE:
12       Q.    Okay. So you're talking about ice in         12        Q.    Any reason the snow on these stairs
13 general?                                                 13   could not have been removed?
14       A.    Yes.                                         14        A.    No.
15       Q.    But you've never talked about the            15        Q.    Do you know why it was not removed?
16 formation of black ice?                                  16        A.    No.
17       A.    Correct.                                     17        Q.    Do you ever put down caution tape or
18       Q.    Did you ask anyone on your staff if          18   cones or any other sort of warning to patrons that
19 they have any knowledge in that regard?                  19   steps might be slippery?
20       A.    No. In regard to black ice?                  20        A.    Yes.
21       Q.    Yes.                                         21        Q.    And how do you make that decision?
22       A.    No.                                          22        A.    If we are actively removing a --
23       Q.    Does someone at Waterville Valley check      23   slippery ice or conditions, we will put out a warning
            Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 128 of 143


                                                                                                        97 .. 100
                                                    97                                                      99
 1 of that when we're doing it. If it is unremovable or     1     A.     Yes.
 2 may need heavy machinery to remove, we may mark an       2           MR. WHITE: Can we get this marked as
 3 area off.                                                3 the next exhibit.
 4           We constantly are going around the ski         4 BY MR. WHITE:
 5 area and assessing the hazards that could exist, and     5     Q.     And I'll represent to you this is a
 6 we take many different precautionary prescriptions       6 photograph that Attorney Tapply's office produced,
 7 (verbatim) to -- to try to do the best that we can       7 and do you see the information, as far as the date
 8 for the snow surface and the ski -- the walking          8 and time it was taken?
 9 surface and the snow surface, the transition to be as    9     A.     March 14th, 2019, at 2:54 p.m.
1O safe as possible. So, yes, we do use cones and we       1O      Q.     So this would be about -- roughly 28,
11 use different signage for different conditions.         11 29 hours after the event had happened involving
12       Q.    Now, is there a ski trail that's right      12 Mr. Fuerst, correct?
13 to the left of Exhibit 4?                               13      A.    Yes.
14       A. Yes.                                           14      Q.     And did you take this picture?
15       Q.    There's a ski trail there?                  15      A.     I did not.
16       A.   Yes.                                         16      Q.     Do you know who did take the picture?
17       Q.    Was there ever a handrail that extended     17      A.     I do not.
18 further down the stairs?                                18            MR. WHITE: Can you go to the top of,
19       A.    No.                                         19 slide it down, please.
20       Q.    Do you know why?                            20 BY MR. WHITE:
21       A.    No.                                         21      Q.     Does it appear that the stairs have
22       Q.    Could you have erected a snow fence         22 been shoveled since the day before?
23 here to have prevented the snow from encroaching onto   23      A.     I can't tell.

                                                    98                                                     100
 1 the stairs?                                            1     Q.     Okay. Does it appear that the snow on
 2           MR. TAPPLY: Objection.                       2 these stairs encroaches more than the snow on the
 3           THE WITNESS: I don't think a snow            3 upper sets of stairs?
 4 fence would have done it.                              4     A.    I can't tell.
 5 BY MR. WHITE:                                          5          MR. WHITE: Let's go to the next
 6      Q.     And why do you say that?                   6 photograph, please. Can we have this marked as 10.
 7     .A.. Snow fences aren't that hearty. They          7          (Smith Exhibit No. 10 referenced.)
 8 aren't that strong to hold back the snow from the ski  8 BY MR. WHITE:
 9 slope, and we're also trying to give access to the     9     Q.     Do you see that this picture was also
10 slope and to the stairs.                              10 taken the next day, around 3:00 in the afternoon?
11      Q.      Can you think of anything that you       11      A.    Yes.
12 could have done to have kept snow from encroaching as 12      Q.    Did you take this picture?
13 much on the stairs as they do?                        13      A.    I did not.
14            MR. TAPPLY: Objection.                     14      Q.     Do you know who did?
15            THE WITNESS: As stated earlier, we         15      A.    I do not.
16 could have shoveled more.                             16           MR. WHITE: Slide it down, please.
17            MR. WHITE: Let's go to exhibit -- next     17 BY MR. WHITE:
18 exhibit, please, which I think is 9.                  18      Q.     From this picture, does it appear that
19            THE REPORTER: Okay.                        19 the bank has been -- on the left-hand side of the
20            (Smith Exhibit No. 9 referenced.)          20 photograph, has been shoveled back?
21 BY MR. WHITE:                                         21           MR. TAPPLY: As compared to the prior
22      Q.      Do you recognize this picture,           22 day or just in general?
23 Mr. Smith?                                            23           MR. WHITE: Prior day. Thank you, Tim.
              Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 129 of 143


                                                                                                          101 .. 104
                                                    101                                                        103
 1             THE WITNESS: I can't tell.                    1      A. Yes.
 2   BY MR. WHITE:                                           2      Q.    And --
 3        Q.    Do you need to see the other photograph      3      A. Well, no, actually, I don't recall. I
 4   to be able to tell better, or what would help you?      4 didn't say who it was. Jeff just said people were
 5        A.    It would help to see the other               5 taking photos of the scene after the incident, that's
 6   photograph, yeah, but it looks like there was           6 all.
 7   significant melting and this was at the end of the      7      Q.    And did Jeff say that he saw it or did
 8   next day.                                               8 he say somebody else saw it, or how did --
 9             MR. WHITE: Can you bring up Number 4,         9      A. No, he said that other patrollers saw
10    please -- actually, I'm sorry, Number 5.              10 someone taking pictures.
11    BY MR. WHITE:                                         11       Q.   And did he say what -- who the
12         Q.    So that's the day, I'll represent to       12 patroller was?
13    you, of the event and taken about the time of         13      A. He did not.
14    Mr. Fuerst -- shortly after Mr. Fuerst's fall. Do     14       Q.   And do you know when that happened?
15    you want them side by side, Tim, or can you tell by   15      A.    I do not.
16    looking at the two?                                   16       Q.   But I presume that means that it was
17         A.    I'd like to see them side by side if we    17 happening at the scene at the time of the event,
18    can.                                                  18 correct?
19              MR. WHITE: Sure.                            19      A. Yes, it was -- yeah.
20              MR. TAP PLY: Can we take a quick break?     20       Q.   Which means that Waterville employees
21              MR. WHITE: Can I have an answer to my       21 had already arrived on scene, correct?
22    question first?                                       22      A. No. I mean just -- they could have
23              MR. TAPPLY: I'm sorry, I don't think        23 been coming on scene.
                                                    102                                                        104
1  there's a question pending.                            1       Q.     Okay. But they were -- for them to see
2            MR. WHITE: I thought there was. I was        2 the Fuersts taking photographs, they had to be near
3  asking him in comparison -- to compare the two         3 or at the scene?
4  photographs. I think we could drag the tabs down.      4       A. Yes.
5            MR. TAPPLY: Your last question was,          5       Q.     But we don't know who that employee or
6  Would it be helpful to you if you were able to look    6 employees are, other than they were ski patrol?
 7 back at the prior photography, and he said, Yes, it    7       A. Correct.
 8 would. So there's a question and an answer, so I'd     8            MR. WHITE: Now, ifwe could bring up
 9 like to take a break.                                  9 the next --
10            MR. WHITE: Fine, Tim, we'll take a         10 BY MR. WHITE:
11 break.                                                11        Q.    Well, actually, still looking at this
12            MR. TAPPLY: Thank you.                     12 picture, do you see evidence of ice melt in this
13            (Recess.)                                  13 picture?
14 BY MR. WHITE:                                         14        A. The white on the side, maybe, there
15       Q.    So, Mr. Smith, going back to my           15 could be a little bit -- it looks like there's a
16 question, can you tell from looking at Exhibit 9 if   16 little bit of white, something on the side -- on my
17 work has been done to cut back or shovel back the     17 view, his right-hand side of the staircase would have
18 left-hand-side-of-the-stair snowbank?                 18 been --1 can't tell what it is, though; it could be
19       A.    I can't tell.                             19 snow. No, I can't tell.
20       Q.    Now, you testified earlier that Jeff      20             MR. WHITE: Sandra, can you blow up the
21 Hayes told you the Fuersts were taking photographs of 21 picture, slightly.
22 the scene and that was a red flag. Do you recall      22             (Discussion off the record.)
23 that testimony?                                       23 BY MR. WHITE:
               Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 130 of 143


                                                                                                            105 .. 108
                                                     105                                                         107
1         Q.    Does that help you, Mr. Smith?           1      know"?
2         A.    It looks the same to me. It could be     2                THE WITNESS: "I don't know."
 3   ice melt.                                           3      BY MR. WHITE:
 4             MR. WHITE: So let's go to Exhibit 11,     4            Q.    And why don't you know? What would be
 5   please, and scroll down.                            5      another alternative explanation?
 6             (Smith Exhibit No. 11 referenced.)        6            A.    It could have been cut back earlier in
 7   BY MR. WHITE:                                       7      the week. It could have been cut back throughout the
 8        Q.     Do you see, Mr. Smith, this was taken   8      season. That's an -- obviously a point that we need
 9   on March 14th about the same, about 3:00 in the     9      to maintain, so we maintain that point throughout the
10    afternoon?                                        10       ski day and throughout the season.
11         A.    Yeah.                                  11            Q.     But we know that the right-hand side
12         Q.    Did you take this picture?             12       looking at this exhibit did not look like this on the
13         A.    No.                                    13       morning of March 13th, correct?
14         Q.    Do you know who did?                   14            A.     No, we do not know that.
15         A.    No.                                    15            Q.     Oh, so you -- does this right-hand side
16              MR. WHITE: Let's go to the next         16       of these stairs look the same to you as they did on
17    picture.                                          17       the morning of March 13th, which is Exhibit 4?
18              (Smith Exhibit No. 12 referenced.)      18            A.     The pictures don't look the same.
19    BY MR. WHITE:                                     19            Q.     So doesn't that suggest to you that the
20         Q.    Again, you'll see this was taken about 20       bank has been cut back since the morning of
21    the same time, on March 14. Do you see that? 21            March 13th?
22         A.    Yes.                                   22            A.     No, the perspective of the picture is
23         Q.    And did you take this picture?         23       different.

                                                     106                                                         108
1        A.     No.                                           1      Q.     Isn't this the same set of stairs
 2       Q.     Do you know who did?                          2 Mr. Fuerst fell on?
 3       A.     No.                                           3      A. Yes.
 4             MR. WHITE: Can we have this marked as          4      Q.    And you're saying that you can't --
 5   an exhibit, please.                                      5 that you can't acknowledge that this right-hand side
 6   BY MR. WHITE:                                            6 looks different than the same side the morning
 7        Q.    And does this picture suggest to you          7 before?
 8   that the snowbank on the right-hand side looking down    8      A.    Can you restate that question?
 9   has been shoveled or cut back?                           9      Q.    Sure. I'm just asking you if it looks
10         A. Yes, at some point.                            10 to you if shoveling or cutting back of the bank has
11         Q.    So that would have happened sometime        11 occurred sometime after Mr. Fuerst fell on March 13th
12    between the time of the event involving Mr. Fuerst     12 until the time this picture was taken on March 14th?
13    and March 14th, correct?                               13       A.     I'm unable to say. I can't tell if
14         A. No.                                            14 it's been cut back or not in that time frame from
15         Q.    If it wasn't in that time frame, when       15 these pictures.
16    would it have happened?                                16       Q.     And why is that?
17         A.    I'm unsure. It could have happened in       17       A. The pictures are taken from different
18    that time frame, earlier; it -- I can just tell that   18 perspectives.
19    someone has cut that back with a shovel, yes.          19       Q.     But you agree with me that the bank has
20         Q.    But so this cutting back happened after     20 been cut back in this picture?
21    Mr. Fuerst had fallen, correct?                        21       A.     I agree with you that the bank was cut
22         A.    I don't know, no.                           22 back in both pictures.
23             THE REPORTER: Did you answer "I don't         23       Q.     Do you agree with me that this picture,
            Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 131 of 143


                                                                                                        109 .. 112

                                                   109                                                       lll
 1 looking at right here, which is Exhibit 12, shows the    1 the next one, please. Do you recognize this
 2 snow that is encroaching as much on the stairs as        2 photograph, Mr. Smith?
 3 Exhibit 4, for example?                                  3     A.    Yes, I do.
 4      A.    No, can't tell.                               4      Q.    Did you take this photograph?
 5      Q.     Do you see any ice melt in this              5     A.    Possibly, yes.
 6 picture?                                                 6     Q.     Do you know when you took it?
 7      A.    I see additional area that could be ice       7     A.    During the spring, as I --
 8 melt. It looks what is one, two -- about mid picture     8     Q.     Do you know what year?
 9 on a stair on the right-hand side, looks like there      9     A.    I do not.
1O could be some ice melt right there.                     10           MR. WHITE: Can we mark this next
11       Q.    So using that as a reference point, if      11 exhibit.
12 we count up 12 stairs, do you see the edge of the       12           (Smith Exhibit No. 13 referenced.)
13 stair, a straight, linear line there that's black?      13           MR. WHITE: And the next picture,
14      A.     I'm not sure if that's the edge of the      14 please.
15 stair or -- I'm not sure what that is from this         15           (Smith Exhibit No. 14 referenced.)
16 perspective.                                            16 BY MR. WHITE:
17            MR. WHITE: Can you blow that picture         17      Q.     Do you recognize this photograph?
18 up?                                                     18      A.    Yes,ldo.
19 BY MR. WHITE:                                           19      Q.    And do you recall when this was taken?
20       Q.    Upper right-hand corner, isn't that the     20      A.    In the spring, and I took it, I
21 edge of the stair, that black straight line?            21 believe.
22      A.     Could be or it just could be the            22      Q.    You don't know what year?
23 melting, not 100 percent on that.                       23      A.    I do not.
                                                   110                                                       112
 1      Q.      Aren't we also seeing the edge of the       1       Q.    Would it have been after this
 2 stair just above it?                                     2 accident --
 3      A.      I only see one that looks like it could     3       A.    Yes.
 4 be the edge of the stair; the one below it doesn't       4       Q.    -- or event?
 5 look like it at all.                                     5       A.    Yes.
 6      Q.      How about the one above it?                 6       Q.    And this shows some changed-out hand
 7      A.      I'm looking at three concrete stairs.       7 railings, !s that correct?
 8 The one in the middle, that looks most likely that it    8       A.    Yes.
 9 could be the edge, but I'm unsure if that's the edge     9       Q.    And why were the hand railings changed
10 or if it's just a really clean break from the snow to   10 out?
11 the concrete.                                           11       A.    We changed out the upper platform, as
12       Q.       How about if we come -- the right-hand   12 shown in this picture. We have a new -- a new
13 corner, about a third of the way down the page, do      13 platform in between the two stair sets.
14 you see there's a right-angle bend of concrete?         14        Q.    But that platform and stair set and
15       A.      No, I don't.                              15 handrails, they were all installed before Mr. Fuerst
16       Q.       Do you see that corner right there,      16 fell, correct?
17 right to the right of the arrow? Is that the corner     17       A. No.
18 of the concrete?                                        18        Q.    I thought you testified earlier that
19       A.      I can't be certain, no, I can't be        19 those stairs had been installed in 2019, before
20 certain.                                                20 Mr. Fuerst fell?
21       Q.       Okay. We'll let a jury decide. That's    21       A.     These are different stairs.
22 fine. Thank you.                                        22        Q.    Oh, these are different stairs, okay.
23             Last couple of photos. Can you go to        23            And why did you -- so let me go back.
            Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 132 of 143


                                                                                                           113 .. 116

                                                  113                                                           115
 1 When were these stairs built?                           1       Q.     Would the -- I'll refer to them as the
 2      A.    I believe the following summer, so that      2   older set of stairs. Were they compliant with the
 3 would have been the summer of 2019.                     3   building code?
 4           MR. TAPPLY: And just to clarify, we're        4        A. Yes, to my knowledge.
 5 not talking about the concrete stairs now; we're        5             MR. TAP PLY: Objection. And in fact,
 6 talking about the stairs above the concrete stairs?     6   I'm going to instruct him not to answer the question.
 7           THE WITNESS: Correct.                         7             MR. WHITE: And what's the basis for
 8           MR. WHITE: Right.                             8   instructing him not to answer?
 9 BY MR. WHITE:                                           9             MR. TAPPLY: Outside the scope of the
10       Q.    So if we go back to Exhibit 9 -- I'm       10    30(b )(6) notice.
11 sorry, Exhibit 10, I apologize, Exhibit 10. So the     11              MR. WHITE: I've asked him about the
12 stairs in the middle of this picture, they have been   12    stairs.
13 replaced, correct --                                   13              MR. TAPPLY: Construction of stairs and
14       A. Yes.                                          14    whether they comply with building codes is not within
15       Q.    -- with the new stairs, which are in       15    the-- any of the items listed in the 30(b)(6)
16 Exhibit 15, correct?                                   16    notice.
17       A.    Correct.                                   17              MR. WHITE: Well, we'll just take his
18            MR. TAPPLY: I'm sorry, Jack, you said       18    deposition tomorrow then, Tim, we'll do that. I'll
19 15. I think you -- I think we're just on -- still on   19    ask him that question tomorrow.
20 14; maybe I'm wrong.                                   20              MR. TAPPLY: No.
21            MR. WHITE: I thought we were on 15.         21              THE WITNESS: I don't have time
22 Sandra, what exhibit are we on?                        22    tomorrow.
23            THE REPORTER: The exhibit I thought we      23              MR. WHITE: I'll notice it. We've

                                                  114                                                           116
 1 were on was the picture showing the summer or spring 1 already talked about construction of stairs.
 2 looking up the length of the stairs, is that --        2            MR. TAPPLY: He's given you the answer
 3          MR. TAPPLY: I have that as 14. I              3 -- sorry, I didn't mean to cut you off. Go ahead.
 4 apologize if I'm incorrect.                           4 Jack, I'm just going by your 30(b)(6) notice and what
 5          MR. WHITE: No, you're right, it is 14.        5 I have been asked to produce a witness prepared to
 6 I apologize, you're right.                             6 address and I just -- Mr. Smith is not prepared to
 7 BY MR. WHITE:                                          7 address \,vhether or not stairs meet building codes.
 8      Q.    So just to correct the record, the          8            MR. WHITE: Okay. And that's fine, but
 9 stairs shown in Exhibit 10, the middle of the          9 we actually noticed him for his deposition this
10 picture, they have been replaced with the stairs that 10 afternoon, following this.
11 are shown in Exhibit 14?                              11             MR. TAPPLY: Yeah.
12       A.   Correct.                                   12             MR. WHITE: So do you want me to keep
13       Q.   The wood stairs in the middle, correct?    13 going or do it then?
14       A. Correct.                                     14             MR. TAPPLY: You can do it then.
15       Q.   Do you know why they were -- well, it      15             MR. WHITE: Thank you. Why don't we
16 looks like you also added stairs, looking at          16 take a break. This would probably be a good stopping
17 Exhibit 14, it looks like there's now four stairs, as 17 point.
18 opposed to before there was three stairs. Did I look  18             (Luncheon recess.)
19 at that correctly?                                    19 BY MR. WHITE:
20       A. Yes.                                         20       Q. So just make sure I understood your
21       Q. And why was that done?                       21 prior answers. From looking at the photograph,
22       A.   We put a new entryway into the lodge in    22 you're not sure what work was done to the snowbanks
23 the summer of 2019.                                   23 between the time Mr. Fuerst fell, and the time that
              Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 133 of 143


                                                                                                           117 .. 120

                                                     117                                                        119
 1 the pictures were offered were taken, the ones from        1      Q. Do you know why no pictures were taken
 2 the afternoon of March 14th?                               2 that day at all of the scene, the stairs?
 3      A. Can you repeat that?                               3      A. I am not aware.
 4      Q.     Sure.                                          4      Q. Do you know why they waited until the
 5           MR. WHITE: Can you read back the                 5 following afternoon or the next day to take pictures?
 6 question, please.                                          6      A. I can only assume.
 7           (Question read.)                                 7      Q. And what would you assume?
 8           THE WITNESS: Correct.                            8      A. I'd assume it was because Jeff reviewed
 9 BY MR. WHITE:                                              9 the incident report the next day and spoke to the
10      Q. And you tried, apparently, in                     10 patrollers the next day, and that's when he was made
11 preparation for this deposition, to find out what if      11 aware of the -- photography and what happened, what
12 anything happened, but there's no records or other        12 transpired in the incident.
13 way to establish what work, if any, was done?             13       Q. Have you ever told anyone not to take
14      A.     Correct.                                      14 pictures of a scene of an incident?
15      Q. You testified that you became aware               15       A. No.
16 that the Fuersts were taking pictures of these            16       Q. You would agree with me that the
17 stairs, correct?                                          17 pictures the afternoon of a day later do not
18      A. I was not aware that it was the                   18 necessarily depict what the conditions were the day
19  Fuersts;  I was aware that people were taking pictures   19 of the event?
20 from my patrol of the area.                               20       A. Yes.
21      Q. And the fact that you were aware of               21       Q. And in fact, you would agree with me
22 that, did that cause -- did you make a decision not       22 the pictures on the day of the event show a different
23 to take pictures?                                         23 scene than the pictures show taken an afternoon a day

                                                     118                                                        120
 1       A.     No.                                           1 later?
 2       Q.     If you saw others taking pictures of          2      A. No.
 3   the stairs, patrons, which you said is a red-flag        3      Q.    You think it shows the same scene?
 4   event, why not? Did you not take -- poor question.       4      A. It shows a different perspective, a
 5             Taking pictures of an event can be a           5 different scene, yes, it's different.
 6   red flag, correct?                                       6      Q. What's different between the two sets
 7        A.    Correct.                                      7 of pictures, the ones the Fuersts took, the ones that
 8        Q. And you're aware of people taking                8 Waterville Valley took?
 9   pictures is a reason why you didn't take pictures of     9      A. Perspective.
10    the event scene that they were taking pictures of?     10       Q.    That's all?
11         A.    No.                                         11       A. Well, it's cloudy instead of sunny,
12         Q. Would you normally take pictures --            12 looks like the day was more moist on the day after
13         A.    No.                                         13 than it was the day of. There's differences between
14         Q. -- in that situation?                          14 the day, yes.
15              So you're aware at the time that             15       Q. Other than differences of the day,
16    Mr. Fuerst has a broken hip, correct?                  16 sunny versus cloudy, are there any other differences
17         A.    Correct.                                    17 that you see in the two sets of photographs?
18         Q. And you're aware that he's fallen on           18       A. Yes.
19    your stairs?                                           19       Q.    What?
20         A.    Correct.                                    20       A. Can I see the photographs?
21         Q. And you're aware that he says that the         21       Q.    Sure.
22    steps were slippery, caused him to fall, correct?      22            MR. WHITE: Why don't you bring up
23         A.    Correct.                                    23 Exhibit 4 and Exhibit 10, or if there's any others
            Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 134 of 143


                                                                                                         121. .124
                                                   121                                                        123
 1 that you prefer to see, let me know. That's              1           MR. WHITE: All right. Go back to 4,
 2 Exhibit 4 and Exhibit 10.                                2 please.
 3            THE WITNESS: These pictures are so            3 BY MR. WHITE:
 4 drastically different, it's hard -- I can point out a    4      Q.    Do you agree with me that there is more
 5 lot of things that are different in the photos, but      5 snow encroaching in Exhibit 4 on the stairs than
 6 they're so drastically different, it's hard to           6 there is in Exhibit 10?
 7 pinpoint everything.                                     7      A.    No, not on all the stairs, no.
 8 BY MR. WHITE:                                            8      Q.    On the stairs that we can see in
 9       Q.    I'm not looking for everything. How          9 Exhibit 4?
10 about the amount of snow on the stairs, do you agree    10      A.     No.
11 -- do you see any difference between the two pictures   11       Q.    Okay.
12 and the amount of snow that's on the stairs?            12      A. Just the one stair, it looks like
13       A. I can't tell. The first picture,               13 there's maybe a little less snow on that second one
14 Exhibit 4, is very up close, and the second picture,    14 down. The third one down, it looks about the same
15 Exhibit 10, is from a distance. So it's very hard to    15 distance out.
16 tell the difference in quantity of snow.                16       Q.    Okay. Thank you.
17       Q.     Would it help you if we zoomed in on       17            MR. WHITE: I think that's all the
18 10, would that help you to see if the sections are      18 questions I have regarding the 30(b )(6), unless you
19 being compared?                                         19 want me to transition now -- take a break and just
20       A. You can try; it's at a different angle,        20 transition right to his deposition. I don't have a
21 too, but I mean you can try if you'd like. Make them    21 lot of questions.
22 look --                                                 22            MR. TAPPL Y: That's fine, if you want
23            MR. WHITE: Go back to 4 for a second,        23 to transition right in, and then I will reserve my
                                                   122                                                        124
 1 please.                                                 1  right to ask him some questions on all things once
 2           THE REPORTER: Okay.                           2  you're done.
 3           MR. WHITE: Off the record for a               3            MR. WHITE: Okay. So can we go to
 4 second.                                                 4  Exhibit 15.
 5           (Off the record.)                             5            (Smith Exhibit No. 15 referenced.)
 6 BY MR. WHITE:                                           6  BY MR. WHITE:
 7      Q.     So there 1s a zoomed~!n view of              7      Q.    So these are the stairs that you to!d
 8 Exhibit 10. Do you see the difference now --             8 me were constructed after Mr. Fuerst fell, the wood
 9      A. No.                                              9 ones in the middle on the left-hand side.
10       Q.     -- in the amount of snow?                  10       A.    Correct.
11       A. Can you go back to 4 --                        11       Q.    And did the elevation of the deck
12       Q.     Sure.                                      12 change?
13       A. -- and 10. There's definitely a                13       A.    Yes, it did.
14 difference in the snow.                                 14       Q.    And how did it change?
15       Q. And Exhibit 10 hasn't -- for example,          15       A.    I'm sorry, in reference to deck, I am
16 the wooden stairs halfway up, the ones in the middle    16 specifically speaking of the deck on the left side of
17 of the picture, the ones that have now been replaced,   17 the picture with the metal grating on top, that
18 aren't those pretty much free of snow at this point,    18 changed.
19 Exhibit 10?                                             19       Q.    So if we're looking at the railing that
20      A. The second one down, I can't be                 20 runs from left to right, the long railing, that's the
21 certain; on the third one down and the first one off,   21 original elevation of the outside deck or walkway?
22 doesn't look like it. The top plate doesn't look        22       A.    No.
23 like it, but the second one down, yes.                  23       Q.    So give me the history. Did that
              Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 135 of 143


                                                                                                             125 .. l28

                                                     125                                                            127
1 change as well?                                          1       A.    Say that again.
2     A.    Yes. There was a -- where you see              2       Q.    If I'm on the walkway and I'm walking
3 Entrance, those doors did not exist the year prior.       3 towards the mountain --
4 The entryway to the lodge was where the windows are      4       A. Yes.
5 now, straight in the middle of the photograph.           5       Q.    -- and I took a left, I would find
6        Q.  Yeah.                                         6 myself two steps to get down onto the next landing?
 7     A. And there was a stair or two up from             7       A. A step or two, yes, it would be a step
 8 the ground level up to the deck, the original deck,      8 or two. I can't recall if it was two steps or one
 9 and then into the entryway.                              9 step to get onto that landing, but you wouldn't turn
1O      Q.   And the new deck that was added, which        10 left; you'd go straight. You'd walk off that walkway
11 I'm looking at these rectangular-shaped piers, do you   11 straight down two steps. Then you'd find yourself on
12 see those?                                              12 that landing that's at the top of those three stairs.
13     A.   Yeah, the footers.                             13       Q.    And why was that change made?
14     Q.   The footers, yeah. So that deck                14      A. For the new entrance.
15 matches the original elevation of the old deck,         15      Q.  No other reason?
16 correct?                                                16      A. No, new entrance.
17     A. No, it does not.                                 17      Q.  Did you retain measurements or
18     Q.   It doesn't?                                    18 dimensions of the existing stairs --
19      A. No.                                             19      A. No.
20      Q.    So it looks to me like it's the same --      20      Q.  -- the ones that --
21 they're not parallel?                                   21      A. Oh, wait, say that again.
22      A. Oh, I'm sorry, the old deck on the              22      Q.  Did you retain dimensions of the prior
23 right side of the photo matches the new deck on the     23 stairs?

                                                     126                                                            128
1 left side of the photo, correct.                         1        A.    Prior stairs, no.
2        Q.   Yes, yes, that's what I was asking.          2         Q.   There's no plans that show the old
3        A.   Correct.                                     3    stairs and the new stairs to be added, there's no
4        Q.   So that elevation did not change; the        4    drawings or plans?
5    deck remained the same elevation?                     5         A.   No.
6        A. The old deck?                                  6         Q.   Who constructed the new stairs?
7        Q.   No, the new deck and the old walkway         7         A.   That would have been Campton Village
8    remained -- are parallel to one another?               8 Construction.
 9       A.    In this photo, yes, but in the old           9      Q.   Did they give you a proposal?
10   stairs, no.                                           10      A.   It was part of the lodge remodel.
11        Q.     Okay. So let's go back to -- let's go     11      Q.   And you don't believe there was any
12   to photograph 10, please. So looking at the picture   12 sketch or separate diagram for the --
13   of the -- middle of the picture, those are the stairs 13      A. Not showing the difference between what
14   that have now replaced those three steps, correct?    14 was there and what was new. I know there's sketches
15        A. Correct.                                      15 of the deck that were drawn.
16        Q.     In the top of those three steps, there    16      Q.   Would you be able to provide those to
17   was a step to get up or two steps to get up to the    17 us?
18   walkway elevation?                                    18      A. I'll have to look.
19        A. The entryway to the base lodge, yes.          19      Q.   Thank you. Do you know if the -- what
20        Q.     Okay. So if I was on the walkway and I    20 I'm going to call the original or the prior stairs,
21   wanted to come down these stairs, I'd walk towards 21 if they were in compliance with the building codes?
22   the mountain and then take a left and take two steps 22       A. I was never aware that they were not.
23   down and then I'd be now on the steps?                23      Q.    Have the concrete stairs changed over
              Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 136 of 143


                                                                                                       129 .. 132

                                                   129                                                      131
 1 time, to your knowledge?                                1      A.    No.
 2      A. No.                                             2      Q.    If she's the one who wrote the report,
 3      Q.    Have any antislip materials ever been        3 is there a reason why you didn't interview her?
 4 applied to them?                                        4      A.    I traditionally speak to Jeff Hayes,
 5      A.   No.                                           5 the patrol director, and he speaks with his patrol,
 6      Q.    Are they code compliant?                     6 chain of command.
 7      A. I've never been aware that they're not.         7      Q.    Do you know if Jeff Hayes interviewed
 8      Q.    Do the concrete stairs look the same as      8 Jennifer about this incident report after it was
 9 they did on March 13th, 20197                           9 done?
10      A. Yes.                                           10       A.    I assume they had conversations.
11      Q.    I think I asked you this question, but      11       Q.     Do you know anything about the subject
12 I just want to make sure that I did get the answer:    12 of those conversations?
13 Do you know, was there ever a railing on either side   13       A. The subject was in regards to the
14 of the concrete stairs?                                14 incident.
15      A.    No.                                         15       Q.    Is it fair to say that Jeff knows more
16      Q.    Do you know why?                            16 about the incident than you do?
17      A.    No.                                         17       A. Yeah.
18      Q.    Do you know why there's a railing on        18       Q.    Is there a reason why he was not
19 the three wooden stairs?                               19 offered to answer the questions about the incident?
20      A. In the summertime, that's elevated and         20       A.    No.
21 there's a fall hazard off the side.                    21           MR. TAPPL Y: Objection. You don't have
22      Q.    I see. And I assume that means there's      22 to answer that.
23 no fall hazard in the summertime for the concrete      23           MR. WHITE: Tim, let's go off -- let's
                                                    .

                                                   130                                                      132
 1   steps?                                                 1 go off the record for a second.
 2       A.    No, they're at ground level.                 2           MR. TAPPLY: Sure.
 3        Q.   So what is Waterville's position as to       3           (Discussion off the record.)
 4   why Mr. Fuerst fell on these stairs?                  4 BY MR. WHITE:
 5        A. We don't have a position.                      5      Q.     Mr. Smith, you said you did not prepare
 6        Q.   Well, so you acknowledge that he fell?       6 for this deposition talking to Mr. --
 7        A.   Yes.                                         7      A.    I'm sorry, I couldn't hear you.
 8        Q.   And you agree he was lawfully on the         8      Q.     I'll repeat it. You testified in this
 9   premises?                                              9 case in the beginning that you did not speak to
10         A. Yes.                                         10 Mr. Smith (verbatim) in preparation for this
11         Q.   Was his fall caused by any particular      11 deposition to obtain information about the
12   event?                                                12 investigation of the incident?
13         A. Yes.                                         13            MR. TAPPLY: Objection.
14         Q.   And what do you say the event was?         14            THE WITNESS: Are you asking me that
15         A. I don't know.                                15 question, Jack?
16         Q.   Has anybody suggested to you during        16 BY MR. WHITE:
17   your investigation that these stairs were -- where he 17       Q.     Yes. Yes, I am, Tim.
18   fell were slippery?                                   18       A.     Please   state that again.
19         A.   No.                                        19       Q.     Sure.
20         Q.   That they were icy?                        20       A.     With the "Tims," I'm getting confused.
21         A.   No.                                        21       Q.     Sure. I'll phrase it slightly
22         Q.   Did you ever talk to Jennifer about        22 differently.
23   this case?                                            23            I believe your testimony was is that
            Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 137 of 143


                                                                                                        133 .. 136
                                                  133                                                        135
 1 you did not speak to anybody in preparation for this    1 particular deposition, that's not to say that you
 2 deposition, including Mr. Smith -- Mr. Hayes,           2 haven't spoken to him about this incident, right?
 3 regarding the investigation that was conducted by       3      A.    Correct.
 4 Waterville Valley into the incident?                    4      Q.    You just didn't -- because you had
 5      A. Correct, in preparation for this                5 spoken to him many times about this incident, you
 6 incident -- for this deposition, I did not speak to     6 didn't need to speak to him once again before the
 7 Jeff Hayes in preparation.                              7 deposition, is that right?
 8      Q.    And you also agree that Mr. Hayes is         8      A.    Correct.
 9 the one who actually conducted the investigation,       9      Q.    Okay. Are you aware of anyone else
10 correct?                                               10 being injured as a result of a slip and fall on the
11      A. Correct.                                       11 stairs where Mr. Glen Fuerst alleges that he fell?
12      Q.     You did not conduct the investigation?     12       A.   Through our research, we did find one
13      A. Correct.                                       13 incident in 2016 at the top of the stairs where I
14           MR. WHITE: Thank you. I have no              14 believe a gentleman tripped on the top staircase and
15 further questions. I do have one last thing, I         15 hit himself with his own snowboard.
16 apologize.                                             16       Q.   Anyone else slipping and falling?
17 BY MR. WHITE:                                          17       A.   No.
18      Q.     Do you know if Waterville Valley has       18       Q.   Any other reports of the stairs being
19 retained any experts to testify in this matter?        19 slippery or dangerous or any patrons complaining
20      A. I do not know.                                 20 about those stairs?
21      Q.     Will you be offering any expert            21       A.   I'm sure over time.
22 testimony?                                             22       Q.    But are you aware of them being --
23      A. I -- if asked.                                 23 those stairs being something about which your patrons

                                                  134                                                        136
 1      Q.     Do you know what opinions you'd be         1 regularly complain?
 2 offering or what topics?                               2     A. No.
 3      A.    No.                                          3      Q.   All right. Let me ask you this: In
 4           MR. WHITE: So, Tim Tapply, I would           4 the years that you've been there, have you ever
 5 just reserve the right to call and redepose him if      5 received any specific complaints about those stairs
 6 he's going to be offering any expert opinions.          6 ever being too slippery or anything like that?
 7           MR. TAPPL Y: A!! right. \/Ve can take         7      A    No.
 8 that up if and when necessary.                          8      Q.   Thank you. You described Waterville
 9           MR. WHITE: Thank you. I'm set.                9 Valley's snow and ice removal, and you said --
10            MR. TAPPLY: Any other questions?            10 correct me if I'm wrong, but basically it starts in
11            MR. WHITE: No.                              11 the morning when the staff gets there and it
12            MR. TAPPLY: Okay.                           12 continues throughout the day, is that right?
13                 EXAMINATION                            13      A.    Correct.
14 BY MR. TAPPLY:                                         14      Q.    Fair to say that snow, as a substance,
15       Q.    Mr. Smith, is it fair to say you've        15 is something that is always moving, always on the
16 spoken to Jeff Hayes many times throughout your        16 move?
17 tenure at Waterville Valley?                           17      A. Yes.
18       A.    Absolutely.                                18      Q.    And so your staff is generally or
19       Q.    All right. And you spoke to him about      19 regularly walking around observing the premises,
20 this incident as well?                                 20 including these stairs, and clearing them throughout
21       A.    Yes, I did.                                21 the day, is that right?
22       Q.    All right. So when you said that you       22      A.    Correct.
23 have not spoken to him in preparation for this         23      Q.    All right. And if there is a protocol,
            Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 138 of 143


                                                                                                              137, .140

                                                   137                                                            139
 1 if there is a process, that is it; it's constantly      1 have no further questions.
 2 reviewing the stairs, right?                            2         MR. WHITE: A few questions.
 3       A.    Correct.                                    3              EXAMINATION
 4            MR. TAPPLY: Sandy, can we please see         4 BY MR. WHITE:
 5 Exhibit 4.                                              5     Q.    Do you have any notes of your meetings
 6            THE REPORTER: Yes.                            6 with Mr. Hayes?
 7 BY MR. TAPPLY:                                           7      A.   No.
 8       Q.    Mr. Smith, you were asked a number of        8      Q.    Does he have any notes of your
 9 questions about whether or not you knew when ice melt    9 meetings?
10 or salt was applied to these stairs. You know that      10      A.    No.
11 it was applied before this picture was taken            11      Q.    So you don't have any firsthand
12 obviously, right, because it's right there in the       12 knowledge of how this event happened with Mr. Fuerst?
13 picture?                                                13      A.    No.
14       A.    Right, correct.                             14      Q.    Does Waterville Valley keep records of
15       Q.     And you indicated on a number of times,    15 complaints made by customers about slipperiness of
16 when counsel asked questions, about comparing this      16 the stairs?
17 picture to the pictures that were apparently taken      17      A.    No.
18 the next day, and you said it was a matter of           18      Q.    Are particular people assigned to
19 perspective.                                            19 monitor these stairs or check them?
20            Now, by "perspective," am I taking that      20      A.    The buildings and grounds crew and the
21 to mean that since whoever took this, zoomed in so      21 rest of the staff team that uses the stairs
22 much on the stairs on the left-hand side of the         22 periodically throughout the day, all of them are.
23 stairs, since the person who took this zoomed in so     23      Q.    That's in addition to their other

                                                   138                                                            140
1 much on the snow on the left-hand side, it ignores       1   duties, correct?
2 the entire width of the stairs that are completely       2        A.    Correct.
3 free of anything but concrete, is that what you mean     3        Q.    But there's nobody specifically that's
4 by "perspective"?                                        4   assigned to walk around the premises and check the
 5      A.    Correct.                                     5   walkway and the stairs?
 6      Q.    All right. And would you agree that          6        A.    The buildings and grounds crew does
 7 had the person wanted to take pictures to show what     7   that, yes.
 8 the stairs actually looked like, it probably would      8        Q.    And that would have been -- that day,
 9 have been better if they had taken pictures of the      9   would have been Chris Pitmen or Tim Kirwin, correct?
10 full width of the stairs?                             10      A.   Correct.
11       A.   Correct.                                   11      Q.   Mr. Tapply asked you a very lengthy
12       Q.    All right. Were you ever made aware       12 question about how Mr. Fuerst walked up, put his skis
13 that Mr. Fuerst actually got to the top of the        13 down, then walked back through some snow and walked
14 stairs, walked out into the snow to put skis on the   14 down these stairs; and you said -- he asked you if
15 ski rack, turned around, walked from the snow back 15 that sounded to be a correct explanation of what
16 out onto the stairs, and then didn't want to wait for 16 happened. And you said, Yeah, that's -- I read
17 people coming up the stairs so walked out into the    17 that's how that happened. Where did you read that,
18 snow and that's where he fell? Did you --             18 Mr. Smith?
19       A.   That's what I read a long time ago, and    19      A.   Complaint letter, I believe.
20 I've always been curious as to exactly what the --    20      Q.   Complaint letter, okay.
21 that was actually -- how that actually was done. I      21    A.   Wasn't there a letter, a complaint or
22 believe that was accurate, what you described.          22 something along those lines?
23          MR. TAP PLY: All right. Thank you. I           23    Q.    I don't know. But who sent the
             Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 139 of 143


                                                                                                             141 .. 144

                                                    141                                                            143
 1   complaint letter?                                       1       A.   I see what could be ice or it could be
 2             MR. TAPPLY: Your office did.                  2   water.
 3             THE WITNESS: Your office.                     3        Q.    How about the next step up, what looks
 4   BY MR. WHITE:                                           4   white-ish?
 5        Q.    So that's where your recollection of         5        A. That could be ice, it could be water.
 6   how this happened is coming from?                       6        Q.    Yeah.
 7       A.     No, that was just a different opinion        7        A. Could be melting ice.
 8   of how it could have happened.                          8        Q.    Well, we know the temperature was
 9       Q.     Okay.                                        9   around freezing, correct?
10        A.    I am unclear exactly how it happened.       10             MR. TAP PLY: Objection.
11        Q.     Looking at Exhibit 4 that we've got up     11             THE WITNESS: We know between 30 and
12   here on the screen, do you see ice on the stairs, as   12    32, according to Jen's report.
13   we're looking at this picture?                         13   BY MR. WHITE:
14        A.    I see slush. I see what could be ice,       14         Q.    I thought it said between zero and 32,
15   could be water, could be -- it's hard to say.          15   according to Jen's report?
16        Q.    So you do see where there could be ice      16         A.   Sorry, zero and 32, correct.
17   on several of the steps, correct?                      17         Q.   So that's a freezing temperature,
18        A.    Sure.                                       18    right?
19             MR. WHITE: Thank you. I have no              19         A.   No, radiant heat could heat those
20   further questions.                                     20   stairs up.
21                  EXAMINATION                             21         Q.    It would heat the snow first, wouldn't
22   BY MR. TAPPLY:                                         22   it?
23        Q.    Tim, you see where it could be ice          23         A.   No, snow's white; stairs are dark.

                                                    142                                                            144
 1 because you're looking at an image that's through a       1 Radiant heat affects darkness more than it affects
 2 computer screen, and neither Attorney White nor           2 the white snow.
 3 myself nor the court reporter can see what you can        3       Q.    The steps had been cooled all night,
 4 see on your end, right?                                   4 correct?
 5      A. Correct.                                          5       A.   We don't know when this picture was
 6           MR. TAPPL Y: Okay. That's it. Thank             6 taken.
 7 you.                                                      7       Q.    I'll represent to you it was taken
 8           MR. WHITE: Well, I'll follow up --              8 around 10:00 or 10:30 the morning of Mr. Fuerst's
 9 that question up.                                         9 fall.
10                  EXAMINATION                             10       A.     Is there a question?
11 BY MR. WHITE:                                            11        Q.    Yeah. I'm asking you those steps --
12       Q.    If that is in fact ice, would you have       12 that concrete mass was exposed to cold all night.
13 expected your people to have treated it with sand or     13 Isn't it going to hold its temperature longer than
14 salt or ice melt?                                        14 the snow holds its temperature?
15      A. Yes.                                             15            MR. TAPPLY: Objection. He's not-- I
16       Q.    It doesn't look like it's treated to         16 don't think anyone's certified Tim, despite his
17 you, does it?                                            17 extensive knowledge, as a weather expert. So I'm not
18      A.    It does look like it's treated.               18 sure he'd be able answer the impact of the concrete
19       Q.   So I'm looking at the bottom picture,         19 stairs being exposed to some unknown temperature over
20 bottom stair on the lower part of the picture.           20 some unknown period of time the previous night.
21      A. Yeah.                                            21            MR. WHITE: He just testified that the
22      Q.    Do you see any ice melt in that large         22 snow would melt faster from radiant heat than the
23 section of --                                            23 concrete, and I was just asking him if that -- is
               Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 140 of 143


                                                                                                                   145, .147

                                                       145                                                             147
                                                                 1                    C E R T I F I C A T E
1 that still true, the fact that those --
                                                                 2          I, Sandra Day, a Licensed Court
2             THE WITNESS: No, concrete doesn't
                                                                 3   Reporter of the State of New Hampshire, do hereby
3 melt.
                                                                 4   certify that the foregoing is a true and accurate
4             MR. WHITE: Okay. That's fine. Thank                    transcript of my stenographic notes of the deposition
                                                                 5
5 you, Mr. Smith.                                                6   of Timothy Smith, who was first duly sworn on the
6             (Deposition concluded at 1:48 p.m.)                7   date hereinbefore set forth,
7                                                                8          I further certify that I am neither attorney
8                                                                9   nor counsel for, nor related to or employed by any of
9                                                               10   the parties to the action in which this deposition
10                                                              11   was taken, and further that I am not a relative or

11                                                              12   employee of any attorney or counsel employed in this
                                                                13   case, nor am I financially interested in this action.
12
                                                                14       THE FOREGOING CERTIFICATION OF THIS TRANSCRIPT
13
                                                                15   DOES NOT APPLY TO ANY REPRODUCTION OF THE SAME BY ANY
14

                                                                                                            ·u
                                                                16   MEANS UNLESS UNDER,~E. D7f,ECT C~.ANDD//COR
15
                                                                17   DIRECTION OF
16                                                              18                  TH~
17                                                              19
18                                                                                  SANDRA DAY, LCR
19                                                              20                  N.H. Licensed Court Reporter
20                                                                                  No. 27   (RSA 310-A:161-181)
21                                                              21

22                                                              22

23                                                              23


                                                       146
 1                      CERTIFICATE OF WITNESS
 2            I, Timothy Smith, do hereby swear/affirm that
 3   I have read the foregoing transcript of my testimony,
 4   and further certify that it is a true and accurate
 5   record of my testimony (with the exception of the

 6   corrections listed below):
 7   Page        Line                     Correction

 8

 9

10
11

12

13
14

15

16

17

18                              Timothy Smith

19          Subscribed and sworn to before me this        day

20   of,                  20

21

22               Notary Public/Justice of the Peace

23               My Commission Expires:
Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 141 of 143




                    EXHIBIT 9
    Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 142 of 143




                            UNITED STATES DISTRICT COURT
                                       FOR THE
                             DISTRICT OF NEW HAMPSHIRE

Glenn Fuerst, et al

                             Plaintiff

                      v.                           Civil Action No. I :20-cv-00369-AJ

WVSR,LLC.

                             Defendant   -~
                            AFFIDAVIT OF TIMOTHY SMITH


  I. My name is Timothy Smith.

  2. The following is within my personal knowledge.

  3. I have been employed at Waterville Valley (WVSR, LLC) since 2014.

  4. I am currently the President and General Manager and have been so since 2016.

  5. At Waterville Valley we have utilized reusable hard plastic ticket cards for a number of
     years. They are commonly referred to as RFID cards.

  6. The RFID cards were in use at Waterville Valley during the 2018/2019 ski season.

  7. The Senior Ticket RFID card used during the 2018/2019 season is attached as Exhibit 1.

  8. Exhibit I is a true and accurate representation of the card that the plaintiffs purchased on
     March 12, 2019 and were issued on March 13, 2019.

  9. All Senior Tickets in 2018.12019 were identical.

  I 0. At Waterville Valley we also have signage placed throughout the area, including a the
       ticket booth and Guest Services Counter where guests are able to pick up their ski tickets.

  11. In 2018/2019 the sign depicted in Exhibit 2 attached hereto was placed at the ticket booth
      and Guest Services Counter.

  12. The image in Exhibit 2 is the exact sign that was in place on March 13, 2019 when the
      plaintiffs visited Waterville Valley.
   Case 1:20-cv-00369-AJ Document 26-2 Filed 08/13/21 Page 143 of 143




  13. I am familiar with the stairs where the plaintiff claims he had fallen as I have walked
      them countless times since my arrival at Waterville Valley. The image attached as
      Exhibit 3 is a picture of the stairs.

  14. The image of Exhibit #3 is a fair and accurate representation of the exterior stairs at
      Waterville Va][ey where plaintiff claims to have been injured.

  15. The photograph contained as Exhibit #3 was taken on March 14, 2019.

  16. I have reviewed the incident reports going back through at least 2017 and identified no
      other persons having been injured on the stairs depicted in Exhibit #3.

  17. Additionally, I am not aware of anyone else who has been injured on the stairs depicted
      in Exhibit #3.
                                                                              "'j,L.
SIGNED UNDER THE PAINS AND PENALTIES OF PERJURY THIS ~i_\_DAY OF
JUNE, 2021.
